                                                                    Case:
                                                                      Case:20-1153,
                                                                            20-1153,Document:
                                                            Case 2:20-cv-06183-DOC   Document:
                                                                                     Document14-8,
                                                                                               7, Filed:
                                                                                               10   Filed:07/10/20
                                                                                                   Filed 07/09/2020
                                                                                                           07/09/2020
                                                                                                                   PagePage
                                                                                                                        1Page 1 1ofof725
                                                                                                                          of 286      725 ID #:206
                                                                                                                                     Page



                                                                    ZOLKIN TALERICO LLP
                                                                  1 David B. Zolkin, State Bar No. 155410
                                                                    dzolkin@ztlegal.com
                                                                  2 Derrick Talerico, State Bar No. 223763
                                                                    dtalerico@ztlegal.com
                                                                  3 12121 Wilshire Blvd., Suite 1120
                                                                    Los Angeles, California 90025
                                                                  4 Telephone:
                                                                                                                                7/10/20
                                                                                   424 500-8552
                                                                                                                                     CP

                                                                  5 Attorneys for Appellants Jona Rechnitz
                                                                    and Rachel Rechnitz
                                                                  6
                                                                    SMILEY WANG-EKVALL, LLP
                                                                  7 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  8 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  9 3200 Park Center Drive, Suite 250
                                                                                                                               CV20-6183 DOC
                                                                    Costa Mesa, California 92626
                                                                 10 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                    Attorneys for Jadelle Jewelry and Diamonds,
                             3200 Park Center Drive, Suite 250




                                                                 12 LLC
                               Costa Mesa, California 92626




                                                                 13

                                                                 14                   UNITED STATES BANKRUPTCY APPELLATE PANEL
                                                                 15                     FOR THE NINTH CIRCUIT COURT OF APPEALS
                                                                 16 In re                                         BAP Case No. CC-20-1153
                                                                 17 JADELLE JEWELRY AND DIAMONDS,                 USBC Case No. 2:20-bk-13530-BR
                                                                    LLC,
                                                                 18                                               Chapter 7
                                                                                          Debtor.
                                                                 19                                               APPENDIX OF EXHIBITS IN SUPPORT
                                                                                                                  OF JOINT EMERGENCY MOTION
                                                                 20                                               PURSUANT TO FEDERAL RULE OF
                                                                                                                  BANKRUPTCY PROCEDURE 8007 FOR
                                                                 21                                               STAY PENDING APPEAL
                                                                 22

                                                                 23

                                                                 24 TO THE UNITED STATES BANKRUPTCY APPELLATE PANEL FOR THE NINTH

                                                                 25 CIRCUIT COURT OF APPEALS AND THE OTHER PARTIES IN INTEREST:

                                                                 26

                                                                 27

                                                                 28

                                                                      2829044.1                                                           APPENDIX OF EXHIBITS
                                                                    Case:
                                                                      Case:20-1153,
                                                                            20-1153,Document:
                                                            Case 2:20-cv-06183-DOC   Document:
                                                                                     Document14-8,
                                                                                               7, Filed:
                                                                                               10   Filed:07/10/20
                                                                                                   Filed 07/09/2020
                                                                                                           07/09/2020
                                                                                                                   PagePage
                                                                                                                        2Page 2 2ofof725
                                                                                                                          of 286      725 ID #:207
                                                                                                                                     Page




                                                                  1               Jadelle Jewelry and Diamonds, LLC, the appellant and debtor ("Jadelle"), hereby submits

                                                                  2 the following appendix of exhibits in support of its concurrently filed Joint Emergency Motion

                                                                  3 Pursuant to Federal Rule of Bankruptcy Procedure 8007 For Stay Pending Appeal.

                                                                  4

                                                                  5               Exhibit No.                          Title or Description of Document
                                                                  6                    1            Involuntary Petition [Docket No. 1]
                                                                  7
                                                                                       2            Verified Complaint filed by Victor Franco Noval in Noval v. Rechnitz, et
                                                                  8                                 al. (the "Noval Action");
                                                                  9
                                                                                       3            March 10, 2020 minute order in the Noval Action temporarily staying
                                                                 10                                 the Noval Action;
                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                                       4            The docket in the Noval Action as of May 26, 2020.
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13                    5            The docket in the action entitled David Rovinsky v. Peter Voutsas (the
                                                                                                    "Marco Action") as of June 15, 2020.
                                                                 14

                                                                 15                    6            The amended third party complaint (the "Marco Complaint") filed on
                                                                                                    April 24, 2020 in the Marco Action.
                                                                 16

                                                                 17                    7            The complaint filed on June 24, 2020 in the action entitled Anter v.
                                                                 18                                 Rechnitz, et al.

                                                                 19                    8            Putative Debtor's Motion to Dismiss Involuntary Petition and Request
                                                                 20                                 for Attorney's Fees, Costs, and Damages [Docket No. 8]

                                                                 21                    9            Declaration of Oved Anter In Support of Petitioning Creditors' Motion
                                                                 22                                 for Appointment of Interim Chapter 7 Trustee [Docket No. 15]

                                                                 23                   10            Docket in In re Jadelle Jewelry and Diamonds, LLC, USBC Case No.
                                                                 24                                 2:20-bk-13530-BR, as of July 8, 2020

                                                                 25
                                                                                      11            Transcript of June 9, 2020: Status Conference re Involuntary Petition;
                                                                 26                                 Hearing Re: Motion of Putative Debtor's Motion to Dismiss Involuntary
                                                                                                    Petition and Request for Attorney's Fees, Costs, and Damages; and
                                                                 27                                 Hearing Re: Creditors' Motion for Appointment of Interim Chapter 7
                                                                                                    Trustee
                                                                 28

                                                                      2829044.1                                            2                         APPENDIX OF EXHIBITS
                                                                    Case:
                                                                      Case:20-1153,
                                                                            20-1153,Document:
                                                            Case 2:20-cv-06183-DOC   Document:
                                                                                     Document14-8,
                                                                                               7, Filed:
                                                                                               10   Filed:07/10/20
                                                                                                   Filed 07/09/2020
                                                                                                           07/09/2020
                                                                                                                   PagePage
                                                                                                                        3Page 3 3ofof725
                                                                                                                          of 286      725 ID #:208
                                                                                                                                     Page




                                                                  1               Exhibit No.                      Title or Description of Document
                                                                  2                   12        June 10, 2020 Order: (1) Directing Rachel Rechnitz and Jona Rechnitz to
                                                                                                File Joint Declaration Under Penalty of Perjury; (2) Setting Date by
                                                                  3                             Which Petitioning Creditors May Contact Creditors Identified In Joint
                                                                                                Declaration and Conduct Certain Discovery; (3) Setting Date for Hearing
                                                                  4                             on Status Conference; and (4) Setting Date for Filing of Joint Status
                                                                                                Report Prior to Status Conference [Docket No. 39]
                                                                  5

                                                                  6                   13        Supplemental Declaration of Baruch C. Cohen Regarding Third Party
                                                                                                Defendants' Motion for Stay of Proceedings, USDC Case No. 2:20-cv-
                                                                  7                             02580-ODW-AS, Docket No. 61;
                                                                  8
                                                                                      14        June 11, 2020 Email from Ronald Richards to Robert Marticello with
                                                                  9                             attached discovery;
                                                                 10
                                                                                      15        Putative Debtor's Emergency Motion for (1) Reconsideration of the
                                                                 11                             Court's Order, or (2) Alternatively, a Stay of the Bankruptcy Case
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                                                [Docket No. 44]
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13                   16        Order Denying "Putative Debtor's Emergency Motion for (1)
                                                                                                Reconsideration of the Court's Order, or (2) Alternatively, a Stay of the
                                                                 14                             Bankruptcy Case [Docket No. 53]
                                                                 15
                                                                                      17        Order Directing Clerk of Court to Immediately Enter an Order for Relief
                                                                 16                             Under Chapter 7, and Requiring the Debtor to File All Schedules and
                                                                                                Related Documentation for a Chapter 7 Case Within Fourteen Days of
                                                                 17                             the Entry of This Order [Docket No. 54]
                                                                 18
                                                                                      18        Order for Relief and Order to File Schedules, Statements and List(s)
                                                                 19
                                                                                                [Docket No. 55]
                                                                 20
                                                                                      19        Statement Re Creditor List [Docket No. 72]
                                                                 21

                                                                 22                   20        Statement Re Schedules and Statement of Financial Affairs [Docket No.
                                                                 23                             85]

                                                                 24                   21        June 18, 2020 Letter from Sam S. Leslie
                                                                 25

                                                                 26                   22        Jona Rechnitz Notice of Appeal and Statement of Election [Docket No.
                                                                                                75]
                                                                 27

                                                                 28

                                                                      2829044.1                                        3                          APPENDIX OF EXHIBITS
                                                                    Case:
                                                                      Case:20-1153,
                                                                            20-1153,Document:
                                                            Case 2:20-cv-06183-DOC   Document:
                                                                                     Document14-8,
                                                                                               7, Filed:
                                                                                               10   Filed:07/10/20
                                                                                                   Filed 07/09/2020
                                                                                                           07/09/2020
                                                                                                                   PagePage
                                                                                                                        4Page 4 4ofof725
                                                                                                                          of 286      725 ID #:209
                                                                                                                                     Page




                                                                  1               Exhibit No.                     Title or Description of Document
                                                                  2                   23        Rachel Rechnitz Notice of Appeal and Statement of Election [Docket
                                                                                                No. 76]
                                                                  3

                                                                  4                   24        Order Denying Debtor's "Emergency Motion Pursuant to Federal Rule of
                                                                                                Bankruptcy Procedure 8007 for Stay Pending Appeal" [Docket No. 84]
                                                                  5

                                                                  6                   25        Memorandum of Decision On Debtor's "Emergency Motion Pursuant to
                                                                                                Federal Rule of Bankruptcy Procedure 8007 for Stay Pending Appeal"
                                                                  7                             [Docket No. 83]
                                                                  8
                                                                                      26        Relevant excerpts from the case docket in In re Focus Media, Case No. .
                                                                  9                             LA00-38197KM
                                                                 10
                                                                                      27        Order of Relief and Order to File Schedules and Statement of Affairs, In
                                                                 11                             re Focus Media, Case No. LA00-38197KM, Docket No. 831-1
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                                      28        Petitioning Creditors' Preliminary Opposition to Emergency Motion
                                                                 13                             Pursuant to Federal Rule of Bankruptcy Procedure 8007 for Stay
                                                                                                Pending Appeal [Docket No. 71]
                                                                 14

                                                                 15                   29        Supplement to Petitioning Creditors' Preliminary Opposition to
                                                                 16                             Emergency Motion Pursuant to Federal Rule of Bankruptcy Procedure
                                                                                                8007 for Stay Pending Appeal [Docket No. 73]
                                                                 17
                                                                                      30        Jadelle's Notice of Appeal and Statement of Election [Docket No. 61]
                                                                 18

                                                                 19                   31        Rachel Rechnitz Amended Notice of Appeal and Statement of Election
                                                                 20                             [Docket No. 88]

                                                                 21                   32        Jona Rechnitz Amended Notice of Appeal and Statement of Election
                                                                 22                             [Docket No. 89]

                                                                 23
                                                                                      33        Emergency Motion Pursuant to Federal Rule of Bankruptcy Procedure
                                                                 24                             8007 for Stay Pending Appeal [Docket No. 62]

                                                                 25                             Relevant Excerpt from Ineligible Creditors Opposition to Motion to
                                                                                      34        Dismiss [Docket No. 19]
                                                                 26

                                                                 27

                                                                 28

                                                                      2829044.1                                       4                         APPENDIX OF EXHIBITS
                                                                    Case:
                                                                      Case:20-1153,
                                                                            20-1153,Document:
                                                            Case 2:20-cv-06183-DOC   Document:
                                                                                     Document14-8,
                                                                                               7, Filed:
                                                                                               10   Filed:07/10/20
                                                                                                   Filed 07/09/2020
                                                                                                           07/09/2020
                                                                                                                   PagePage
                                                                                                                        5Page 5 5ofof725
                                                                                                                          of 286      725 ID #:210
                                                                                                                                     Page



                                                                                                     Respectfully submitted,
                                                                  1
                                                                      DATED: July 9, 2020            ZOLKIN TALERICO LLP
                                                                  2

                                                                  3
                                                                                                     By:          /s/ David Zolkin
                                                                  4                                        DAVID ZOLKIN
                                                                                                           Attorneys for Rachel Rechnitz and Jona Rechnitz
                                                                  5

                                                                  6

                                                                  7
                                                                      DATED: July 9, 2020            SMILEY WANG-EKVALL, LLP
                                                                  8

                                                                  9                                  By:          /s/ Robert S. Marticello
                                                                 10                                        ROBERT S. MARTICELLO
                                                                                                           MICHAEL L. SIMON
                                                                 11                                        Attorneys for Jadelle Jewelry and Diamonds,
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                                                           LLC
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2829044.1                              5                        APPENDIX OF EXHIBITS
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                            6Page 6 6ofof725
                                                              of 286      725 ID #:211
                                                                         Page




                   EXHIBIT "1"
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                            7Page 7 7ofof725
                                                              of 286      725 ID #:212
                                                                         Page

     Case 2:20-bk-13530-BR   Doc 1 Filed 04/06/20 Entered 04/06/20 15:52:15   Desc
                             Main Document    Page 1 of 12




                                                                    EXHIBIT "1", PAGE 5
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                            8Page 8 8ofof725
                                                              of 286      725 ID #:213
                                                                         Page

     Case 2:20-bk-13530-BR   Doc 1 Filed 04/06/20 Entered 04/06/20 15:52:15   Desc
                             Main Document    Page 2 of 12




                                                                    EXHIBIT "1", PAGE 6
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                            9Page 9 9ofof725
                                                              of 286      725 ID #:214
                                                                         Page

     Case 2:20-bk-13530-BR   Doc 1 Filed 04/06/20 Entered 04/06/20 15:52:15   Desc
                             Main Document    Page 3 of 12




                                                                    EXHIBIT "1", PAGE 7
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            10 of10
                                                                  10ofof725
                                                                 286     725 ID #:215
                                                                        Page

     Case 2:20-bk-13530-BR   Doc 1 Filed 04/06/20 Entered 04/06/20 15:52:15   Desc
                             Main Document    Page 4 of 12




                                                                    EXHIBIT "1", PAGE 8
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            11 of11
                                                                  11ofof725
                                                                 286     725 ID #:216
                                                                        Page

     Case 2:20-bk-13530-BR   Doc 1 Filed 04/06/20 Entered 04/06/20 15:52:15   Desc
                             Main Document    Page 5 of 12




                                                                    EXHIBIT "1", PAGE 9
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            12 of12
                                                                  12ofof725
                                                                 286     725 ID #:217
                                                                        Page

     Case 2:20-bk-13530-BR   Doc 1 Filed 04/06/20 Entered 04/06/20 15:52:15   Desc
                             Main Document    Page 6 of 12




                                                                   EXHIBIT "1", PAGE 10
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            13 of13
                                                                  13ofof725
                                                                 286     725 ID #:218
                                                                        Page

     Case 2:20-bk-13530-BR   Doc 1 Filed 04/06/20 Entered 04/06/20 15:52:15   Desc
                             Main Document    Page 7 of 12




                                                                   EXHIBIT "1", PAGE 11
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            14 of14
                                                                  14ofof725
                                                                 286     725 ID #:219
                                                                        Page

     Case 2:20-bk-13530-BR   Doc 1 Filed 04/06/20 Entered 04/06/20 15:52:15   Desc
                             Main Document    Page 8 of 12




                                                                   EXHIBIT "1", PAGE 12
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            15 of15
                                                                  15ofof725
                                                                 286     725 ID #:220
                                                                        Page

     Case 2:20-bk-13530-BR   Doc 1 Filed 04/06/20 Entered 04/06/20 15:52:15   Desc
                             Main Document    Page 9 of 12




                                                                   EXHIBIT "1", PAGE 13
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            16 of16
                                                                  16ofof725
                                                                 286     725 ID #:221
                                                                        Page

     Case 2:20-bk-13530-BR   Doc 1 Filed 04/06/20 Entered 04/06/20 15:52:15   Desc
                             Main Document    Page 10 of 12




                                                                   EXHIBIT "1", PAGE 14
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            17 of17
                                                                  17ofof725
                                                                 286     725 ID #:222
                                                                        Page

     Case 2:20-bk-13530-BR   Doc 1 Filed 04/06/20 Entered 04/06/20 15:52:15   Desc
                             Main Document    Page 11 of 12




                                                                   EXHIBIT "1", PAGE 15
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            18 of18
                                                                  18ofof725
                                                                 286     725 ID #:223
                                                                        Page

     Case 2:20-bk-13530-BR   Doc 1 Filed 04/06/20 Entered 04/06/20 15:52:15   Desc
                             Main Document    Page 12 of 12




                                                                   EXHIBIT "1", PAGE 16
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            19 of19
                                                                  19ofof725
                                                                 286     725 ID #:224
                                                                        Page




                   EXHIBIT "2"
                Case:
                  Case:20-1153,
                        20-1153,Document:
        Case 2:20-cv-06183-DOC   Document:
                                 Document14-8,
                                           7, Filed:
                                           10   Filed:07/10/20
                                               Filed 07/09/2020
                                                       07/09/2020
                                                               PagePage
                                                                     Page
                                                                    20 of20
                                                                          20ofof725
                                                                         286     725 ID #:225
                                                                                Page
Electronically FILED by Superior Court of California, County of Los Angeles on 02/10/2020 12:00 AM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Mariscal,Deputy Clerk
                                                                                       20SMCV00216
                                        Assigned for all purposes to: Santa Monica Courthouse, Judicial Officer: Marc Gross




                          1      Ronald Richards (SBN 176246)
                                    ron@ronaldrichards.com
                          2      Morani Stelmach, Esq. (SBN 296670)
                                    morani@ronaldrichards.com
                          3      LAW OFFICES OF RONALD RICHARDS &
                                 ASSOCIATES, A.P.C.
                          4      Mailing Address:
                                 P.O. Box 11480
                          5      Beverly Hills, California 90213
                                 Telephone: (310) 556-1001
                          6      Facsimile: (310) 277-3325
                          7
                                 Geoffrey S. Long (SBN 187429)
                          8        glong0607@gmail.com
                                 LAW OFFICES OF GEOFFREY LONG, A.P.C.
                          9      1601 N. Sepulveda Blvd., No. 729
                                 Manhattan Beach, California 90266
                        10       Telephone: (310) 480-5946
                                 Facsimile: (310) 796-5663
                        11
                                 Attorneys for Plaintiff VICTOR FRANCO NOVAL
                        12
                        13
                                                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                        14
                                                       FOR THE COUNTY OF LOS ANGELES – WEST DISTRICT
                        15
                        16
                        17 VICTOR FRANCO NOVAL, an individual,                                               Case No.
                        18                            Plaintiff,
                                                                                                             VERIFIED COMPLAINT FOR:
                        19                 vs.
                                                                                                                 (1) Fraud
                        20 JONA S. RECHNITZ, an individual;                                                     (2) Civil Theft (Penal Code, § 496)
                        21 RACHEL   RECHNITZ, an individual;
                           JADELLE INC., a California corporation;                                              (3) Breach of Contract
                        22 JADELLE     JEWELRY AND DIAMONDS,
                           LLC, a Delaware limited liability company;
                                                                                                                (4) Conspiracy to Commit Theft, Fraud,
                                                                                                                    and Fraud by Concealment
                        23 LEVIN   PRADO aka LEVON PRADO, an
                           individual; XIOMARA CORTEZ, an                                                       (5) Appointment of Receiver
                        24 individual and DOES 1-20.
                        25                            Defendants.

                        26
                        27
                        28

                                                                                                  COMPLAINT

                                                                                                                                            EXHIBIT "2", PAGE 17
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            21 of21
                                                                  21ofof725
                                                                 286     725 ID #:226
                                                                        Page




  1          Plaintiff Victor Franco Noval (“Plaintiff” or “Franco”) hereby alleges as follows:
  2                                               PARTIES
  3          1.      Plaintiff Victor Franco Noval (“Franco”) is an individual residing in Beverly Hills,
  4 California in the County of Los Angeles.
  5          2.      Defendant Jona S. Rechnitz (“Jona”) is an individual who is residing in the County
  6 of Los Angeles in a rental house located at 9533 Sawyer St., Beverlywood area, City of Los Angeles.
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20          3.      Defendant Rachel Rechnitz (“Rachel”) is an individual who is residing in the County
 21 of Los Angeles in a rental house located at 9533 Sawyer St., Beverlywood area, City of Los Angeles.
 22 She is formerly known as Rachel Kahn. Both Jona and Rachel advertise political and powerful
 23 celebrity connections to create a false sense of credibility about themselves and their business. They
 24 post photos on social media of Kylie Jenner and Kim Kardashian, and Jona is seen with the mayor
 25 of New York and holding large amounts of United States Currency.
 26
 27
 28
                                                       1
                                                 COMPLAINT

                                                                                      EXHIBIT "2", PAGE 18
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            22 of22
                                                                  22ofof725
                                                                 286     725 ID #:227
                                                                        Page




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           2
                                       COMPLAINT

                                                                 EXHIBIT "2", PAGE 19
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            23 of23
                                                                  23ofof725
                                                                 286     725 ID #:228
                                                                        Page




  1          4.      Defendant Jadelle Inc. (“Jadelle Inc.”) is a California corporation whose principle
  2 office is in Beverly Hills and whose board member and President is Rachel.
  3          5.      Defendant Jadelle Jewelry and Diamonds, LLC (“Jadelle LLC,” collectively with
  4 Jadelle Inc., the “Jadelle Entities”) is a Delaware limited liability company qualified to do business
  5 in California. Rachel is the managing member of Jadelle LLC.
  6          6.      Defendant Levin Prado aka Levon Prado (“Prado”) is the agent for service of process,
  7 controller, and check signer for the Jadelle Entities. It is alleged on information and belief that
  8 Prado has a girlfriend named Xiomara Cortez at the Wells Fargo Bank Beverly Hills branch who
  9 assisted him in furthering Rachel and Jona’s fraud by stopping payment on checks and allowing
 10 numerous improper check transactions to occur on both of the Jadelle Entities’ accounts. Prado is
 11 displaying the sign he has indicated with his action towards Plaintiff and others as it relates to their
 12 goods and collateral.
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                        3
                                                  COMPLAINT

                                                                                       EXHIBIT "2", PAGE 20
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            24 of24
                                                                  24ofof725
                                                                 286     725 ID #:229
                                                                        Page




  1          7.     Xiomara Cortez is an individual believed to reside in the County of Los Angeles who
  2 is employed at Wells Fargo Bank. Cortzez was instrumental in allowing Jona and Rachel’s frauds
  3 to continue by keeping the current bank account open and by allowing Prado to continue to open up
  4 accounts and issue worthless instruments.
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19          8.     The true names and capacities of defendants Does 1 through 20, whether individual,
 20 corporate, associate or otherwise, are unknown to Plaintiff, who therefore sues these defendants by
 21 such fictitious names. Plaintiff will amend this complaint to show the true names and capacities of
 22 those defendants after they have been ascertained. Plaintiff is informed and believes, and on that
 23 basis alleges, that each of the fictitiously named defendants is responsible in some manner for the
 24 occurrences alleged in this complaint and that Plaintiff’s damages as alleged in the Complaint were
 25 proximately caused by the acts or omissions of such defendant.
 26          9.     Plaintiff is informed that, at all times mentioned in this Complaint, Defendants, and
 27 each of them, were the partners, joint venturers, agents, employees, alter egos, and representatives
 28 of each other in doing the things herein alleged and, in doing so, were acting within the scope of
                                                      4
                                                COMPLAINT

                                                                                    EXHIBIT "2", PAGE 21
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            25 of25
                                                                  25ofof725
                                                                 286     725 ID #:230
                                                                        Page




  1 their respective authorities as agents, employees and representatives, and are jointly and severally
  2 liable to Plaintiff.
  3          10.     The alleged frauds committed by Jona were committed with Rachel’s knowledge and
  4 direction, along with the assistance of Prado, making them personally liable. Without Rachel setting
  5 upon the entities to commit the frauds, Jona lying to steal the collateral and loan proceeds, and Prado
  6 signing the checks, none of the below referenced offenses could have occurred.
  7                                        JURISDICTION AND VENUE
  8          11.     This Court has jurisdiction over this entire action because it is a civil action wherein
  9 the damages sought are in excess of the jurisdictional limits of this Court, and the Defendants are
 10 subject to personal jurisdiction in the State of California
 11          12.     Defendants have conducted substantial business in the State of California, are
 12 registered and qualified to conduct business in the State of California, are California residents,
 13 and/or have purposefully directed tortious activities towards a California resident.
 14          13.     Venue in this Court is proper pursuant to California Code of Civil Procedure, §§ 395
 15 et seq. Venue of this action is in this Court and County because the obligations, acts and liabilities
 16 claimed in this action arose and the torts alleged herein took place in Los Angeles County and the
 17 parties reside in this County.
 18
 19                                  GENERAL FACTUAL ALLEGATIONS
 20          14.     On or about January 24, 2019, the Jadelle Entities, which are owned by Jona and
 21 Rachel, borrowed money from Plaintiff pursuant to a written agreement. The terms of the written
 22 agreement were memorialized in a Debt Acknowledgment, Promissory Note and Security
 23 Agreement (“Debt Agreement”) dated March 2019. A true and correct copy of the Debt Agreement
 24 is attached hereto and incorporated herein as Exhibit “A”.
 25          15.     The original principal amount in the Debt Agreement is $2,850,000 at 9% interest
 26 per month, however, the total debt owed by Defendants later increased to $5,800,000. The maturity
 27 dates are reflected in the Debt Agreement.
 28          16.     Pursuant to the Debt Agreement, the loans were secured by jewelry delivered to
                                                        5
                                                  COMPLAINT

                                                                                        EXHIBIT "2", PAGE 22
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            26 of26
                                                                  26ofof725
                                                                 286     725 ID #:231
                                                                        Page




  1 Franco and a 2012 Bugatti. Jona delivered the Bugati and the jewelry to Franco as security/collateral
  2 for the loan.
  3          17.    After a series of further advance transactions, the debt on the loan grew to
  4 $5,800,000.
  5          18.    The Bugati was liquidated and the funds were credited against principal for a total
  6 credit of $400,000.
  7          19.    As background on Jona Rechnitz, a sealed information was filed against him in the
  8 Southern District of New York on June 6, 2016 for wire fraud. A copy of the information is attached
  9 hereto as Exhibit “B”.
 10          20.    Jona entered a guilty plea on June 6, 2016.
 11          21.    On March 15, 2017, the information against Jona was unsealed. On March 15, 2017,
 12 Jona was released on bond pursuant to release conditions imposed by Judge Alvin K. Hellerstein.
 13          22.    On December 6, 2019, Jona was sentenced to 10 months of custody. He was granted
 14 release pending appeal.
 15          23.    The government in its sentencing memorandum indicated that “Rechnitz was in a
 16 position to cooperate regarding a broad range of subject matters in part because, for several years
 17 beginning when he was 26 years old in 2008, Rechnitz rode a wave of unbridled ambition and a
 18 seemingly limitless sense of entitlement through a series of misdeeds. Rechnitz had been a brazen
 19 criminal, and the seriousness of his crimes of conviction cannot, and should not, be minimized.”
 20          24.    Yet, apparently misunderstanding his role as a “one of the single most important and
 21 prolific white collar cooperating witnesses in the recent history of the Southern District of New
 22 York” according to the government, Jona mistakenly believes that this provides him immunity from
 23 committing fraud in California.
 24          25.    No sooner than within weeks of being sentenced in the Southern District of New
 25 York, Jona swindled Franco in a large scale fraud totaling $5,800,000. On information and belief,
 26 Jona and Rachel have defrauded other diamond dealers in Southern California and as those victims
 27 authorize the release of their names, the complaint will be amended to recover their stolen goods as
 28 well.
                                                      6
                                                 COMPLAINT

                                                                                     EXHIBIT "2", PAGE 23
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            27 of27
                                                                  27ofof725
                                                                 286     725 ID #:232
                                                                        Page




  1          26.     At the time of the fraud, Jona Rechnitz was and still is a convicted felon from the
  2 Southern District of New York. He is presently out on bond for a wire fraud conviction where he
  3 was granted bail pending appeal. He is married to Rachel Rechnitz and they have six children
  4 together.
  5          27.     They both now reside in a rental home in the Beverlywood area in the City of Los
  6 Angeles.
  7          28.     Jona and Rachel operate a jewelry business through two similarly named entities,
  8 defendants Jadelle Inc. and Jadelle Jewelry and Diamonds, LLC, herein the Jadelle Entities, whose
  9 marque client is the Kardashian family. Each of their clients will be added to this action as the facts
 10 unfold showing the stolen collateral was sold to retail customers of Jona and Rachel.
 11          29.     The Debt Agreement between the parties was simple. Jona tendered over $7,000,000
 12 worth of diamonds to Plaintiff to be held as a collateral against a loan which totaled $5,800,000.
 13          30.     In late December of 2019, AFTER, Jona was sentenced, Jona indicated to Franco
 14 that he was going to get a credit line and asked for the release of the diamond collateral in exchange
 15 for payment in full. This representation by Jona was false when made. Jona knew the representation
 16 was false when made. Jona made this representation with the intention of causing Franco to rely on
 17 it. Franco relied on this representation to his detriment.
 18          31.     Jona persuaded Franco and Franco’s brother to deliver the collateral to Jona and
 19 Rachel’s office at 9454 Wilshire Blvd. in Beverly Hills. Jona exchanged two checks payable to
 20 Franco in exchange for the diamond collateral dated January 14, 2020 and January 16, 2020 in the
 21 amounts of $2,500,000 and $1,300,000, respectively. True and correct copies of said checks are
 22 attached hereto as Exhibit “C.” At the time Jona issued the checks to Franco he had no intention of
 23 honoring the checks. Franco relied on Jona issuing and intending to honor the checks by releasing
 24 the diamond collateral.
 25          32.     Plaintiff and Plaintiff’s brother complied by exchanging the diamond collateral and
 26 Jona tendered two checks attached hereto as Exhibit “C”. The checks, however, were NSF at the
 27 time of tender. Jona has repeatedly lied, lulled, and attempted to fabricate one excuse after another
 28 to delay paying Plaintiff.
                                                       7
                                                  COMPLAINT

                                                                                      EXHIBIT "2", PAGE 24
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            28 of28
                                                                  28ofof725
                                                                 286     725 ID #:233
                                                                        Page




  1          33.    Based upon information and belief, Prado, acting in concert with Jona and Rachel,
  2 and to further their scheme, had his girlfriend or another representative at Wells Fargo Bank issue a
  3 stop payment on the checks, attached hereto as Exhibit “C”, that Franco was going to deposit.
  4          34.    Jona falsely enlisted attorneys to pretend payment on the loan was coming from
  5 family members to buy himself more time. A number of these family members had written letters
  6 to the Court for Jona’s sentencing.
  7          35.    In reality, Jona liquidated Plaintiff’s diamond collateral and spent Plaintiff’s money,
  8 but refuses to tell Plaintiff how he liquidated the collateral or how he spent the loan proceeds.
  9          36.    It is apparent that Jona is continuing his criminal conduct in California after being
 10 convicted in New York.
 11          37.    Upon realizing he had been swindled and defrauded, Franco immediately filed a
 12 police report with the Beverly Hills Police.
 13          38.    Repeated demands have been made to Jona to return the diamond collateral. Jona,
 14 who wants to conceal his criminal conduct from the sentencing judge in New York and the federal
 15 prosecutors who vouched for him, as well as U.S. Probation, took numerous steps to lull the victim,
 16 Franco, to buy more time.
 17          39.    On January 16, 2020, with the assistance of a local Beverly Hills attorney, Jona
 18 drafted more documents and an additional check, attached hereto as Exhibit “D” and Exhibit “E”,
 19 to further stop Franco from disclosing and revealing that Jona’s fraudulent conduct has only grown
 20 in scope and size and that he has learned nothing from his life of crime which spanned from 2011
 21 to 2015, which then halted while he was cooperating from 2016 to 2018.
 22          40.    The fact that Jona only received 10 months custody time with 5 months house arrest
 23 has only emboldened him to commit more fraud, grand theft, and to issue worthless instruments.
 24          41.    The January 16, 2020 document requested that Franco keep Jona’s fraud and
 25 breaches confidential until January 23, 2020. Jona, however, did not comply with the January 16,
 26 2020 agreement and no payments have been received. Jona entered into the January 16, 2020
 27 agreement without any intention of performing in order to delay Franco from seeking redress for
 28 the fraud and breaches. Franco reasonably and detrimentally relied on the January 16, 2020
                                                       8
                                                   COMPLAINT

                                                                                      EXHIBIT "2", PAGE 25
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            29 of29
                                                                  29ofof725
                                                                 286     725 ID #:234
                                                                        Page




  1 agreement.
  2          42.     Jona then fired the Beverly Hills attorney and retained a new attorney on January 28,
  3 2020, to resolve this matter.
  4          43.     Jona’s modus operandi in this fraud is to have numerous well-respected attorneys
  5 contact Franco’s counsel and advance Jona’s false promises of repayment or outside funding along
  6 with checks that either are NSF or which Jona had no intention of honoring.
  7          44.     Jona directly, and through counsel, has been asked to disclose the location of the
  8 diamond collateral and to provide a tracing and accounting of the loan proceeds. Jona has refused
  9 to do so.
 10          45.     On information and belief, Plaintiff alleges that this is because Jona had pledged
 11 diamonds to Franco that in fact were loaned to Jona and were not owned by Jona or Rachel. Upon
 12 discovering whose diamonds Jona had pledged, this Complaint will be amended to add that party as
 13 they have Franco’s collateral and hold it in constructive trust for Plaintiff’s benefit.
 14          46.     On information and belief, defendant Xiomara Cortez aided and abetted the
 15 defendants in committing these frauds. Defendant Cortez assisted in issuing checks, stopping
 16 payment, and verifying funds, knowingly allowing Prado to issue numerous worthless checks and
 17 never closed the accounts due to her romantic relationship with Prado.
 18          47.     Jona, assisted by Rachel, have only become more emboldened in their frauds. On
 19 information and belief, they have taken goods on memo from various Southern California diamond
 20 merchants. Namely, Peter Marco, Moti Klein, and Julius Klein. The video Jona showed at his
 21 sentencing in federal court to the federal judge on December 19, 2019, with Kim Kardashian, was
 22 most likely depicted stolen and fraudulently obtained goods from Plaintiff and various diamond
 23 merchants. The amount of losses to these various parties is alleged to be over $15,000,000. They
 24 are number other victims as well involved in various scams perpetrated by Jona. On information
 25 and belief, they include Sotheby’s, Leon Landver, Sam Gorodistian, Ben Adhoot, and Yehuda
 26 Gamzo. All the alleged victims have the same common pattern evidence used by Jona and Rachel
 27 which is to have attorneys contact them, telling them they are getting paid according to Jona.
 28          48.     On information and belief, Jona made numerous false statements to the federal
                                                        9
                                                  COMPLAINT

                                                                                       EXHIBIT "2", PAGE 26
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            30 of30
                                                                  30ofof725
                                                                 286     725 ID #:235
                                                                        Page




  1 sentencing judge because by December 19 ,2019, Jona’s frauds were well under way. This house
  2 of fraudulent cards needs to be exposed as his growing victim list is becoming a community wide
  3 problem. This lawsuit and other reports that have been filed, will hopefully bring this economic
  4 terrorist to justice and Plaintiff prays that this Court take appropriate access to find him financially
  5 responsible and appoint a receiver to halt what has now turned into outright theft of merchandise in
  6 the tens of millions of dollars afflicting Plaintiff and other victims. As more come forward, Plaintiff
  7 will amend and add them to this complaint to turn this into a class if appropriate to stop this man
  8 and his wife. Presently, Plaintiff is aware of other victims including Peter Marco, Julius Klein, and
  9 Moti Klein as well as multiple other victims including an active insurance investigation.
 10          49.     Plaintiff immediately reported this matter to the Beverly Hills Police Department in
 11 the hope of stopping Mr. Rechnitz from further victimizing local residents and businesses. The
 12 police have notified Plaintiff there are numerous other victims. The filing of this action is intended
 13 to bring to light Rechnitz’s frauds and have him exposed so no further innocent people are hurt by
 14 this economic terrorist. At this point, Plaintiff has no realistic belief that Rechnitz will ever pay him
 15 back as the list of victims keeps growing. At this point, Plaintiff only hopes no further persons are
 16 swindled by Jona, Rachel, and their team of thieves.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28          50.     On February 4, 2020, his newly retained criminal defense attorney in Los Angeles
                                                        10
                                                   COMPLAINT

                                                                                        EXHIBIT "2", PAGE 27
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            31 of31
                                                                  31ofof725
                                                                 286     725 ID #:236
                                                                        Page




  1 sent a carefully scripted mass email to BCC’ing Jona’s purported victims, attached as Exhibit “F”
  2 which reads as follows:
  3          We write with an update on Jona Rechnitz. A family member of Mr. Rechnitz has informed
  4          our law firm that the family member is seeking to refinance certain real property in order to
  5          satisfy Mr. Rechnitz's outstanding liabilities. We currently have no visibility into the family
  6          member's interest in the property, the value of the property, or what, if any equity, the family
  7          member has in it.
  8          If you are represented by counsel, please let us know and provide your counsel's contact
  9          information. Our client's desire is to resolve this matter amicably.
 10          This email comes after Jona had three previous reputable attorneys contact Plaintiff all
 11 relaying the same bogus and false words of hope. This type of lulling is widely known under federal
 12 law.     The email carefully and correctly discloses that the law firm knows nothing of the veracity
 13 of the client directed statements and correctly distances the law firm of any endorsement of Jona’s
 14 numerous attempts to use reputable attorneys to buy himself time. It should be noted that each and
 15 every time the reputable attorneys Jona retained, correctly made it clear they were not endorsing or
 16 underwriting Jona’s promises of repayment of the stolen funds or return of the stolen collateral.
 17          51.    Jona and Rachel have directed numerous “lulling letters” in furtherance of their
 18 scheme to defraud. A lulling letter is “designed to lull the victims into a false sense of security,
 19 postpone their ultimate complaint to the authorities, and therefore make apprehension of the
 20 defendants less likely.” United States v. Manarite, 44 F.3d 1407, 1412 (9th Cir.1995) (quoting
 21 United States v. Maze, 414 U.S. 395, 403 (1974)); United States v. Shaw (9th Cir. 1996) 97 F.3d
 22 1463. The numerous exhibits attached to this complaint are all examples of lulling letters. They
 23 display consciousness of Jona and Rachel’s intent to defraud.
 24          52.    On February 7, 2020, Plaintiff’s counsel was contacted by two partners at Cohen
 25 Williams LLP that notwithstanding the February 4, 2020 email, they unfortunately had no further
 26 information to report. Plaintiff’s counsel asked them to stop contacting him regarding this matter
 27 as his client cannot psychologically handle further false promises, lies, and false rays of hope that
 28 Jona directs his attorneys to provide his various victims. Plaintiff’s counsel informed these fine
                                                       11
                                                  COMPLAINT

                                                                                        EXHIBIT "2", PAGE 28
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            32 of32
                                                                  32ofof725
                                                                 286     725 ID #:237
                                                                        Page




  1 reputable attorneys not to update him further as he has moved on and that his client has zero belief
  2 Jona will ever pay him back.
  3          53.    Plaintiff is hopeful that the publication of this action will cause more victims to not
  4 feel ashamed of being fleeced and to report these matters to the proper authorities. Absent public
  5 awareness of Jona and his conspirator’s frauds, he will keep stealing from people and hurting
  6 residents and businesses of Southern California.
  7          54.    Jona is using his last cooperation in the Southern District of New York as some sort
  8 of ill-conceived immunity as part of the scheme. During the fraud, Jona has indicated that he was
  9 not concerned with any problems or things he has done because the FBI needs him as an informant
 10 so bad in the New York case where there are appeals they would never do anything to him no matter
 11 what he did. This is of course is completely an ignorant and delusional view. The FBI does not
 12 immunize crooks to steal simply because they cooperate in a case. Jona uses this as a tool to further
 13 his scheme to defraud.
 14          55.    Numerous victims have been interviewed in this matter. On information and belief,
 15 as to the Sotheby’s fraud, Jona falsely represented to Sotheby’s he was entitled to diamonds given
 16 to Sotheby’s for auction, Jona secretly picked them up and has dissipated the assets. The total loss
 17 was $3,000,000.00. Just adding up all the victims the Plaintiff’s law firm has interviewed the losses
 18 exceed $15,000,000. The Plaintiff is encouraging all victims of Jona and Rachel to come forward
 19 immediately and to stop believing they are going to get paid.
 20                                    FIRST CAUSE OF ACTION
 21                              FRAUD AGAINST ALL DEFENDANTS
 22          56.    Plaintiff hereby incorporates by reference as though fully set forth in full herein, all
 23 preceding Paragraphs of this Complaint.
 24          57.    The foregoing representations made by Jona, Rachel, and the other Defendants were
 25 false when they were made, and Defendants knew the representations to be false. Defendants did
 26 not intend to comply with the promises and representations when they were made.
 27          58.    The foregoing representations were made by Jona, Rachel, and Defendants with the
 28 intent to deceive Plaintiff and with knowledge that Plaintiff would rely on them.
                                                       12
                                                 COMPLAINT

                                                                                       EXHIBIT "2", PAGE 29
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            33 of33
                                                                  33ofof725
                                                                 286     725 ID #:238
                                                                        Page




  1          59.      Plaintiff detrimentally and reasonably relied on the foregoing representations.
  2          60.      Plaintiff has been damaged by Defendants’ false, intentional, and fraudulent
  3 representations and concealing of material information, as alleged above, in an amount to be proven
  4 at trial, but at least $7,000,000, which represents the collateral Jona lied to steal as well as tendered
  5 worthless instruments for.
  6          61.      Plaintiff further requests the imposition of a constructive trust against all Defendants
  7 who are in possession of the diamond collateral set forth in the Debt Agreement and for an order
  8 and judgment that they hold the diamond collateral and/or all proceeds therefrom as constructive
  9 trustees for the benefit of Plaintiff.
 10          62.      In doing the things herein alleged, Defendants acted willfully, maliciously, and with
 11 the intent to cause injury and harm to Plaintiff. Defendants are therefore guilty of malice and/or
 12 fraud in conscious disregard of Plaintiff’s rights, thereby warranting an assessment of punitive and
 13 exemplary damages in an amount appropriate to punish Defendants, and each of them, and deter
 14 them and others from engaging in similar misconduct
 15                                     SECOND CAUSE OF ACTION
 16                CIVIL THEFT (Cal. Penal Code, § 496) AGAINST ALL DEFENDANTS
 17          63.      Plaintiff hereby incorporates by reference as though fully set forth in full herein, all
 18 preceding Paragraphs of this Complaint.
 19          64.      As a result of Jona and Defendants’ conduct as alleged herein, they have violated
 20 California Penal Code, section 496.
 21          65.      California Penal Code, section 496, provides, “[e]very person who buys or receives
 22 any property that has been stolen or that has been obtained in any manner constituting theft or
 23 extortion, knowing the property to be so stolen or obtained, or who conceals, sells, withholds, or
 24 aids in concealing, selling, or withholding any property from the owner, knowing the property to be
 25 so stolen or obtained, shall be punished by imprisonment in a county jail for not more than one year,
 26 or imprisonment pursuant to subdivision (h) of Section 1170. However, if the value of the property
 27 does not exceed nine hundred fifty dollars ($950), the offense shall be a misdemeanor, punishable
 28 only by imprisonment in a county jail not exceeding one year, if such person has no prior convictions
                                                        13
                                                   COMPLAINT

                                                                                         EXHIBIT "2", PAGE 30
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            34 of34
                                                                  34ofof725
                                                                 286     725 ID #:239
                                                                        Page




  1 for an offense specified in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of
  2 Section 667 or for an offense requiring registration pursuant to subdivision (c) of Section 290.
  3          66.     Jona and Defendants have obtained and received property from Plaintiff, the
  4 $5,800,000, in a manner constituting “theft,” as that term is defined in California Penal Code,
  5 section 484(a), “[e]very person who shall feloniously steal, take, carry, lead, or drive away the
  6 personal property of another, or who shall fraudulently appropriate property which has been
  7 entrusted to him or her, or who shall knowingly and designedly, by any false or fraudulent
  8 representation or pretense, defraud any other person of money, labor or real or personal property, or
  9 who causes or procures others to report falsely of his or her wealth or mercantile character and by
 10 thus imposing upon any person, obtains credit and thereby fraudulently gets or obtains possession
 11 of money, or property or obtains the labor or service of another, is guilty of theft.”
 12          67.     As a direct and proximate result of Defendants’ civil theft, Plaintiff has been
 13 damaged in an amount to be proven at trial, but at least $7,000,000.
 14          68.     Pursuant to California Penal Code, section 496(c), Plaintiff is also entitled to recover
 15 treble damages from Defendants.
 16          69.     Pursuant to California Penal Code, section 496(c), Plaintiff is also entitled to recover
 17 attorneys’ fees from Defendants.
 18          70.     Plaintiff further requests the imposition of a constructive trust against all Defendants
 19 who are in possession of the diamond collateral set forth in the Debt Agreement and for an order
 20 and judgment that they hold the diamond collateral and/or all proceeds therefrom as constructive
 21 trustees for the benefit of Plaintiff.
 22          71.     In doing the things herein alleged, Defendants acted willfully, maliciously, and with
 23 the intent to cause injury and harm to Plaintiff. Defendants are therefore guilty of malice and/or
 24 fraud in conscious disregard of Plaintiff’s rights, thereby warranting an assessment of punitive and
 25 exemplary damages in an amount appropriate to punish Defendants, and each of them, and deter
 26 them and others from engaging in similar misconduct
 27
 28
                                                       14
                                                  COMPLAINT

                                                                                        EXHIBIT "2", PAGE 31
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            35 of35
                                                                  35ofof725
                                                                 286     725 ID #:240
                                                                        Page




  1                                     THIRD CAUSE OF ACTION
  2                    BREACH OF CONTRACT AGAINST ALL DEFENDANTS
  3          72.     Plaintiff hereby incorporates by reference as though fully set forth in full herein, all
  4 preceding Paragraphs of this Complaint.
  5          73.     Plaintiff has duly performed all of his obligations, terms, and conditions of the Debt
  6 Agreement, except to the extent that his performance has been waived, prevented or excused by the
  7 acts, conduct and/or omissions of Defendants.
  8          74.     All conditions for Defendants’ performance on the Debt Agreement have occurred.
  9          75.     Defendants are in breach of the Debt Agreement by failing and refusing to pay
 10 Plaintiff all amounts due thereunder and by failing to provide Plaintiff with the collateral required
 11 thereunder.
 12          76.     As a direct and proximate result of the acts, omissions, and breaches of the Debt
 13 Agreement by Defendants, as alleged herein, Plaintiff has suffered damages in a specific amount to
 14 be determined at trial, but in the amount of at least $7,000,000.
 15                                    FOURTH CAUSE OF ACTION
 16            CIVIL CONSPIRACY TO COMMIT THEFT, FRAUD, AND FRAUD BY
 17                         CONCEALMENT AGAINST ALL DEFENDANTS
 18          77.     Plaintiff hereby incorporates by reference as though fully set forth in full herein, all
 19 preceding Paragraphs of this Complaint.
 20          78.     Jona, Rachel, and Prado conspired to make an illegal agreement to defraud Franco
 21 of his loan proceed and his collateral and to commit civil theft.
 22          79.     Jona, with his wife Rachel, have set up serial bogus companies to solicit loans based
 23 upon the false premise they have collateral. Meanwhile the collateral is already pledged to a third
 24 party or Jona and Rachel have concocted lies to get it back, using Prado as their patsy to sign checks
 25 on their corporate checking accounts.
 26          80.     Franco is informed, believes, and thereupon alleges that at all times relevant hereto,
 27 Defendants, including but not limited to Jona, Rachel, and Prado, formed a civil conspiracy and
 28 engaged in the foregoing acts in operation and furtherance of that conspiracy.
                                                       15
                                                  COMPLAINT

                                                                                        EXHIBIT "2", PAGE 32
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            36 of36
                                                                  36ofof725
                                                                 286     725 ID #:241
                                                                        Page




  1          81.    Plaintiff is informed, believes, and thereupon alleges that at all times relevant hereto,
  2 Defendants committed the foregoing misrepresentations, wrongs, theft, and fraud for the purpose
  3 and in furtherance of a fraudulent conspiracy and scheme to defraud Plaintiff, as alleged herein.
  4          82.    As a result of the civil conspiracy, each and every Defendant is liable and responsible
  5 for the acts of the other Defendants in furtherance of the conspiracy and all damages resulting
  6 therefrom.
  7          83.    As a result of the civil conspiracy, Defendants are jointly and severally liable for
  8 $7,000,000.
  9          84.    The egregious nature of the Defendants/conspirators’ collective conduct is malicious,
 10 wanton, and willful. Plaintiff needs to be awarded punitive damages plus a judgment of joint and
 11 several liability.
 12                                       PRAYER FOR RELIEF
 13          WHEREFORE, Plaintiff Franco seeks a judgment in her favor and an order granting the
 14 following relief:
 15          1.     That Plaintiff be awarded compensatory damages in the amount of at least
 16                 $7,000,000;
 17          2.     That Plaintiff be awarded treble damages pursuant to California Penal Code,
 18                 section 496(c);
 19          3.     That Plaintiff be awarded reasonable attorneys’ fees pursuant to California Penal
 20                 Code, section 496(c);
 21          4.     For a constructive trust over the diamond collateral and all proceeds therefrom;
 22          5.     That Plaintiff be awarded punitive damages in an amount to be proven at trial;
 23          6.     For a receiver to be installed into both defendant companies and personal estates to
 24                 marshal the remaining assets;
 25          7.     That Plaintiff be awarded costs of suit; and
 26          8.     That Plaintiff be awarded such further relief as the Court deems just and proper.
 27
 28
                                                       16
                                                  COMPLAINT

                                                                                       EXHIBIT "2", PAGE 33
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            37 of37
                                                                  37ofof725
                                                                 286     725 ID #:242
                                                                        Page




   1 DATED: February 8, 2020         LAW OFFICES OF RONALD RICHARDS
                                     & ASSOCIATES, A.P.C.
   2
   3                                 By:   /s/ Ronald Richards
                                                  Ronald Richards
   4                                       Attorneys for Plaintiff Victor Franco Noval
   5
                                     LAW OFFICES OF GEOFFREY LONG, A.P.C.
   6
   7
                                     By:    /s/ Geoffrey Long
   8                                              Geoffrey Long
                                           Attorneys for Plaintiff Victor Franco Noval
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           17
                                       COMPLAINT

                                                                        EXHIBIT "2", PAGE 34
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            38 of38
                                                                  38ofof725
                                                                 286     725 ID #:243
                                                                        Page




  1                                           VERIFICATION

  2 I, Victor Franco Noval, declare:
  3 I have read the foregoing complaint and know the contents thereof.
  4 I am informed and believe based on information provided to me, materials I have reviewed, and
  5 my personal knowledge that the matters stated in are true and accurate to the best of my
  6 knowledge except where I indicated they are based upon information and belief.
  7 I declare under penalty of perjury pursuant to the laws of the State of California that the
  8 foregoing is true and correct, and that this verification to this complaint was executed this th day
  9 of February,
              y, 2020,, in Beverly
                                 y Hills, California.

 10
      ______________________
 11 Victor Franco Noval
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                        1
                                                  COMPLAINT

                                                                                     EXHIBIT "2", PAGE 35
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            39 of39
                                                                  39ofof725
                                                                 286     725 ID #:244
                                                                        Page




                                            EXHIBIT A

                                                                 EXHIBIT "2", PAGE 36
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            40 of40
                                                                  40ofof725
                                                                 286     725 ID #:245
                                                                        Page




                                                                 EXHIBIT "2", PAGE 37
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            41 of41
                                                                  41ofof725
                                                                 286     725 ID #:246
                                                                        Page




                                                                 EXHIBIT "2", PAGE 38
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            42 of42
                                                                  42ofof725
                                                                 286     725 ID #:247
                                                                        Page




         EXHIBIT B




                                                                 EXHIBIT "2", PAGE 39
Case 2:20-cv-06183-DOC
        Case:
          Case:20-1153,  Document14-8,
                20-1153,Document:
                         Document: 10  Filed
                                        Filed:07/10/20
                                   7, Filed: 07/09/2020PagePage
                                               07/09/2020   43 of43
                                                             Page286    Page
                                                                         725 ID #:248
                                                                  43ofof725


             Case 1:16-cr-00389-AKH Document 1 Filed 06/06/16 Page 1 of 5




                                                                  EXHIBIT "2", PAGE 40
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            44 of44
                                                                  44ofof725
                                                                 286     725 ID #:249
                                                                        Page


             Case 1:16-cr-00389-AKH Document 1 Filed 06/06/16 Page 2 of 5




                                                                  EXHIBIT "2", PAGE 41
Case 2:20-cv-06183-DOC
        Case:
          Case:20-1153,  Document14-8,
                20-1153,Document:
                         Document: 10  Filed
                                        Filed:07/10/20
                                   7, Filed: 07/09/2020PagePage
                                               07/09/2020   45 of45
                                                             Page286    Page
                                                                         725 ID #:250
                                                                  45ofof725


             Case 1:16-cr-00389-AKH Document 1 Filed 06/06/16 Page 3 of 5




                                                                  EXHIBIT "2", PAGE 42
Case 2:20-cv-06183-DOC
        Case:
          Case:20-1153,  Document14-8,
                20-1153,Document:
                         Document: 10  Filed
                                        Filed:07/10/20
                                   7, Filed: 07/09/2020PagePage
                                               07/09/2020   46 of46
                                                             Page286    Page
                                                                         725 ID #:251
                                                                  46ofof725


             Case 1:16-cr-00389-AKH Document 1 Filed 06/06/16 Page 4 of 5




                                                                  EXHIBIT "2", PAGE 43
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            47 of47
                                                                  47ofof725
                                                                 286     725 ID #:252
                                                                        Page


             Case 1:16-cr-00389-AKH Document 1 Filed 06/06/16 Page 5 of 5




                                                                  EXHIBIT "2", PAGE 44
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            48 of48
                                                                  48ofof725
                                                                 286     725 ID #:253
                                                                        Page




                                EXHIBIT C




                                                                 EXHIBIT "2", PAGE 45
Case 2:20-cv-06183-DOC Document 10 Filed 07/10/20 Page 49 of 286 Page ID #:254




        Case:
         Case:20-1153,
               20-1153,Document:
                        Document:14-8,
                                  7, Filed:
                                       Filed:07/09/2020
                                              07/09/2020   Page
                                                            Page4949ofof725
                                                                         725




                                                                EXHIBIT "2", PAGE 46
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            50 of50
                                                                  50ofof725
                                                                 286     725 ID #:255
                                                                        Page




                                EXHIBIT D




                                                                 EXHIBIT "2", PAGE 47
Case 2:20-cv-06183-DOC Document 10 Filed 07/10/20 Page 51 of 286 Page ID #:256

        Case:
         Case:20-1153,
               20-1153,Document:
                        Document:14-8,
                                  7, Filed:
                                       Filed:07/09/2020
                                              07/09/2020   Page
                                                            Page5151ofof725
                                                                         725




                                                                EXHIBIT "2", PAGE 48
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            52 of52
                                                                  52ofof725
                                                                 286     725 ID #:257
                                                                        Page




                                EXHIBIT E




                                                                 EXHIBIT "2", PAGE 49
Case:
 Case:20-1153,
       20-1153,Document:
                Document:14-8,
                          7, Filed:
                               Filed:07/09/2020
                                      07/09/2020   Page
                                                    Page5353ofof725
                                                                 725




                                                        EXHIBIT "2", PAGE 50
                                                                               Case 2:20-cv-06183-DOC Document 10 Filed 07/10/20 Page 53 of 286 Page ID #:258
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            54 of54
                                                                  54ofof725
                                                                 286     725 ID #:259
                                                                        Page




                                EXHIBIT F




                                                                 EXHIBIT "2", PAGE 51
              Case:
                Case:20-1153,
                      20-1153,Document:
      Case 2:20-cv-06183-DOC   Document:
                               Document14-8,
                                         7, Filed:
                                         10   Filed:07/10/20
                                             Filed 07/09/2020
                                                     07/09/2020
                                                             PagePage
                                                                   Page
                                                                  55 of55
                                                                        55ofof725
                                                                       286     725 ID #:260
                                                                              Page

Ronald Richards

From:                                Reuven Cohen <rcohen@
Sent:                                Tuesday, February 4, 2020 9:40 PM
To:                                  Reuven Cohen; Marc Williams
Subject:                             Jona Rechnitz


We write with an update on Jona Rechnitz. A family member of Mr. Rechnitz has informed our law firm that the family
member is seeking to refinance certain real property in order to satisfy Mr. Rechnitz's outstanding liabilities. We
currently have no visibility into the family member's interest in the property, the value of the property, or what, if any
equity, the family member has in it.

If you are represented by counsel, please let us know and provide your counsel's contact information.

Our client's desire is to resolve this matter amicably.

Sincerely,

Reuven L. Cohen
Cohen Williams LLP
724 South Spring Street, 9th Floor
Los Angeles, CA 90014
Tel: 213-232-5163
Fax: 213-232-5167
rcohen@
www.cohen-williams.com




                                                             1
                                                                                            EXHIBIT "2", PAGE 52
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            56 of56
                                                                  56ofof725
                                                                 286     725 ID #:261
                                                                        Page




                   EXHIBIT "3"
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            57 of57
                                                                  57ofof725
                                                                 286     725 ID #:262
                                                                        Page

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                          Civil Division
                     West District, Santa Monica Courthouse, Department R

20SMCV00216                                                                         March 10, 2020
VICTOR FRANCO NOVAL vs JONA S. RECHNITZ, et al.                                          8:30 AM


Judge: Honorable Marc D. Gross                     CSR: None
Judicial Assistant: P. Anyankor                    ERM: None
Courtroom Assistant: A. Wiggins                    Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): Ronald Richards
For Defendant(s): Marc S Williams and Reven L. Cohen




NATURE OF PROCEEDINGS: Hearing on Ex Parte Application Advancing Motion for Stay

The matter is called for hearing.

Ex Parte Application Hearing is held.

The Court now rules as follows:

The Ex Parte Application for Order Shortening Time and Advancing Hearing Date on Defendant
Motion for Stay of Proceedings filed by Jona S. Rechnitz, Rachel Rechnitz, Jadelle Inc., a
California corporation, Jadelle Jewelry and Diamonds, LLC, a Delaware limited liability
company on 03/09/2020 is Granted in Part.

Pursuant to the request of moving party, the Hearing on Motion for Stay of Proceedings
scheduled for 02/25/2021 is advanced to this date and continued to 04/09/2020 at 08:30 AM in
Department R at Santa Monica Courthouse.

Moving Papers are filed.

Opposition and Reply are due per code.

The Court orders the case TEMPORARILY STAYED, pending a decision on the above-
scheduled hearing.

Defendant(s) may submit a supplemental declaration re: update regarding the status of the
criminal investigation with new information that was not available at today's hearing
(03/10/2020). The declaration is to be e-filed sixteen (16) court days, plus time for service, prior
to the hearing.

                                           Minute Order                                  Page 1 of 2
                                                                                EXHIBIT "3", PAGE 53
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            58 of58
                                                                  58ofof725
                                                                 286     725 ID #:263
                                                                        Page

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                          Civil Division
                     West District, Santa Monica Courthouse, Department R

20SMCV00216                                                                    March 10, 2020
VICTOR FRANCO NOVAL vs JONA S. RECHNITZ, et al.                                     8:30 AM


Judge: Honorable Marc D. Gross                    CSR: None
Judicial Assistant: P. Anyankor                   ERM: None
Courtroom Assistant: A. Wiggins                   Deputy Sheriff: None

Counsel for the Defendant(s) is to give notice.




                                          Minute Order                              Page 2 of 2
                                                                            EXHIBIT "3", PAGE 54
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            59 of59
                                                                  59ofof725
                                                                 286     725 ID #:264
                                                                        Page




                   EXHIBIT "4"
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               60 of60
                                                                     60ofof725
                                                                    286     725 ID #:265
                                                                           Page

                                                          /$6&&DVH$FFHVV



 &$6(Ζ1)250$7Ζ21
 &DVH,QIRUPDWLRQ_5HJLVWHU2I$FWLRQV_)8785(+($5,1*6_3$57<,1)250$7,21_'RFXPHQWV)LOHG_3URFHHGLQJV
 +HOG

 &DVH1XPEHU60&9
 9,&725)5$1&2129$/96-21$65(&+1,7=(7$/

 )LOLQJ&RXUWKRXVH6DQWD0RQLFD&RXUWKRXVH
 )LOLQJ'DWH
 &DVH7\SH)UDXG QRFRQWUDFW  *HQHUDO-XULVGLFWLRQ
 6WDWXV3HQGLQJ

 &OLFNKHUHWRDFFHVVGRFXPHQWLPDJHVIRUWKLVFDVH
 ,IWKLVOLQNIDLOV\RXPD\JRWRWKH&DVH'RFXPHQW,PDJHVVLWHDQGVHDUFKXVLQJWKHFDVHQXPEHUGLVSOD\HGRQWKLVSDJH




 )8785(+($5Ζ1*6
 &DVH,QIRUPDWLRQ_5HJLVWHU2I$FWLRQV_)8785(+($5,1*6_3$57<,1)250$7,21_'RFXPHQWV)LOHG_3URFHHGLQJV
 +HOG

 DW$0LQ'HSDUWPHQW5DW0DLQ6WUHHW6DQWD0RQLFD&$
 &DVH0DQDJHPHQW&RQIHUHQFH

 DW$0LQ'HSDUWPHQW5DW0DLQ6WUHHW6DQWD0RQLFD&$
 +HDULQJRQ0RWLRQIRU6WD\RI3URFHHGLQJV




 3$57<Ζ1)250$7Ζ21
 &DVH,QIRUPDWLRQ_5HJLVWHU2I$FWLRQV_)8785(+($5,1*6_3$57<,1)250$7,21_'RFXPHQWV)LOHG_3URFHHGLQJV
 +HOG

 &257(=;,20$5$'HIHQGDQW

 -$'(//(,1&$&$/,)251,$&25325$7,21'HIHQGDQW

 -$'(//(-(:(/5<$1'',$021'6//&$'(/$:$5(/,0,7('/,$%,/,7<&203$1<'HIHQGDQW

 /21**(2))5(<$WWRUQH\IRU3ODLQWLII

 129$/9,&725)5$1&23ODLQWLII

 35$'2/(9,1$.$/(92135$'2'HIHQGDQW

 5(&+1,7=-21$6'HIHQGDQW

 5(&+1,7=5$&+(/'HIHQGDQW

 5,&+$5'6521$/'$WWRUQH\IRU3ODLQWLII

 :,//,$060$5&6$WWRUQH\IRU'HIHQGDQW




 '2&80(176)Ζ/('
 &DVH,QIRUPDWLRQ_5HJLVWHU2I$FWLRQV_)8785(+($5,1*6_3$57<,1)250$7,21_'RFXPHQWV)LOHG_3URFHHGLQJV
 +HOG

 'RFXPHQWV)LOHG )LOLQJGDWHVOLVWHGLQGHVFHQGLQJRUGHU


KWWSVZZZODFRXUWRUJ&DVH6XPPDU\8,SRSXS&DVH6XPPDU\DVS[                                                                   


                                                                                                        EXHIBIT "4", PAGE 55
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               61 of61
                                                                     61ofof725
                                                                    286     725 ID #:266
                                                                           Page

                                                            /$6&&DVH$FFHVV

 1RWLFH $0(1'('127,&(2)&217,18('+($5,1*21'()(1'$176"027,21)2567$<2)
 352&((',1*6$1'&$6(5($66,*10(17
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 1RWLFH 127,&(2)&217,18('&$6(0$1$*(0(17&21)(5(1&(
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 1RWLFHRI&RQWLQXDQFH'XHWR&29,'6WDWHRI(PHUJHQF\'HFODUDWLRQV
 )LOHGE\&OHUN

 1RWLFH5H&RQWLQXDQFHRI+HDULQJDQG2UGHU
 )LOHGE\&OHUN

 1RWLFHRI&DVH5HDVVLJQPHQWDQG2UGHUIRU3ODLQWLIIWR*LYH1RWLFH
 )LOHGE\&OHUN

 1RWLFH5H&RQWLQXDQFHRI+HDULQJDQG2UGHU
 )LOHGE\&OHUN

 1RWLFHRI5XOLQJ
 )LOHGE\-RQD65HFKQLW] 'HIHQGDQW 5DFKHO5HFKQLW] 'HIHQGDQW -DGHOOH,QFD&DOLIRUQLDFRUSRUDWLRQ 'HIHQGDQW HWDO

 0LQXWH2UGHU  +HDULQJRQ([3DUWH$SSOLFDWLRQ$GYDQFLQJ0RWLRQIRU6WD\
 )LOHGE\&OHUN

 2SSRVLWLRQ 3/$,17,))"623326,7,2172'()(1'$176"(;3$57($33/,&$7,217267$<$//
 352&((',1*6,1$&7,21$1')25$125'(56+257(1,1*7,0($1'$'9$1&,1*7+(+($5,1*'$7(
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 3URRIRI6HUYLFHE\6XEVWLWXWHG6HUYLFH
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 ([3DUWH$SSOLFDWLRQ IRU2UGHU6KRUWHQLQJ7LPHDQG$GYDQFLQJ+HDULQJ'DWHRQ'HIHQGDQW0RWLRQIRU6WD\RI
 3URFHHGLQJV
 )LOHGE\-RQD65HFKQLW] 'HIHQGDQW 5DFKHO5HFKQLW] 'HIHQGDQW -DGHOOH,QFD&DOLIRUQLDFRUSRUDWLRQ 'HIHQGDQW HWDO

 3URRIRI3HUVRQDO6HUYLFH
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 0RWLRQIRU6WD\RI3URFHHGLQJV
 )LOHGE\-RQD65HFKQLW] 'HIHQGDQW 5DFKHO5HFKQLW] 'HIHQGDQW -DGHOOH,QFD&DOLIRUQLDFRUSRUDWLRQ 'HIHQGDQW HWDO

 1RWLFHRI&DVH0DQDJHPHQW&RQIHUHQFH
 )LOHGE\&OHUN

 1RWLFHRI&DVH$VVLJQPHQW8QOLPLWHG&LYLO&DVH
 )LOHGE\&OHUN

 &LYLO&DVH&RYHU6KHHW
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 6XPPRQV RQ&RPSODLQW
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 &RPSODLQW
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII 



 352&(('Ζ1*6+(/'
 &DVH,QIRUPDWLRQ_5HJLVWHU2I$FWLRQV_)8785(+($5,1*6_3$57<,1)250$7,21_'RFXPHQWV)LOHG_3URFHHGLQJV
 +HOG

 3URFHHGLQJV+HOG 3URFHHGLQJGDWHVOLVWHGLQGHVFHQGLQJRUGHU

KWWSVZZZODFRXUWRUJ&DVH6XPPDU\8,SRSXS&DVH6XPPDU\DVS[                                                                      


                                                                                                           EXHIBIT "4", PAGE 56
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               62 of62
                                                                     62ofof725
                                                                    286     725 ID #:267
                                                                           Page

                                                             /$6&&DVH$FFHVV

 DW$0LQ'HSDUWPHQW50DUF'*URVV3UHVLGLQJ
 +HDULQJRQ0RWLRQIRU6WD\RI3URFHHGLQJV1RW+HOG&RQWLQXHG&RXUW V0RWLRQ

 DW$0LQ'HSDUWPHQW50DUF'*URVV3UHVLGLQJ
 +HDULQJRQ([3DUWH$SSOLFDWLRQ $GYDQFLQJ0RWLRQIRU6WD\ +HOG




 5(*Ζ67(52)$&7Ζ216
 &DVH,QIRUPDWLRQ_5HJLVWHU2I$FWLRQV_)8785(+($5,1*6_3$57<,1)250$7,21_'RFXPHQWV)LOHG_3URFHHGLQJV
 +HOG

 5HJLVWHURI$FWLRQV /LVWHGLQGHVFHQGLQJRUGHU
 1RWLFH 127,&(2)&217,18('&$6(0$1$*(0(17&21)(5(1&(
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 1RWLFH $0(1'('127,&(2)&217,18('+($5,1*21'()(1'$176"027,21)2567$<2)
 352&((',1*6$1'&$6(5($66,*10(17
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 1RWLFHRI&RQWLQXDQFH'XHWR&29,'6WDWHRI(PHUJHQF\'HFODUDWLRQV
 )LOHGE\&OHUN

 1RWLFH5H&RQWLQXDQFHRI+HDULQJDQG2UGHU
 )LOHGE\&OHUN

 1RWLFHRI&DVH5HDVVLJQPHQWDQG2UGHUIRU3ODLQWLIIWR*LYH1RWLFH
 )LOHGE\&OHUN

 DW$0LQ'HSDUWPHQW50DUF'*URVV3UHVLGLQJ
 +HDULQJRQ0RWLRQIRU6WD\RI3URFHHGLQJV1RW+HOG&RQWLQXHG&RXUW V0RWLRQ

 1RWLFH5H&RQWLQXDQFHRI+HDULQJDQG2UGHU
 )LOHGE\&OHUN

 1RWLFHRI5XOLQJ
 )LOHGE\-RQD65HFKQLW] 'HIHQGDQW 5DFKHO5HFKQLW] 'HIHQGDQW -DGHOOH,QFD&DOLIRUQLDFRUSRUDWLRQ 'HIHQGDQW HWDO

 DW$0LQ'HSDUWPHQW50DUF'*URVV3UHVLGLQJ
 +HDULQJRQ([3DUWH$SSOLFDWLRQ $GYDQFLQJ0RWLRQIRU6WD\ +HOG

 0LQXWH2UGHU  +HDULQJRQ([3DUWH$SSOLFDWLRQ$GYDQFLQJ0RWLRQIRU6WD\
 )LOHGE\&OHUN

 2SSRVLWLRQ 3/$,17,))"623326,7,2172'()(1'$176"(;3$57($33/,&$7,217267$<$//
 352&((',1*6,1$&7,21$1')25$125'(56+257(1,1*7,0($1'$'9$1&,1*7+(+($5,1*'$7(
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 3URRIRI3HUVRQDO6HUYLFH
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 ([3DUWH$SSOLFDWLRQ IRU2UGHU6KRUWHQLQJ7LPHDQG$GYDQFLQJ+HDULQJ'DWHRQ'HIHQGDQW0RWLRQIRU6WD\RI
 3URFHHGLQJV
 )LOHGE\-RQD65HFKQLW] 'HIHQGDQW 5DFKHO5HFKQLW] 'HIHQGDQW -DGHOOH,QFD&DOLIRUQLDFRUSRUDWLRQ 'HIHQGDQW HWDO

 3URRIRI6HUYLFHE\6XEVWLWXWHG6HUYLFH
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 0RWLRQIRU6WD\RI3URFHHGLQJV
 )LOHGE\-RQD65HFKQLW] 'HIHQGDQW 5DFKHO5HFKQLW] 'HIHQGDQW -DGHOOH,QFD&DOLIRUQLDFRUSRUDWLRQ 'HIHQGDQW HWDO

 1RWLFHRI&DVH0DQDJHPHQW&RQIHUHQFH
 )LOHGE\&OHUN

KWWSVZZZODFRXUWRUJ&DVH6XPPDU\8,SRSXS&DVH6XPPDU\DVS[                                                                      


                                                                                                           EXHIBIT "4", PAGE 57
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               63 of63
                                                                     63ofof725
                                                                    286     725 ID #:268
                                                                           Page

                                                      /$6&&DVH$FFHVV

 &LYLO&DVH&RYHU6KHHW
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 6XPPRQV RQ&RPSODLQW
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 &RPSODLQW
 )LOHGE\9LFWRU)UDQFR1RYDO 3ODLQWLII

 1RWLFHRI&DVH$VVLJQPHQW8QOLPLWHG&LYLO&DVH
 )LOHGE\&OHUN




KWWSVZZZODFRXUWRUJ&DVH6XPPDU\8,SRSXS&DVH6XPPDU\DVS[                                               


                                                                                    EXHIBIT "4", PAGE 58
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            64 of64
                                                                  64ofof725
                                                                 286     725 ID #:269
                                                                        Page




                   EXHIBIT "5"
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               65 of65
                                                                     65ofof725
                                                                    286     725 ID #:270
                                                                           Page

                                                         &0(&)&DOLIRUQLD&HQWUDO'LVWULFW

                                                                                                  $&&2 $6[ ',6&29(5<0$1$'5

                          81,7('67$7(6',675,&7&2857
             &(175$/',675,&72)&$/,)251,$ :HVWHUQ'LYLVLRQ/RV$QJHOHV
                   &,9,/'2&.(7)25&$6(FY2':$6


 'DYLG5RYLQVN\//&Y3HWHU0DUFR//&HWDO                                              'DWH)LOHG
 $VVLJQHGWR-XGJH2WLV':ULJKW,,                                                     -XU\'HPDQG3ODLQWLII
 5HIHUUHGWR0DJLVWUDWH-XGJH$OND6DJDU                                                  1DWXUHRI6XLW2WKHU)UDXG
 'HPDQG                                                                           -XULVGLFWLRQ'LYHUVLW\
 &DXVH'LYHUVLW\)UDXG
 3ODLQWLII
 'DYLG5RYLQVN\//&                                                  UHSUHVHQWHGE\ $QWKRQ\5%LVFRQWL
 D'HODZDUHOLPLWHGOLDELOLW\FRPSDQ\                                                %LHQHUW.DW]PDQ3&
                                                                                     :HVWWK6WUHHW6XLWH
                                                                                     /RV$QJHOHV&$
                                                                                     
                                                                                     )D[
                                                                                     (PDLOWELVFRQWL#ELHQHUWNDW]PDQFRP
                                                                                     /($'$77251(<
                                                                                     $77251(<72%(127,&('

                                                                                           -DVRQ$/HYLQH
                                                                                           +DQJOH\$URQFKLFN6HJDO3XGOLQ 6FKLOOHU
                                                                                           2QH/RJDQ6TXDUH
                                                                                           6WHWK)ORRU
                                                                                           3KLODGHOSKLD3$
                                                                                           
                                                                                           (PDLOMOHYLQH#KDQJOH\FRP
                                                                                           352+$&9,&(
                                                                                           $77251(<72%(127,&('

                                                                                           6WHYHQ-D\.DW]PDQ
                                                                                           %LHQHUW.DW]PDQ3/&
                                                                                           :HVWWK6WUHHW6XLWH
                                                                                           /RV$QJHOHV&$
                                                                                           
                                                                                           )D[
                                                                                           (PDLOVNDW]PDQ#ELHQHUWNDW]PDQFRP
                                                                                           $77251(<72%(127,&('


 9
 'HIHQGDQW
 3HWHU0DUFR//&                                                    UHSUHVHQWHGE\ %DUXFK&&RKHQ
 D&DOLIRUQLDOLPLWHGOLDELOLW\FRPSDQ\                                              /DZ2IILFHVRI%DUXFK&&RKHQ$3/&
                                                                                     :LOVKLUH%RXOHYDUG6XLWH
                                                                                     /RV$QJHOHV&$
                                                                                     
                                                                                     )D[
KWWSVHFIFDFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB                                                            


                                                                                                            EXHIBIT "5", PAGE 59
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               66 of66
                                                                     66ofof725
                                                                    286     725 ID #:271
                                                                           Page

                                                         &0(&)&DOLIRUQLD&HQWUDO'LVWULFW

                                                                                           (PDLOEDUXFKFRKHQ#EDUXFKFRKHQHVTFRP
                                                                                           /($'$77251(<
                                                                                           $77251(<72%(127,&('

 'HIHQGDQW
 3HWHU9RXWVDV                                                       UHSUHVHQWHGE\ %DUXFK&&RKHQ
 DQLQGLYLGXDO                                                                        6HHDERYHIRUDGGUHVV 
                                                                                     /($'$77251(<
                                                                                     $77251(<72%(127,&('
 7KLUG3DUW\3ODLQWLII
 3HWHU9RXWVDV                                                       UHSUHVHQWHGE\ %DUXFK&&RKHQ
 DQLQGLYLGXDO                                                                       6HHDERYHIRUDGGUHVV 
 7(50,1$7('                                                              /($'$77251(<
                                                                                     $77251(<72%(127,&('
 7KLUG3DUW\3ODLQWLII
 3HWHU0DUFR//&                                                    UHSUHVHQWHGE\ %DUXFK&&RKHQ
 D&DOLIRUQLDOLPLWHGOLDELOLW\FRPSDQ\                                              6HHDERYHIRUDGGUHVV 
 7(50,1$7('                                                              /($'$77251(<
                                                                                     $77251(<72%(127,&('


 9
 7KLUG3DUW\'HIHQGDQW
 -RQD5HFKQLW]                                                       UHSUHVHQWHGE\ %ULWWDQ\//DQH
 7(50,1$7('                                                              &RKHQ:LOOLDPV//3
                                                                                     6RXWK6SULQJ6WUHHWWK)ORRU
                                                                                     /RV$QJHOHV&$
                                                                                     
                                                                                     )D[
                                                                                     (PDLOEODQH#FRKHQZLOOLDPVFRP
                                                                                     $77251(<72%(127,&('

                                                                                           0DUF6:LOOLDPV
                                                                                           &RKHQ:LOOLDPV//3
                                                                                           6RXWK6SULQJ6WUHHWWK)ORRU
                                                                                           /RV$QJHOHV&$
                                                                                           
                                                                                           (PDLOPZLOOLDPV#FRKHQZLOOLDPVFRP
                                                                                           $77251(<72%(127,&('

                                                                                           5HXYHQ/&RKHQ
                                                                                           &RKHQ:LOOLDPV//3
                                                                                           6RXWK6SULQJ6WUHHWWK)ORRU
                                                                                           /RV$QJHOHV&$
                                                                                           
                                                                                           )D[
                                                                                           (PDLOUFRKHQ#FRKHQZLOOLDPVFRP
                                                                                           $77251(<72%(127,&('

                                                                                           <RXQJELQ6RQ
                                                                                           &RKHQ:LOOLDPV//3
KWWSVHFIFDFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB                                                           


                                                                                                           EXHIBIT "5", PAGE 60
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               67 of67
                                                                     67ofof725
                                                                    286     725 ID #:272
                                                                           Page

                                                         &0(&)&DOLIRUQLD&HQWUDO'LVWULFW

                                                                                           6RXWK6SULQJ6WUHHWWK)ORRU
                                                                                           /RV$QJHOHV&$
                                                                                           
                                                                                           )D[
                                                                                           (PDLO\VRQ#FRKHQZLOOLDPVFRP
                                                                                           $77251(<72%(127,&('

 7KLUG3DUW\'HIHQGDQW
 /HYLQ3UDGR
 7(50,1$7('

 7KLUG3DUW\3ODLQWLII
 3HWHU0DUFR//&                                                    UHSUHVHQWHGE\ %DUXFK&&RKHQ
 D&DOLIRUQLDOLPLWHGOLDELOLW\FRPSDQ\                                               6HHDERYHIRUDGGUHVV 
                                                                                     /($'$77251(<
                                                                                     $77251(<72%(127,&('
 7KLUG3DUW\3ODLQWLII
 3HWHU9RXWVDV                                                       UHSUHVHQWHGE\ %DUXFK&&RKHQ
 DQLQGLYLGXDO                                                                       6HHDERYHIRUDGGUHVV 
 DOVRNQRZQDV                                                                       /($'$77251(<
 3HWHU0DUFR                                                                         $77251(<72%(127,&('
 DOVRNQRZQDV
 3HWHU0DUFR([WUDRGLQDU\-HZHOVRI%HYHUO\
 +LOOV
 GRLQJEXVLQHVVDV
 3HWHU0DUFR//&


 9
 7KLUG3DUW\'HIHQGDQW
 5DFKHO5HFKQLW]                                                      UHSUHVHQWHGE\ %ULWWDQ\//DQH
                                                                                      6HHDERYHIRUDGGUHVV 
                                                                                     $77251(<72%(127,&('

                                                                                           0DUF6:LOOLDPV
                                                                                            6HHDERYHIRUDGGUHVV 
                                                                                           $77251(<72%(127,&('

                                                                                           5HXYHQ/&RKHQ
                                                                                            6HHDERYHIRUDGGUHVV 
                                                                                           $77251(<72%(127,&('

                                                                                           <RXQJELQ6RQ
                                                                                            6HHDERYHIRUDGGUHVV 
                                                                                           $77251(<72%(127,&('

 7KLUG3DUW\'HIHQGDQW
 /HYLQ3UDGR
 DOVRNQRZQDV
 /HYRQ3UDGR
 7KLUG3DUW\'HIHQGDQW
KWWSVHFIFDFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB                                                            


                                                                                                            EXHIBIT "5", PAGE 61
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               68 of68
                                                                     68ofof725
                                                                    286     725 ID #:273
                                                                           Page

                                                         &0(&)&DOLIRUQLD&HQWUDO'LVWULFW

 -RQD65HFKQLW]                                                      UHSUHVHQWHGE\ %ULWWDQ\//DQH
                                                                                      6HHDERYHIRUDGGUHVV 
                                                                                     $77251(<72%(127,&('

                                                                                           0DUF6:LOOLDPV
                                                                                            6HHDERYHIRUDGGUHVV 
                                                                                           $77251(<72%(127,&('

                                                                                           5HXYHQ/&RKHQ
                                                                                            6HHDERYHIRUDGGUHVV 
                                                                                           $77251(<72%(127,&('

                                                                                           <RXQJELQ6RQ
                                                                                            6HHDERYHIRUDGGUHVV 
                                                                                           $77251(<72%(127,&('


  'DWH)LOHG                'RFNHW7H[W
              5(48(67)25-8',&,$/127,&(UH127,&(2)027,21$1'027,21WR6WD\
                           &DVH 6HH6XSSOHPHQWDO'HFODUDWLRQLQ2SSRVLWLRQWR0RWLRQWR6WD\&DVH>'RFNHW@
                           ILOHGE\'HIHQGDQWV3HWHU0DUFR//&3HWHU9RXWVDV7KLUG3DUW\3ODLQWLIIV3HWHU0DUFR
                           //&3HWHU9RXWVDV &RKHQ%DUXFK  (QWHUHG
              '(&/$5$7,21RI%DUXFK&&RKHQ6XSSOHPHQWDO'HFODUDWLRQLQ6XSSRUWRI127,&(
                           2)027,21$1'027,21WR6WD\&DVHILOHGE\'HIHQGDQWV3HWHU0DUFR//&
                           3HWHU9RXWVDV7KLUG3DUW\3ODLQWLIIV3HWHU0DUFR//&3HWHU9RXWVDV &RKHQ%DUXFK
                            (QWHUHG
              0,187(6 ,1&+$0%(56 E\-XGJH2WLV':ULJKW,,5((;3$57(
                           $33/,&$7,21IRU/HDYHIRU,Q&DPHUD5HYLHZILOHGE\7KLUG3DUW\'HIHQGDQWV-RQD6
                           5HFKQLW]-RQD5HFKQLW]5DFKHO5HFKQLW]7KH&RXUWILQGVWKHDSSOLFDWLRQGRHVQRW
                           ZDUUDQWLQFDPHUDUHYLHZDQG'(1,(6WKH5HFKQLW]'HIHQGDQWVDSSOLFDWLRQ OF  (QWHUHG
                           
              '(&/$5$7,21RI%DUXFK&&RKHQUH5HVSRQVHLQ2SSRVLWLRQWR0RWLRQ
                           6XSSOHPHQWDO'HFODUDWLRQRI%DUXFK&&RKHQ5HJDUGLQJ7KLUG3DUW\3ODLQWLIIV
                           2SSRVLWLRQWR7KLUG3DUW\'HIHQGDQWV([3DUWH$SSOLFDWLRQIRUDQ2UGHU3HUPLWWLQJ
                           6XEPLVVLRQIRU,Q&DPHUD5HYLHZ5HODWLQJWRWKH2QJRLQJ&ULPLQDO,QYHVWLJDWLRQILOHGE\
                           'HIHQGDQWV3HWHU0DUFR//&3HWHU9RXWVDV7KLUG3DUW\3ODLQWLIIV3HWHU0DUFR//&
                           3HWHU9RXWVDV &RKHQ%DUXFK  (QWHUHG
              23326,7,21WR(;3$57($33/,&$7,21IRU/HDYHIRU,Q&DPHUD5HYLHZILOHGE\
                           'HIHQGDQWV3HWHU0DUFR//&3HWHU9RXWVDV7KLUG3DUW\3ODLQWLIIV3HWHU0DUFR//&
                           3HWHU9RXWVDV $WWDFKPHQWV5HTXHVWIRU-XGLFLDO1RWLFH3URSRVHG2UGHU &RKHQ
                           %DUXFK  (QWHUHG
              (;3$57($33/,&$7,21IRU/HDYHIRU,Q&DPHUD5HYLHZILOHGE\7KLUG3DUW\
                           'HIHQGDQWV-RQD65HFKQLW]-RQD5HFKQLW]5DFKHO5HFKQLW] $WWDFKPHQWV
                           'HFODUDWLRQ3URSRVHG2UGHU :LOOLDPV0DUF  (QWHUHG
              7KHKHDULQJRQWKH027,21WR6WD\&DVHVFKHGXOHGIRU-XQHDW30
                           LVKHUHE\9$&$7('DQGWDNHQRIIFDOHQGDU1RDSSHDUDQFHVDUHQHFHVVDU\7KHPDWWHU
                           VWDQGVVXEPLWWHGDQGZLOOEHGHFLGHGXSRQZLWKRXWRUDODUJXPHQW$QRUGHUZLOO
                           LVVXH7+(5(,6123')'2&80(17$662&,$7(':,7+7+,6(175< VFH
                           7(;721/<(175< (QWHUHG

KWWSVHFIFDFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB                                                         


                                                                                                         EXHIBIT "5", PAGE 62
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               69 of69
                                                                     69ofof725
                                                                    286     725 ID #:274
                                                                           Page

                                                         &0(&)&DOLIRUQLD&HQWUDO'LVWULFW

              5(3/<LQ6XSSRUWRI127,&(2)027,21$1'027,21WR6WD\&DVHILOHGE\
                           7KLUG3DUW\'HIHQGDQWV-RQD65HFKQLW]-RQD5HFKQLW]5DFKHO5HFKQLW] :LOOLDPV
                           0DUF  (QWHUHG
              127,&(72),/(52)'(),&,(1&,(6LQ(OHFWURQLFDOO\)LOHG'RFXPHQWV5(1RWLFH
                           RI/RGJLQJ7KHIROORZLQJHUURU V ZDVZHUHIRXQG3URSRVHG'RFXPHQWZDVQRW
                           VXEPLWWHGDVVHSDUDWHDWWDFKPHQW2WKHUHUURU V ZLWKGRFXPHQW V 5HILOHG1RWLFHRI
                           /RGJLQJKRZHYHUWKHSURSRVHGRUGHUZDVHILOHGDVSGIZLWKWKH1RWLFHRI/RGJLQJ
                           LQVWHDGRILWEHLQJVXEPLWWHGDVD6HSDUDWH$WWDFKPHQWDVDGYLVHGSUHYLRXVO\GRFNHWQR
                           )LOHUE\SDVVHGWKHSDUW\IRUZKRPILOLQJLVPDGH'RFNHWHQWU\RQO\VKRZVDWWRUQH\ V
                           QDPH,QUHVSRQVHWRWKLVQRWLFHWKH&RXUWPD\  RUGHUDQDPHQGHGRUFRUUHFW
                           GRFXPHQWWREHILOHG  RUGHUWKHGRFXPHQWVWULFNHQRU  WDNHRWKHUDFWLRQDVWKH&RXUW
                           GHHPVDSSURSULDWH<RXQHHGQRWWDNHDQ\DFWLRQLQUHVSRQVHWRWKLVQRWLFHXQOHVVDQGXQWLO
                           WKH&RXUWGLUHFWV\RXWRGRVR OF  (QWHUHG
              127,&(2)/2'*,1*ILOHG$PHQGHG1RWLFHRI/RGJLQJUH2EMHFWLRQ2SSRVLWLRQ
                           0RWLRQUHODWHG  &RKHQ%DUXFK  (QWHUHG
              23326,7,21WR127,&(2)027,21$1'027,21WR6WD\&DVHILOHGE\
                           3ODLQWLII'DYLG5RYLQVN\//& %LVFRQWL$QWKRQ\  (QWHUHG
              127,&(72),/(52)'(),&,(1&,(6LQ(OHFWURQLFDOO\)LOHG'RFXPHQWV5(1RWLFH
                           RI/RGJLQJ QROLQNWRILOHURQO\VKRZVDWWRUQH\7KHIROORZLQJHUURU V ZDVZHUH
                           IRXQG,QFRUUHFWGRFXPHQWLVDWWDFKHGWRWKHGRFNHWHQWU\3URSRVHG'RFXPHQWZDVQRW
                           VXEPLWWHGDVVHSDUDWHDWWDFKPHQW2WKHUHUURU V ZLWKGRFXPHQW V  )LOHUXVHG*
                           IRUPZKLFKLVRQO\DSSOLFDEOHUH0$18$//<ILOHGRUORGJHGGRFXPHQWVDW&OHUN V
                           2IILFHILOLQJZLQGRZ )LOHUVKRXOGKDYHSUHSDUHGD1RWLFHRI/RGJLQJRQSOHDGLQJ
                           IRUPDWWRZKLFKWKH3URSRVHGRUGHUVKRXOGKDYHEHHQVXEPLWWHGDVD6(3$5$7(
                           DWWDFKPHQWWKHUHWRLQVWHDGRIDOOLQFOXVLYHSGIDVLQWKLVILOLQJ,QUHVSRQVHWRWKLV
                           QRWLFHWKH&RXUWPD\  RUGHUDQDPHQGHGRUFRUUHFWGRFXPHQWWREHILOHG  RUGHUWKH
                           GRFXPHQWVWULFNHQRU  WDNHRWKHUDFWLRQDVWKH&RXUWGHHPVDSSURSULDWH<RXQHHGQRW
                           WDNHDQ\DFWLRQLQUHVSRQVHWRWKLVQRWLFHXQOHVVDQGXQWLOWKH&RXUWGLUHFWV\RXWRGRVR
                            OF  (QWHUHG
              127,&(2)/2'*,1*ILOHGUH2EMHFWLRQ2SSRVLWLRQ 0RWLRQUHODWHG  &RKHQ
                           %DUXFK  (QWHUHG
              5(48(67)25-8',&,$/127,&(7KLUG3DUW\3ODLQWLIIV5HTXHVWIRU-XGLFLDO1RWLFHLQ
                           6XSSRUWRI2SSRVLWLRQWR7KLUG3DUW\'HIHQGDQWV0RWLRQIRU6WD\RI3URFHHGLQJVILOHGE\
                           7KLUG3DUW\3ODLQWLIIV3HWHU0DUFR//&3HWHU9RXWVDV &RKHQ%DUXFK  (QWHUHG
                           
              7KLUG3DUW\3ODLQWLIIV2SSRVLWLRQWR7KLUG3DUW\'HIHQGDQWV0RWLRQIRU6WD\RI
                           3URFHHGLQJV0HPRUDQGXPRI3RLQWV $XWKRULWLHV'HFODUDWLRQRI%DUXFK&&RKHQUH
                           127,&(2)027,21$1'027,21WR6WD\&DVHILOHGE\7KLUG3DUW\3ODLQWLIIV
                           3HWHU0DUFR//&3HWHU9RXWVDV $WWDFKPHQWV([KLELW([KLELW([KLELW
                           ([KLELW([KLELW([KLELW &RKHQ%DUXFK  (QWHUHG
              127,&(2)027,21$1'027,21WR6WD\&DVHILOHGE\7KLUG3DUW\'HIHQGDQWV-RQD
                           65HFKQLW]-RQD5HFKQLW]5DFKHO5HFKQLW]0RWLRQVHWIRUKHDULQJRQDW
                           30EHIRUH-XGJH2WLV':ULJKW,, $WWDFKPHQWV3URSRVHG2UGHU  :LOOLDPV0DUF
                            (QWHUHG
              25'(5E\-XGJH2WLV':ULJKW,,WKHIROORZLQJGRFXPHQW V EH675,&.(1IRUIDLOXUH
                           WRFRPSO\ZLWKWKH/RFDO5XOHV*HQHUDO2UGHUDQGRUWKH&RXUWV&DVH0DQDJHPHQW
                           2UGHU127,&(2)027,21$1'027,21WR6WD\&DVHIRUWKHIROORZLQJ
                           UHDVRQV&RPSO\ZLWKLQVWUXFWLRQVRQGLVFUHSDQF\GRFQR5HILOHFRUUHFWO\DQGIRU

KWWSVHFIFDFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB                                                         


                                                                                                         EXHIBIT "5", PAGE 63
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               70 of70
                                                                     70ofof725
                                                                    286     725 ID #:275
                                                                           Page

                                                         &0(&)&DOLIRUQLD&HQWUDO'LVWULFW

                             IDLOXUHWRFRPSO\ZLWK/57KHFRQIHUHQFHVKDOOWDNHSODFHDWOHDVWVHYHQ  GD\VSULRU
                             WRWKHILOLQJRIWKHPRWLRQ OF  (QWHUHG
              127,&(72),/(52)'(),&,(1&,(6LQ(OHFWURQLFDOO\)LOHG'RFXPHQWV5(127,&(
                           2)027,21$1'027,21WR6WD\&DVH7KHIROORZLQJHUURU V ZDVZHUHIRXQG
                           +HDULQJLQIRUPDWLRQLVPLVVLQJLQFRUUHFWRUQRWWLPHO\2WKHUHUURU V ZLWKGRFXPHQW V 
                           $OWKRXJKILOHUXVHGFRUUHFWPRWLRQHYHQWLWDSSHDUVILOHUE\SDVVHG&0V\VWHPSURPSWUH
                           GDWHWLPHDQGVHOHFWLRQRI-XGJHDVDUHVXOWWKHPRWLRQLV127VHWRQ-XGJH V0RWLRQ
                           FDOHQGDUIRUWKHGDWHVKRZQRQWKHSGIGRFXPHQWDV30,QUHVSRQVHWRWKLV
                           QRWLFHWKH&RXUWPD\  RUGHUDQDPHQGHGRUFRUUHFWGRFXPHQWWREHILOHG  RUGHUWKH
                           GRFXPHQWVWULFNHQRU  WDNHRWKHUDFWLRQDVWKH&RXUWGHHPVDSSURSULDWH<RXQHHGQRW
                           WDNHDQ\DFWLRQLQUHVSRQVHWRWKLVQRWLFHXQOHVVDQGXQWLOWKH&RXUWGLUHFWV\RXWRGRVR
                            OF  (QWHUHG
                 675,&.(13(525'(5'2&.(712 127,&(2)027,21$1'
                             027,21WR6WD\&DVHILOHGE\7KLUG3DUW\'HIHQGDQWV-RQD65HFKQLW]-RQD5HFKQLW]
                             5DFKHO5HFKQLW] $WWDFKPHQWV3URSRVHG2UGHU  :LOOLDPV0DUF 0RGLILHGRQ
                              OF  (QWHUHG
              1RWLFHRI$SSHDUDQFHRU:LWKGUDZDORI&RXQVHOIRUDWWRUQH\<RXQJELQ6RQFRXQVHOIRU
                           7KLUG3DUW\'HIHQGDQWV-RQD65HFKQLW]-RQD5HFKQLW]5DFKHO5HFKQLW]$GGLQJ
                           <RXQJELQ6RQDVFRXQVHORIUHFRUGIRU-RQD65HFKQLW]DQG5DFKHO5HFKQLW]IRUWKH
                           UHDVRQLQGLFDWHGLQWKH*1RWLFH)LOHGE\7KLUG3DUW\'HIHQGDQWV-RQD65HFKQLW]
                           DQG5DFKHO5HFKQLW] $WWRUQH\<RXQJELQ6RQDGGHGWRSDUW\-RQD65HFKQLW] SW\SG 
                           $WWRUQH\<RXQJELQ6RQDGGHGWRSDUW\-RQD5HFKQLW] SW\SG $WWRUQH\<RXQJELQ6RQ
                           DGGHGWRSDUW\5DFKHO5HFKQLW] SW\SG 6RQ<RXQJELQ  (QWHUHG
              1RWLFHRI$SSHDUDQFHRU:LWKGUDZDORI&RXQVHOIRUDWWRUQH\%ULWWDQ\//DQHFRXQVHOIRU
                           7KLUG3DUW\'HIHQGDQWV-RQD65HFKQLW]-RQD5HFKQLW]5DFKHO5HFKQLW]$GGLQJ%ULWWDQ\
                           //DQHDVFRXQVHORIUHFRUGIRU-RQD65HFKQLW]DQG5DFKHO5HFKQLW]IRUWKHUHDVRQ
                           LQGLFDWHGLQWKH*1RWLFH)LOHGE\7KLUG3DUW\'HIHQGDQWV-RQD65HFKQLW]DQG
                           5DFKHO5HFKQLW] $WWRUQH\%ULWWDQ\//DQHDGGHGWRSDUW\-RQD65HFKQLW] SW\SG 
                           $WWRUQH\%ULWWDQ\//DQHDGGHGWRSDUW\-RQD5HFKQLW] SW\SG $WWRUQH\%ULWWDQ\//DQH
                           DGGHGWRSDUW\5DFKHO5HFKQLW] SW\SG /DQH%ULWWDQ\  (QWHUHG
              1RWLFHRI$SSHDUDQFHRU:LWKGUDZDORI&RXQVHOIRUDWWRUQH\5HXYHQ/&RKHQFRXQVHOIRU
                           7KLUG3DUW\'HIHQGDQWV-RQD65HFKQLW]-RQD5HFKQLW]5DFKHO5HFKQLW]$GGLQJ5HXYHQ
                           /&RKHQDVFRXQVHORIUHFRUGIRU-RQD65HFKQLW]DQG5DFKHO5HFKQLW]IRUWKHUHDVRQ
                           LQGLFDWHGLQWKH*1RWLFH)LOHGE\7KLUG3DUW\'HIHQGDQWV-RQD65HFKQLW]DQG
                           5DFKHO5HFKQLW] $WWRUQH\5HXYHQ/&RKHQDGGHGWRSDUW\-RQD65HFKQLW] SW\SG 
                           $WWRUQH\5HXYHQ/&RKHQDGGHGWRSDUW\-RQD5HFKQLW] SW\SG $WWRUQH\5HXYHQ/
                           &RKHQDGGHGWRSDUW\5DFKHO5HFKQLW] SW\SG &RKHQ5HXYHQ  (QWHUHG
              1RWLFHRI$SSHDUDQFHRU:LWKGUDZDORI&RXQVHOIRUDWWRUQH\0DUF6:LOOLDPVFRXQVHOIRU
                           7KLUG3DUW\'HIHQGDQWV-RQD65HFKQLW]-RQD5HFKQLW]5DFKHO5HFKQLW]$GGLQJ0DUF6
                           :LOOLDPVDVFRXQVHORIUHFRUGIRU-RQD65HFKQLW]DQG5DFKHO5HFKQLW]IRUWKHUHDVRQ
                           LQGLFDWHGLQWKH*1RWLFH)LOHGE\7KLUG3DUW\'HIHQGDQWV-RQD65HFKQLW]DQG
                           5DFKHO5HFKQLW] $WWRUQH\0DUF6:LOOLDPVDGGHGWRSDUW\-RQD65HFKQLW] SW\SG 
                           $WWRUQH\0DUF6:LOOLDPVDGGHGWRSDUW\-RQD5HFKQLW] SW\SG $WWRUQH\0DUF6
                           :LOOLDPVDGGHGWRSDUW\5DFKHO5HFKQLW] SW\SG :LOOLDPV0DUF  (QWHUHG
              $PHQGPHQWWRWKH7KLUG3DUW\&RPSODLQW$0(1'('7+,5'3$57<&203/$,17
                           DJDLQVW7KLUG3DUW\'HIHQGDQWV/HYLQ3UDGR-RQD65HFKQLW]5DFKHO5HFKQLW]DPHQGLQJ
                           7KLUG3DUW\&RPSODLQW-85<'(0$1'ILOHGE\7KLUG3DUW\3ODLQWLII3HWHU0DUFR
                           //& D&DOLIRUQLDOLPLWHGOLDELOLW\FRPSDQ\ 3HWHU9RXWVDV DQLQGLYLGXDO &RKHQ%DUXFK
                            (QWHUHG

KWWSVHFIFDFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB                                                         


                                                                                                         EXHIBIT "5", PAGE 64
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               71 of71
                                                                     71ofof725
                                                                    286     725 ID #:276
                                                                           Page

                                                         &0(&)&DOLIRUQLD&HQWUDO'LVWULFW

              25'(5E\-XGJH2WLV':ULJKW,,WKHIROORZLQJGRFXPHQW V EH675,&.(1IRUIDLOXUH
                           WRFRPSO\ZLWKWKH/RFDO5XOHV*HQHUDO2UGHUDQGRUWKH&RXUWV&DVH0DQDJHPHQW
                           2UGHU(UUDWDIRUWKHIROORZLQJUHDVRQV5HDGWKHLQVWUXFWLRQVRQWKHGLVFUHSDQF\RQ
                           GRFNHWQRDQGWKHUXOHVWRILOHDDPHQGFRPSODLQWDQGUHVXEPLWFRUUHFWO\ OF
                            (QWHUHG
              127,&(72),/(52)'(),&,(1&,(6LQ(OHFWURQLFDOO\)LOHG'RFXPHQWV5((UUDWD
                           UH7KLUG3DUW\&RPSODLQW7KHIROORZLQJHUURU V ZDVZHUHIRXQG&OHUNXQDEOHWR
                           GHWHUPLQHWKHVXIILFLHQF\RIVXEPLWWLQJFRUUHFWHGSDJHVDQGUHRYHUODSSLQJLPDJHV
                           RYHUWH[WDQGWKHVXEPLWWLQJRI21/<UHIRUPXODWHGFRSLHVRISDJHVDQG,QUHVSRQVH
                           WRWKLVQRWLFHWKH&RXUWPD\  RUGHUDQDPHQGHGRUFRUUHFWGRFXPHQWWREHILOHG 
                           RUGHUWKHGRFXPHQWVWULFNHQRU  WDNHRWKHUDFWLRQDVWKH&RXUWGHHPVDSSURSULDWH<RX
                           QHHGQRWWDNHDQ\DFWLRQLQUHVSRQVHWRWKLVQRWLFHXQOHVVDQGXQWLOWKH&RXUWGLUHFWV\RXWR
                           GRVR OF  (QWHUHG
                 675,&.(13(525'(5'2&.(712 127,&(2)(55$7$ILOHGE\
                             7KLUG3DUW\3ODLQWLIIV3HWHU0DUFR//&3HWHU9RXWVDVFRUUHFWLQJ7KLUG3DUW\&RPSODLQW
                              &RKHQ%DUXFK 0RGLILHGRQ OF  (QWHUHG
              '$<6XPPRQV,VVXHGUH7KLUG3DUW\&RPSODLQWDVWRWKLUGSDUW\GHIHQGDQW/HYLQ
                           3UDGRDND/HRQ3UDGR OF  (QWHUHG
              '$<6XPPRQV,VVXHGUH7KLUG3DUW\&RPSODLQWDVWRWKLUGSDUW\GHIHQGDQW5DFKHO
                           5HFKQLW] OF  (QWHUHG
              '$<6XPPRQV,VVXHGUH7KLUG3DUW\&RPSODLQWDVWRWKLUGSDUW\GHIHQGDQW-RQD6
                           5HFKQLW] OF  (QWHUHG
              5HTXHVWIRU&OHUNWR,VVXH6XPPRQVRQ7KLUG3DUW\&RPSODLQWILOHGE\7KLUG3DUW\
                           3ODLQWLII3HWHU0DUFR//& D&DOLIRUQLDOLPLWHGOLDELOLW\FRPSDQ\ 3HWHU9RXWVDV DQ
                           LQGLYLGXDO  $WWDFKPHQWV6XPPRQV5HTXHVW5DFKHO5HFKQLW]6XPPRQV
                           5HTXHVW/HYLQ3UDGR &RKHQ%DUXFK  (QWHUHG
              127,&(2)'(),&,(1&,(6LQ5HTXHVWWR,VVXH6XPPRQV5(7KLUG3DUW\&RPSODLQW
                           6XPPRQV5HTXHVW7KHIROORZLQJHUURU V ZDVIRXQG6XPPRQVLVQRWGLUHFWHGWRWKH
                           GHIHQGDQW V 7KHGHIHQGDQWVQDPHPXVWDSSHDULQWKH7RVHFWLRQRIWKHVXPPRQV
                           &/$5,),&$7,21UHWKLUGSDUW\FRPSODLQWVXPPRQVWREHLVVXHGWRPXOWLSOHGHIHQGDQWV
                            3OHDVHGR127DEEUHYLDWHGHIHQGDQW VQDPHLQWKH72DUHDQRUHUURQHRXVO\FRPELQH
                           GHIHQGDQWVDVRQHZKLFKGRHVQRWUHIOHFWWKHWZRVHSDUDWHGHIHQGDQWVSURSHUO\$OVR
                           -RQDLVLQFRPSOHWHDQGVKRXOGWREHQDPHGH[DFWO\DV-21$65(&+1,7=7KH
                           VXPPRQVFDQQRWEHLVVXHGXQWLOWKLVGHIHFWKDVEHHQFRUUHFWHG3OHDVHFRUUHFWWKHGHIHFW
                           DQGUHILOH\RXUUHTXHVW OF  (QWHUHG
              :$,9(52)6(59,&(5HWXUQHG([HFXWHGILOHGE\UG3DUW\3ODLQWLII3HWHU0DUFR
                           //& D&DOLIRUQLDOLPLWHGOLDELOLW\FRPSDQ\ 3HWHU9RXWVDV DQLQGLYLGXDO XSRQ5DFKHO
                           5HFKQLW]ZDLYHUVHQWE\3ODLQWLIIRQDQVZHUGXH:DLYHURI6HUYLFH
                           VLJQHGE\0DUF6:LOOLDPV &RKHQ%DUXFK  (QWHUHG
              :$,9(52)6(59,&(5HWXUQHG([HFXWHGILOHGE\UG3DUW\3ODLQWLII3HWHU0DUFR
                           //& D&DOLIRUQLDOLPLWHGOLDELOLW\FRPSDQ\ 3HWHU9RXWVDV DQLQGLYLGXDO XSRQ-RQD
                           5HFKQLW]ZDLYHUVHQWE\3ODLQWLIIRQDQVZHUGXH:DLYHURI6HUYLFH
                           VLJQHGE\0DUF6:LOOLDPV &RKHQ%DUXFK  (QWHUHG
              5HTXHVWIRU&OHUNWR,VVXH6XPPRQVRQ7KLUG3DUW\&RPSODLQWILOHGE\UG3DUW\
                           3ODLQWLII3HWHU0DUFR//& D&DOLIRUQLDOLPLWHGOLDELOLW\FRPSDQ\ 3HWHU9RXWVDV DQ
                           LQGLYLGXDO  &RKHQ%DUXFK  (QWHUHG
              7+,5'3$57<&203/$,17DJDLQVW7KLUG3DUW\'HIHQGDQWV/HYLQ3UDGR-RQD
KWWSVHFIFDFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB                                                         


                                                                                                         EXHIBIT "5", PAGE 65
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               72 of72
                                                                     72ofof725
                                                                    286     725 ID #:277
                                                                           Page

                                                         &0(&)&DOLIRUQLD&HQWUDO'LVWULFW

                             5HFKQLW]5DFKHO5HFKQLW]ILOHGE\UG3DUW\3ODLQWLII3HWHU0DUFR//&3HWHU9RXWVDV
                             &RKHQ%DUXFK  (QWHUHG
              3522)2)6(59,&(ILOHGE\3ODLQWLII'DYLG5RYLQVN\//&UH2UGHU6HW5HVHW
                           +HDULQJVHUYHGRQ$SULO %LVFRQWL$QWKRQ\  (QWHUHG
              25'(5WKDWWKH6FKHGXOLQJ&RQIHUHQFHLVVHWIRU30FRPSOLDQFHZLWK
                           )5&3DQG I DQGILOLQJRIMRLQWUHSRUW&RXQVHOIRUSODLQWLIIVKDOOLPPHGLDWHO\VHUYH
                           WKLV2UGHURQDOOSDUWLHVLQFOXGLQJDQ\QHZSDUWLHVWRWKHDFWLRQE\-XGJH2WLV':ULJKW,,
                            OF  (QWHUHG
              25'(5E\-XGJH2WLV':ULJKW,,WKHIROORZLQJGRFXPHQW V EH675,&.(1IRUIDLOXUH
                           WRFRPSO\ZLWKWKH/RFDO5XOHV*HQHUDO2UGHUDQGRUWKH&RXUWV&DVH0DQDJHPHQW
                           2UGHU6XPPRQV5HTXHVW7KLUG3DUW\&RPSODLQWIRUWKHIROORZLQJUHDVRQV
                           5(9,(:/2&$/58/(6IRUWKHVHGRFXPHQWVDQGUHDGWKHLQVWUXFWLRQVRQWKH
                           GLVFUHSDQFLHVRQGRFQRVDQG OF  (QWHUHG
              127,&(2)'(),&,(1&,(6LQ5HTXHVWWR,VVXH6XPPRQV5(6XPPRQV5HTXHVW
                           7KHIROORZLQJHUURU V ZDVIRXQG7KHFDVHQXPEHUDQGRUMXGJH V LQLWLDOVDUHLQFRUUHFW
                           5(7KLUGSDUW\FRPSODLQWVXPPRQV1RIRUPDO7KLUG3DUW\&RPSODLQWRQILOH'RFNHWQR
                           LVHQWLWOHGD&5266&203/$,17&DVHQXPEHULQFRPSOHWHPLVVLQJDVVLJQHG
                           -XGJHDQG0DJLVWUDWH VLQLWLDOV6KRXOGUHDGDVFY2':$61RWHDGHILFLHQF\
                           QRWLFHUHSGIHQWLWOHGD&URVV&RPSODLQWLVVXHGGRFNHWQR7KHVXPPRQVFDQQRWEH
                           LVVXHGXQWLOWKLVGHIHFWKDVEHHQFRUUHFWHG3OHDVHFRUUHFWWKHGHIHFWDQGUHILOH\RXU
                           UHTXHVW OF  (QWHUHG
              127,&(72),/(52)'(),&,(1&,(6LQ(OHFWURQLFDOO\)LOHG'RFXPHQWV5(7KLUG
                           3DUW\&RPSODLQW7KHIROORZLQJHUURU V ZDVZHUHIRXQG&DVHQXPEHULVLQFRUUHFWRU
                           PLVVLQJ3GIGRFXPHQWLVHUURQHRXVO\(QWLWOHGDVD&5266&203/$,17DQG127D
                           7KLUG3DUW\&RPSODLQW2WKHUHUURU V ZLWKGRFXPHQW V &DVHQXPEHULV,QFRPSOHWHDV
                           0LVVLQJWKHDVVLJQHG-XGJHDQG0DJLVWUDWH VLQLWLDOV6KRXOGUHDGDVFY2':
                           $6 QRWHZDVPLVVLQJRQWKHDQVZHUDVZHOO,QUHVSRQVHWRWKLVQRWLFHWKH&RXUWPD\ 
                           RUGHUDQDPHQGHGRUFRUUHFWGRFXPHQWWREHILOHG  RUGHUWKHGRFXPHQWVWULFNHQRU 
                           WDNHRWKHUDFWLRQDVWKH&RXUWGHHPVDSSURSULDWH<RXQHHGQRWWDNHDQ\DFWLRQLQUHVSRQVH
                           WRWKLVQRWLFHXQOHVVDQGXQWLOWKH&RXUWGLUHFWV\RXWRGRVR OF  (QWHUHG
              &25325$7(',6&/2685(67$7(0(17ILOHGE\7KLUG3DUW\3ODLQWLIIV3HWHU0DUFR
                           //&3HWHU9RXWVDV'HIHQGDQWV3HWHU0DUFR//&3HWHU9RXWVDV &RKHQ%DUXFK
                            (QWHUHG
                 675,&.(13(525'(5'2&.(712 5HTXHVWIRU&OHUNWR,VVXH
                             6XPPRQVRQ7KLUG3DUW\&RPSODLQWILOHGE\'HIHQGDQW7KLUGSDUW\SODLQWLII3HWHU
                             0DUFR//&3HWHU9RXWVDV &RKHQ%DUXFK 0RGLILHGRQ OF  (QWHUHG
                             
                 675,&.(13(525'(5'2&.(712 7+,5'3$57<&203/$,17
                             DJDLQVW7KLUG3DUW\'HIHQGDQWV-RQD5HFKQLW]5DFKHO5HFKQLW]/HYLQ3UDGR-XU\
                             'HPDQGILOHGE\'HIHQGDQW7KLUG3DUW\3ODLQWLII3HWHU9RXWVDV3HWHU0DUFR//&
                              &RKHQ%DUXFK 0RGLILHGRQ OF  (QWHUHG
              $16:(5WR&RPSODLQW $WWRUQH\&LYLO&DVH2SHQLQJ ILOHGE\'HIHQGDQW3HWHU0DUFR
                           //&3HWHU9RXWVDV $WWRUQH\%DUXFK&&RKHQDGGHGWRSDUW\3HWHU0DUFR//& SW\GIW 
                           $WWRUQH\%DUXFK&&RKHQDGGHGWRSDUW\3HWHU9RXWVDV SW\GIW &RKHQ%DUXFK  (QWHUHG
                           
              25'(5*5$17,1*$33/,&$7,21RI1RQ5HVLGHQW$WWRUQH\-DVRQ$/HYLQHWR
                           $SSHDU3UR+DF9LFHRQEHKDOIRI3ODLQWLII'DYLG5RYLQVN\//&DQGGHVLJQDWLQJ$QWKRQ\
                           5%LVFRQWLDVORFDOFRXQVHOE\-XGJH2WLV':ULJKW,, OF  (QWHUHG
KWWSVHFIFDFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB                                                         


                                                                                                         EXHIBIT "5", PAGE 66
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               73 of73
                                                                     73ofof725
                                                                    286     725 ID #:278
                                                                           Page

                                                         &0(&)&DOLIRUQLD&HQWUDO'LVWULFW

              127,&(5HJDUGLQJ5HVSRQVHWR1RWLFHRI3UR+DF9LFH$SSOLFDWLRQILOHGE\3ODLQWLII
                           'DYLG5RYLQVN\//& %LVFRQWL$QWKRQ\  (QWHUHG
              $33/,&$7,21RI1RQ5HVLGHQW$WWRUQH\-DVRQ$/HYLQHWR$SSHDU3UR+DF9LFHRQ
                           EHKDOIRI3ODLQWLII'DYLG5RYLQVN\//& 3UR+DF9LFH)HH)HH3DLG5HFHLSW1R
                           &&$&'& ILOHGE\3ODLQWLII'DYLG5RYLQVN\//& %LVFRQWL$QWKRQ\
                            (QWHUHG
              0,187(25'(5,1&+$0%(56E\-XGJH2WLV':ULJKW,,7KLVDFWLRQKDVEHHQ
                           DVVLJQHGWRWKHFDOHQGDURI-XGJH2WLV':ULJKW,,&RXQVHODUH67521*/<HQFRXUDJHG
                           WRUHYLHZWKH&HQWUDO'LVWULFWVZHEVLWHIRUDGGLWLRQDOLQIRUPDWLRQ7KHSDUWLHVPD\FRQVHQW
                           WRSURFHHGEHIRUHD0DJLVWUDWH-XGJHDSSHDULQJRQWKHYROXQWDU\FRQVHQWOLVW3/($6(
                           UHIHUWR/RFDO5XOHIRUWKHVXEPLVVLRQRI&,9,/21/<6($/(''2&80(176
                           &5,0,1$/6($/(''2&80(176ZLOOUHPDLQWKHVDPH3OHDVHUHIHUWRWKH-XGJHV
                           SURFHGXUHVDQGVFKHGXOHVIRUGHWDLOHGLQVWUXFWLRQVIRUVXEPLVVLRQRIVHDOHGGRFXPHQWV OF
                            (QWHUHG
              '$<6XPPRQV,VVXHGUH&RPSODLQW $WWRUQH\&LYLO&DVH2SHQLQJ DVWRGHIHQGDQWV
                           3HWHU0DUFR//&3HWHU9RXWVDV OF  (QWHUHG
              67,38/$7,21([WHQGLQJ7LPHWR$QVZHUWKHFRPSODLQWDVWR$OO'HIHQGDQWVILOHGE\
                           3ODLQWLII'DYLG5RYLQVN\//& %LVFRQWL$QWKRQ\  (QWHUHG
              5HTXHVWIRU&OHUNWR,VVXH6XPPRQVRQ&RPSODLQW $WWRUQH\&LYLO&DVH2SHQLQJ ILOHG
                           E\3ODLQWLII'DYLG5RYLQVN\//& %LVFRQWL$QWKRQ\  (QWHUHG
              127,&(2)352+$&9,&($33/,&$7,21'8(IRU1RQ5HVLGHQW$WWRUQH\$QGUHZ
                           ((UGOHQ$GRFXPHQWUHFHQWO\ILOHGLQWKLVFDVHOLVWV\RXDVDQRXWRIVWDWHDWWRUQH\RI
                           UHFRUG+RZHYHUWKH&RXUWKDVQRWEHHQDEOHWRORFDWHDQ\UHFRUGWKDW\RXDUHDGPLWWHGWR
                           WKH%DURIWKLV&RXUWDQG\RXKDYHQRWILOHGDQDSSOLFDWLRQWRDSSHDU3UR+DF9LFHLQWKLV
                           FDVH$FFRUGLQJO\ZLWKLQEXVLQHVVGD\VRIWKHGDWHRIWKLVQRWLFH\RXPXVWHLWKHU 
                           KDYH\RXUORFDOFRXQVHOILOHDQDSSOLFDWLRQWRDSSHDU3UR+DF9LFH )RUP* DQGSD\
                           WKHDSSOLFDEOHIHHRU  FRPSOHWHWKHQH[WVHFWLRQRIWKLVIRUPDQGUHWXUQLWWRWKHFRXUWDW
                           FDFGBDWW\DGP#FDFGXVFRXUWVJRY<RXKDYHEHHQUHPRYHGDVFRXQVHORIUHFRUGIURPWKH
                           GRFNHWLQWKLVFDVHDQG\RXZLOOQRWEHDGGHGEDFNWRWKHGRFNHWXQWLO\RXU3UR+DF9LFH
                           VWDWXVKDVEHHQUHVROYHG OK  (QWHUHG
                127,&(2)352+$&9,&($33/,&$7,21'8(IRU1RQ5HVLGHQW$WWRUQH\-DVRQ$
                            /HYLQH$GRFXPHQWUHFHQWO\ILOHGLQWKLVFDVHOLVWV\RXDVDQRXWRIVWDWHDWWRUQH\RI
                            UHFRUG+RZHYHUWKH&RXUWKDVQRWEHHQDEOHWRORFDWHDQ\UHFRUGWKDW\RXDUHDGPLWWHGWR
                            WKH%DURIWKLV&RXUWDQG\RXKDYHQRWILOHGDQDSSOLFDWLRQWRDSSHDU3UR+DF9LFHLQWKLV
                            FDVH$FFRUGLQJO\ZLWKLQEXVLQHVVGD\VRIWKHGDWHRIWKLVQRWLFH\RXPXVWHLWKHU 
                            KDYH\RXUORFDOFRXQVHOILOHDQDSSOLFDWLRQWRDSSHDU3UR+DF9LFH )RUP* DQGSD\
                            WKHDSSOLFDEOHIHHRU  FRPSOHWHWKHQH[WVHFWLRQRIWKLVIRUPDQGUHWXUQLWWRWKHFRXUWDW
                            FDFGBDWW\DGP#FDFGXVFRXUWVJRY<RXKDYHEHHQUHPRYHGDVFRXQVHORIUHFRUGIURPWKH
                            GRFNHWLQWKLVFDVHDQG\RXZLOOQRWEHDGGHGEDFNWRWKHGRFNHWXQWLO\RXU3UR+DF9LFH
                            VWDWXVKDVEHHQUHVROYHG OK  (QWHUHG
                127,&(2)'(),&,(1&,(6LQ5HTXHVWWR,VVXH6XPPRQV5(6XPPRQV5HTXHVW
                            7KHIROORZLQJHUURU V ZDVIRXQG7KHFDSWLRQRIWKHVXPPRQVPXVWPDWFKWKHFDSWLRQRI
                            WKHFRPSODLQWYHUEDWLP,IWKHFDSWLRQLVWRRODUJHWRILWLQWKHVSDFHSURYLGHGHQWHUWKH
                            QDPHRIWKHILUVWSDUW\DQGWKHQZULWHVHHDWWDFKHG1H[WDWWDFKDIDFHSDJHRIWKH
                            FRPSODLQWRUDVHFRQGSDJHDGGHQGXPWRWKH6XPPRQV7KHVXPPRQVFDQQRWEHLVVXHG
                            XQWLOWKLVGHIHFWKDVEHHQFRUUHFWHG3OHDVHFRUUHFWWKHGHIHFWDQGUHILOH\RXUUHTXHVW OK
                             (QWHUHG
                127,&(723$57,(62)&2857',5(&7('$'5352*5$0ILOHG OK  (QWHUHG
KWWSVHFIFDFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB                                                         


                                                                                                         EXHIBIT "5", PAGE 67
           Case:
             Case:20-1153,
                   20-1153,Document:
   Case 2:20-cv-06183-DOC   Document:
                            Document14-8,
                                      7, Filed:
                                      10   Filed:07/10/20
                                          Filed 07/09/2020
                                                  07/09/2020
                                                          PagePage
                                                                Page
                                                               74 of74
                                                                     74ofof725
                                                                    286     725 ID #:279
                                                                           Page

                                                         &0(&)&DOLIRUQLD&HQWUDO'LVWULFW

                             
                127,&(2)$66,*10(17WR'LVWULFW-XGJH2WLV':ULJKW,,DQG0DJLVWUDWH-XGJH
                            $OND6DJDU OK  (QWHUHG
                &25325$7(',6&/2685(67$7(0(17ILOHGE\3ODLQWLII'DYLG5RYLQVN\//&
                            LGHQWLI\LQJ'DYLG5RYLQVN\//&DV&RUSRUDWH3DUHQW %LVFRQWL$QWKRQ\  (QWHUHG
                            
                &(57,),&$7(RI,QWHUHVWHG3DUWLHVILOHGE\3ODLQWLII'DYLG5RYLQVN\//&LGHQWLI\LQJ
                            'DYLG5RYLQVN\//&3HWHU9RXWVDV3HWHU0DUFR//& %LVFRQWL$QWKRQ\  (QWHUHG
                            
                5HTXHVWIRU&OHUNWR,VVXH6XPPRQVRQ&RPSODLQW $WWRUQH\&LYLO&DVH2SHQLQJ ILOHG
                            E\3ODLQWLII'DYLG5RYLQVN\//& %LVFRQWL$QWKRQ\  (QWHUHG
                &,9,/&29(56+((7ILOHGE\3ODLQWLII'DYLG5RYLQVN\//& %LVFRQWL$QWKRQ\
                            (QWHUHG
                &203/$,175HFHLSW1R$&$&'&)HHILOHGE\3ODLQWLII'DYLG
                            5RYLQVN\//& $WWDFKPHQWV([KLELW$([KLELW%([KLELW&  $WWRUQH\
                            $QWKRQ\5%LVFRQWLDGGHGWRSDUW\'DYLG5RYLQVN\//& SW\SOD %LVFRQWL$QWKRQ\
                             (QWHUHG



                                                        3$&(56HUYLFH&HQWHU
                                                             7UDQVDFWLRQ5HFHLSW
                                                               
                                   3$&(5                          &OLHQW
                                                  PVLPRQSDFHU                   -$'
                                   /RJLQ                         &RGH
                                                  'RFNHW          6HDUFK        FY2':$6(QG
                                   'HVFULSWLRQ
                                                  5HSRUW          &ULWHULD     GDWH
                                   %LOODEOH
                                                                &RVW         
                                   3DJHV




KWWSVHFIFDFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB                                                           


                                                                                                           EXHIBIT "5", PAGE 68
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            75 of75
                                                                  75ofof725
                                                                 286     725 ID #:280
                                                                        Page




                   EXHIBIT "6"
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             76 of76
                                                                   76ofof725
                                                                  286     725 ID #:281
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 1 of 88 Page ID #:319



    %DUXFK&&RKHQ(VT 6%1
     /$:2)),&(2)%$58&+&&2+(1
          $3URIHVVLRQDO/DZ&RUSRUDWLRQ
     :LOVKLUH%RXOHYDUG6XLWH
    /RV$QJHOHV&DOLIRUQLD
        )D[  
    HPDLOEDUXFKFRKHQ#EDUXFKFRKHQHVTFRP

    $WWRUQH\IRU7KLUG3DUW\3ODLQWLIIV3(7(592876$6DND3(7(50$5&2DND
     3(7(50$5&2(;75$25',1$5<-(:(/62)%(9(5/<+,//6GED
    3(7(50$5&2//&

   
                             ,17+(81,7('67$7(6',675,&7&2857
   
                        )257+(&(175$/',675,&72)&$/,)251,$
   

  
        '$9,'529,16.<//&D                      86'&FY2':$6
      'HODZDUHOLPLWHGOLDELOLW\FRPSDQ\

      3ODLQWLII                         $0(1'('7+,5'3$57<
                                                   &203/$,17)25
      3(7(592876$6DND3(7(5
        0$5&2DND3(7(592876$6DND                  ,17(17,21$/
      3(7(50$5&2                                     0,65(35(6(17$7,21
        (;75$25',1$5<-(:(/62)                         )5$8'
      %(9(5/<+,//6GED3(7(5                      &,9,/7+()7 3(1$/&2'(
        0$5&2//&                                       
                                                    (0%(==/(0(17
        'HIHQGDQWV7KLUG3DUW\3ODLQWLIIV    &,9,/&2163,5$&<72
                                                      &200,77+()7)5$8'
        YV                                             $1')5$8'%<
                                                      &21&($/0(17
        -21$65(&+1,7=DQLQGLYLGXDO              &219(56,21
      5$&+(/5(&+1,7=DQLQGLYLGXDO               %5($&+2)&2175$&7
        /(9,135$'2DND/(921                         %5($&+2)7+(,03/,('
      35$'2DQLQGLYLGXDO                           &29(1$172)*22'
                                                        )$,7+$1')$,5'($/,1*
      7KLUG3DUW\'HIHQGDQWV              $&&281767$7('
                                                      81(7+,&$/%86,1(66
                                                      35$&7,&(6,19,2/$7,21
                                                        2)&$/,)251,$%86,1(66
                                                        352)(66,216&2'(
                                                        
  
                                                   '(0$1')25$-85<75,$/
  
                 7KLUG3DUW\3ODLQWLIIV3(7(592876$6DND3(7(50$5&2DND3(7(5
  
       0$5&2(;75$25',1$5<-(:(/62)%(9(5/<+,//6GED3(7(5
  
       0$5&2//& ³0DUFR´ KHUHE\DOOHJHWKHIROORZLQJDJDLQVW7KLUG3DUW\
  

       SP


                                                                    EXHIBIT "6", PAGE 69
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             77 of77
                                                                   77ofof725
                                                                  286     725 ID #:282
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 2 of 88 Page ID #:320



      'HIHQGDQWV-21$65(&+1,7=5$&+(/5(&+1,7=/(9,135$'2DND
      /(92135$'2 FROOHFWLYHO\³7KLUG3DUW\'HIHQGDQWV´ DVIROORZV
                            7+(3$57,(6-85,6',&7,21$1'9(18(
              7KLUG3DUW\3ODLQWLII3(7(592876$6DND3(7(50$5&2 ³0DUFR´ LV
                DQLQGLYLGXDOUHVLGLQJLQ/RV$QJHOHV&RXQW\6WDWHRI&DOLIRUQLD
              7KLUG3DUW\3ODLQWLII3(7(50$5&2//&LVDOLPLWHGOLDELOLW\FRPSDQ\
                TXDOLILHGWRGREXVLQHVVLQ&DOLIRUQLDTXDOLILHGWRGREXVLQHVVLQ&DOLIRUQLD
                0DUFRLVWKHPDQDJLQJPHPEHURI30//&
              7KLUG3DUW\3ODLQWLII3(7(50$5&2(;75$25',1$5<-(:(/62)
               %(9(5/<+,//6LVDGEDRI0DUFRDQG3(7(50$5&2//&
             $OO7KLUG3DUW\3ODLQWLIIVDUHFROOHFWLYHO\KHUHLQUHIHUUHGWRDV ³0DUFR´ 
             7KLUG3DUW\'HIHQGDQW-21$65(&+1,7= ³-RQD´ LVDQLQGLYLGXDO
               UHVLGLQJLQ/RV$QJHOHV&RXQW\6WDWHRI&DOLIRUQLD-RQDLVDOVR5DFKHO¶V
               KXVEDQG
             7KLUG3DUW\'HIHQGDQW5$&+(/5(&+1,7= ³5DFKHO´ LVDQLQGLYLGXDO
               UHVLGLQJLQ/RV$QJHOHV&RXQW\6WDWHRI&DOLIRUQLD5DFKHOLVWKHPDQDJLQJ
               PHPEHURI-DGHOOH//&DQGWKH&KLHI([HFXWLYH2IILFHUIRU-DGHOOH,QF
               5DFKHOLVDOVR-RQD¶VZLIH
             -RQDDQG5DFKHO5HFKQLW]RSHUDWHDMHZHOU\EXVLQHVVWKURXJKWZRVLPLODUO\
               QDPHGHQWLWLHV-DGHOOH,QFDQG-DGHOOH-HZHOU\DQG'LDPRQGV//&KHUHLQ
               WKH-DGHOOH(QWLWLHVZKRVHPDUTXHFOLHQWLVWKH.DUGDVKLDQIDPLO\%RWK-RQD
               DQG5DFKHO5HFKQLW]DGYHUWLVHSROLWLFDODQGSRZHUIXOFHOHEULW\FRQQHFWLRQVWR
               FUHDWHDIDOVHVHQVHRIFUHGLELOLW\DERXWWKHPVHOYHVDQGWKHLUEXVLQHVVSRVWLQJ
               SKRWRVRQWKHLUVRFLDOPHGLDRI.\OLH-HQQHUDQG.LP.DUGDVKLDQ
             7KHDOOHJHGIUDXGVFRPPLWWHGE\-RQDZHUHFRPPLWWHGZLWK5DFKHO¶V
               NQRZOHGJHDQGGLUHFWLRQPDNLQJKHUSHUVRQDOO\OLDEOH:LWKRXW5DFKHO
               VHWWLQJXSWKHHQWLWLHVWRFRPPLWWKHIUDXGV-RQDO\LQJWRVWHDO0DUFR¶V
  

       SP
                                                    

                                                                              EXHIBIT "6", PAGE 70
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             78 of78
                                                                   78ofof725
                                                                  286     725 ID #:283
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 3 of 88 Page ID #:321



                &RQVLJQHG-HZHOU\QRQHRIWKHEHORZUHIHUHQFHGRIIHQVHVFRXOGKDYH
                RFFXUUHG
              2QLQIRUPDWLRQDQGEHOLHIRQDQLQYROXQWDU\FKDSWHUEDQNUXSWF\
                SURFHHGLQJZDVILOHGDJDLQVW-DGHOOH-HZHOU\DQG'LDPRQGV//&D'HODZDUH
                OLPLWHGOLDELOLW\FRPSDQ\-DGHOOH-HZHOU\//&DQG-DGHOOH,QFD&DOLIRUQLD
                FRUSRUDWLRQ86%&EN%57KHSHWLWLRQLQJFUHGLWRUVDUH)LUVW
                ,QWHUQDWLRQDO'LDPRQG,QFZLWK7UDGH'HEW'DPDJHVRI
                3HWHU0DUFR//&ZLWK7UDGH'HEW'DPDJHVRI 7KHFRUUHFW
                DPRXQWLV DQG9LFWRU)UDQFR1RYDOZLWK7UDGH'HEW'DPDJHV
               RIZLWKWRWDOSHWLWLRQHUV FODLPVRI6HH
               ³Corrupt de Blasio donor Jona Rechnitz’s alleged victims trying to force
               him into bankruptcy´
                   KWWSVQ\SRVWFRPGHEODVLRGRQRUMRQDUHFKQLW]VDOOHJHGYLFWL
               PVWU\LQJWREDQNUXSWKLP DQG³Creditors File Petition to Put Jadelle
               Jewelry in Bankruptcy´
                   KWWSVZZZMFNRQOLQHFRPHGLWRULDODUWLFOHMDGHOOHMHZHOU\EDQNUXSWF\ 
            3UHVHQWO\7KLUG3DUW\3ODLQWLIIVDUHFXUUHQWO\VWD\HGIURPSXUVXLQJWKH
               -DGHOOHHQWLWLHVLQWKLV&RXUWE\YLUWXHRIWKHDXWRPDWLFVWD\RIEDQNUXSWF\ 
               86&RGH 0DUFRZLOOEHILOLQJFODLPVDJDLQVWWKH-DGHOOHHQWLWLHV
               GHEWRUVLQWKH8QLWHG6WDWHV%DQNUXSWF\&RXUW
            1RQSDUW\-$'(//(-(:(/5<$1'',$021'6//& ³-DGHOOH//&´
               FROOHFWLYHO\ZLWK-DGHOOH,QFWKH³-DGHOOH(QWLWLHV´  QRZLQDQLQYROXQWDU\
               EDQNUXSWF\ LVD'HODZDUHOLPLWHGOLDELOLW\FRPSDQ\TXDOLILHGWRGREXVLQHVV
               LQ&DOLIRUQLD5DFKHOLVWKHPDQDJLQJPHPEHURI-DGHOOH//&
  

           $WUXHDQGFRUUHFWFRS\RIWKHLQYROXQWDU\FKDSWHUEDQNUXSWF\SURFHHGLQJIn
                 

     re Jadelle Jewelry and Diamonds, LLC, a Delaware limited liability company, Jadelle
   Jewelry, LLC, and Jadelle Inc., a California corporation86%&EN%5

   LVDWWDFKHGDV([KLELW³´DQGLVLQFRUSRUDWHGKHUHLQE\WKLVUHIHUHQFH

       SP
                                                      

                                                                               EXHIBIT "6", PAGE 71
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             79 of79
                                                                   79ofof725
                                                                  286     725 ID #:284
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 4 of 88 Page ID #:322



             1RQSDUW\-$'(//(-(:(/5<//& ³-DGHOOH//&´FROOHFWLYHO\ZLWK
                -DGHOOH,QFWKH³-DGHOOH(QWLWLHV´  QRZLQDQLQYROXQWDU\EDQNUXSWF\ LVD
                &DOLIRUQLDOLPLWHGOLDELOLW\FRPSDQ\TXDOLILHGWRGREXVLQHVVLQ&DOLIRUQLD
                5DFKHOLVWKHPDQDJLQJPHPEHURI-DGHOOH//&
             1RQSDUW\-$'(//(,1& ³-DGHOOH,QF´  QRZLQDQLQYROXQWDU\
                EDQNUXSWF\ LVD&DOLIRUQLDFRUSRUDWLRQZKRVHSULQFLSOHRIILFHLVLQ%HYHUO\
                +LOOVDQGZKRVH&(2&)2DQG6HFUHWDU\LV5DFKHO
             7KLUG3DUW\'HIHQGDQW/(9,135$'2$.$/(92135$'2 ³3UDGR´ LV
                WKHDJHQWIRUVHUYLFHRISURFHVVFRQWUROOHUDQGFKHFNVLJQHUIRUWKH-DGHOOH
               (QWLWLHV
            7KHDOOHJHGIUDXGVFRPPLWWHGE\-RQDZHUHFRPPLWWHGZLWK5DFKHO¶V
               NQRZOHGJHDQGGLUHFWLRQDORQJZLWKWKHDVVLVWDQFHRI3UDGRPDNLQJWKHP
               SHUVRQDOO\OLDEOH:LWKRXW5DFKHOVHWWLQJXSRQWKHHQWLWLHVWRFRPPLWWKH
               IUDXGV-RQD¶VO\LQJWRVWHDO0DUFR¶V&RQVLJQHG-HZHOU\DQG3UDGRVLJQLQJ
               WKHFKHFNQRQHRIWKHEHORZUHIHUHQFHGRIIHQVHVFRXOGKDYHRFFXUUHG
            8SRQLQIRUPDWLRQDQGEHOLHI7KLUG3DUW\3ODLQWLIIVEHOLHYHWKDWDWDOOWLPHV
               UHOHYDQWKHUHWR7KLUG3DUW\'HIHQGDQWVLQFOXGLQJEXWQRWOLPLWHGWR WKH
               -DGHOOHHQWLWLHV -RQD5DFKHODQG3UDGRIRUPHGDFLYLOFRQVSLUDF\DQG
               HQJDJHGLQDFWVLQRSHUDWLRQDQGIXUWKHUDQFHRIWKDWFRQVSLUDF\
            7KLUG3DUW\3ODLQWLIIVDUHLQIRUPHGDQGEHOLHYHDQGVRDOOHJHWKDWDWDOO
               WLPHVPHQWLRQHGHDFKRIWKH7KLUG3DUW\'HIHQGDQWVZDVWKHDJHQWVHUYDQW
               MRLQWYHQWXUHUFRFRQVSLUDWRUDQGRUHPSOR\HHRIVRPHRUDOORIWKH
               UHPDLQLQJ7KLUG3DUW\'HIHQGDQWVDQGLQGRLQJWKHWKLQJVKHUHLQDIWHU
               DOOHJHGZDVDFWLQJZLWKLQWKHFRXUVHDQGVFRSHRIWKDWUHODWLRQVKLSDQGZLWK
               WKHIXOOSHUPLVVLRQDQGFRQVHQWRIVXFK7KLUG3DUW\'HIHQGDQWV7KLUG3DUW\
               3ODLQWLIIVDUHLQIRUPHGDQGEHOLHYHDQGVRDOOHJHWKDWHDFK7KLUG3DUW\
               'HIHQGDQWUDWLILHGDSSURYHGDQGDGRSWHGDVLWVRZQVRPHRUDOORIWKHDFWVRI
  

       SP
                                                     

                                                                               EXHIBIT "6", PAGE 72
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             80 of80
                                                                   80ofof725
                                                                  286     725 ID #:285
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 5 of 88 Page ID #:323



                HDFKRIWKHRWKHU7KLUG3DUW\'HIHQGDQWV7KLUG3DUW\3ODLQWLIIVDUHLQIRUPHG
                DQGEHOLHYHDQGWKHUHRQDOOHJHWKDWHDFKRIWKH7KLUG3DUW\'HIHQGDQWV
                PDWHULDOO\DLGHGLQVRPHRUDOORIWKHYLRODWLRQVRIWKHRWKHU7KLUG3DUW\
                'HIHQGDQWV
             7KLUG3DUW\3ODLQWLIIVDUHLQIRUPHGDQGEHOLHYHDQGVRDOOHJHWKDWWKH
                7KLUG3DUW\'HIHQGDQWVDUHWKHDOWHUHJRVRIHDFKRWKHUDQGWKHUHH[LVWVDQG
                DWDOOUHOHYDQWWLPHVKHUHLQWKHUHH[LVWHGDXQLW\RILQWHUHVWDQGRZQHUVKLSDQG
                FRQWURODPRQJWKH7KLUG3DUW\'HIHQGDQWVVXFKWKDWDQ\LQGLYLGXDOLW\DQG
                VHSDUDWHQHVVDPRQJWKHPKDVFHDVHGWRH[LVWDQGWKH\DUHDOWHUHJRVRIHDFK
               RWKHUDQGWKXVRQHRUPRUH7KLUG3DUW\'HIHQGDQWV¶EXVLQHVVLVQRWKLQJPRUH
               WKDQDVKHOOLQVWUXPHQWDOLW\RUFRQGXLWWKURXJKZKLFKWKHUHPDLQLQJ
               7KLUG3DUW\'HIHQGDQWVFDUU\RQFHUWDLQRIWKHLUEXVLQHVV
            7KLV&RXUWKDVVXEMHFWPDWWHUMXULVGLFWLRQSXUVXDQWWR86& D
               EHFDXVHWKHDPRXQWLQFRQWURYHUV\H[FHHGVH[FOXVLYHRILQWHUHVWDQG
               FRVWV
            9HQXHLQWKLVGLVWULFWLVDSSURSULDWHSXUVXDQWWR86& E EHFDXVH
               7KLUG3DUW\'HIHQGDQWVUHVLGHLQWKLVGLVWULFWDQGDVXEVWDQWLDOSDUWRIWKH
               HYHQWVJLYLQJULVHWRWKLVDFWLRQRFFXUUHGKHUH
            2Q'DYLG5RYLQVN\,QFILOHGDFRPSODLQWDJDLQVW0DUFR
               &DVHFYIRUQHJOLJHQFHFRQYHUVLRQIUDXGQHJOLJHQW
               PLVUHSUHVHQWDWLRQFLYLOWKHIW &DO3HQDO&RGH DQGDLGLQJDQGDEHWWLQJ
               FRQYHUVLRQDQGFLYLOWKHIWVHHNLQJGDPDJHVRI
            3XUVXDQWWR)5&3 J 7KLUG3DUW\3ODLQWLIIVFURVVFODLPVDJDLQVW
               7KLUG3DUW\'HIHQGDQWVDVWKH\DUHUHVSRQVLEOHIRUWKH5RYLQVN\FODLP
            3XUVXDQWWR)5&37KLUG3DUW\'HIHQGDQWVFRQVWLWXWH³5HTXLUHG3DUW\¶DV
               WKH\DUHVXEMHFWWRVHUYLFHRISURFHVVDQGZKRVHMRLQGHUZLOOQRWGHSULYHWKH
               FRXUWRIVXEMHFWPDWWHUMXULVGLFWLRQPXVWEHMRLQHGDVDSDUW\LI
  

       SP
                                                     

                                                                               EXHIBIT "6", PAGE 73
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             81 of81
                                                                   81ofof725
                                                                  286     725 ID #:286
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 6 of 88 Page ID #:324



                D     $ LQWKDWSHUVRQ VDEVHQFHWKHFRXUWFDQQRWDFFRUGFRPSOHWHUHOLHI
                      DPRQJH[LVWLQJSDUWLHVRU
                E     % WKDWSHUVRQFODLPVDQLQWHUHVWUHODWLQJWRWKHVXEMHFWRIWKHDFWLRQ
                      DQGLVVRVLWXDWHGWKDWGLVSRVLQJRIWKHDFWLRQLQWKHSHUVRQ VDEVHQFH
                      PD\
                      L      L DVDSUDFWLFDOPDWWHULPSDLURULPSHGHWKHSHUVRQ VDELOLW\WR
                             SURWHFWWKHLQWHUHVWRU
                      LL     LL OHDYHDQH[LVWLQJSDUW\VXEMHFWWRDVXEVWDQWLDOULVNRI
                             LQFXUULQJGRXEOHPXOWLSOHRURWKHUZLVHLQFRQVLVWHQWREOLJDWLRQV
                            EHFDXVHRIWKHLQWHUHVW
            3XUVXDQWWR)5&37KLUG3DUW\'HIHQGDQWVPD\EHMRLQHGLQWKLVDFWLRQLQ
               RQHDFWLRQDVGHIHQGDQWVLI
               D     $ DQ\ULJKWWRUHOLHILVDVVHUWHGDJDLQVWWKHPMRLQWO\VHYHUDOO\RULQ
                     WKHDOWHUQDWLYHZLWKUHVSHFWWRRUDULVLQJRXWRIWKHVDPHWUDQVDFWLRQ
                     RFFXUUHQFHRUVHULHVRIWUDQVDFWLRQVRURFFXUUHQFHVDQG
               E     % DQ\TXHVWLRQRIODZRUIDFWFRPPRQWRDOOGHIHQGDQWVZLOODULVHLQ
                     WKHDFWLRQ
                                    *(1(5$/$//(*$7,216
                                         -21$5(&+1,7=
            2QLQIRUPDWLRQDQGEHOLHI-RQDLVLQIDPRXVO\NQRZQIRUKLVLQYROYHPHQW
               ZLWKDIHGHUDOSUREHLQWRFRUUXSWLRQLQWKH1<3'DQGWKHGH%ODVLRPD\RUDO
               FDPSDLJQ+HUHSRUWHGO\IXQQHOHGPRQH\LQWRWKHGH%ODVLRFDPSDLJQ
               DQGEULEHGSROLFHFRPPDQGHUV+HDGPLWWHGWRGLUHFWLQJFDPSDLJQGRQDWLRQV
               WR0D\RUGH%ODVLRLQH[FKDQJHIRUDFFHVVWR&LW\+DOODQGVKRZHULQJ1<3'
               OHDGHUVZLWKSURVWLWXWHVDQGRWKHUEULEHVWRFXOWLYDWHWKHPDVDOOLHV+H
               SOHDGHGJXLOW\WRFKDUJHVRIWRSURYLGLQJILQDQFLDODQGSHUVRQDOEHQHILWVDQG
               SROLWLFDOFRQWULEXWLRQVWRSXEOLFRIILFLDOVLQFOXGLQJODZHQIRUFHPHQWRIILFLDOV
  

       SP
                                                     

                                                                               EXHIBIT "6", PAGE 74
          Case:
            Case:20-1153,
                  20-1153,Document:
  Case 2:20-cv-06183-DOC   Document:
                           Document14-8,
                                     7, Filed:
                                     10   Filed:07/10/20
                                         Filed 07/09/2020
                                                 07/09/2020
                                                         PagePage
                                                               Page
                                                              82 of82
                                                                    82ofof725
                                                                   286     725 ID #:287
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 7 of 88 Page ID #:325



                LQH[FKDQJHIRURIILFLDODFWLRQLQ0DUFKRI$VNHGDERXW-RQD¶V
                WHVWLPRQ\WKHPD\RUFDOOHG-RQD"a liar and a felon
             2QLQWKHFULPLQDOPDWWHUHQWLWOHGUnited States of America vs.
                Jona RechnitzFU$.+EHIRUHWKH8QLWHG6WDWHV'LVWULFW&RXUW
                6RXWKHUQ'LVWULFWRI1HZ<RUNDVHDOHGLQIRUPDWLRQZDVILOHGDJDLQVW-RQD
                IRUZLUHIUDXGZKRWKHQHQWHUHGDJXLOW\SOHD2QWKHLQIRUPDWLRQ
                DJDLQVW-RQDZDVXQVHDOHGDQG-RQDZDVUHOHDVHGRQERQGSXUVXDQWWRUHOHDVH
                FRQGLWLRQVLPSRVHGE\-XGJH$OYLQ.+HOOHUVWHLQ2Q-RQDZDV
                VHQWHQFHGWRPRQWKVRIFXVWRG\DQGZDVJUDQWHGUHOHDVHSHQGLQJDSSHDO
            ,QWHUHVWLQJO\DPRQJWKH0DQGDWRU\&RQGLWLRQVRI-RQD¶VUHOHDVHZDVWKDWKH
               QRWFRPPLWDQRWKHUIHGHUDOVWDWHRUORFDOFULPH
            ,QGHHGLQ-RQD¶VOHWWHUWR-XGJH+HOOHUVWHLQVHHNLQJDUHGXFHG
               VHQWHQFH-RQDZURWHWKH&RXUW KHVKDUHGWKLVOHWWHUZLWK0DUFR 
               Dear Judge Hellerstein: I am a felon. I am a criminal. I am the ONLY
                 person to blame for that. I have caused tremendous pain and
               embarrassment to my family, my religion, and to myself. There is no
                 way to undo what's been done. It's permanent, and for that I am truly
               sorry to everyone hurt by my crimes and actions. It eats me alive each
                 and every day. When I wake up, when I go to sleep, it is always on my
               mind for the past 4 years. My actions harmed the people of New York,
                 The people of Correction Officers Benevolent Association, my
               friends, my family and my community. I will forever carry this
                 burden, as I deserve to. I have read of your Honor asking at various
               sentencings, why do good people do bad things? In my case, not
                 assuming I'm a good person, I can answer this question. Arrogance,
               greed, and insecurity. Arrogance. I felt I was above the law. At this
                 young age in my late 20's I was busy accepting honors at dinners and
               board positions at prestigious institutions. It got to my head. Greed. I
                 wanted to gain contacts to grow my business, to make money and
               gain stature in the long run. Insecurity. I wanted to gain popularity
                 by my peers and become a big shot in my community and business
               circles>(PSKDVLVDGGHG@
     
  

  
            $WUXHDQGFRUUHFWFRS\RI-RQD¶VJudgement In a Criminal Case LQ
                 
   United States of America vs. Jona RechnitzFU$.+LVDWWDFKHGKHUHWRDV
   ([KLELW³DQGLVLQFRUSRUDWHGKHUHLQE\WKLVUHIHUHQFH

       SP
                                                    

                                                                             EXHIBIT "6", PAGE 75
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             83 of83
                                                                   83ofof725
                                                                  286     725 ID #:288
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 8 of 88 Page ID #:326



                Shame on me. Finally, I couldn't wiggle my way out of this one. It
                 changed my life as I knew it forever. As a supposed religious man, I
                have been a disgrace to my religion. The only way to fix this is to
                 make serving G-d my main focus for the rest of my life. I try to every
                day. I have changed as a person religiously, through prayer, my
                 public and private behavior, and I always stop and think before I'm
                about to do something to see if it is something my parents, my family,
                 and G-d would approve of. >(PSKDVLVDGGHG@
   
       
   
                 Your Honor, there are so many examples that I am omitting as I don't
                want to portray myself as the victim here. I caused a lot of pain and
                 harm to others through my criminal activity and don't want to detract
                from that. JONA RECHNITZ>(PSKDVLVDGGHG@ 
             2QDVUHSRUWHGLQWKH1HZ<RUN7LPHV‘Liar,’ and Star Witness in
               City Graft Cases, Gets 10-Month Sentence´
                   KWWSVZZZQ\WLPHVFRPQ\UHJLRQMRQDUHFKQLW]FRUUXSWLRQVHQ
               WHQFLQJKWPO -RQDZDVVHQWHQFHGWRILYHPRQWKVLQSULVRQDQGILYHPRQWKVRI
               KRXVHDUUHVWIROORZHGE\WKUHH\HDUVRQSDUROHDSRORJL]HGWR-XGJH$OYLQ.
               +HOOHUVWHLQIRUKLVFULPLQDODQGLPPRUDOEHKDYLRUDQGDVNHGWKHMXGJHIRU
               OHQLHQF\
               ³I've been a real fraud to God, a fraud to my wife and family, a fraud
                 as an American, a fraud as a businessman, and a fraud to the people
               of New York, namely, the hard-working COBA members, and I'm truly
                 sorry for that. My actions have hurt many people, and I'm very sorry
               for that. I continue to pay for my mistakes on a daily basis. >(PSKDVLV
                 DGGHG@
  
       ---
  
                 “While living in New York City, I wrongly felt pressure to become a
               bigshot. I was working for one of the largest real restate companies in
                 2007, and it got to my head. I was in my late 20's, and big people in the
               real estate industry were dealing with me. My ego was big, and I so
                 badly wanted to impress these people in order to advance my career
               and profile. This is where things started to spiral out of control. This is
                 where I went so off the rails for a number of years. I assure your
               Honor that these past years and the experience I've gone through has
                 changed me. I will never act that way again.” >(PSKDVLVDGGHG@
  

  
            $WUXHDQGFRUUHFWFRS\RI-RQD¶VOHWWHUWR-XGJH+HOOHUVWHLQVHHNLQJ
                 
   DUHGXFHGVHQWHQFHLVDWWDFKHGKHUHWRDV([KLELW³´DQGLVLQFRUSRUDWHGKHUHLQE\WKLV
   UHIHUHQFH

       SP
                                                     

                                                                               EXHIBIT "6", PAGE 76
          Case:
            Case:20-1153,
                  20-1153,Document:
  Case 2:20-cv-06183-DOC   Document:
                           Document14-8,
                                     7, Filed:
                                     10   Filed:07/10/20
                                         Filed 07/09/2020
                                                 07/09/2020
                                                         PagePage
                                                               Page
                                                              84 of84
                                                                    84ofof725
                                                                   286     725 ID #:289
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 9 of 88 Page ID #:327



      ---
                “I've been a big hypocrite to my religion. I failed to conduct myself
                 properly between myself and my fellow man and between myself and
                my relationship with God. I have strayed. I did all of these horrible
                 things without worrying about God or the consequences that come
                with this sort of behavior. I cannot express to your Honor how
                 ashamed I am for desecrating my religion. I have and will continue to
                repent to God every single day. I have and continued to make
                 amends. Part of my efforts to make right included cooperating as a
                first step. I have a lot more work to do.” >(PSKDVLVDGGHG@
      ---
                “This is one of several jobs that I have in the coming months as I
                 continue to sort out my life in a lawful path. In fact, I will spend the
                rest of my life trying to make amends for my criminal behavior. I will
                 try to make a better name for my family, for my religion, and for
               myself. I am on the path to recovery, your Honor. I am a better family
                 man; I am a better friend; I am a more religious person. I am
               working again to make an honest living.” >(PSKDVLVDGGHG@
               “THE COURT: What is the new business? Jadelle?
               “Jadelle, yes. I really paid a hefty price for cooperating with the
                 government for my crimes. Most recently, the New York Post put up an
               article that was mentioned this morning -- your Honor may not be
                 aware – accusing me of hobnobbing and flirting with the rich and
               famous at a time when I claim I am a pariah to society. In fact, Jadelle
                 Jewelery hosted a jewelery show to promote the brand and new jewelry
               collection. The event was to make sales and increase business. One
                 attendee was a Kim Kardashian, a client of Jadelle.”
  
       ---
  
                 “Within my community, within the media, and through
               self-introspection. In New York City, I am persona non grata. I am to
                 blame. I burnt a lot of bridges and relationships and had to relocate
               to California. I am so truly sorry for my behavior. I am a changed
                 man...”
  
                 “I don't see any way to start over a third time. I'm on my second
               chance...”
     ---
               “THE COURT: ... And yet in the life that's been depicted in this court,
                 he cheapens people. He works on their insecurities and their quest
               for material possessions and just does the opposite. He diminishes
                 people´
  

         $WUXHDQGFRUUHFWFRS\RIWKHUHOHYDQWSRUWLRQVRIWKHWUDQVFULSWRI-RQD¶V
                 


    6HQWHQFLQJ +HDULQJ LV DWWDFKHG KHUHWR DV ([KLELW ³´ DQG LV LQFRUSRUDWHG

       SP
                                                    

                                                                             EXHIBIT "6", PAGE 77
          Case:
            Case:20-1153,
                  20-1153,Document:
  Case 2:20-cv-06183-DOC   Document:
                           Document14-8,
                                     7, Filed:
                                     10   Filed:07/10/20
                                         Filed 07/09/2020
                                                 07/09/2020
                                                         PagePage
                                                               Page
                                                              85 of85
                                                                    85ofof725
                                                                   286     725 ID #:290
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 10 of 88 Page ID #:328



              2QLQIRUPDWLRQDQGEHOLHI-RQDPDGHQXPHURXVIDOVHVWDWHPHQWVWRWKH
                 IHGHUDOVHQWHQFLQJMXGJHEHFDXVHE\-RQD¶VIUDXGV EHORZ ZHUH
                 ZHOOXQGHUZD\2QHRIWKHSULPDU\UHDVRQVIRUGRFXPHQWLQJ-RQD¶VFULPLQDO
                 DFWLYLWLHVZLWKVSHFLILFLW\DQGE\WKHDWWDFKPHQWVWRWKLV&RPSODLQWLVWR
                 SURSHUO\H[SRVHKLVIUDXGDQGWRSUHHPSWWKH³VSLQ´WKDWKHDQGKLVIDPLO\
                 ZLOOLQHYLWDEO\VSLQWRWKHFRPPXQLW\RIKLVLQQRFHQFHDQGWKDWKHLVXQIDLUO\
                 EHLQJSXUVXHG-RQD¶VKRXVHRIIUDXGXOHQWFDUGVQHHGVWREHH[SRVHG³The
                 only thing necessary for the triumph of evil is for good men to do nothing´
                     (GPXQG%XUNHLQDOHWWHUDGGUHVVHGWR7KRPDV0HUFHU $EXVHWKULYHVLQD
                FXOWXUHRIVLOHQFH
                                  0$5&2 5(&+1,7= -$'(//(
             )URPWKHSHULRG0DUFR -RQDHQMR\HGDVXFFHVVIXO
                DQGWUXVWLQJUHODWLRQVKLSZLWKHDFKRWKHUZKHUHE\WKH\HQJDJHGLQ
                DSSUR[LPDWHO\WUDQVDFWLRQVWRWDOLQJDSSUR[LPDWHO\LQYDOXH
                ZKHUHE\WKH\ERXJKWPHUFKDQGLVHIURPHDFKRWKHUDQGRUUHWXUQHG
                PHUFKDQGLVHWRHDFKRWKHU-RQDLQWURGXFHG0DUFRWRIDPRXVFHOHEULWLHV
                LQFOXGLQJ1%$VWDUV6KDTXLOOH6KDT2 1HDO6FRWWLH3LSSHQ6DP&DVVHOO
                ER[LQJFKDPS)OR\G0D\ZHDWKHUSRSVWDUV.LP.DUGLVKLDQ .ULV-HQQHU
                DQGDUWLVW$OHF0RQRSRO\WRQDPHDIHZZKR0DUFRSDUOD\HG-RQD¶V
                LQWURGXFWLRQVLQWRFOLHQWVDQGRUWRDGYDQFHKLVVRFLDOPHGLDSUHVHQFHE\
                EHLQJFRQQHFWHGWRWKHP
             )URPWKHSHULRG QRWZLWKVWDQGLQJKLVWKHQOHJDO
                WURXEOHVLQ1< -RQDDVVXUHG0DUFRWKDWKHZDVEDFNIURP1<UHIRFXVHGRQ
                KLVEXVLQHVVDQGDFTXLUHGRIDGGLWLRQDOMHZHOU\IURP0DUFR
                RQFRQVLJQPHQWIRUWKHSXUSRVHRIUHVHOOLQJWKHPWRKLVFOLHQWV LQFOXGLQJ
                3ODLQWLII¶V5LQJDQG1HFNODFH 
   

      KHUHLQE\WKLVUHIHUHQFH

        SP
                                                      

                                                                               EXHIBIT "6", PAGE 78
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             86 of86
                                                                   86ofof725
                                                                  286     725 ID #:291
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 11 of 88 Page ID #:329



              $WWKHWLPH0DUFRKDGQRUHDVRQWREHOLHYHWKDWWKH
                 FRQVLJQPHQWVZLWK5HFKQLW]ZRXOGEHLQMHRSDUG\SULPDULO\EHFDXVHRIKLV
                 VXFFHVVIXODQGWUXVWLQJUHODWLRQVKLSZLWK-RQDWKHSULRUWUDQVDFWLRQVZLWK
                 KLPWRWDOLQJDSSUR[LPDWHO\LQYDOXH$FFRUGLQJO\0DUFR//&
                 FRQVLJQHGWKHIROORZLQJSLHFHVRI&RQVLJQHG-HZHOU\WR5HFKQLW]
                               9HQGRU          ,WHP                                &RVW
          'DWH
    
                     /XQD            <HOORZ :KLWH&KRNHU                  
                                               1HFNODFH%UDFHOHWFW
                                                VWRQHFW
                                               \HOORZZWFKRNHUEUDFHOHW
                   0DUFR//&       7KUHH%XWWHUIO\5LQJVIRU               
                                                .ULV-HQQHU WKH
                                              .DUGDVKLDQV
                   'DYLG           1(&./$&(.<*                     
                                5RYLQVN\        'LDPRQGQHFNODFH
                                              )DQF\<HOORZLQWHUQDOO\
                                                IODZOHVV96VWRQHV
                   0DUFR//&       7ZR:DWFKHVIRU-RQD¶V                  
   
                                                FOLHQW-XVWLQ%LHEHU
                     'DYLG           5,1*&DUDW)DQF\             
                              5RYLQVN\        <HOORZGLDPRQG
                                                FDUDWV
   
                               0DUFR//&       7ZR'LDPRQGIDVKLRQULQJV                  
                                              IRU-RQD¶VFOLHQW.LP
                                                .DUGDVKLDQ
   
                      1RUPDQ          %5$&(/(70XOWLVKDSH                 
                              6LOYHUPDQ       VWRQHGLDPRQGEUDFHOHW
                                 /D]DU          FDUDWVZKLWHJROG
                    0DUFR//&       :DWFKIRU-RQD¶VIDWKHU                
                                                5REHUW                                
                                                                                     
                                                0L[HGJROG GLDPRQG
                                              SLHFHVIRU-RQD¶VFOLHQW$OHF
                                                $QGRQ0RQRSRO\
   
                      0DUFR//&       &XIIOLQNVIRU-RQD¶VFOLHQW                
                                              &KD]
   

   

   

        SP
                                                     

                                                                                 EXHIBIT "6", PAGE 79
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             87 of87
                                                                   87ofof725
                                                                  286     725 ID #:292
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 12 of 88 Page ID #:330



                                                                                  
                    1RUPDQ        %<%5$&(/(7
    
                                6LOYHUPDQ     3ODWLQXPNZJFDUDWV
                                              VWRQHVUDGLDQW
    
                                              FWWZEDJXHWWHV
                                              FWWZ
                   1RUPDQ        16($55,1*6                 
                                6LOYHUPDQ     NZJVWRQHV5RXQG
                                             %ULOOLDQW-6O**,$
                                              5RXQG
                                             %ULOOLDQW-6O*,$
                                              
    
                    /D]DU         /$=5,1*              
                                             FDUDW2YDOGLDPRQGULQJ
                                              +996*,$
    
                    )LUVW         (,'07'996            
                              ,QWHUQDWLRQDO 
   
                    0DUFR//& :DWFKIRU-RQD¶VFOLHQW.LP              
                                              .DUGDVKLDQDQG7ZR
   
                                              'LDPRQGIDVKLRQULQJVIRU
                                              -RQD¶VFOLHQW.LP.DUGDVKLDQ
                    (OL,QF     5,1*)DQF\<HOORZ            
                                              LQWHUQDOO\IODZOHVVUDGLDQW
                                            GLDPRQGPRXQWHGRQD:*
                                              ULQJZLWKDGLDPRQGKDOR
   
                              0DUFR//& 6DORPDQ FKDUJHEDFNFUHGLW               
                                            FDUG
                                                                  727$/        
   
               3ULRUWRDQGWKHUHDIWHU5HFKQLW]UHSHDWHGO\UHSUHVHQWHGWR0DUFR
   
                  WKDWKHKDGLQWHUHVWHGEX\HUVIRUWKHSLHFHVRI&RQVLJQHG-HZHOU\DQGWKDW
   
                  FRQVXPPDWLRQRIKLVVDOHVZHUHLPPLQHQW
   
               $VVWDWHGDERYHRQDQGRQ0DUFR//&FRQVLJQHG
   
                  5RYLQVN\¶V5LQJ 1HFNODFHWR5HFKQLW]EDVHGRQKLVUHSUHVHQWDWLRQVWKDWKH
   
                  KDGEX\HUVIRUWKHP
   
         'DWH       9HQGRU                     ,WHP                          &RVW
   
          0DUFR//&WR               1(&./$&(.<*                  
                  5HFKQLW]                   'LDPRQGQHFNODFH
                                               )DQF\<HOORZLQWHUQDOO\
                                             IODZOHVV96VWRQHV
   

        SP
                                                    

                                                                             EXHIBIT "6", PAGE 80
          Case:
            Case:20-1153,
                  20-1153,Document:
  Case 2:20-cv-06183-DOC   Document:
                           Document14-8,
                                     7, Filed:
                                     10   Filed:07/10/20
                                         Filed 07/09/2020
                                                 07/09/2020
                                                         PagePage
                                                               Page
                                                              88 of88
                                                                    88ofof725
                                                                   286     725 ID #:293
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 13 of 88 Page ID #:331



                                                                                 
          0DUFR//&WR                5,1*&DUDW)DQF\
    
                    5HFKQLW]                    <HOORZGLDPRQG
                                                FDUDWV
                                                               727$/             
              7KHZD\FRQVLJQPHQWVZRUNLVWKDWLI5HFKQLW]¶VVDOHWRKLVFOLHQWVGLGQRWJR
                 WKRXJKWKHQ5HFKQLW]ZRXOGUHWXUQWKHSLHFHVRI&RQVLJQHG-HZHOU\EDFNWR
                 0DUFRZKRZRXOGLQWXUQUHWXUQWKH&RQVLJQHG-HZHOU\EDFNWR0DUFR¶V
                 YHQGRUV
              3ULRUWRDQGWKHUHDIWHU-RQDUHSHDWHGO\LQGLFDWHGWR0DUFRWKDW
                 KHKDGEX\HUVDQGVROGWKHSLHFHVRI&RQVLJQHG-HZHOU\ LQFOXGLQJ
                5RYLQVN\¶V5LQJ 1HFNODFH DQGZDVDZDLWLQJUHFHLSWRISD\PHQWIURPKLV
                FOLHQWV7KHVHUHSUHVHQWDWLRQVE\-RQDWR0DUFRZHUHIDOVHZKHQPDGHDQG
                -RQDNQHZWKHUHSUHVHQWDWLRQVZHUHIDOVHZKHQPDGH-RQDPDGHWKHVH
                UHSUHVHQWDWLRQZLWKWKHLQWHQWLRQRIFDXVLQJ0DUFRWRUHO\RQWKHP0DUFR
                LQGHHGUHOLHGRQ-RQD¶VUHSUHVHQWDWLRQVWR0DUFR¶VGHWULPHQW
             <HWQRVRRQHUWKDQZLWKLQZHHNVRIEHLQJVHQWHQFHGLQWKH6RXWKHUQ'LVWULFW
                RI1HZ<RUN-RQDDFRQYLFWHGIHORQZDVDSSDUHQWO\VR³GLVWUDXJKW´DQG
                UHSHQWDQWDERXWKLVFULPLQDOSDVWWKDWLQVWHDGRIUHVHOOLQJ0DUFR¶&RQVLJQHG
                -HZHOU\ LQFOXGLQJ5RYLQVN\¶V5LQJ 1HFNODFH DQGUHSD\LQJ0DUFR-RQD
                VZLQGOHG0DUFRLQDODUJHVFDOHIUDXGE\DEVFRQGLQJZLWKWKHSLHFHVRI
                &RQVLJQHG-HZHOU\DQGHLWKHUSDZQHGWKHPRIIRUXVHGWKHPDVFROODWHUDOIRU
                ORDQVWRYDULRXVTXHVWLRQDEOHVRXUFHVDQGKDVQRWUHSDLG0DUFRWKH
                ,QUHDOLW\-RQDOLTXLGDWHG0DUFR¶&RQVLJQHG-HZHOU\
                    LQFOXGLQJ5RYLQVN\¶V5LQJ 1HFNODFH 0DUFRVXEVHTXHQWO\GLVFRYHUHG
                IURPFROOHDJXHVWKDW-RQDOLTXLGDWHGDOOSLHFHVRI0DUFR//&¶V&RQVLJQHG
                -HZHOU\ LQFOXGLQJ5RYLQVN\¶V5LQJ 1HFNODFH 
             2QLQIRUPDWLRQDQGEHOLHIDWWKLVVDPHWLPH-RQDGHIUDXGHGRWKHUGLDPRQG
                GHDOHUVDQGLQVXUDQFHFRPSDQLHVLQ6RXWKHUQ&DOLIRUQLDLQFOXGLQJEXWQRW
   

        SP
                                                    

                                                                             EXHIBIT "6", PAGE 81
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             89 of89
                                                                   89ofof725
                                                                  286     725 ID #:294
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 14 of 88 Page ID #:332



                 OLPLWHGWR6RWKHE\¶V/HRQ/DQGYHU%HQ$GKRRWDQG<HKXGD*DP]R2YHG
                 $QWHU0RWL.OHLQDQG-XOLXV.OHLQ7KHDPRXQWRIORVVHVWRWKHVHYDULRXV
                 SDUWLHVLVDOOHJHGWREHRYHU
              %XWHYHQDIWHU0DUFRGLVFRYHUHG5HFKQLW]¶VUHFHQWIUDXGVIURPFROOHDJXHVLQ
                 WKHMHZHOU\LQGXVWU\5HFKQLW]FRQWLQXHGWRµSOD\¶0DUFRDQGGHFHLYHKLP
                 ZLWKIXUWKHUIDOVHDQGPLVOHDGLQJVWRULHV
                 2QDW$05HFKQLW]WH[WHG0DUFRRIDµPDMRULVVXH¶D
       µOHJDOVLWXDWLRQ¶DµKXJHFULVLV¶DQGDµGLVDVWHU¶WKDWIRUFHGKLPWRQRWFRQVXPPDWH
       KLVGHDOVZLWK0DUFR
                The stone of Oved’s is coming back tomorrow with all of the other stones.
                  Client isn’t taking anythinf. I have a major issue now they didn’t know about
                my legal situation and freaked out they also want to reverse previous
                  transactions of mine. He can’t be associated with me. A man of his status. I’m
                dealing with a huge crisis now and my Dad is at bank trying to sort out
                  issue for me in regards to all this. I stopped the wire because they may be
                sending the necklace and ring back. I need a few hours to deal with them
                  with my lawyer. This is a disaster. I am trying to fix this but won’t know for
                a few hours. I also have Moty Klein in town at the same time while this is all
                  going on which is extra stress as he can’t hear any of this. Give me a few
                hours please and I hope to have better news>(PSKDVLV$GGHG@
             2QDW$05HFKQLW]WH[WHG0DUFRDYDJXHDGPLVVLRQRI
                JXLOWDQGOLDELOLW\
                I understand if you never want to deal with me again or see my fave ever
                  again I am so sorry>(PSKDVLV$GGHG@
   
               2Q$05HFKQLW]WH[WHG0DUFRWKDWKHLVWU\LQJWRIL[KLV
   
                  µPDMRULVVXH¶DµOHJDOVLWXDWLRQ¶DµKXJHFULVLV¶DQGµGLVDVWHU¶
   
                  You need to let me try and resolve this now>(PSKDVLV$GGHG@
   
               2QDW$05HFKQLW]WH[WHG0DUFRKLVVKDPHDQG
   
                  GHSUHVVLRQWKDWKLVUHFHQWIUDXGVDUHFDXVLQJ0DUFR
   
                  You don’t even need to type back anything to me I’m depressed. Upset. This
                all happened Yesterday evening. I’m dealing with it. Standby>(PSKDVLV
                  $GGHG@
   
               ,QDGGLWLRQDQGWRPDNHPDWWHUVZRUVHRQ-RQDLVVXHG0DUFRD
   
                  ZRUWKOHVVFKHFNWKDWKHKDGQRLQWHQWLRQRIKRQRULQJIRU
   

        SP
                                                      

                                                                                 EXHIBIT "6", PAGE 82
          Case:
            Case:20-1153,
                  20-1153,Document:
  Case 2:20-cv-06183-DOC   Document:
                           Document14-8,
                                     7, Filed:
                                     10   Filed:07/10/20
                                         Filed 07/09/2020
                                                 07/09/2020
                                                         PagePage
                                                               Page
                                                              90 of90
                                                                    90ofof725
                                                                   286     725 ID #:295
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 15 of 88 Page ID #:333



                 SRVWGDWHGWR IRUWKHWZR5RYLQVN\SLHFHVKHKDGRQ
                 FRQVLJQPHQWIURP0DUFR 
    

    
         &KHFN                  'DWH                  7R                    
                                            3HWHU0DUFR                
    

    
               (YHQKDG0DUFRWULHGWRGHSRVLW5HFKQLW]¶VSRVWGDWHGFKHFN

    
                  KHFRXOGQRWEHFDXVH5HFKQLW]KDGLQVWUXFWHGKLPWRULSLWXSHDUOLHUEDVHGRQ

    
                  KLVSURPLVHVWR0DUFRWKDWKHZRXOGZLUHWKHIXQGVWR0DUFR

    
               ,QDGGLWLRQDQGDVDQDVLGHRQ-RQDLVVXHGWZRZRUWKOHVVFKHFNV

   
                  WRDQRWKHURQHRIKLVGHIUDXGHGFUHGLWRUV)LUVW,QWHUQDWLRQDOWRWDOLQJ

   
                  WKDWKHKDGQRLQWHQWLRQRIKRQRULQJ  &KHFNIRU

   
                  DQG  &KHFNIRU%RWKFKHFNVZHUH

   
                  16)DWWKHWLPHRIWHQGHULQYLRODWLRQRIWKH&DOLIRUQLD&LYLO&RGH

   
                  DQGWKH&DOLIRUQLD3HQDO&RGHD

   
               ,QDGGLWLRQDQGWRPDNHPDWWHUVZRUVHRQ-RQDLVVXHGDQRWKHU

   
                  GHIUDXVHGFUHGLWRU)UDQFR1RYDODZRUWKOHVVFKHFNWKDWKHKDGQRLQWHQWLRQRI

   
                  KRQRULQJFKHFNIRUDQGWKHQRQFKHFN

   
                  IRUDQGWKHQRQFKHFNIRU

   
                  DOVRLQYLRODWLRQRIWKH&DOLIRUQLD&LYLO&RGHDQGWKH

   
                  &DOLIRUQLD3HQDO&RGHD

   
         &KHFN                  'DWH               7R                   
   
                                         3HWHU0DUFR             
                                      )UDQFR1RYDO            
                                      )UDQFR1RYDO            
                                      )LUVW,QWHUQDWLRQDO     
                                      )LUVW,QWHUQDWLRQDO    
   
                                        )UDQFR1RYDO            
                                        7RWDO16)&KHFNVLVVXHGE\-RQD     
   

        SP
                                                     

                                                                               EXHIBIT "6", PAGE 83
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             91 of91
                                                                   91ofof725
                                                                  286     725 ID #:296
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 16 of 88 Page ID #:334



    

              %DVHGXSRQLQIRUPDWLRQDQGEHOLHI7KLUG3DUW\'HIHQGDQW3UDGRDFWLQJLQ
                 FRQFHUWZLWK-RQDDQGWRIXUWKHUKLVVFKHPHVLJQHG0DUFR¶VSRVWGDWHG
                 FKHFNDQGKDGKLVJLUOIULHQGRUDQRWKHUUHSUHVHQWDWLYHDW:HOOV)DUJR%DQN
                 LVVXHDVWRSSD\PHQWRQWKHFKHFNWKDW0DUFRZDVJRLQJWRGHSRVLW
              'XULQJWKLVHQWLUHWLPH-RQDUHSHDWHGO\OLHGWR0DUFRWKDWWKHGHDOVZLWKKLV
                 FOLHQWVZHUHFRQVXPPDWHG-RQDOXOOHGDQGDWWHPSWHGWRIDEULFDWHRQHH[FXVH
                 DIWHUDQRWKHUWRGHOD\SD\LQJ0DUFRDQGKLGWKHWUXWKIURPWKHPWKURXJK
                 VWRQHZDOOLQJDQGOLHV5HSHDWHGGHPDQGVKDYHEHHQPDGHWR-RQDWRUHWXUQ
                0DUFR¶V&RQVLJQHG-HZHOU\ LQFOXGLQJ5RYLQVN\¶V5LQJ 1HFNODFH 
                ,QVWHDG-RQDWRRNQXPHURXVVWHSVWROXOO0DUFRLQWRDIDOVHVHQVHRIVHFXULW\
                WREX\PRUHWLPHDQGWRNHHSWKLVPDWWHUVHFUHWYLDSKRQHFDOOVDQG
                :KDWV$SSWH[WV
             2QDWRQFH-RQD¶VPRVWUHFHQWIUDXGVLQVWHDOLQJDQG
                OLTXLGDWLQJ0DUFR¶&RQVLJQHG-HZHOU\ LQFOXGLQJ5RYLQVN\¶V5LQJ
                1HFNODFH DQGRIRWKHUYLFWLPVKLWWKHVWUHHWV-RQDWH[WHG0DUFREHJJLQJKLP
                WRVWD\TXLHWDQGQRWUHSRUWKLPOXOOLQJKLPWREX\WLPH
                ³I’m at my cousin lawyer and cousin still getting everything sorted out
                  so no noise and no issue I’ll see you later still´>(PSKDVLVDGGHG@
   
               2QDW-RQDUHSHDWHGKLVUHTXHVWWKDW0DUFRQRWUHSRUWKLP
   
                  IRUKLVIUDXG
   
                  ³Please confirm the following: They will wait until end of day
                tomorrow and keep it quiet. Need to know ASAP´
      DQGWKHQDW
                ³Need to know NOW´
             2QDW-RQDUHSHDWHGKLVUHTXHVWWKDW0DUFRQRWUHSRUWKLP
                IRUKLVIUDXG
   

   

        SP
                                                     

                                                                                EXHIBIT "6", PAGE 84
          Case:
            Case:20-1153,
                  20-1153,Document:
  Case 2:20-cv-06183-DOC   Document:
                           Document14-8,
                                     7, Filed:
                                     10   Filed:07/10/20
                                         Filed 07/09/2020
                                                 07/09/2020
                                                         PagePage
                                                               Page
                                                              92 of92
                                                                    92ofof725
                                                                   286     725 ID #:297
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 17 of 88 Page ID #:335



                 ³All I can say is I’m handling things and don’t discuss anything with
                  anyone. No updates to people who call you unless it’s oved or lazar´
                 >(PSKDVLVDGGHG@
              2QDWDP-RQDLQWURGXFHG2YHG$QWHURI)LUVW,QWHUQDWLRQDO
                 'LDPRQGVWRDQDWWRUQH\DW:LOOLDPV &RKHQDERXWWKH5HFKQLW]FRXVLQ¶V
                 SURSRVHGEDLORXW
                 “Oved meet Reuven. Reuven oved is a vendor I owe and used his goods
                  for loans. He has been the single biggest force in helping keep people
                 calm. He needs to hear from you in order to continue please. Thank
                  you´>(PSKDVLVDGGHG@
    
               2Q-RQDUHSHDWHGKLVUHTXHVWWKDW0DUFRQRWUHSRUWKLP
    
                  WRQHZVRXWOHWVIRUKLVIUDXG
   
                  ³Pls confirm you didn’t hear back or communicate to the paper´
                >(PSKDVLVDGGHG@
             2QDW-RQDWH[WHG0DUFRRIKLVIHDURIEHLQJUHSRUWHGWRWKH
                DXWKRULWLHVIRUKLVIUDXG
                ³Is david dealing through you because I heard he wants to report me
                  so confirm that he is holding off and you’ll wait to hear from my
                lawyers´
      DQGWKHQDWWH[WHG0DUFR
                ³Make sure you ignore the reporter. Moty is too. She can’t print
                  without a comment´>(PSKDVLVDGGHG@
   
               7KDWQLJKWRQDWSP-RQDIDOVHO\HQOLVWHGDWWRUQH\VWRSUHWHQG
   
                  DEDLORXWZDVFRPLQJIURPIDPLO\PHPEHUVWREX\KLPVHOIPRUHWLPH
   
                  $WWRUQH\VIURP:LOOLDPV &RKHQZURWH0DUFRDERXWWKHSXUSRUWHGEDLORXW
   
                  ³We write with an update on Jona Rechnitz. A family member of Mr.
                Rechnitz has informed our law firm that the family member is
                  seeking to refinance certain real property in order to satisfy Mr.
                Rechnitz's outstanding liabilities. We currently have no visibility into
                  the family member's interest in the property, the value of the property,
                or what, if any equity, the family member has in it. If you are
                  represented by counsel, please let us know and provide your counsel's
                contact information. Our client's desire is to resolve this matter
                  amicably´
   
               0HDQZKLOHRQDVUHSRUWHGLQWKH1<3RVW“Ex-de Blasio crony
   
                  used Kardashian ties for fraud scheme, lawsuit claims´
   

        SP
                                                     

                                                                              EXHIBIT "6", PAGE 85
          Case:
            Case:20-1153,
                  20-1153,Document:
  Case 2:20-cv-06183-DOC   Document:
                           Document14-8,
                                     7, Filed:
                                     10   Filed:07/10/20
                                         Filed 07/09/2020
                                                 07/09/2020
                                                         PagePage
                                                               Page
                                                              93 of93
                                                                    93ofof725
                                                                   286     725 ID #:298
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 18 of 88 Page ID #:336



                     KWWSVQ\SRVWFRPH[GHEODVLRFURQ\XVHGNDUGDVKLDQWLHVIRUI
                 UDXGVFKHPHODZVXLWFODLPV DQGDVUHSRUWHGLQWKHDUWLFOHLQ-&.
                 “The Troubling Case of Jona Rechnitz´
                     KWWSVZZZMFNRQOLQHFRPHGLWRULDODUWLFOHWKHWURXEOLQJFDVHMRQDUHFKQLW]
                     DQGDVUHSRUWHGLQWKH1<'DLO\1HZVDUWLFOH³Corrupt Mayor
                 de Blasio donor Jona Rechnitz faces new FBI probe in L.A.: court papers´
                     KWWSVZZZQ\GDLO\QHZVFRPQHZ\RUNQ\UHFKQLW]ORVDQJHOHVSUREH
                 QU]EEQJDKNF\REOZZTVWRU\KWPO RQHRI-RQD¶VUHFHQWO\
                 GHIUDXGHGYLFWLPVILOHGDODZVXLWHQWLWOHGVictor Franco Norval vs Jona S.
                Rechnitz, Rachel Rechnitz, Jadelle Inc., a California Corporation; Jadelle
                Jewelry and Diamonds, LLC, a Delaware Limited Liability Company; Levin
                Prado Aka Levon Prado, an Xiomara Cortez/$6&60&9IRU
                     )UDXG  &LYLO7KHIW 3HQDO&RGH   %UHDFKRI&RQWUDFW 
                &RQVSLUDF\WR&RPPLW7KHIW)UDXGDQG)UDXGE\&RQFHDOPHQW 
                $SSRLQWPHQWRI5HFHLYHUVHHNLQJGDPDJHVRI
             ,QWHUHVWLQJO\RQ-RQD¶VIDWKHU5REHUW5HFKQLW]UHLWHUDWHGWKH
                SURSRVHGEDLORXWE\-RQD¶VFRXVLQWR0DUFRDQGUHSUHVHQWHGWKDW0DUFR
                ZRXOGEHSDLG³first in line´E\-RQD¶VFRXVLQ
             $QGWKHQRQDVUHSRUWHGLQWKH1<3RVW³De Blasio donor Jona
                Rechnitz accused of $1M scam in California´
                    KWWSVQ\SRVWFRPGHEODVLRGRQRUMRQDUHFKQLW]DFFXVHGRIP
                VFDPLQFDOLIRUQLD DQRWKHURQHRI-RQD¶VGHIUDXGHGYLFWLPVILOHGDODZVXLW
                HQWLWOHGIsrael Sam Gorodistian vs. Jadelle Jewelry and Diamonds, LLC, a
                Delaware Limited Liability Company; Jadelle Inc., a California Corporation;
                Jona Rechnitz, Rachel Rechnitz, Robert Rechnitz/$6&67&9IRU
                &RQYHUVLRQ&LYLO7KHIW 3HQ&RGH )UDXG±)DOVH3URPLVH
                1HJOLJHQW0LVUHSUHVHQWDWLRQ&LYLO&RQVSLUDF\WR'HIUDXG%UHDFKRI
   

        SP
                                                       

                                                                                EXHIBIT "6", PAGE 86
          Case:
            Case:20-1153,
                  20-1153,Document:
  Case 2:20-cv-06183-DOC   Document:
                           Document14-8,
                                     7, Filed:
                                     10   Filed:07/10/20
                                         Filed 07/09/2020
                                                 07/09/2020
                                                         PagePage
                                                               Page
                                                              94 of94
                                                                    94ofof725
                                                                   286     725 ID #:299
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 19 of 88 Page ID #:337



                 2UDO&RQWUDFW &RXQWV %UHDFKRI,PSOLHGLQIDFW&RQWUDFW &RXQWV 
                 0RQH\/HQW$FFRXQW6WDWHGDQG%UHDFKRI:ULWWHQ*XDUDQW\VHHNLQJ
                 GDPDJHVRI
              -RQDLVQRVWUDQJHUWRIUDXG8QEHNQRZQVWWR0DUFRRQ-RQDZDV
                 VXHGLQWKH8QLWHG6WDWHV%DQNUXSWF\&RXUW6RXWKHUQ'LVWULFWRI1HZ<RUN
                     0DQKDWWDQ $GY&DVH1RMOJE\.HQQHWK36LOYHUPDQ(VT
                 WKH&KDSWHU7UXVWHHRIWKH-RLQWO\$GPLQLVWHUHG(VWDWHVRI1DWLRQDO(YHQWV
                 +ROGLQJV//&&KDSWHU&DVH1R -/* RQFRXQWVRI
                 UHFHLYLQJIUDXGXOHQWFRQYH\DQFHVWKURXJKDQHODERUDWH3RQ]LVFKHPH
                SXUVXDQWWR1HZ<RUN'HEWRUDQG&UHGLWRU/DZDQG E SXUVXDQWWR
                86& D DQG86& D  $ DQG E 86&
                 D  % DQG E WRWDOLQJ
                                   -21$$1'52%(575(&+1,7=
             2QLQIRUPDWLRQDQGEHOLHI-RQDSHUVRQDOO\LQJUDWLDWHGKLPVHOIWR0DUFRDV
                DQ2UWKRGR[-HZLVKGLDPRQGGHDOHUOHDGLQJ0DUFRWREHOLHYHWKDW-RQDZDV
                PRUHWUXVWZRUWK\WKDQRWKHUVEHFDXVHRIKLV2UWKRGR[IDLWKDQGEHOLHILQ
                -HZLVKODZ DQGFRPPRQ2UWKRGR[-HZLVKIULHQGVLQDQGRXWRIWKH'LDPRQG
                LQGXVWU\ ZKLFKUHTXLUHVKRQHVW\DQGPD[LPXPLQWHJULW\7KHVHW\SHVRI
                LQWHUQDOFRPPXQLW\UHODWLRQVKLSVVXFKDVWKH2UWKRGR[-HZLVKGLDPRQG
                FRPPXQLW\FUHDWHDYXOQHUDELOLW\IRUDIILQLW\IUDXGWREHSHUSHWXDWHG-RQD
                WDUJHWHG0DUFRH[SORLWLQJKLVVWDQGLQJLQDQGNQRZOHGJHRIWKHFXVWRPVDQG
                SUDFWLFHVRIWKLVFRPPXQLW\WRIXUWKHUKLVIUDXGXOHQWVFKHPH7KLVW\SHRI
                LOOHJDODFWLYLW\LVFRPPRQO\UHIHUUHGWRDV³DIILQLW\IUDXG´DQGUHIHUVWR
                VFDPVWKDWSUH\XSRQPHPEHUVRILGHQWLILDEOHJURXSVVXFKDVUHOLJLRXVRU
                HWKQLFFRPPXQLWLHVWKHHOGHUO\RUSURIHVVLRQDOJURXSV7KHSHUSHWUDWRUVRI
                DIILQLW\IUDXGVFDPVOLNH-RQDIUHTXHQWO\DUHRUSUHWHQGWREHPHPEHUVRI
                WKHJURXSDQGWKH\H[SORLWWKHWUXVWDQGIULHQGVKLSWKDWH[LVWLQJURXSVRI
   

        SP
                                                     

                                                                                EXHIBIT "6", PAGE 87
          Case:
            Case:20-1153,
                  20-1153,Document:
  Case 2:20-cv-06183-DOC   Document:
                           Document14-8,
                                     7, Filed:
                                     10   Filed:07/10/20
                                         Filed 07/09/2020
                                                 07/09/2020
                                                         PagePage
                                                               Page
                                                              95 of95
                                                                    95ofof725
                                                                   286     725 ID #:300
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 20 of 88 Page ID #:338



                 SHRSOHZKRKDYHVRPHWKLQJLQFRPPRQ7KHFRQYHQWLRQDOWKLQNLQJLVWKDWWKH
                 UHOLJLRXVPDQGRLQJEXVLQHVVZLWK\RXLVXQOLNHO\WRUXWKOHVVO\ULS\RXRII
              2QLQIRUPDWLRQDQGEHOLHI-RQDDQGKLVIDWKHU5REHUW5HFKQLW]¶V ³5REHUW´
                 modus operandiLVDVIROORZV5REHUWZRXOGPHHW0DUFRLQ-RQD¶VRIILFHDQG
                 DWKLVRIILFHHQGHDULQJ0DUFRZLWKROGVFKRROFKDUPZDUPWK IULHQGVKLSWR
                 SODFHKLPDWHDVHZKLOH-RQDZRXOGULSKLPRIILQEURDGGD\OLJKWDQGVWHDO
                 IURPKLP7KHQRQFH-RQD¶VIUDXGZDVGLVFRYHUHGE\KLVYLFWLPV LQFOXGLQJ
                 0DUFR 5REHUWZDVWKHUHRIILFLDOO\WU\LQJWRFOHDQXS-RQD¶VPHVVHVIXUWKHU
                 OXOOLQJWKHGHIUDXGHGFUHGLWRUV LQFOXGLQJ0DUFR ZLWKSURPLVHVRIEDLORXWV
                SXWWLQJKLVIULHQGVKLSVZLWK-RQD¶VYLFWLPVRQWKHOLQHVRWRVSHDNLQWKH
                XQVSRNHQXQGHUVWDQGLQJWKDWDQDFWLRQDJDLQVW-RQDZRXOGEHWDQWDPRXQWWR
                DQDFWLRQDJDLQVW5REHUW7KHWZRDFWHGLQWDQGHPOLNHDWDJWHDPWRIXUWKHU
                GHIUDXG0DUFRDQGRWKHUYLFWLPV
             2QWKHRQHKDQGLWLVODXGDEOHIRUDORYLQJSDUHQWWRFRPHWRWKHDLGRIWKHLU
                FKLOGLQGLVWUHVVQRPDWWHUZKDW2QWKHRWKHUKDQGLQWKLVFDVH0DUFR
                EHOLHYHVWKDW5REHUW¶VLQYROYHPHQWZDVWRRLQWHUZRYHQZLWK-RQD¶VFULPLQDO
                DFWLRQVWREHLQQRFHQWRUODXGDEOH)RUH[DPSOHWKURXJKRXWWKHLUUHODWLRQVKLS
                -RQDFRQVWDQWO\EURXJKWKLVIDWKHU5REHUWLQWRWKHFRQYHUVDWLRQVDQG
                WUDQVDFWLRQVSRUWUD\LQJKLPWR0DUFRDVWKHPRUDODXWKRULW\DQGWKHRQH
                RYHUVHHLQJDQGFRDFKLQJ-RQD¶VDIIDLUVZKR¶VSUHVHQFHFRQIHUUHGOHJLWLPDF\
                RQ-RQD¶VZLOGEUDJJLQJDQGWUDQVDFWLRQVZKRDSSHDUHGDWWKHHSLFHQWHU
                ZKHQHYHU-RQD¶VIUDXGVZHUHGLVFRYHUHGE\KLVYLFWLPV LQFOXGLQJ0DUFR 
             2QDW-RQDWH[WHG$QWHUDERXW-RQD¶VIDWKHU5REHUW
                My Dad is a nice guy doesn’t talk when ppl owe him ?? lee. Yossi.
                  But keeps getting mad I talk to you too much>(PSKDVLVDGGHG@
   
               2QDW-RQDWH[WHG0DUFRFLWLQJKLVIDWKHUDVDEDLORXW
   
                  VRXUFHIRUKLP
   

   

        SP
                                                      

                                                                               EXHIBIT "6", PAGE 88
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             96 of96
                                                                   96ofof725
                                                                  286     725 ID #:301
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 21 of 88 Page ID #:339



                 ³Issue! My account has a charge back from that client! Money was
                  withdrawn from my account not enough funds for your wire this
                 morning Bc sent after cutoff Friday. Will resolve next few hours and
                  get money from my Dad today. Bear with me until later in the day. I’m
                 sorry. Unforseen´>(PSKDVLVDGGHG@
              2QDW-RQDWH[WHG0DUFRVHHNLQJDEDLORXWIRUKLVIDWKHU
                 ³You know me by now if I would ever need anything from a friend YOU
                  this is a level 10. I committed to something by tonight that is not
                 reversible for my Dad and said it is done. Please tell me you got me
                  and let me breathe here. Thx´
    
        DQGDWDW
    
                  ³I am sorry to pressure you and now I’m just letting you know for me
                 this is super urgent And you are the only person I am comfortable to
                  discuss this with. Obviously it goes without saying I will go all the
                way for you and I do not need to even say that here but I feel like
                  saying it to remind you I’m always in your corner either way I hope
                we have good news today because I’m out of options thank you´
                  >(PSKDVLVDGGHG@
   
        DQGDWDWHQGHDUHGKLPVHOIWR0DUFRDVKLVµEURWKHU¶
   
                  ³Brother pls help me here´DQGILQDOO\DWDW³My Dad
                is good with 70´>(PSKDVLVDGGHG@
             2QDWDIWHU-RQD¶VUHFHQWIUDXGVWR0DUFRZDVUHYHDOHG E\
                RWKHUVRXUFHVLQWKHFRPPXQLW\ -RQDFLWHGKLVIDWKHUDVWKHRQHWU\LQJWR
                VROYH-RQD¶VIUDXGV-RQDWH[WHG0DUFR
                ³The stone of Oved’s is coming back tomorrow with all of the other
                  stones. Client isn’t taking anythinf. I have a major issue now they
                didn’t know about my legal situation and freaked out they also want to
                  reverse previous transactions of mine. He can’t be associated with me.
                A man of his status. I’m dealing with a huge crisis now and my Dad is
                  at bank trying to sort out issue for me in regards to all this. I stopped
                the wire because they may be sending the necklace and ring back. I
                  need a few hours to deal with them with my lawyer. This is a disaster. I
                am trying to fix this but won’t know for a few hours. I also have Moty
                  Klein in town at the same time while this is all going on which is extra
                stress as he can’t hear any of this. Give me a few hours please and I
                  hope to have better news´>(PSKDVLVDGGHG@
   
               2QDW30-RQDWH[WHG0DUFRDUHSRUWRIKLVIDWKHU¶V
   
                  DWWHPSWVWRUHFWLI\KLVPRVWUHFHQWIUDXGVWRKLVYHQGRUV
   
                  ³And lazar tried to control things a little too much from my cousins
                money. My Dad very involved joe. Just wait...Promise you´DQGDW
                  DW³ QRZ´>(PSKDVLVDGGHG@
   

        SP
                                                     

                                                                                EXHIBIT "6", PAGE 89
          Case:
            Case:20-1153,
                  20-1153,Document:
  Case 2:20-cv-06183-DOC   Document:
                           Document14-8,
                                     7, Filed:
                                     10   Filed:07/10/20
                                         Filed 07/09/2020
                                                 07/09/2020
                                                         PagePage
                                                               Page
                                                              97 of97
                                                                    97ofof725
                                                                   286     725 ID #:302
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 22 of 88 Page ID #:340



              )RUQRZ5REHUWLVQRWDQDPHGSDUW\EXW0DUFRUHVHUYHVWKHULJKWWRQDPH
                 KLPDVD7KLUG3DUW\GHIHQGDQWRQFHIDFWVEHFRPHNQRZQDVWRWKHIXOOH[WHQW
                 RIKLVLQYROYHPHQWZLWK-RQD¶VPRVWUHFHQWIUDXGV3DUHQWKHWLFDOO\5REHUW
                 ZDVUHFHQWO\SODFHGLQWRDQLQYROXQWDU\EDQNUXSWF\UHFHLYHUVKLSE\KLV
                 FUHGLWRU,7256)//&LQ,VUDHO&DVHIRUGHEWVLQH[FHVV
                 RIVKHNHO GROODUV  ³Receiving order against
                 businessman Robert Rechnitz, who is close to Netanyahu´
                 KWWSZZZFDOFDOLVWFRLODUWLFOHV/KWPO EXWWKH,VUDHOL
                 EDQNUXSWF\GRHVQRWVWD\0DUFR¶VFODLPVDJDLQVWKLPLQWKLVFRXQWU\
             2Q0DUFR¶OLWLJDWLRQFRXQVHO%DUXFK&&RKHQ ³&RKHQ´ H[WHQGHG
                DSURIHVVLRQDOFRXUWHV\WR5REHUWWRLQIRUPKLPWKDW&RKHQKDGEHHQUHWDLQHG
                E\0DUFRWRVXH-RQDLQTXLULQJ DFWXDOO\KRSLQJ WKDW5HFKQLW]¶VFRXVLQ¶V
                EDLORXWZDVLPPLQHQWWRDYRLGWKHOLWLJDWLRQ)XUWKHUDV5REHUWSHUVRQDOO\
                JXDUDQWHHGWKHGHEWVWR2YHG$QWHUDQG)LUVW,QWHUQDWLRQDORIXSWR
                WKDW&RKHQZRXOGUHOXFWDQWO\KDYHWRVXH5REHUWDVZHOO
                &RKHQWROG5REHUWWKDWKHSHUVRQDOO\SUHIHUUHGnot WRKDYHWRVXH5REHUWDV
                ERWKSUD\DWWKHVDPHV\QDJRJXHLQ+DQFRFN3DUNDQGKDYHNQRZQHDFKRWKHU
                IRU\HDUV&RKHQDFNQRZOHGJHGWKDW5REHUWDWWHPSWHGWRKHOS&RKHQLQWKH
                SDVWDQGZDVJUDFLRXVLQ&RKHQ¶VWLPHRIQHHGDV&RKHQZDVWR5REHUW¶V
                &RKHQDFNQRZOHGJHGWKDW-RQDLQWURGXFHG&RKHQWR0DUFR&RKHQPDGHLW
                FOHDUWKDWKHWRRNQRMR\LQSURVHFXWLQJWKHVHFDVHVRQEHKDOIRI0DUFRDQG
                $QWHUDJDLQVW-RQDDQG5REHUWDV&RKHQDJRQL]HGRYHULWIRURYHUDPRQWK
                HYHUVLQFH0DUFRZDVEHLQJSXUVXHGE\5RYLQVN\EHFDXVHRI-RQD¶VDFWLRQV
                %XW&RKHQH[SODLQHGWKDW-RQDSODFHGKLVFOLHQWVLQDWHUULEOHSUHGLFDPHQW
                H[SRVLQJWKHPWRPLOOLRQVRIGROODUVRIGDPDJHVIURP5RYLQVN\DQGRWKHUV
                DQGWKHVFRSHRI-RQD¶VSHUILG\DQGEHWUD\DOZDVVREUHDWKWDNLQJ
                RYHUZKHOPLQJDQGGHYDVWDWLQJWKDW0DUFRDQG$QWHUDEVROXWHO\LQVLVWHGWKDW
   

        SP
                                                    

                                                                              EXHIBIT "6", PAGE 90
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             98 of98
                                                                   98ofof725
                                                                  286     725 ID #:303
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 23 of 88 Page ID #:341



                 &RKHQSURWHFWWKHLULQWHUHVWV:KLOH&RKHQGLGQRWH[SHFW5REHUWWREH
                 SOHDVHGZLWKWKLVGHFLVLRQDV0DUFR¶VDWWRUQH\&RKHQRZHG0DUFRD
                 GXW\DQGPXVWUHSUHVHQWKLVFOLHQW¶VLQWHUHVWV
              )XUWKHULQWKHPDWWHURIOved Anter & First International Diamonds
                     ³$QWHU´ YV5HFKQLW]HWDORQ5REHUWSHUVRQDOO\JXDUDQWHHGXSWR
                 RI-RQD¶VGHEWWR$QWHU5REHUW¶V3HUVRQDO
                 *XDUDQW\WR$QWHUVWDWHGWKDW5REHUWVWRRGEHKLQG-RQDDQGDOOKLVGHDOLQJ,W
                 UHDGVDVIROORZV
                 Dear Oved / First International Diamonds Inc., I very much enjoyed
                  speaking to you by phone. Jona has shared some of your conversations
                with me. Thank you for being a confidant for Jona. He mentioned to me
                  about how your Father had a special bond and relationship with you. I
                was also privileged to have a close relationship with my Father, as did
                  Jona. I'm sure you will find much success in your dealings together. I
                completely understand your desire to know that Jona's family is aware
                  of his dealings with you and stands behind him. I am pleased to
                confirm that I stand behind Jona and all his dealing with you. You
                  have indicated that you have extended memos up to the amount of
                $12,000,000.00. If for some reason you need to callback your credit
                  line, all merchandise will be returned to you, and any cash
                deficiencies will be repaid by me. . May your confidence in Jona and
                  your extension of credit be profitable for both of you%2%%<
                5(&+1,7=&&-21$5(&+1,7=>(PSKDVLVDGGHG@
             -RQDSHUVRQDOO\KDQGHG5REHUW¶V3HUVRQDO*XDUDQW\OHWWHUWR$QWHU
                VHYHUDOGD\VDIWHU5REHUWRUDOO\SURPLVHGWRSHUVRQDOO\JXDUDQW\-RQD¶VGHEWV
                WR$QWHUZKLOHDOOWKUHHPHWDW3DW¶V.RVKHU5HVWDXUDQWRQ3LFR%RXOHYDUG
             2QDW-RQD:KDWVDSSWH[WHG2YHGFRQILUPLQJ5REHUW¶V
                3HUVRQDO*XDUDQW\
                “It’s good to know I’m worth 12mm to my Dad not 10mm lol´
                >(PSKDVLVDGGHG@
             2QDW-RQD:KDWVDSSWH[WHG2YHGDJDLQFRQILUPLQJWKH
                8&&)LQDQFLQJ6WDWHPHQWDQGWKH3HUVRQDO*XDUDQWLHVWR$QWHU
                ³OK also I filled out the application so Monday let’s go through it I am
                  away until Monday I will come see you Monday I will take care of that
                and I will get the application filled out with you. No worries. In
                  meantime you have UCC. My Dad guarantee in writing. My
   

        SP
                                                      

                                                                              EXHIBIT "6", PAGE 91
          Case:
            Case:20-1153,
                  20-1153,Document:
  Case 2:20-cv-06183-DOC   Document:
                           Document14-8,
                                     7, Filed:
                                     10   Filed:07/10/20
                                         Filed 07/09/2020
                                                 07/09/2020
                                                         PagePage
                                                               Page
                                                              99 of99
                                                                    99ofof725
                                                                   286     725 ID #:304
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 24 of 88 Page ID #:342



                 guarantee. My wife. Everything and the legal document that’s owns
                  me. I want you to feel protected and will make it happen´>(PSKDVLV
                 DGGHG@
              2Q&RKHQQRWLILHG5REHUWWKDWKHZRXOGKDYHWRVXH5REHUWRQWKH
                 SHUVRQDOJXDUDQWHHWR$QWHUDVZHOO
              ZDVWKH-HZLVKKROLGD\RI3XULPDQG5REHUWDSSURDFKHG&RKHQLQ
                 V\QDJRJXHWKDWQLJKWDFNQRZOHGJLQJWKHSURIHVVLRQDOFRXUWHV\H[WHQGHGWR
                 KLPDQGDVNHGWRVSHDNWR&RKHQXQGHUWKHJXLVHDQGSUHWH[WRIZDQWLQJWR
                 WDONDERXW³QRWKLQJOHJDOMXVWDVIULHQGV´&RKHQUHLWHUDWHGWKHDERYHDQG
                 5REHUWUHSHDWHGO\GHQLHGSHUVRQDOO\JXDUDQWHHLQJWKHGHEWVWR$QWHU
             5REHUW¶VGHQLDOWKDWKHSHUVRQDOO\JXDUDQWHHLQJWKHGHEWVWR$QWHUZDVLQGHHG
                FXULRXVDV&RKHQKDGDFRS\RI5REHUW¶V3HUVRQDO*XDUDQW\LQKLV
                ILOH6RZKDWZDV&RKHQWRPDNHRI5REHUW¶VGHQLDOV":DVKHLQYROYHGZLWK
                -RQD¶VIUDXGVRUZDVKHQRW"
             ,ILQGHHG5REHUWGLGQRWVLJQWKH3HUVRQDO*XDUDQW\WR$QWHUDVKHLQVLVWHG
                WR&RKHQRUDOO\DQGJLYLQJ5REHUWWKHEHQHILWRIWKHGRXEWWKHQWKDWZRXOG
                PHDQWKDW-RQDIRUJHGKLVRZQIDWKHU¶VQDPHWR5REHUW¶V3HUVRQDO
                *XDUDQW\WR$QWHUDQGVKDPHOHVVO\H[SORLWHG$QWHU¶VWUXVWDQGKLVIDWKHU¶V
                QDPHXVLQJDGRFWRUHGGRFXPHQWWRFRQWLQXHWRFRPPLWFULPHVZKLOHRXWRQ
                EDLO
             2QDWDSSUR[LPDWHO\SPWKDWQLJKW-RQDUHVXPHGDQG
                UHVRUWHGWRKLVFULPLQDOEHKDYLRUDQGFDOOHG0DUFROLYLGWKDW&RKHQLV³JRLQJ
                DIWHUKLVIDPLO\DQGKLVIDWKHU´WKUHDWHQLQJKLPDQG$QWHUWKDWXQOHVVKH
                UHFHLYHVDOHWWHUIURP0DUFRDQG$QWHUWKDWWKH\ZLOOEHILULQJ&RKHQDVWKHLU
                DWWRUQH\WKDW-RQDZLOOHQJDJHLQDQDOORXWZDU³GHVWUR\´³ULSDSDUW´DQG
                ³PHVVDQGIXFN&RKHQJRRG´ZLWKWKH6WDWH%DU FODLPLQJWRKDYHWH[WVWKDW
                &RKHQZDVKLVODZ\HUFUHDWLQJDFRQIOLFWRILQWHUHVW DQGUHSRUW$QWHUWRWKH
                ,56IRUFULPLQDOWD[HYDVLRQ-RQDUHSHDWHGKLVERJXVSOHGJHWKDWKLVFRXVLQLV
   

        SP
                                                     

                                                                              EXHIBIT "6", PAGE 92
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             100  100
                                                                 of 100
                                                                      ofof725
                                                                    286    725 ID #:305
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 25 of 88 Page ID #:343



                 VWLOOZRUNLQJRQEDLOLQJKLPRXWWRPDNH0DUFRZKROHZLWKLQRQHZHHNEXW
                 WKDWLWZDVFRQGLWLRQDORQWKHPILULQJ&RKHQ-RQDEUD]HQO\DVVXUHG0DUFR
                 WKDWKLVUROHDVRQHRIWKHVLQJOHPRVWLPSRUWDQWDQGSUROLILFZKLWHFROODU
                 FRRSHUDWLQJZLWQHVVHVLQWKHUHFHQWKLVWRU\RIWKH6RXWKHUQ'LVWULFWRI1HZ
                 <RUNZLWKKLVZRUNLQJFORVHO\ZLWKWKH)%,DVDQLQIRUPDQWDORQJZLWKWKH
                 IDFWWKDWKHRQO\UHFHLYHGPRQWKVFXVWRG\WLPHZLWKPRQWKVKRXVHDUUHVW
                 WKDWVLQFHWKH)%,QHHGVKLPDVDQLQIRUPDQWVREDGO\LQWKH1HZ<RUNFDVH
                 WKDWWKH\ZRXOGQHYHUGRDQ\WKLQJWRKLPQRPDWWHUZKDWKHGLGPDNLQJKLP
                 LPPXQHIURPDQ\IXUWKHUSURVHFXWLRQ PLVWDNHQO\EHOLHYLQJWKDWWKLVSURYLGHV
                KLPVRPHNLQGRILOOFRQFHLYHGLPPXQLW\IURPFRPPLWWLQJFULPLQDODFWVRI
                IUDXGDQGH[WRUWLRQLQ&DOLIRUQLD>LH3HQDO&RGH@ 7UDJLFDOO\-RQD
                OHDUQHGQRWKLQJIURPKLVOLIHRIFULPHDQGUHVRUWHGWRKLVROGWULFNVRI
                H[WRUWLRQDQGEODFNPDLODQGLIDQ\WKLQJKDVEHFRPHHPEROGHQHGE\LW
             ,QVDLGFRQYHUVDWLRQ-RQDLPPHGLDWHO\FRQIHUHQFHGLQKLVIDWKHU5REHUWLQWR
                WKHODWHQLJKWFRQYHUVDWLRQ ZKRZDVFXULRXVO\UHDGLO\DYDLODEOH XQGHUWKH
                JXLVHDQGSUHWH[WRIZDQWLQJWRWDONDERXW³QRWKLQJOHJDOMXVWDVIULHQGV´
             2EYLRXVO\ZKDWHYHUJRRGZLOO&RKHQZDVSUHSDUHGWRH[WHQGWR5REHUW
                GLVLQWHJUDWHGE\-RQD¶VH[WRUWLRQFDOODQG5REHUW¶VFRQYHQLHQWMRLQGHUODWH
                WKDWQLJKW
      
      
      
      
      
      
      
      
   

        SP
                                                     

                                                                               EXHIBIT "6", PAGE 93
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            101  101
                                                                of 101
                                                                     ofof725
                                                                   286    725 ID #:306
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 26 of 88 Page ID #:344



              $IWHU-RQDILQLVKHGWKUHDWHQLQJ0DUFR&RKHQDQG$QWHU-RQDWH[WHG0DUFR
                 DWSPDYHLOHGFRQILUPDWLRQRIWKHFRQYHUVDWLRQ
    

    

    

    

    

    

    

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

        SP
                                                   

                                                                          EXHIBIT "6", PAGE 94
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            102  102
                                                                of 102
                                                                     ofof725
                                                                   286    725 ID #:307
                                                                         Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 27 of 88 Page ID #:345



              $VWR-RQD¶VWKUHDWVWRUHSRUW&RKHQWRWKH6WDWH%DU-RQDPHUHO\LQWURGXFHG
                 &RKHQWR3HWHU0DUFRDQGQRWKLQJPRUH-RQDZDVQHYHU&RKHQ¶VFOLHQWDQG
                 &RKHQZDVQHYHU-RQD¶VODZ\HUDVHYLGHQFHGE\-RQD¶VWH[WVWR&RKHQ
    

    

    

    

    

    

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

        SP
                                                    

                                                                            EXHIBIT "6", PAGE 95
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             103  103
                                                                 of 103
                                                                      ofof725
                                                                    286    725 ID #:308
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 28 of 88 Page ID #:346



              2EYLRXVO\E\WKLVODZVXLW&RKHQLVQRWUHVLJQLQJDQGZLOOUHPDLQFRXQVHORI
                 UHFRUGIRUERWKRIKLVFOLHQWVDQGKHDQG0DUFRZLOOQRWEHVFDUHGDZD\RU
                 LQWLPLGDWHGE\-RQD¶VFULPLQDOWKUHDWVRIH[WRUWLRQ
              $VUHSRUWHGLQWKH1<3RVWDUWLFOH³DeBlasio Donor Jona
                 Rechnitz Used Kardashian Ties to Further His Schemes´
                     KWWSWKHMHZLVKYRLFHFRPGHEODVLRGRQRUMRQDUHFKQLW]XVHGNDUGDV
                 KLDQWLHVWRIXUWKHUKLVVFKHPHV -RQD5HFKQLW]¶VGDUNGHDOLQJVLVHHULO\
                 VLPLODURIWKHFKDUDFWHU+RZDUG5DWQHUSOD\HGE\DFWRU$GDP6DQGOHULQWKH
                 ILOP³8QFXW*HPV´RIDFKDULVPDWLFGHEWULGGHQJDPEOLQJDGGLFWD
                ZKHHOLQJGHDOLQJJUHHG\-HZLVKGLDPRQGGHDOHUVFKHPLQJULSSLQJSHRSOH
                RIIVZHDULQJDQGPDNLQJEROGSOD\VWRWU\DQGDGYDQFHKLVRZQOLIHFOHDUO\
                KHDGHGWRZDUGVHOIGHVWUXFWLRQ
                                      ),567&$86(2)$&7,21
                         ,17(17,21$/0,65(35(6(17$7,21 )5$8'
            On behalf of Third-Party Plaintiffs as to Jona Rechnitz, Rachel Rechnitz, Levin
                                                  Prado
             7KLUG3DUW\3ODLQWLIIVKHUHE\LQFRUSRUDWHE\UHIHUHQFHDVWKRXJKIXOO\VHW
                IRUWKLQIXOOKHUHLQDOOSUHFHGLQJ3DUDJUDSKVRIWKLV&RPSODLQW
             7KHIRUHJRLQJUHSUHVHQWDWLRQVPDGHE\-RQDDQGWKH7KLUG3DUW\'HIHQGDQWV
                ZHUHIDOVHZKHQWKH\ZHUHPDGHDQG7KLUG3DUW\'HIHQGDQWVNQHZWKH
                UHSUHVHQWDWLRQVWREHIDOVH-RQDDQGWKH7KLUG3DUW\'HIHQGDQWVGLGQRW
                LQWHQGWRFRPSO\ZLWKWKHSURPLVHVDQGUHSUHVHQWDWLRQVZKHQWKH\ZHUH
                PDGH
             7KHIRUHJRLQJUHSUHVHQWDWLRQVZHUHPDGHE\-RQDDQGWKH7KLUG3DUW\
                'HIHQGDQWVZLWKWKHLQWHQWWRGHFHLYH0DUFRDQGZLWKNQRZOHGJHWKDW0DUFR
                ZRXOGUHO\RQWKHP
   

   

        SP
                                                     

                                                                              EXHIBIT "6", PAGE 96
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             104  104
                                                                 of 104
                                                                      ofof725
                                                                    286    725 ID #:309
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 29 of 88 Page ID #:347



              7KLUG3DUW\3ODLQWLIIVGHWULPHQWDOO\DQGUHDVRQDEO\UHOLHGRQWKHIRUHJRLQJ
                 UHSUHVHQWDWLRQV
              7KLUG3DUW\3ODLQWLIIVKDYHEHHQGDPDJHGE\7KLUG3DUW\'HIHQGDQWV¶IDOVH
                 LQWHQWLRQDODQGIUDXGXOHQWUHSUHVHQWDWLRQVDQGFRQFHDOLQJRIPDWHULDO
                 LQIRUPDWLRQDVDOOHJHGDERYHLQDQDPRXQWWREHSURYHQDWWULDOEXWDWOHDVW
                 ZKLFKUHSUHVHQWVWKHFRQVLJQHGMHZHOU\-RQDOLHGWRVWHDODV
                 ZHOODVWHQGHUHGZRUWKOHVVLQVWUXPHQWVIRU
              7KLUG3DUW\3ODLQWLIIVIXUWKHUUHTXHVWWKHLPSRVLWLRQRIDFRQVWUXFWLYHWUXVW
                 DJDLQVWDOO7KLUG3DUW\'HIHQGDQWVZKRDUHLQSRVVHVVLRQRIWKH&RQVLJQHG
                -HZHOU\VHWIRUWKLQWKH&RQVLJQPHQW0HPRVDQGIRUDQRUGHUDQGMXGJPHQW
                WKDWWKH\KROGWKHFRQVLJQHGMHZHOU\DQGRUDOOSURFHHGVWKHUHIURPDV
                FRQVWUXFWLYHWUXVWHHVIRUWKHEHQHILWRI0DUFR
             ,QGRLQJWKHWKLQJVKHUHLQDOOHJHG-RQDDQGWKH7KLUG3DUW\'HIHQGDQWVDFWHG
                ZLOOIXOO\PDOLFLRXVO\DQGZLWKWKHLQWHQWWRFDXVHLQMXU\DQGKDUPWR0DUFR
                $OO7KLUG3DUW\'HIHQGDQWVDUHWKHUHIRUHJXLOW\RIPDOLFHDQGRUIUDXGLQ
                FRQVFLRXVGLVUHJDUGRI0DUFR¶ULJKWVWKHUHE\ZDUUDQWLQJDQDVVHVVPHQWRI
                SXQLWLYHDQGH[HPSODU\GDPDJHVLQDQDPRXQWDSSURSULDWHWRSXQLVK
                7KLUG3DUW\'HIHQGDQWVDQGHDFKRIWKHPDQGGHWHUWKHPDQGRWKHUVIURP
                HQJDJLQJLQVLPLODUPLVFRQGXFW
                                      6(&21'&$86(2)$&7,21
                                  &,9,/7+()7 &DO3HQDO&RGH
                    On behalf of Third-Party Plaintiff as to Jona Rechnitz, Rachel Rechnitz
             7KLUG3DUW\3ODLQWLIIVKHUHE\LQFRUSRUDWHE\UHIHUHQFHDVWKRXJKIXOO\VHW
                IRUWKLQIXOOKHUHLQDOOSUHFHGLQJ3DUDJUDSKVRIWKLV&RPSODLQW
             $VDUHVXOWRI-RQDDQG7KLUG3DUW\'HIHQGDQWV¶FRQGXFWDVDOOHJHGKHUHLQ
                WKH\KDYHYLRODWHG&DOLIRUQLD3HQDO&RGHWKDWSURYLGHV³>H@YHU\SHUVRQ
                ZKREX\VRUUHFHLYHVDQ\SURSHUW\WKDWKDVEHHQVWROHQRUWKDWKDVEHHQ
   

        SP
                                                       

                                                                                EXHIBIT "6", PAGE 97
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             105  105
                                                                 of 105
                                                                      ofof725
                                                                    286    725 ID #:310
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 30 of 88 Page ID #:348



                 REWDLQHGLQDQ\PDQQHUFRQVWLWXWLQJWKHIWRUH[WRUWLRQNQRZLQJWKHSURSHUW\
                 WREHVRVWROHQRUREWDLQHGRUZKRFRQFHDOVVHOOVZLWKKROGVRUDLGVLQ
                 FRQFHDOLQJVHOOLQJRUZLWKKROGLQJDQ\SURSHUW\IURPWKHRZQHUNQRZLQJWKH
                 SURSHUW\WREHVRVWROHQRUREWDLQHGVKDOOEHSXQLVKHGE\LPSULVRQPHQWLQD
                 FRXQW\MDLOIRUQRWPRUHWKDQRQH\HDURULPSULVRQPHQWSXUVXDQWWR
                 VXEGLYLVLRQ K RI6HFWLRQ+RZHYHULIWKHYDOXHRIWKHSURSHUW\GRHV
                 QRWH[FHHGQLQHKXQGUHGILIW\GROODUV  WKHRIIHQVHVKDOOEHD
                 PLVGHPHDQRUSXQLVKDEOHRQO\E\LPSULVRQPHQWLQDFRXQW\MDLOQRW
                 H[FHHGLQJRQH\HDULIVXFKSHUVRQKDVQRSULRUFRQYLFWLRQVIRUDQRIIHQVH
                VSHFLILHGLQFODXVH LY RIVXESDUDJUDSK & RISDUDJUDSK  RIVXEGLYLVLRQ
                    H RI6HFWLRQRUIRUDQRIIHQVHUHTXLULQJUHJLVWUDWLRQSXUVXDQWWR
                VXEGLYLVLRQ F RI6HFWLRQ
             -RQDDQG7KLUG3DUW\'HIHQGDQWVKDYHREWDLQHGDQGUHFHLYHGSURSHUW\IURP
                0DUFRWKHRI&RQVLJQHG-HZHOU\LQDPDQQHUFRQVWLWXWLQJ
                ³WKHIW´DVWKDWWHUPLVGHILQHGLQ&DOLIRUQLD3HQDO&RGH D WKDW
                SURYLGHV³>H@YHU\SHUVRQZKRVKDOOIHORQLRXVO\VWHDOWDNHFDUU\OHDGRU
                GULYHDZD\WKHSHUVRQDOSURSHUW\RIDQRWKHURUZKRVKDOOIUDXGXOHQWO\
                DSSURSULDWHSURSHUW\ZKLFKKDVEHHQHQWUXVWHGWRKLPRUKHURUZKRVKDOO
                NQRZLQJO\DQGGHVLJQHGO\E\DQ\IDOVHRUIUDXGXOHQWUHSUHVHQWDWLRQRU
                SUHWHQVHGHIUDXGDQ\RWKHUSHUVRQRIPRQH\ODERURUUHDORUSHUVRQDO
                SURSHUW\RUZKRFDXVHVRUSURFXUHVRWKHUVWRUHSRUWIDOVHO\RIKLVRUKHU
                ZHDOWKRUPHUFDQWLOHFKDUDFWHUDQGE\WKXVLPSRVLQJXSRQDQ\SHUVRQREWDLQV
                FUHGLWDQGWKHUHE\IUDXGXOHQWO\JHWVRUREWDLQVSRVVHVVLRQRIPRQH\RU
                SURSHUW\RUREWDLQVWKHODERURUVHUYLFHRIDQRWKHULVJXLOW\RIWKHIW´
             7KLUG3DUW\'HIHQGDQWV¶FRQGXFWFRQVWLWXWHVWKHIWDVWKDWWHUPLVGHILQHGLQ
                &DOLIRUQLD3HQDO&RGH D 
   

   

        SP
                                                        

                                                                                 EXHIBIT "6", PAGE 98
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             106  106
                                                                 of 106
                                                                      ofof725
                                                                    286    725 ID #:311
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 31 of 88 Page ID #:349



              $VDGLUHFWDQGSUR[LPDWHUHVXOWRI7KLUG3DUW\'HIHQGDQWV¶FLYLOWKHIW0DUFR
                 KDVEHHQGDPDJHGLQDQDPRXQWWREHSURYHQDWWULDOEXWDWOHDVW
                 
              3XUVXDQWWR&DOLIRUQLD3HQDO&RGH F 0DUFRLVDOVRHQWLWOHGWRUHFRYHU
                 WUHEOHGDPDJHVIURP7KLUG3DUW\'HIHQGDQWV
              3XUVXDQWWR&DOLIRUQLD3HQDO&RGH F 0DUFRLVDOVRHQWLWOHGWRUHFRYHU
                 DWWRUQH\V¶IHHVIURP7KLUG3DUW\'HIHQGDQWV
        0DUFRIXUWKHUUHTXHVWVWKHLPSRVLWLRQRIDFRQVWUXFWLYHWUXVWDJDLQVWDOO
                 7KLUG3DUW\'HIHQGDQWVZKRDUHLQSRVVHVVLRQRIWKHFRQVLJQHGMHZHOU\VHW
                IRUWKLQWKH&RQVLJQPHQW0HPRVDQGIRUDQRUGHUDQGMXGJPHQWWKDWWKH\
                KROGWKHFRQVLJQHGMHZHOU\DQGRUDOOSURFHHGVWKHUHIURPDVFRQVWUXFWLYH
                WUXVWHHVIRUWKHEHQHILWRI0DUFR
       ,QGRLQJWKHWKLQJVKHUHLQDOOHJHG7KLUG3DUW\'HIHQGDQWVDFWHGZLOOIXOO\
                PDOLFLRXVO\DQGZLWKWKHLQWHQWWRFDXVHLQMXU\DQGKDUPWR0DUFR
                7KLUG3DUW\'HIHQGDQWVDUHWKHUHIRUHJXLOW\RIPDOLFHDQGRUIUDXGLQ
                FRQVFLRXVGLVUHJDUGRI0DUFR¶VULJKWVWKHUHE\ZDUUDQWLQJDQDVVHVVPHQWRI
                SXQLWLYHDQGH[HPSODU\GDPDJHVLQDQDPRXQWDSSURSULDWHWRSXQLVK
                7KLUG3DUW\'HIHQGDQWVDQGHDFKRIWKHPDQGGHWHUWKHPDQGRWKHUVIURP
                HQJDJLQJLQVLPLODUPLVFRQGXFW
                                    7+,5'&$86(2)$&7,21
                                          (0%(==/(0(17
                        On behalf of Third-Party Plaintiffs as to Jona Rechnitz
       7KLUG3DUW\3ODLQWLIIVKHUHE\LQFRUSRUDWHE\UHIHUHQFHDVWKRXJKIXOO\VHW
                IRUWKLQIXOOKHUHLQDOOSUHFHGLQJ3DUDJUDSKVRIWKLV&RPSODLQW
       %DVHGRQWKHIRUHJRLQJ-RQDZLWKRXW0DUFR¶NQRZOHGJHRUFRQVHQWLQVWHDG
                RIUHVHOOLQJ0DUFR¶V&RQVLJQHG-HZHOU\ LQFOXGLQJ5RYLQVN\¶V5LQJ
                1HFNODFH DQGUHSD\LQJ0DUFR-RQDVZLQGOHG0DUFRLQDODUJHVFDOHIUDXGE\
   

        SP
                                                       

                                                                              EXHIBIT "6", PAGE 99
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             107  107
                                                                 of 107
                                                                      ofof725
                                                                    286    725 ID #:312
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 32 of 88 Page ID #:350



                 DEVFRQGLQJZLWK0DUFR¶V&RQVLJQHG-HZHOU\ LQFOXGLQJ5RYLQVN\¶V5LQJ
                 1HFNODFH DQGHLWKHUSDZQHGWKHPRIIRUXVHGWKHPDVFROODWHUDOIRUORDQVWR
                 YDULRXVTXHVWLRQDEOHVRXUFHVDQGKDVQRWUHSDLG0DUFRWKH,Q
                 UHDOLW\-RQDOLTXLGDWHG0DUFR¶&RQVLJQHG-HZHOU\0DUFR¶V&RQVLJQHG
                 -HZHOU\ LQFOXGLQJ5RYLQVN\¶V5LQJ 1HFNODFH DQGUHIXVHGWRWHOO0DUFR
                 KRZKHOLTXLGDWHGWKH&RQVLJQHG-HZHOU\RUKRZKHVSHQWWKHSURFHHGV
                 0DUFRDVNHG-RQDWRGLVFORVHWKHORFDWLRQRIWKH&RQVLJQHG-HZHOU\DQGWR
                 SURYLGHDWUDFLQJDQGDFFRXQWLQJRIWKHSURFHHGVDQG-RQDUHIXVHGWRGRVR
        ,QHQJDJLQJLQWKHFRQGXFWGHVFULEHGDERYH-RQDDFWHGGHVSLFDEO\ZLOOIXOO\
                ZDQWRQO\RSSUHVVLYHO\IUDXGXOHQWO\RULQFRQVFLRXVGLVUHJDUGRI0DUFR¶V
                ULJKWVZLWKLQWKHPHDQLQJRI&LYLO&RGH F VRDVWRHQWLWOH0DUFRWR
                SXQLWLYHGDPDJHVLQDQDPRXQWVXIILFLHQWWRSXQLVKRUPDNHDQH[DPSOHRI
                -RQD
       $VDUHVXOWRI-RQD¶VDFWLRQV0DUFRKDYHEHHQGDPDJHGLQDQDPRXQW
                DFFRUGLQJWRSURRISOXVLQWHUHVWFRVWVDQGDWWRUQH\V IHHVDVSHUPLWWHGE\
                ODZ
                                   )2857+&$86(2)$&7,21
          &,9,/&2163,5$&<72&200,77+()7)5$8'$1')5$8'%<
                                           &21&($/0(17
           On behalf of Third-Party Plaintiffs as to Jona Rechnitz, Rachel Rechnitz, Levin
                                                 Prado
       7KLUG3DUW\3ODLQWLIIVKHUHE\LQFRUSRUDWHE\UHIHUHQFHDVWKRXJKIXOO\VHW
                IRUWKLQIXOOKHUHLQDOOSUHFHGLQJ3DUDJUDSKVRIWKLV&RPSODLQW
       -RQD5DFKHODQG3UDGRFRQVSLUHGWRPDNHLOOHJDODJUHHPHQWVWRGHIUDXG
                0DUFRRIWKHFRQVLJQHGMHZHOU\DQGWRFRPPLWFLYLOWKHIW
       -RQDZLWKKLVZLIH5DFKHOKDYHVHWXSFRPSDQLHVWRVROLFLWFRQVLJQHG
                MHZHOU\EDVHGXSRQWKHIDOVHSUHPLVHWKH\KDYHFOLHQWVWRVHOOWKHPWR
   

        SP
                                                     

                                                                              EXHIBIT "6", PAGE 100
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             108  108
                                                                 of 108
                                                                      ofof725
                                                                    286    725 ID #:313
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 33 of 88 Page ID #:351



                 0HDQZKLOHWKH\WRRN0DUFR¶V&RQVLJQHG-HZHOU\ LQFOXGLQJ5RYLQVN\¶V
                 5LQJ 1HFNODFH VZLQGOHG0DUFRLQDODUJHVFDOHIUDXGE\DEVFRQGLQJZLWK
                 WKHSLHFHVRIMHZHOU\DQGHLWKHUSDZQHGWKHPRIIRUXVHGWKHPDVFROODWHUDO
                 IRUORDQVWRYDULRXVTXHVWLRQDEOHVRXUFHVDQGKDVQRWUHSDLG0DUFRWKH
                 ,QUHDOLW\-RQDOLTXLGDWHG0DUFR¶VFRQVLJQHGMHZHOU\DQG
                 UHIXVHGWRWHOO0DUFRKRZKHOLTXLGDWHGWKHFRQVLJQHGMHZHOU\RUKRZKH
                 VSHQWWKHSURFHHGV0DUFRDVNHG-RQDWRGLVFORVHWKHORFDWLRQRIWKH
                 FRQVLJQHGMHZHOU\DQGWRSURYLGHDWUDFLQJDQGDFFRXQWLQJRIWKHSURFHHGV
                 DQG-RQDUHIXVHGWRGRVR
       -RQDGHFHLYHG0DUFRWRFRQVLJQWKHPWKHLQMHZHOU\ZLWKIDOVH
                SURPLVHVRIFRQVXPPDWHGVDOHVDQGZLWKIDOVHSURPLVHVRIUHSD\PHQW
       7KLUG3DUW\3ODLQWLIIVDUHLQIRUPHGEHOLHYHDQGWKHUHXSRQDOOHJHWKDWDWDOO
                WLPHVUHOHYDQWKHUHWR7KLUG3DUW\'HIHQGDQWVIRUPHGDFLYLOFRQVSLUDF\DQG
                HQJDJHGLQWKHIRUHJRLQJDFWVLQRSHUDWLRQDQGIXUWKHUDQFHRIWKDWFRQVSLUDF\
       7KLUG3DUW\3ODLQWLIIVDUHLQIRUPHGEHOLHYHDQGWKHUHXSRQDOOHJHWKDWDWDOO
                WLPHVUHOHYDQWKHUHWR7KLUG3DUW\'HIHQGDQWVFRPPLWWHGWKHIRUHJRLQJ
                PLVUHSUHVHQWDWLRQVZURQJVWKHIWDQGIUDXGIRUWKHSXUSRVHDQGLQ
                IXUWKHUDQFHRIDIUDXGXOHQWFRQVSLUDF\DQGVFKHPHWRGHIUDXG0DUFRDV
                DOOHJHGKHUHLQ
       $VDUHVXOWRIWKHFLYLOFRQVSLUDF\HDFKDQGHYHU\'HIHQGDQWLVOLDEOHDQG
                UHVSRQVLEOHIRUWKHDFWVRIWKHRWKHU7KLUG3DUW\'HIHQGDQWVLQIXUWKHUDQFHRI
                WKHFRQVSLUDF\DQGDOOGDPDJHVUHVXOWLQJWKHUHIURP
       $VDUHVXOWRIWKHFLYLOFRQVSLUDF\7KLUG3DUW\'HIHQGDQWVDUHMRLQWO\DQG
                VHYHUDOO\OLDEOHIRU
       7KHHJUHJLRXVQDWXUHRIWKH7KLUG3DUW\'HIHQGDQWVFRQVSLUDWRUV¶FROOHFWLYH
                FRQGXFWLVPDOLFLRXVZDQWRQDQGZLOOIXO0DUFRQHHGWREHDZDUGHGSXQLWLYH
                GDPDJHVSOXVDMXGJPHQWRIMRLQWDQGVHYHUDOOLDELOLW\
   

        SP
                                                    

                                                                            EXHIBIT "6", PAGE 101
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             109  109
                                                                 of 109
                                                                      ofof725
                                                                    286    725 ID #:314
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 34 of 88 Page ID #:352



       
       
                                         ),)7+&$86(2)$&7,21
                                                   &219(56,21
                 On behalf of Third-Party Plaintiffs as to Jona Rechnitz, Rachel Rechnitz
        7KLUG3DUW\3ODLQWLIIVKHUHE\LQFRUSRUDWHE\UHIHUHQFHDVWKRXJKIXOO\VHW
                 IRUWKLQIXOOKHUHLQDOOSUHFHGLQJ3DUDJUDSKVRIWKLV&RPSODLQW
        $WDOOWLPHVUHOHYDQWE\YLUWXHRIWKHLU&RQVLJQPHQW0HPRV0DUFRRZQHG
                 SRVVHVVHGRUKDGDULJKWWRUHFHLYHDQGSRVVHVVWKHLULQ
                &RQVLJQHG-HZHOU\
       7KLUG3DUW\3ODLQWLIIVUHFHQWO\GLVFRYHUHGWKDWWKH7KLUG3DUW\'HIHQGDQWV
                KDYHLQWHQWLRQDOO\DQGVXEVWDQWLDOO\LQWHUIHUHGZLWK0DUFR¶VSURSHUW\E\
                PHDQVRIIDOVHDQGIUDXGXOHQWDFWLYLW\LQFOXGLQJEXWQRWOLPLWHGWR
                PLVDSSURSULDWLQJ0DUFR¶&RQVLJQHG-HZHOU\ LQFOXGLQJ5RYLQVN\¶V5LQJ
                1HFNODFH IRUWKHLURZQSHUVRQDOXVHDQGRWKHUWKHIWDFFRUGLQJWRSURRI7KH
                7KLUG3DUW\'HIHQGDQWVHQJDJHGLQWKLVFRQGXFWZLWKWKHLQWHQWLRQRI
                ZURQJIXOO\EHQHILWWLQJWKHPVHOYHVDWWKHH[SHQVHRI0DUFR
       7KLUG3DUW\'HIHQGDQWVVROGHQFXPEHUHGRURWKHUZLVHWUDQVIHUUHG0DUFR¶V
                &RQVLJQHG-HZHOU\ LQFOXGLQJ5RYLQVN\¶V5LQJ 1HFNODFH WRWKLUGSDUWLHV
                RITXHVWLRQDEOHUHSXWDWLRQVXEMHFWWR0DUFR¶V&RQVLJQPHQW0HPRVZLWKRXW
                WKHNQRZOHGJHRI0DUFR7KHVHWUDQVIHUHHVWRRNSRVVHVVLRQRI0DUFR¶
                &RQVLJQHG-HZHOU\ LQFOXGLQJ5RYLQVN\¶V5LQJ 1HFNODFH 2QFH0DUFR
                GLVFRYHUVWKHLGHQWLWLHVRIWKHVHIUDXGXOHQWWUDQVIHUHHV0DUFRZLOODPHQGWKLV
                &RPSODLQWWRDGGWKHPDV7KLUG3DUW\'HIHQGDQWVWRDFODLPDQGGHOLYHU\
                    UHSOHYLQ FDXVHRIDFWLRQ
       7KLUG3DUW\3ODLQWLIIVGLGQRWFRQVHQWWRVDLGDFWLYLWLHV
   

   

        SP
                                                       

                                                                             EXHIBIT "6", PAGE 102
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             110  110
                                                                 of 110
                                                                      ofof725
                                                                    286    725 ID #:315
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 35 of 88 Page ID #:353



        $VDGLUHFWDQGSUR[LPDWHUHVXOWRIWKHIRUHJRLQJDFWV7KLUG3DUW\'HIHQGDQWV
                 LQWHQGHGWRFDXVHDQGKDYHLQIDFWFDXVHGDFWXDOKDUPWR0DUFRDQGDUH
                 OLDEOHWR0DUFRIRUGDPDJHVLQDQDPRXQWWREHSURYHQDWWULDOEXWQROHVV
                 WKDQ
        'XULQJDQGDVDIXUWKHUSUR[LPDWHUHVXOWRIWKH7KLUG3DUW\'HIHQGDQWV¶
                 ZURQJIXOSRVVHVVLRQDQGGHWHQWLRQRI0DUFR¶V&RQVLJQHG-HZHOU\0DUFRKDV
                 VXIIHUHGWKHORVVRIWKHGHWHULRUDWLRQRIWKHLUSURSHUW\DQGUHVXOWLQJEXVLQHVV
                 ORVVHVLQDQDPRXQWWREHSURYHQDWWULDO
        )XUWKHUPRUH0DUFRLVLQIRUPHGDQGEHOLHYHDQGVRDOOHJHWKDWWKH
                7KLUG3DUW\'HIHQGDQWV¶DIRUHPHQWLRQHGDFWVZHUHWDNHQZLWKPDOLFHIUDXG
                DQGRSSUHVVLRQDQGLQFRQVFLRXVGLVUHJDUGIRU0DUFR¶VULJKWVDQGZHUHGRQH
                ZLOOIXOO\DQGZLWKWKHLQWHQWWRFDXVHLQMXU\WR0DUFR7KH7KLUG3DUW\
                'HIHQGDQWVZHUHDZDUHDWDOOWLPHVWKDW0DUFRZDVRZHGHLWKHUUHWXUQRIWKH
                FRQVLJQHGJRRGVRUUHSD\PHQWRIDQGLQWHQGHGWR
                VXUUHSWLWLRXVO\PLVDSSURSULDWH0DUFR¶VFRQVLJQHGJRRGVDQGIXQGVIRUWKHLU
                RZQSHUVRQDOXVHVHHNLQJRQO\WRLQWHQWLRQDOO\DQGPDOLFLRXVO\GHFHLYH
                0DUFR$FFRUGLQJO\0DUFRLVHQWLWOHGWRDQDZDUGRIH[HPSODU\DQGSXQLWLYH
                GDPDJHVDJDLQVWWKH7KLUG3DUW\'HIHQGDQWV
                                      6,;7+&$86(2)$&7,21
                                      %5($&+2)&2175$&7
                On behalf of Third-Party Plaintiffs as to Jona Rechnitz, Rachel Rechnitz
       7KLUG3DUW\3ODLQWLIIVKHUHE\LQFRUSRUDWHE\UHIHUHQFHDVWKRXJKIXOO\VHW
                IRUWKLQIXOOKHUHLQDOOSUHFHGLQJ3DUDJUDSKVRIWKLV&RPSODLQW
       7KLUG3DUW\3ODLQWLIIV WKH-DGHOOH3DUWLHV -RQDDQG5DFKHODUHSDUWLHVWR
                ELQGLQJFRQWUDFWVWKH&RQVLJQPHQW0HPRV
       $WDOOWLPHV0DUFRSHUIRUPHGDOOFRQGLWLRQVFRYHQDQWVDQGSURPLVHV
                UHTXLUHGLQDFFRUGDQFHZLWKWKHWHUPVRIWKH&RQVLJQPHQW0HPRVH[FHSWDV
   

        SP
                                                     

                                                                              EXHIBIT "6", PAGE 103
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             111  111
                                                                 of 111
                                                                      ofof725
                                                                    286    725 ID #:316
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 36 of 88 Page ID #:354



                 WKH\KDYHEHHQSUHYHQWHGRUH[FXVHGIURPSHUIRUPLQJE\WKHDFWVDQGRU
                 RPLVVLRQVRI WKH-DGHOOH3DUWLHV -RQD 5DFKHO
        8QGHUWKH&RQVLJQPHQW0HPRWR/XQD WKH-DGHOOH3DUWLHV DQG
                 -RQD 5DFKHOZHUHWRHLWKHUUHWXUQWKH<HOORZ :KLWH&KRNHU1HFNODFH
                 %UDFHOHWWR7KLUG3DUW\3ODLQWLIIVRUSD\WKHP
        8QGHUWKH&RQVLJQPHQW0HPRWR1RUPDQ6LOYHUPDQ WKH-DGHOOH
                 3DUWLHV DQG-RQD 5DFKHOZHUHWRHLWKHUUHWXUQWKH%5$&(/(7
                 0XOWLVKDSHVWRQHGLDPRQGEUDFHOHWFDUDWVZKLWHJROGWR
                 7KLUG3DUW\3ODLQWLIIVRUSD\WKHP
       8QGHUWKH&RQVLJQPHQW0HPRWR1RUPDQ6LOYHUPDQ WKH-DGHOOH
                3DUWLHV DQG-RQD 5DFKHOZHUHWRHLWKHUUHWXUQWKH%<%5$&(/(7
                3ODWLQXPNZJFDUDWVVWRQHVUDGLDQWFWWZEDJXHWWHV
                FWWZWR7KLUG3DUW\3ODLQWLIIVRUSD\WKHP
       8QGHUWKH&RQVLJQPHQW0HPRWR1RUPDQ6LOYHUPDQ WKH-DGHOOH
                3DUWLHV DQG-RQD 5DFKHOZHUHWRHLWKHUUHWXUQWKH16($55,1*6
                NZJVWRQHV5RXQG%ULOOLDQW-6O**,$5RXQG
                %ULOOLDQW-6O*,$WR7KLUG3DUW\3ODLQWLIIVRUSD\WKHP
                
       8QGHUWKH&RQVLJQPHQW0HPRWR/D]DU WKH-DGHOOH3DUWLHV DQG
                -RQD 5DFKHOZHUHWRHLWKHUUHWXUQWKH/$=5,1*FDUDW2YDO
                GLDPRQGULQJ+996*,$WR7KLUG3DUW\3ODLQWLIIVRUSD\
                WKHP
       8QGHUWKH&RQVLJQPHQW0HPRWR)LUVW,QWHUQDWLRQDO WKH-DGHOOH
                3DUWLHV DQG-RQD 5DFKHOZHUHWRHLWKHUUHWXUQWKH(,'07'996
                WR7KLUG3DUW\3ODLQWLIIVRUSD\WKHP
       8QGHUWKH&RQVLJQPHQW0HPRWKH-DGHOOH3DUWLHV DQG-RQD
                5DFKHOZHUHWRHLWKHUUHWXUQWKH1(&./$&(.<*'LDPRQGQHFNODFH
   

        SP
                                                    

                                                                           EXHIBIT "6", PAGE 104
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             112  112
                                                                 of 112
                                                                      ofof725
                                                                    286    725 ID #:317
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 37 of 88 Page ID #:355



                 )DQF\<HOORZLQWHUQDOO\IODZOHVV96VWRQHVWR7KLUG3DUW\
                 3ODLQWLIIVRUSD\WKHP
        8QGHUWKH&RQVLJQPHQW0HPRWR'DYLG5RYLQVN\ WKH-DGHOOH
                 3DUWLHV DQG-RQD 5DFKHOZHUHWRHLWKHUUHWXUQWKH5,1*&DUDW
                 )DQF\<HOORZGLDPRQGFDUDWVWR7KLUG3DUW\3ODLQWLIIVRUSD\WKHP
                 
        8QGHUWKH&RQVLJQPHQW0HPRWR(OL,QF WKH-DGHOOH3DUWLHV DQG
                 -RQD 5DFKHOZHUHWRHLWKHUUHWXUQWKH5,1*)DQF\<HOORZ
                 LQWHUQDOO\IODZOHVVUDGLDQWGLDPRQGPRXQWHGRQD:*ULQJZLWKDGLDPRQG
                KDORWR7KLUG3DUW\3ODLQWLIIVRUSD\WKHP
                7KH-DGHOOH3DUWLHV DQG-RQD 5DFKHOEUHDFKHGWKH&RQVLJQPHQW0HPRV
                E\IDLOLQJWRUHWXUQWKHFRQVLJQHGMHZHOU\DQGPDNHIXOOUHSD\PHQWRIWKH
                $VRIWKHGDWHRIILOLQJRIWKLVFRPSODLQWWKHIXOODPRXQWRI
                7KLUG3DUW\3ODLQWLIIV¶GHEWLQWKHDPRXQWLVSDVWGXHDQG
                RZLQJ,QDGGLWLRQDFFUXHGDQGRQJRLQJLQWHUHVWUHPDLQVGXHRZLQJDQG
                XQSDLGIURP WKH-DGHOOH3DUWLHV DQG-RQD 5DFKHOWR7KLUG3DUW\3ODLQWLIIV
       $VDGLUHFWDQGSUR[LPDWHUHVXOWRIWKHIRUHJRLQJDFWV7KLUG3DUW\3ODLQWLIIV
                KDYHEHHQGDPDJHGLQDQDPRXQWWREHSURYHQDWWULDOWRJHWKHUZLWKLQWHUHVW
                DWWKHPD[LPXPOHJDOUDWHDFFRUGLQJWRSURRI 7KH-DGHOOH3DUWLHV DQG-RQD
                     5DFKHOZRXOGUHFHLYHXQMXVWHQULFKPHQWLIDOORZHGWRUHWDLQWKHEHQHILWVRI
                7KLUG3DUW\3ODLQWLIIV¶SHUIRUPDQFHXQGHUWKH&RQVLJQPHQW0HPRVZLWKRXW
                DELGLQJE\ WKH-DGHOOH3DUWLHV DQG-RQD¶V 5DFKHO¶VRZQUHSD\PHQW
                REOLJDWLRQVXQGHUWKH&RQVLJQPHQW0HPRVDQGRU7KLUG3DUW\3ODLQWLIIV
                GHWULPHQWDOO\UHOLHGRQWKH&RQVLJQPHQW0HPRVDQGZRXOGVXIIHUDQ
                XQFRQVFLRQDEOHLQMXU\LIWKH&RQVLJQPHQW0HPRVZHUHQRWHQIRUFHG
      
      
   

        SP
                                                       

                                                                               EXHIBIT "6", PAGE 105
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             113  113
                                                                 of 113
                                                                      ofof725
                                                                    286    725 ID #:318
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 38 of 88 Page ID #:356



       
       
                                 6(9(17+&$86(2)$&7,21
                            %5($&+2)7+(,03/,('&29(1$172)
                                *22')$,7+$1')$,5'($/,1*
    
          On behalf of Third-Party Plaintiffs as to Jona S. Rechnitz., Rachel Rechnitz, Levin
    
                                                       Prado
    
         7KLUG3DUW\3ODLQWLIIVKHUHE\LQFRUSRUDWHE\UHIHUHQFHDVWKRXJKIXOO\VHW
    
                  IRUWKLQIXOOKHUHLQDOOSUHFHGLQJ3DUDJUDSKVRIWKLV&RPSODLQW
    
         %DVHGRQWKHIRUHJRLQJ7KLUG3DUW\3ODLQWLIIVDUHLQIRUPHGDQGEHOLHYHDQG
   
                  RQVXFKLQIRUPDWLRQDQGEHOLHIDOOHJHWKDWEDVHGRQWKHIRUHJRLQJ
   
                  7KLUG3DUW\'HIHQGDQWVEUHDFKHGWKHLPSOLHGFRYHQDQWRIJRRGIDLWKDQGIDLU
   
                  GHDOLQJFRQWLQXRXVO\WKURXJKRXWWKHEXVLQHVVUHODWLRQVKLSZLWK0DUFR
   
         7KLUG3DUW\3ODLQWLIIVDUHLQIRUPHGDQGEHOLHYHDQGRQVXFKLQIRUPDWLRQDQG
   
                  EHOLHIDOOHJHWKDWWKHUHPD\EHRWKHUIDFWVFRQVWLWXWLQJEUHDFKRIWKHLPSOLHG
   
                  FRYHQDQWRIJRRGIDLWKDQGIDLUGHDOLQJZKLFKZLOOEHSUHVHQWHGWKURXJK
   
                  GLVFRYHU\RUDWWKHWLPHRIWULDO
   
         $VDGLUHFWDQGSUR[LPDWHFDXVHRIWKHDFWVRI7KLUG3DUW\'HIHQGDQWV0DUFR
   
                  VXIIHUHGGDPDJHVLQDQDPRXQWDFFRUGLQJWRSURRIDWWKHWLPHRIWULDORIDW
   
                  OHDVW
   
         7KLUG3DUW\3ODLQWLIIVDUHLQIRUPHGDQGEHOLHYHDQGRQVXFKLQIRUPDWLRQDQG
   
                  EHOLHIDOOHJHWKDW7KLUG3DUW\'HIHQGDQWVDFWHGGHVSLFDEO\ZLOOIXOO\
   
                  ZDQWRQO\RSSUHVVLYHO\IUDXGXOHQWO\RULQFRQVFLRXVGLVUHJDUGRI0DUFR¶V
   
                  ULJKWV0DUFRVHHNVUHFRYHU\RIH[HPSODU\GDPDJHVLQDQDPRXQWDFFRUGLQJ
   
                  WRSURRIDWWKHWLPHRIWULDO
   
         $VDUHVXOWRI7KLUG3DUW\'HIHQGDQWV¶DFWLRQV0DUFRKDVEHHQGDPDJHGLQ
   
                  DQDPRXQWDFFRUGLQJWRSURRISOXVLQWHUHVWFRVWVDQGDWWRUQH\V IHHVDV
   
                  SHUPLWWHGE\ODZ
   

        SP
                                                        

                                                                             EXHIBIT "6", PAGE 106
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             114  114
                                                                 of 114
                                                                      ofof725
                                                                    286    725 ID #:319
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 39 of 88 Page ID #:357



       
    

                                    (,*+7+&$86(2)$&7,21
                                          $&&281767$7('
                       On behalf of Plaintiff as to Jona Rechnitz, Rachel Rechnitz
        7KLUG3DUW\3ODLQWLIIVKHUHE\LQFRUSRUDWHE\UHIHUHQFHDVWKRXJKIXOO\VHW
                 IRUWKLQIXOOKHUHLQDOOSUHFHGLQJ3DUDJUDSKVRIWKLV&RPSODLQW
        %DVHGRQWKHIRUHJRLQJLQ/RV$QJHOHV&RXQW\6WDWHRI&DOLIRUQLDDQ
                 DFFRXQWZDVVWDWHGLQZULWLQJE\DQGEHWZHHQ0DUFRDQG WKH-DGHOOH3DUWLHV 
                -RQD5DFKHODQGRQVXFKVWDWHPHQWDEDODQFHRIZDVIRXQG
                GXHWR0DUFRIURP WKH-DGHOOH3DUWLHV -RQD5DFKHOZKRDOODJUHHGWRSD\
                WR0DUFRVDLGEDODQFHVLQIXOO
       $OWKRXJKGHPDQGHGE\0DUFRIURP WKH-DGHOOH3DUWLHV -RQD5DFKHOWKH\
                KDYHIDLOHGWRIXOO\UHSD\WKHEDODQFHRI5HSHDWHGGHPDQGV
                ZHUHPDGHDQGLJQRUHGE\7KLUG3DUW\'HIHQGDQWV$VRIWKHGDWHRIILOLQJRI
                WKLVFRPSODLQWLVWKHFXUUHQWSULQFLSDODPRXQWSDVWGXHDQG
                RZLQJ,QDGGLWLRQDFFUXHGDQGRQJRLQJLQWHUHVWUHPDLQVGXHRZLQJDQG
                XQSDLGIURP WKH-DGHOOH3DUWLHV -RQD5DFKHOWR0DUFR
       7KLUG3DUW\3ODLQWLIIVKDYHLQFXUUHGDWWRUQH\V¶IHHVLQFRQQHFWLRQZLWKWKLV
                PDWWHULQDQDPRXQWWREHGHWHUPLQHGDWWULDO%HFDXVHWKH&RQVLJQPHQW
                0HPRVDUHFRQWUDFWVRQDERRNDFFRXQW0DUFRDUHHQWLWOHGWRUHFRYHU
                DWWRUQH\V¶IHHVIURP WKH-DGHOOH3DUWLHV -RQD5DFKHOSXUVXDQWWR&LYLO
                &RGHVHFWLRQ
                                    1,17+&$86(2)$&7,21
        81(7+,&$/%86,1(6635$&7,&(6,19,2/$7,212)&$/,)251,$
                           %86,1(66 352)(66,216&2'(
   

   

        SP
                                                     

                                                                               EXHIBIT "6", PAGE 107
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             115  115
                                                                 of 115
                                                                      ofof725
                                                                    286    725 ID #:320
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 40 of 88 Page ID #:358



            On behalf of Third-Party Plaintiffs as to Jona S. Rechnitz, Rachel Rechnitz, Levin
                                                   Prado
        7KLUG3DUW\3ODLQWLIIVKHUHE\LQFRUSRUDWHE\UHIHUHQFHDVWKRXJKIXOO\VHW
                 IRUWKLQIXOOKHUHLQDOOSUHFHGLQJ3DUDJUDSKVRIWKLV&RPSODLQW
        %DVHGRQWKHIRUHJRLQJ7KLUG3DUW\3ODLQWLIIVDUHLQIRUPHGEHOLHYHDQG
                 WKHUHXSRQDOOHJHWKDW7KLUG3DUW\'HIHQGDQWVLQWHQWLRQDOO\FRQVSLUHGZLWK
                 HDFKRWKHUWRUHVWUDLQFRPSHWLWLRQDQGGHSULYH0DUFRRIWKHEHQHILWRIWKHLU
                 FRQWUDFWV
        $VDGLUHFWDQGSUR[LPDWHUHVXOWRIWKHDIRUHPHQWLRQHGFRQGXFWRI7KLUG3DUW\
                'HIHQGDQWVDQGHDFKRIWKHP0DUFRKDVEHHQGDPDJHGLQDVXPLQH[FHVVRI
                WKHMXULVGLFWLRQRIWKLV&RXUWWREHGHWHUPLQHGDFFRUGLQJWRSURRIDWWKHWLPH
                RIWULDORIDWOHDVW
       ,QHQJDJLQJLQWKHFRQGXFWGHVFULEHGDERYH7KLUG3DUW\'HIHQGDQWVDQG
                HDFKRIWKHPDFWHGZLOOIXOO\DQGLQWHQGLQJWRGHSULYH0DUFRRIWKHLUSURSHUW\
                RUOHJDOULJKWVWKHUHE\FRPPLWWLQJDFWVRIIUDXGZLWKLQWKHPHDQLQJRI&LYLO
                &RGH F VRDVWRHQWLWOH0DUFRWRSXQLWLYHGDPDJHVLQDQDPRXQW
                VXIILFLHQWWRSXQLVKRUPDNHDQH[DPSOHRI7KLUG3DUW\'HIHQGDQWVDQGHDFK
                RIWKHP
                                        35$<(5)255(/,()
                :+(5()25(7KLUG3DUW\3ODLQWLIIVVHHNDMXGJPHQWLQWKHLUIDYRUDQGDQ
      RUGHUJUDQWLQJWKHIROORZLQJUHOLHI
              7KDW0DUFREHDZDUGHGFRPSHQVDWRU\GDPDJHVLQWKHDPRXQWRIDWOHDVW
                
              7KDW0DUFREHDZDUGHGWUHEOHGDPDJHVSXUVXDQWWR&DOLIRUQLD3HQDO&RGH
                 F 
              7KDW0DUFREHDZDUGHGUHDVRQDEOHDWWRUQH\V¶IHHVSXUVXDQWWR&DOLIRUQLD
                3HQDO&RGH
   

        SP
                                                        

                                                                             EXHIBIT "6", PAGE 108
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             116  116
                                                                 of 116
                                                                      ofof725
                                                                    286    725 ID #:321
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 41 of 88 Page ID #:359



               7KDW0DUFREHDZDUGHGDWWRUQH\V¶IHHVSXUVXDQWWR&LYLO&RGHVHFWLRQ
               )RUDFRQVWUXFWLYHWUXVWRYHUWKH&RQVLJQHG-HZHOU\DQGDOOSURFHHGV
                 WKHUHIURP
               7KDW0DUFREHDZDUGHGSXQLWLYHGDPDJHVLQDQDPRXQWWREHSURYHQDWWULDO
               7KDW0DUFREHDZDUGHGFRVWVRIVXLWDQG
               7KDW0DUFREHDZDUGHGVXFKIXUWKHUUHOLHIDVWKH&RXUWGHHPVMXVWDQGSURSHU
    

                                     '(0$1')25-85<75,$/
                 7KLUG3DUW\3ODLQWLIIVKHUHE\GHPDQGDWULDOE\MXU\WRWKHIXOOH[WHQW
      SHUPLWWHGE\ODZ
   
        '$7('          $SULO             /$:2)),&(2)%$58&+&&2+(1
                                                 $3URIHVVLRQDO/DZ&RUSRUDWLRQ
                                                 %\6%DUXFK&&RKHQ
                                                   %DUXFK&&RKHQ(VT
                                                 $WWRUQH\IRU7KLUG3DUW\3ODLQWLIIV3(7(5
                                                   92876$6DND3(7(50$5&2DND
                                                 3(7(50$5&2(;75$25',1$5<
                                                   -(:(/62)%(9(5/<+,//6GED
                                                 3(7(50$5&2//&
   

   

   

   

   

   

   

   

   

   

   

   

        SP
                                                     

                                                                              EXHIBIT "6", PAGE 109
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            117  117
                                                                of 117
                                                                     ofof725
                                                                   286    725 ID #:322
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 42 of 88 Page ID #:360




                                                                 EXHIBIT "6", PAGE 110
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            118  118
                                                                of 118
                                                                     ofof725
                                                                   286    725 ID #:323
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 43 of 88 Page ID #:361




                                                                 EXHIBIT "6", PAGE 111
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            119  119
                                                                of 119
                                                                     ofof725
                                                                   286    725 ID #:324
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 44 of 88 Page ID #:362




                                                                 EXHIBIT "6", PAGE 112
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            120  120
                                                                of 120
                                                                     ofof725
                                                                   286    725 ID #:325
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 45 of 88 Page ID #:363




                                                                 EXHIBIT "6", PAGE 113
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            121  121
                                                                of 121
                                                                     ofof725
                                                                   286    725 ID #:326
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 46 of 88 Page ID #:364




                                                                 EXHIBIT "6", PAGE 114
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            122  122
                                                                of 122
                                                                     ofof725
                                                                   286    725 ID #:327
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 47 of 88 Page ID #:365




                                                                 EXHIBIT "6", PAGE 115
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            123  123
                                                                of 123
                                                                     ofof725
                                                                   286    725 ID #:328
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 48 of 88 Page ID #:366




                                                                 EXHIBIT "6", PAGE 116
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            124  124
                                                                of 124
                                                                     ofof725
                                                                   286    725 ID #:329
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 49 of 88 Page ID #:367




                                                                 EXHIBIT "6", PAGE 117
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            125  125
                                                                of 125
                                                                     ofof725
                                                                   286    725 ID #:330
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 50 of 88 Page ID #:368




                                                                 EXHIBIT "6", PAGE 118
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            126  126
                                                                of 126
                                                                     ofof725
                                                                   286    725 ID #:331
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 51 of 88 Page ID #:369




                                                                 EXHIBIT "6", PAGE 119
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            127  127
                                                                of 127
                                                                     ofof725
                                                                   286    725 ID #:332
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 52 of 88 Page ID #:370




                                                                 EXHIBIT "6", PAGE 120
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            128  128
                                                                of 128
                                                                     ofof725
                                                                   286    725 ID #:333
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 53 of 88 Page ID #:371




                                                                 EXHIBIT "6", PAGE 121
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            129  129
                                                                of 129
                                                                     ofof725
                                                                   286    725 ID #:334
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 54 of 88 Page ID #:372




                                                                 EXHIBIT "6", PAGE 122
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            130  130
                                                                of 130
                                                                     ofof725
                                                                   286    725 ID #:335
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 55 of 88 Page ID #:373




                                                                 EXHIBIT "6", PAGE 123
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            131  131
                                                                of 131
                                                                     ofof725
                                                                   286    725 ID #:336
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 56 of 88 Page ID #:374




                                                                 EXHIBIT "6", PAGE 124
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            132  132
                                                                of 132
                                                                     ofof725
                                                                   286    725 ID #:337
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 57 of 88 Page ID #:375




                                                                 EXHIBIT "6", PAGE 125
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            133  133
                                                                of 133
                                                                     ofof725
                                                                   286    725 ID #:338
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 58 of 88 Page ID #:376




                                                                 EXHIBIT "6", PAGE 126
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            134  134
                                                                of 134
                                                                     ofof725
                                                                   286    725 ID #:339
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 59 of 88 Page ID #:377




                                                                 EXHIBIT "6", PAGE 127
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            135  135
                                                                of 135
                                                                     ofof725
                                                                   286    725 ID #:340
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 60 of 88 Page ID #:378




                                                                 EXHIBIT "6", PAGE 128
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            136  136
                                                                of 136
                                                                     ofof725
                                                                   286    725 ID #:341
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 61 of 88 Page ID #:379




                                                                 EXHIBIT "6", PAGE 129
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            137  137
                                                                of 137
                                                                     ofof725
                                                                   286    725 ID #:342
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 62 of 88 Page ID #:380




                                                                 EXHIBIT "6", PAGE 130
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            138  138
                                                                of 138
                                                                     ofof725
                                                                   286    725 ID #:343
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 63 of 88 Page ID #:381




                                                                 EXHIBIT "6", PAGE 131
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            139  139
                                                                of 139
                                                                     ofof725
                                                                   286    725 ID #:344
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 64 of 88 Page ID #:382




                                                                 EXHIBIT "6", PAGE 132
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            140  140
                                                                of 140
                                                                     ofof725
                                                                   286    725 ID #:345
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 65 of 88 Page ID #:383




                                                                 EXHIBIT "6", PAGE 133
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            141  141
                                                                of 141
                                                                     ofof725
                                                                   286    725 ID #:346
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 66 of 88 Page ID #:384




                                                                 EXHIBIT "6", PAGE 134
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            142  142
                                                                of 142
                                                                     ofof725
                                                                   286    725 ID #:347
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 67 of 88 Page ID #:385




                                                                 EXHIBIT "6", PAGE 135
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            143  143
                                                                of 143
                                                                     ofof725
                                                                   286    725 ID #:348
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 68 of 88 Page ID #:386




                                                                 EXHIBIT "6", PAGE 136
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            144  144
                                                                of 144
                                                                     ofof725
                                                                   286    725 ID #:349
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 69 of 88 Page ID #:387




                                                                 EXHIBIT "6", PAGE 137
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            145  145
                                                                of 145
                                                                     ofof725
                                                                   286    725 ID #:350
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 70 of 88 Page ID #:388




                                                                 EXHIBIT "6", PAGE 138
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            146  146
                                                                of 146
                                                                     ofof725
                                                                   286    725 ID #:351
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 71 of 88 Page ID #:389




                                                                 EXHIBIT "6", PAGE 139
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            147  147
                                                                of 147
                                                                     ofof725
                                                                   286    725 ID #:352
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 72 of 88 Page ID #:390




                                                                 EXHIBIT "6", PAGE 140
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            148  148
                                                                of 148
                                                                     ofof725
                                                                   286    725 ID #:353
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 73 of 88 Page ID #:391




                                                                 EXHIBIT "6", PAGE 141
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            149  149
                                                                of 149
                                                                     ofof725
                                                                   286    725 ID #:354
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 74 of 88 Page ID #:392




                                                                 EXHIBIT "6", PAGE 142
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            150  150
                                                                of 150
                                                                     ofof725
                                                                   286    725 ID #:355
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 75 of 88 Page ID #:393




                                                                 EXHIBIT "6", PAGE 143
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            151  151
                                                                of 151
                                                                     ofof725
                                                                   286    725 ID #:356
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 76 of 88 Page ID #:394




                                                                 EXHIBIT "6", PAGE 144
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            152  152
                                                                of 152
                                                                     ofof725
                                                                   286    725 ID #:357
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 77 of 88 Page ID #:395




                                                                 EXHIBIT "6", PAGE 145
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            153  153
                                                                of 153
                                                                     ofof725
                                                                   286    725 ID #:358
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 78 of 88 Page ID #:396




                                                                 EXHIBIT "6", PAGE 146
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            154  154
                                                                of 154
                                                                     ofof725
                                                                   286    725 ID #:359
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 79 of 88 Page ID #:397




                                                                 EXHIBIT "6", PAGE 147
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            155  155
                                                                of 155
                                                                     ofof725
                                                                   286    725 ID #:360
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 80 of 88 Page ID #:398




                                                                 EXHIBIT "6", PAGE 148
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            156  156
                                                                of 156
                                                                     ofof725
                                                                   286    725 ID #:361
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 81 of 88 Page ID #:399




                                                                 EXHIBIT "6", PAGE 149
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            157  157
                                                                of 157
                                                                     ofof725
                                                                   286    725 ID #:362
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 82 of 88 Page ID #:400




                                                                 EXHIBIT "6", PAGE 150
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            158  158
                                                                of 158
                                                                     ofof725
                                                                   286    725 ID #:363
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 83 of 88 Page ID #:401




                                                                 EXHIBIT "6", PAGE 151
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            159  159
                                                                of 159
                                                                     ofof725
                                                                   286    725 ID #:364
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 84 of 88 Page ID #:402




                                                                 EXHIBIT "6", PAGE 152
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            160  160
                                                                of 160
                                                                     ofof725
                                                                   286    725 ID #:365
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 85 of 88 Page ID #:403




                                                                 EXHIBIT "6", PAGE 153
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            161  161
                                                                of 161
                                                                     ofof725
                                                                   286    725 ID #:366
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 86 of 88 Page ID #:404




                                                                 EXHIBIT "6", PAGE 154
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            162  162
                                                                of 162
                                                                     ofof725
                                                                   286    725 ID #:367
                                                                         Page

   Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 87 of 88 Page ID #:405




                                                                 EXHIBIT "6", PAGE 155
         Case:
           Case:20-1153,
                 20-1153,Document:
 Case 2:20-cv-06183-DOC   Document:
                          Document14-8,
                                    7, Filed:
                                    10   Filed:07/10/20
                                        Filed 07/09/2020
                                                07/09/2020
                                                        PagePage
                                                              Page
                                                             163  163
                                                                 of 163
                                                                      ofof725
                                                                    286    725 ID #:368
                                                                          Page
Case 2:20-cv-02580-ODW-AS Document 39 Filed 04/24/20 Page 88 of 88 Page ID #:406



                                       &(57,),&$7(2)6(59,&(
               ,GHFODUHWKDW,DPDFLWL]HQRIWKH8QLWHG6WDWHVDQG,DPDUHVLGHQWDQGHPSOR\HGLQ
        /RV$QJHOHV&DOLIRUQLDWKDWP\EXVLQHVVDGGUHVVLV:LOVKLUH%RXOHYDUG6XLWH
       /RV$QJHOHV&$WKDW,DPRYHUWKHDJHRIDQGQRWDSDUW\WRWKHDERYHHQWLWOHG
        DFWLRQ
    
                ,DPHPSOR\HGE\DPHPEHURIWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH&HQWUDO
       'LVWULFWRI&DOLIRUQLDDQGDWZKRVHGLUHFWLRQ,FDXVHGVHUYLFHRIWKHIRUHJRLQJGRFXPHQW
        HQWLWOHG$0(1'('7+,5'3$57<&203/$,17)25,17(17,21$/
       0,65(35(6(17$7,21 )5$8'&,9,/7+()7 3(1$/&2'( 
        (0%(==/(0(17&,9,/&2163,5$&<72&200,77+()7)5$8'$1'
       )5$8'%<&21&($/0(17&219(56,21%5($&+2)&2175$&7
        %5($&+2)7+(,03/,('&29(1$172)*22')$,7+$1')$,5
       '($/,1*$&&281767$7(' 81(7+,&$/%86,1(6635$&7,&(6,1
        9,2/$7,212)&$/,)251,$%86,1(66 352)(66,216&2'(RQ
       DOOLQWHUHVWHGSDUWLHVLQWKLVDFWLRQE\WKHPHWKRGLQGLFDWHGEHORZDWWKHDGGUHVVVWDWHG
        EHORZ
   

       $QWKRQ\5%LVFRQWL(VT                         6WHYHQ-D\.DW]PDQ(VT
         %LHQHUW.DW]PDQ3&                               %LHQHUW.DW]PDQ3&
       :HVWWK6WUHHW6XLWH                    :HVWWK6WUHHW6XLWH
         /RV$QJHOHV&$                            /RV$QJHOHV&$
       (PDLOWELVFRQWL#ELHQHUWNDW]PDQFRP              (PDLOVNDW]PDQ#ELHQHUWNDW]PDQFRP
         Attorney for Plaintiff David Rovinsky LLC        Attorney for Plaintiff David Rovinsky LLC
       -DVRQ$/HYLQH(VT                            $QGUHZ((UGOHQ(VT
         +DQJOH\$URQFKLFN6HJDO                          +DQJOH\$URQFKLFN6HJDO
       3XGOLQ 6FKLOOHU                                3XGOLQ 6FKLOOHU
         2QH/RJDQ6TXDUHWK)ORRU                     2QH/RJDQ6TXDUHWK)ORRU
       3KLODGHOSKLD3$                           3KLODGHOSKLD3$
         (PDLOMOHYLQH#KDQJOH\FRP                       (PDLODHUGOHQ#KDQJOH\FRP
       Attorney for Plaintiff David Rovinsky LLC        Attorney for Plaintiff David Rovinsky LLC
       0DUF6:LOOLDPV(VT
         &RKHQ:LOOLDPV//3
       6RXWK6SULQJ6WUHHWWK)ORRU
         /RV$QJHOHV&$
       (PDLOPZLOOLDPV#FRKHQZLOOLDPVFRP
         Attorney for Jona & Rachel Rechnitz
   
        >;@      %<(/(&7521,&75$160,66,21E\HOHFWURQLFDOO\ILOLQJWKHIRUHJRLQJZLWK
                WKH&OHUNRIWKH'LVWULFW&RXUWXVLQJLWV&0(&)6\VWHPSXUVXDQWWRWKH(OHFWURQLF
                  &DVH)LOLQJSURYLVLRQRIWKH8QLWHG6WDWHV'LVWULFW&RXUW*HQHUDO2UGHUDQGWKH(
                *RYHUQPHQW$FWRIZKLFKHOHFWURQLFDOO\QRWLILHVDOOSDUWLHVLQWKLVFDVH$SGI
                  YHUVLRQRIWKLVGRFXPHQWZDVDOVRWUDQVPLWWHGWRFRXQVHOYLDHOHFWURQLFPDLODWWKH
                HPDLODGGUHVVLQGLFDWHGDERYH
              ,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVRI$PHULFD
        WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW([HFXWHGRQ$SULODW/RV$QJHOHV
      &DOLIRUQLD
      %\/s/ Baruch C. Cohen
        %DUXFK&&RKHQ
   

        SP
                                                       

                                                                                 EXHIBIT "6", PAGE 156
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            164  164
                                                                of 164
                                                                     ofof725
                                                                   286    725 ID #:369
                                                                         Page




                    EXHIBIT "7"
                 Case:
                   Case:20-1153,
                         20-1153,Document:
         Case 2:20-cv-06183-DOC   Document:
                                  Document14-8,
                                            7, Filed:
                                            10   Filed:07/10/20
                                                Filed 07/09/2020
                                                        07/09/2020
                                                                PagePage
                                                                      Page
                                                                     165  165
                                                                         of 165
                                                                              ofof725
                                                                            286    725 ID #:370
                                                                                  Page
Electronically FILED by Superior Court of California, County of Los Angeles on 06/24/2020 02:11 PM Sherri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez,Deputy Clerk
                                                                                       20STCV23877
                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Mark Mooney




                         1     Baruch C. Cohen, Esq. (SBN 159455)
                               LAW OFFICE OF BARUCH C. COHEN
                         2             A Professional Law Corporation
                               4929 Wilshire Boulevard, Suite 940
                         3     Los Angeles, California 90010
                               (323) 937-4501        Fax (888) 316-6107
                         4     e-mail: baruchcohen@baruchcohenesq.com
                         5     Attorney for Plaintiffs Oved Anter & First International Diamond, Inc.

                         6
                                                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                         7
                                                                                  COUNTY OF LOS ANGELES
                         8
                         9
                                 OVED ANTER, an individual; & FIRST                                             _______
                                                                                                     LASC # ___________
                       10        INTERNATIONAL DIAMOND, INC., a
                                 California corporation,                                             COMPLAINT FOR:
                       11
                                                          Plaintiffs,                                1.          INTENTIONAL
                       12                                                                                        MISREPRESENTATION & FRAUD;
                                 vs.                                                                 2.          CIVIL THEFT (PENAL CODE, § 496);
                       13                                                                            3.          CIVIL CONSPIRACY TO COMMIT
                                 JONA S. RECHNITZ, an individual;                                                THEFT, FRAUD, AND FRAUD BY
                       14        RACHEL RECHNITZ, an individual;                                                 CONCEALMENT;
                                 ROBERT RECHNITZ, an individual;                                     4.          CONVERSION;
                       15        LEVIN PRADO aka LEVON PRADO,                                        5.          BREACH OF CONTRACT;
                                 an individual and DOES 1-20                                         6.          BREACH OF WRITTEN GUARANTY
                       16                                                                            7.          BREACH OF THE IMPLIED
                                                        Defendants.                                              COVENANT OF GOOD FAITH AND
                       17                                                                                        FAIR DEALING;
                                                                                                     8.          ACCOUNT STATED;
                       18                                                                            9.          UNETHICAL BUSINESS PRACTICES
                                                                                                                 IN VIOLATION OF CALIFORNIA
                       19                                                                                        BUSINESS & PROFESSIONS CODE
                                                                                                                 §17200
                       20                                                                            10.         ISSUANCE OF BAD CHECKS (CIVIL
                                                                                                                 CODE § 1719)
                       21                                                                            11.         PROMISSORY FRAUD

                       22                                                                            DEMAND FOR A JURY TRIAL

                       23                  Plaintiffs OVED ANTER, & FIRST INTERNATIONAL DIAMOND, INC., (“Plaintiffs”)

                       24      hereby allege the following against defendants JONA S. RECHNITZ, RACHEL RECHNITZ,

                       25      ROBERT RECHNITZ, LEVIN PRADO aka LEVON PRADO, and DOES 1-20 (collectively

                       26      “Defendants”) as follows:

                       27
                       28

                               D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
                               6/24-11:32am


                                                                                                                                         EXHIBIT "7", PAGE 157
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            166  166
                                                                of 166
                                                                     ofof725
                                                                   286    725 ID #:371
                                                                         Page




  1                              THE PARTIES, JURISDICTION, AND VENUE

  2   1.      Plaintiff OVED ANTER (“Anter”) is an individual residing in Los Angeles County, State

  3           of California.

  4   2.      Plaintiff FIRST INTERNATIONAL DIAMOND, INC (“First International”) is, and at all

  5           times mentioned was, a California corporation authorized to do business in the state of

  6           California, and maintains its principal place of business in the County of Los Angeles,
  7           State of California.

  8   3.      Defendant JONA S. RECHNITZ (“Jona”) is an individual residing in Los Angeles

  9           County, State of California. Jona is also Rachel’s husband and Robert’s son.

 10   4.      Defendant RACHEL RECHNITZ (“Rachel”) is an individual residing in Los Angeles

 11           County, State of California. Rachel is the managing member and promoter of Jadelle LLC
 12           and the Chief Executive Officer for Jadelle Inc. Rachel is also Jona’s wife.

 13   5.      Defendant ROBERT RECHNITZ (“Robert”) is an individual residing in Los Angeles

 14           County, State of California. Robert is Jona’s father, and Jona, Rachel, and Robert are

 15           collectively referred to as the “Rechnitzes.”

 16   6.      Jona and Rachel Rechnitz operate a jewelry business through two similarly named entities,

 17           Jadelle Inc. and Jadelle Jewelry and Diamonds, LLC, herein the Jadelle Entities, whose

 18           marquee client is the Kardashian family. Both Jona and Rachel Rechnitz promote and

 19           advertise political and powerful celebrity connections to create a false sense of credibility

 20           about themselves and their business, posting photos on their social media of Kylie Jenner

 21           and Kim Kardashian.

 22   7.      On information and belief, the frauds committed by Jona were committed with Rachel’s

 23           knowledge and ratification, making her personally liable. Without Rachel setting up the

 24           entities for Jona to commit the frauds, and Jona’s lying to steal Anter’s Consigned Jewelry,
 25           none of the below referenced offenses could have occurred.

 26   8.      On 6-16-2020, the United State Bankruptcy Court for the Central District of California

 27           entered an order for relief under Chapter 7 of the Bankruptcy Code approving the

 28           involuntary chapter 7 bankruptcy proceeding of the Rechnitz’s company Jadelle Jewelry

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -2-

                                                                                    EXHIBIT "7", PAGE 158
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            167  167
                                                                of 167
                                                                     ofof725
                                                                   286    725 ID #:372
                                                                         Page




  1           and Diamonds, LLC, a Delaware limited liability company, Jadelle Jewelry, LLC, and

  2           Jadelle Inc., a California corporation, USBC # 2:20-bk-13530-BR. See, “Corrupt de Blasio

  3           donor Jona Rechnitz’s alleged victims trying to force him into bankruptcy”

  4           (https://nypost.com/2020/04/07/de-blasio-donor-jona-rechnitzs-alleged-victims-trying-to-b

  5           ankrupt-him/), and “Creditors File Petition to Put Jadelle Jewelry in Bankruptcy”

  6           (https://www.jckonline.com/editorial-article/jadelle-jewelry-bankruptcy/). Presently,
  7           Plaintiffs are currently stayed from pursuing the Jadelle entities in this Court by virtue of

  8           the automatic stay of bankruptcy (11 U.S. Code § 362). Anter will be filing claims against

  9           the Jadelle entities debtors in the United States Bankruptcy Court.

 10   9.      Non-party JADELLE JEWELRY AND DIAMONDS, LLC (“Jadelle LLC,” collectively

 11           with Jadelle Inc., the “Jadelle Entities”) is a Delaware limited liability company qualified
 12           to do business in California. Rachel is the managing member of Jadelle LLC.

 13   10.     Non-party JADELLE JEWELRY, LLC, (“Jadelle LLC,” collectively with Jadelle Inc., the

 14           “Jadelle Entities”) is a California limited liability company qualified to do business in

 15           California. Rachel is the managing member of Jadelle LLC.

 16   11.     Non-party JADELLE INC. (“Jadelle Inc.”) is a California corporation whose principle

 17           office is in Beverly Hills and whose CEO, CFO, and Secretary is Rachel.

 18   12.     Defendant LEVIN PRADO AKA LEVON PRADO (“Prado”) is the agent for service of

 19           process, controller, and check signer for the Jadelle Entities. It is alleged on information

 20           and belief that Prado has a girlfriend named Xiomara Cortez at the Wells Fargo Bank

 21           Beverly Hills branch who assisted him in furthering Jona’s fraud by stopping payment on

 22           checks and allowing numerous improper check transactions to occur on both of the Jadelle

 23           Entities’ accounts.

 24   13.     Defendants DOES 1 through 20, inclusive, are persons or entities whose acts, activities,
 25           misconduct, or omissions at all times material hereto make them jointly and severally

 26           liable under the causes of action set forth herein. The true names and capacities of the Doe

 27           defendants are presently unknown, but when ascertained, Plaintiffs will request leave of

 28           the Court to amend the operative pleading to substitute their true names and capacities.

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -3-

                                                                                     EXHIBIT "7", PAGE 159
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            168  168
                                                                of 168
                                                                     ofof725
                                                                   286    725 ID #:373
                                                                         Page




  1   14.     Plaintiffs are informed and believe, and so allege, that, at all times mentioned, each of the

  2           Defendants was the agent, servant, joint venturer, co-conspirator, and/or employee of some

  3           or all of the remaining Defendants, and in doing the things hereinafter alleged, was acting

  4           within the course and scope of that relationship and with the full permission and consent of

  5           such Defendants. Plaintiffs are informed and believe, and so allege, that each Defendant

  6           ratified, approved, and adopted as its own some or all of the acts of each of the other
  7           Defendants. Plaintiffs are informed and believe, and thereon allege, that each of the

  8           Defendants materially aided in some or all of the violations of the other Defendants.

  9   15.     Plaintiffs are informed and believe, and so allege, that the Defendants are the alter egos of

 10           each other and there exists, and at all relevant times herein there existed, a unity of interest

 11           and ownership and control among the Defendants, such that any individuality and
 12           separateness among them has ceased to exist, and they are alter egos of each other, and

 13           thus one or more Defendants’ business is nothing more than a shell, instrumentality, or

 14           conduit through which the remaining Defendants carry on certain of their business.

 15   16.     Venue is proper in this Court pursuant to California Code of Civil Procedure, §§ 395 et

 16           seq., because all events described in this Complaint took place within the jurisdictional

 17           boundaries of the Court. This Court has personal jurisdiction over Defendants because all

 18           have done and currently are doing business in the County of Los Angeles, State of

 19           California, and/or some or all of the Defendants reside within the County of Los Angeles.

 20                                          GENERAL ALLEGATIONS

 21               JONA RECHNITZ’S BLAZING TRAIL OF PONZI SCHEME FRAUDS

 22   17.     Jona is no stranger to fraud and Ponzi schemes defrauding and bilking innocent victims of

 23           millions of dollars. In fact, he is a criminal mastermind at it.

 24   18.     $45,000,000.00 Ponzi Scheme: Unbeknownst to Plaintiff, on 6-3-2019, Jona Rechnitz

 25           was sued in the United States Bankruptcy Court Southern District of New York

 26           (Manhattan), Adv. Case No, # 19-01236-jlg by Kenneth P. Silverman, Esq., the Chapter 7

 27           Trustee of the Jointly Administered Estates of National Events Holdings, LLC, Chapter 7

 28           Case No.: 17-11556 (JLG) on 35 counts of receiving fraudulent conveyances through an

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -4-

                                                                                      EXHIBIT "7", PAGE 160
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            169  169
                                                                of 169
                                                                     ofof725
                                                                   286    725 ID #:374
                                                                         Page




  1           elaborate Ponzi scheme, pursuant to New York Debtor and Creditor Law §276, and (b)

  2           pursuant to 11 U.S.C. §§550(a) and 551, 11 U.S.C. §548(a)(1)(A), and (b), 11 U.S.C.

  3           §548(a)(1)(B), and (b), totaling $45,000,000.00.

  4   19.     $12,000,000.00 Peralta Ponzi Scheme: Unbeknownst to Plaintiff, Jona was the criminal

  5           mastermind behind the “$12,000,000.00 Peralta Ponzi Scheme” charging rates of 125% per

  6           annum and then claiming he thought it was legitimate business. USA V. Hamlet Peralta,

  7           1:16-cr-00354-KBF-1. See, New York Times 9-8-2017 article, Harlem Restaurateur Is

  8           Sentenced to 5 Years for $12 Million Ponzi Scheme, by Vivian Wang,

  9           https://www.nytimes.com/2017/09/08/nyregion/hamlet-peralta-ponzi-police.html.

 10   20.     $80,000,000.00 Jason Nissen Ticket Ponzi Scheme: Also unbeknownst to Plaintiff,

 11           Plaintiff subsequently discovered that Jona was the criminal mastermind behind the

 12           “$80,000,000.00 Jason Nissen Ticket Ponzi Scheme” where Nissen himself gave direct

 13           evidence to the government that Jona Rechnitz was part of the Ponzi scheme which

 14           defrauded investors of over $80 million with Rechnitz himself receiving over $10 million

 15           in commissions including receiving over one million dollars post his cooperation

 16           agreement paid directly to his AmEx account June 2016- Dec 2016. See, the 6-8-2017

 17           NYT article, “Star Witness in Corruption Cases Is Entangled in Unrelated Prosecution”

 18           by Alan Feuer,

 19           https://www.nytimes.com/2017/06/08/nyregion/jona-rechnitz-witness-nypd-corruption-sca

 20           ndal.html. The criminal case is USA vs Jason Nissen, 1:17-cr-00477-PAE-1; Nissen’s

 21           company National Events Holdings filed bankruptcy, In re: National Events Holdings LLC,

 22           case number 11:17-bk-11556, in the U.S. Bankruptcy Court for the Southern District of

 23           New York; One of the creditors Taly USA Holdings Inc, filed a parallel case against

 24           Nissen in New York Supreme Court, claiming that Taly invested roughly $32 million with

 25           Nissen and is still owed more than $16 million. The NY Supreme Court case is Taly USA

 26           Holdings Inc., et al. v. Jason Nissen, et al., case number 652865/2017, in the Supreme

 27           Court of the State of New York. Taly’s complaint against Nissen also contains a major

 28           bombshell that Jona Rechnitz is identified as a longtime recruiter for Nissen in a secretly

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -5-

                                                                                   EXHIBIT "7", PAGE 161
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            170  170
                                                                of 170
                                                                     ofof725
                                                                   286    725 ID #:375
                                                                         Page




  1           taped conversation between Nissen and several Taly executives, in which he confessed to

  2           running National Events as a Ponzi scheme. Rechnitz is referred to as “John,” “Joan” and

  3           “Jonah” in the transcript, and that Nisen is talking about Jona Rechnitz.

  4   21.     USA vs. Jona Rechnitz, 1:16-cr-00389-AKH: As detailed in his criminal case in NY,

  5           entitled: United States of America vs. Jona Rechnitz, 1:16-cr-00389-AKH, before the

  6           United States District Court Southern District of New York, Jona Rechnitz has an

  7           extensive history of fraudulent conduct, a history highlighted at trial by both the

  8           prosecution and defense. On direct examination, for example, the government elicited

  9           testimony from Jona Rechnitz describing instances in which he had lied to law

 10           enforcement officials, failed to report certain income, fostered illegal relationships with

 11           members of the New York City Police Department, bribed New York police officers in

 12           exchange for various illegal privileges, bribed New York politicians in order to secure

 13           access and the promise of future benefits from said politicians and their staffs, violated

 14           election laws by fundraising by way of “straw donors,” procured a police chaplaincy

 15           despite not having religious credentials, and solely for purposes of obtaining the prestige

 16           and privileges associated with that title, and lied about owning certain properties in order

 17           to impress others. Likewise, on cross examination, the defense elicited testimony from

 18           Jona Rechnitz detailing instances in which Jona Rechnitz reported a $59,000 watch lost,

 19           received proceeds from his insurance to cover the loss, found the watch, and did not notify

 20           his insurance company, fraudulently obtained an insurance policy for his family, submitted

 21           false documents in a firearm application, pretended to hold no interest in a real estate

 22           property (when in fact he did hold an interest) to deceive the property’s tenant in a

 23           purchase negotiation, gave Christmas presents and jewelry to the family of a police officer

 24           in exchange for a private police escort to the airport and a dedicated private lane in a

 25           crowded tunnel, and had even invoked the fact that his grandparents were Holocaust

 26           survivors to mislead FBI investigators in their investigation of his illegal relationships with

 27           police officers. According to the Court’s papers, Jona Rechnitz is “somebody who looked

 28           out for himself above all costs, that Jona Rechnitz was always in it for Jona. That Jona

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -6-

                                                                                    EXHIBIT "7", PAGE 162
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            171  171
                                                                of 171
                                                                     ofof725
                                                                   286    725 ID #:376
                                                                         Page




  1           Rechnitz[, in] other words, was a creature of incentive.”

  2   22.     Jona’s criminal biography begins back in 2013, when he was caught up in a federal probe

  3           into corruption in the NYPD and the Bill de Blasio mayoral campaign. Not only did Jona

  4           funnel money into the 2013 campaign and bribe police commanders, but he also admitted

  5           to directing campaign donations to Mayor de Blasio in exchange for access to City Hall

  6           and showering NYPD leaders with prostitutes and other bribes to cultivate them as allies.
  7           Eventually, Jona pleaded guilty to charges of providing financial and personal benefits and

  8           political contributions to public officials including law enforcement officials in exchange

  9           for official action in March of 2017. On 6-6-2016, a sealed information was filed against

 10           Jona for wire fraud, who then entered a guilty plea. On 3-15-2017, the information against

 11           Jona was unsealed, and Jona was released on bond pursuant to release conditions imposed
 12           by Judge Alvin K. Hellerstein. On 12-6-2019, Jona was sentenced to 10 months of custody,

 13           and was granted release pending appeal. When asked about Jona, Mayor de Blasio called

 14           him “a liar and a felon.” Those words proved to be most accurate.

 15   23.     Tellingly, among the mandatory conditions of Jona’s release was that he not commit

 16           another federal, state, or local crime.1 Jona subsequently breached the court’s condition

 17           many times over.
 18   24.     Indeed, Jona Rechnitz’z 10-21-2019 Sentencing Memorandum in his criminal case [Doc-
 19           71] describes how Jona “ultimately veered off a path of integrity and into a world where
 20           he was unable to distinguish between right and wrong.”
 21   25.     Jona Rechnitz’z 10-21-2019 Sentencing Memorandum contains Jona’s 10-16-2019 letter to
 22           Judge Hellerstein seeking a reduced sentence, Jona wrote the Court:
 23           Dear Judge Hellerstein: I am a felon. I am a criminal. I am the ONLY person to
              blame for that. I have caused tremendous pain and embarrassment to my family,
 24           my religion, and to myself. There is no way to undo what's been done. It's
              permanent, and for that I am truly sorry to everyone hurt by my crimes and actions.
 25           It eats me alive each and every day. When I wake up, when I go to sleep, it is
              always on my mind for the past 4 years. My actions harmed the people of New
 26
              1
 27           A true and correct copy of Jona’s 3-3-2020 Judgement In a Criminal Case in United States
      of America vs. Jona Rechnitz, 1:16-cr-00389-AKH is attached hereto as Exhibit “1" and is
 28   incorporated herein by this reference.
      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -7-

                                                                                    EXHIBIT "7", PAGE 163
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            172  172
                                                                of 172
                                                                     ofof725
                                                                   286    725 ID #:377
                                                                         Page




  1           York, The people of Correction Officers Benevolent Association, my friends, my
              family and my community. I will forever carry this burden, as I deserve to. I have
  2           read of your Honor asking at various sentencings, why do good people do bad
              things? In my case, not assuming I'm a good person, I can answer this question.
  3           Arrogance, greed, and insecurity. Arrogance. I felt I was above the law. At this
              young age in my late 20's I was busy accepting honors at dinners and board
  4           positions at prestigious institutions. It got to my head. Greed. I wanted to gain
              contacts to grow my business, to make money and gain stature in the long run.
  5           Insecurity. I wanted to gain popularity by my peers and become a big shot in my
              community and business circles. [Emphasis added].
  6
              Shame on me. Finally, I couldn't wiggle my way out of this one. It changed my life
  7           as I knew it forever. As a supposed religious man, I have been a disgrace to my
              religion. The only way to fix this is to make serving G-d my main focus for the
  8           rest of my life. I try to every day. I have changed as a person religiously, through
              prayer, my public and private behavior, and I always stop and think before I'm
  9           about to do something to see if it is something my parents, my family, and G-d
              would approve of. [Emphasis added].
 10
              Your Honor, there are so many examples that I am omitting as I don't want to
 11           portray myself as the victim here. I caused a lot of pain and harm to others
              through my criminal activity and don't want to detract from that. JONA
 12           RECHNITZ. [Emphasis added].2

 13   26.     Jona Rechnitz’z 10-21-2019 Sentencing Memorandum contains his own father Robert’s
 14           10-21-2019 letter to Judge Hellerstein acknowledging his son Jona’s sordid and fraudulent
 15           past:
 16           “I’m sorry to say that Jona by his acts, lost his integrity and acted hypocritically to
              his faith. Notwithstanding his goodness and affinity for helping others, he crossed
 17           the line that could never be reversed for the rest of his life.”
 18           “He continues to apologize to us and express his regret to this date. He carries
              the burden of shame for what he caused our family.”
 19
              “It was unfair of me to allow Jona to take so many responsibilities upon himself
 20           without my guidance and involvement.”
 21           “I believe that is another good lesson for Jona to learn. You don’t wear religion on
              your sleeve you wear it in your heart. How you act from one person to another
 22           reflects who you are.”
 23           “The move (back to Los Angeles) has done them well and Jona is building a new
              business. He lives with the shame and the pain of what he did and what he
 24           caused to others.”3
 25
              2
              A true and correct copy of Jona’s 10-16-2019 letter to Judge Hellerstein seeking a reduced
 26   sentence [Doc-71-1, filed 10-21-12019, Pages 64-67 of 92] is attached hereto as Exhibit “2” and is
      incorporated herein by this reference.
 27
              3
              A true and correct copy of Robert Rechnitz’s 10-21-2019 letter to Judge Hellerstein seeking
 28   a reduced sentence is attached hereto as Exhibit “3” and is incorporated herein by this reference.
      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -8-

                                                                                    EXHIBIT "7", PAGE 164
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            173  173
                                                                of 173
                                                                     ofof725
                                                                   286    725 ID #:378
                                                                         Page




  1   27.     Jona Rechnitz’z 10-21-2019 Sentencing Memorandum claims that he recognized the

  2           shamefulness of his conduct:

  3           "[T]his [the conduct] is something that of course disgusts me looking back on it
              now."
  4
              “Jona writes that he feels shame for his crimes, that it "eats me alive each and
  5           every day," and is "always on my mind for the past 4 years." App. Ex. 19, Jona
              Rechnitz Letter at 1. He goes on to write that "[a]s a supposed religious man, I
  6           have been a disgrace to my religion." Id. at 2. He has learned that "doing the
              right thing isn't always the easiest, but it is the only choice," and is resolved to
  7           continue doing the right thing for his family and his community. Id. at 2, 4. He
              now reflects before acting, "to see if it is something my parents, my family, and
  8           G-d would approve of." Id. at 2. Rachel, who has been at his side throughout,
              writes that "I can see that my husband has become a much better, humble, more
  9           open and truthful person," who is "much more involved as a father and as a
              husband," has "revamped his priorities," and has exhibited "dramatic changes"
 10           for the better since resolving to cooperate with the Government. App. Ex. 21,
              Rachel Rechnitz Ltr. at 1. The Government also has witnessed Jona's shame and
 11           remorse: "Rechnitz's expressions of regret and embarrassment that he lost his
              footing on a moral level square with sentiments that he has expressed to us
 12           during his prep sessions, and in a fashion that we credit." 5K1.1 Motion at 47.

 13           Footnote: “Jona's repentance is also demonstrated by his renewed dedication to
              his family. Jona writes that the highlight of his week "used to be sitting in the
 14           NYPD Headquarters like a big Macher," but today, "my highlight is walking to
              Synagogue with my children every week, and I let them know it every time we
 15           walk." App. Ex 19, Jona Rechnitz Ltr. at 3. Rachel also attests to Jona's renewed
              focus on the family, writing that Jona "has become a much better, humble, more
 16           open and truthful person," and is now "much more involved as a father and as a
              husband." App. Ex. 21, Rachel Rechnitz Ltr. at 1.”
 17
              “Jona writes of the "disgusting feeling" he had waking up each morning during
 18           his testimony in the trials, sometimes for a week and a half straight. App. Ex. 19,
              Jona Rechnitz Ltr. at 2. Moreover, the decision to cooperate fundamentally altered
 19           the story of his life in a way that a private and quiet plea of guilty never would
              have. Formerly a fixture of the Upper West Side Jewish community, with
 20           leadership roles in his children's school and his synagogue, he has now been forced
              to retreat to his hometown, living close to his parents in Los Angeles, in fear of
 21           being accosted on the street by friends of the men he cooperated against. And
              formerly unknown to the public, he is now known in New York as a "rat" and a
 22           "snitch," whose every embarrassing episode has been reported in the tabloid
              press, no matter how insignificant.”
 23
      28.     Jona Rechnitz’z 10-21-2019 Sentencing Memorandum further claims that he endured a
 24
              “torrent of scorn, abuse and public shame, and downright intimidation” from the
 25
              Westside Jewish Community of NY, because he was branded a “rat” a “snitch” and a
 26
              “Moser” (Hebrew for someone who informs on a fellow Jew resulting in criminal
 27
              prosecution).
 28

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -9-

                                                                                   EXHIBIT "7", PAGE 165
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            174  174
                                                                of 174
                                                                     ofof725
                                                                   286    725 ID #:379
                                                                         Page




  1           “To escape shunning and harassment that he received in New York as a result of
              his outing as a cooperating witness, Jona moved to Los Angeles in June 2017.”
  2
              "Jona was forbidden from being called up to the Torah and was asked to step
  3           down from organizations he had helped build and support. He went from being
              the most sought after guest to being literally shunned and even yelled at by
  4           acquaintances."

  5           "If he dared enter a restaurant to order dinner, pictures quickly circulated of
              him, demeaning him as if he had no right to live."
  6
              “Jona could not go anywhere without receiving a dirty look or a malicious
  7           comment."

  8   29.     On 12-19-19, as reported in the New York Times, ‘Liar,’ and Star Witness in City Graft

  9           Cases, Gets 10-Month Sentence”

 10           (https://www.nytimes.com/2019/12/19/nyregion/jona-rechnitz-corruption-sentencing.html)

 11           Jona was sentenced to five months in prison and five months of house arrest, followed by
 12           three years on parole, apologized to Judge Alvin K. Hellerstein for his criminal and

 13           immoral behavior, and asked the judge for leniency at his sentencing hearing.

 14
              “I've been a real fraud to God, a fraud to my wife and family, a fraud as an
 15           American, a fraud as a businessman, and a fraud to the people of New York,
              namely, the hard-working COBA members, and I'm truly sorry for that. My actions
 16           have hurt many people, and I'm very sorry for that. I continue to pay for my
              mistakes on a daily basis. [Emphasis added].
 17
              “While living in New York City, I wrongly felt pressure to become a bigshot. I was
 18           working for one of the largest real restate companies in 2007, and it got to my
              head. I was in my late 20's, and big people in the real estate industry were dealing
 19           with me. My ego was big, and I so badly wanted to impress these people in order
              to advance my career and profile. This is where things started to spiral out of
 20           control. This is where I went so off the rails for a number of years. I assure your
              Honor that these past years and the experience I've gone through has changed
 21           me. I will never act that way again.” [Emphasis added].

 22           “I've been a big hypocrite to my religion. I failed to conduct myself properly
              between myself and my fellow man and between myself and my relationship with
 23           God. I have strayed. I did all of these horrible things without worrying about God
              or the consequences that come with this sort of behavior. I cannot express to your
 24           Honor how ashamed I am for desecrating my religion. I have and will continue to
              repent to God every single day. I have and continued to make amends. Part of my
 25           efforts to make right included cooperating as a first step. I have a lot more work
              to do.” [Emphasis added].
 26
              “This is one of several jobs that I have in the coming months as I continue to sort
 27           out my life in a lawful path. In fact, I will spend the rest of my life trying to make
              amends for my criminal behavior. I will try to make a better name for my family,
 28           for my religion, and for myself. I am on the path to recovery, your Honor. I am a

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -10-

                                                                                   EXHIBIT "7", PAGE 166
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            175  175
                                                                of 175
                                                                     ofof725
                                                                   286    725 ID #:380
                                                                         Page




  1           better family man; I am a better friend; I am a more religious person. I am
              working again to make an honest living.” [Emphasis added].
  2
              “THE COURT: What is the new business? Jadelle?
  3
              “Jadelle, yes. I really paid a hefty price for cooperating with the government for
  4           my crimes. Most recently, the New York Post put up an article that was mentioned
              this morning -- your Honor may not be aware – accusing me of hobnobbing and
  5           flirting with the rich and famous at a time when I claim I am a pariah to society. In
              fact, Jadelle Jewelery hosted a jewelery show to promote the brand and new
  6           jewelry collection. The event was to make sales and increase business. One
              attendee was a Kim Kardashian, a client of Jadelle.”
  7
              “Within my community, within the media, and through self-introspection. In New
  8           York City, I am persona non grata. I am to blame. I burnt a lot of bridges and
              relationships and had to relocate to California. I am so truly sorry for my
  9           behavior. I am a changed man...”

 10           “I don't see any way to start over a third time. I'm on my second chance...”
 11           “THE COURT: ... And yet in the life that's been depicted in this court, he cheapens
              people. He works on their insecurities and their quest for material possessions
 12           and just does the opposite. He diminishes people....”4
 13   30.     Jona made numerous false statements to the federal sentencing judge because by 12-19-
 14           2019, Jona’s frauds against Plaintiffs (below) were well under way. Jona Rechnitz perjured
 15           himself by testifying to his compliance with the cooperation agreement’s bar against
 16           further criminality, while concurrently “intending, planning, and/or perpetrating new
 17           frauds,” as evidenced by his frauds committed against Plaintiffs and other defrauded
 18           creditors. In fact, while Jona was telling Judge Hellerstein how he was a changed man, he
 19           was fleecing Plaintiffs and other innocent parties. Jona simply had no compunction about
 20           lying to a federal judge or his handlers at the United States Attorney’s Office. The only
 21           reason Jona is not behind bars (yet) is that he has no formal pre-trial officer as his
 22           supervision is in the hands of New York prosecutors. Thus, Jona has been allowed to run
 23           free to ravage Plaintiffs with impunity and without consequences to himself.
 24   31.     On information and belief, rather than atone for his past crimes, Jona (along with his wife
 25           Rachel through Jadelle), have continued to further defraud innocent parties, such as
 26           Plaintiffs. They also have employed a legion of lawyers as part of their collective effort to
 27
              4
             A true and correct copy of the relevant portions of the transcript of Jona’s 12-19-2019
 28   Sentencing Hearing is attached hereto as Exhibit “4” and is incorporated herein by this reference.
      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -11-

                                                                                     EXHIBIT "7", PAGE 167
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            176  176
                                                                of 176
                                                                     ofof725
                                                                   286    725 ID #:381
                                                                         Page




  1           illegally “lull” victims into sitting on their rights, hoping to gain tactical advantages in

  2           litigation and allowing more time for the Rechnitz’s to further transfer and conceal assets.

  3   32.     One of the primary reasons for documenting Jona’s criminal and fraudulent activities with

  4           specificity and by the attachments to this Complaint is to properly expose his fraud and to

  5           preempt the “spin” that he and his family will inevitably spin to the community of his

  6           innocence and that he is unfairly being pursued. Jona’s house of fraudulent cards needs to
  7           be exposed. “The only thing necessary for the triumph of evil is for good men to do

  8           nothing.” (Edmund Burke, in a letter addressed to Thomas Mercer). Abuse thrives in a

  9           culture of silence. Additionally, the backdrop of Jona’s crimes and fraudulent history is

 10           relevant to the Rechnitz’s fraudulent personal guaranties of $12,000,000.00 to Plaintiffs at

 11           a time that they were hopelessly in debt and had no financial wherewithal to pay it.
 12                             PLAINTIFF AND JONA RECHNITZ/JADELLE

 13   33.     During this time, Plaintiffs consigned large amounts of diamonds and jewelry to Jadelle

 14           and Jona Rechnitz, not aware of his sordid fraudulent past.

 15   34.     In 3-6-2019, Plaintiffs recorded and perfected a UCC Financing Statement, Document

 16           Number: 77246760002, Filing Number: 19-7700745484, to secure:

 17           “All property, Goods and merchandise which have been, are now, or may at any
              time be delivered on consignment consigned or entrusted by First International to
 18           Jadelle Jewelry and Diamonds LLC, including without limitation, diamonds,
              gemstones and other precious and semi-precious jewelery, rings, bracelets and all
 19           other property, goods and merchandise in which diamonds, gemstones, precious or
              semi-precious metals or stones are processed, mounted, included or converted and
 20           any accessory items, and the proceeds (including without limitation, insurance
              proceeds and proceeds from sale or other disposition)and receivables arising there
 21           from, wheresoever located, future consignment and deliveries are covered. As
              related to or connected with the property described above, all accounts, accounts
 22           receivables, other receivables, contract rights, chattel paper, general intangibles,
              whether now owned or hereafter acquired by the debtor or in which the debtor may
 23           now or hereafter acquire an interest and proceeds from all the foregoing. This
              financing statement covers consignments made by secured party to any of the
 24           debtor's affiliated companies, stores or DBAs wherever located.”5 [Emphasis
              added]
 25
      35.     This UCC Financing Statement confirmed the consignment relationship and created for
 26
              5
 27           A true and correct copy of First International’s 3-6-2019, UCC Financing Statement,
      Document Number: 77246760002, Filing Number: 19-7700745484 to Jadelle is attached hereto as
 28   Exhibit “5" and is incorporated herein by this reference.
      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -12-

                                                                                       EXHIBIT "7", PAGE 168
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            177  177
                                                                of 177
                                                                     ofof725
                                                                   286    725 ID #:382
                                                                         Page




  1           Plaintiffs an enforceable security interest in the consigned jewelry that are still in Jadelle’s

  2           possession, and created a “purchase-money security interest” in the consigned goods. That

  3           means that Jadelle’s debts owed to Plaintiffs has higher priority for payment than Jadelle’s

  4           other debts, and puts Plaintiffs ahead of any other secured creditors in relation to the

  5           consigned jewelry. Plaintiffs’ perfected security interest entails “putting the world on

  6           notice” of its security interest, informing prospective lenders, and existing lenders, that the
  7           consigned jewelry is collateral for Jadelle’s debt to Plaintiffs.

  8   36.     On 6-25-2019, Jona & Robert Rechnitz personally guaranteed up to $12,000,000.00 debt to

  9           Plaintiffs. Their 6-25-2019 Personal Guaranty reads as follows:

 10           Dear Oved / First International Diamonds Inc., I very much enjoyed speaking to
              you by phone. Jona has shared some of your conversations with me. Thank you for
 11           being a confidant for Jona. He mentioned to me about how your Father had a
              special bond and relationship with you. I was also privileged to have a close
 12           relationship with my Father, as did Jona. I'm sure you will find much success in
              your dealings together. I completely understand your desire to know that Jona's
 13           family is aware of his dealings with you and stands behind him. I am pleased to
              confirm that I stand behind Jona and all his dealing with you. You have
 14           indicated that you have extended memos up to the amount of $12,000,000.00. If
              for some reason you need to callback your credit line, all merchandise will be
 15           returned to you, and any cash deficiencies will be repaid by me. . May your
              confidence in Jona and your extension of credit be profitable for both of you.
 16           BOBBY RECHNITZ / CC: JONA RECHNITZ [Emphasis added] 6

 17   37.     Jona personally handed this Personal Guaranty letter to Anter several days after Robert

 18           orally promised to personally guaranty Jona’s debts to Plaintiffs, while all three were

 19           meeting at Pat’s Kosher Restaurant on Pico Boulevard.

 20   38.     What is absolutely fascinating is the pathology here: on the one hand, on 6-25-2019,

 21           Robert lulled Anter into the $12,000,00.00 Personal Guaranty, “pleased to stand behind

 22           Jona and all of his dealings,” while 90 days later, on 10-21-2019, Robert described his

 23           son Jona as a man who “lost his integrity and acted hypocritically to his faith.”

 24   39.     On 6-25-19 at 16:22:18, Jona Whatsapp texted Plaintiff Oved Anter - confirming Robert’s

 25           Personal Guaranty:

 26
              6
 27           A true and correct copy of Jona & Robert Rechnitz’s 6-25-2019 Personal Guaranty of up to
      $12,000,000.00 in debt to Plaintiffs is attached hereto as Exhibit “6" and is incorporated herein by this
 28   reference.
      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -13-

                                                                                      EXHIBIT "7", PAGE 169
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            178  178
                                                                of 178
                                                                     ofof725
                                                                   286    725 ID #:383
                                                                         Page




  1           “It’s good to know I’m worth 12mm to my Dad not 10mm lol.” [Emphasis added].

  2   40.     On 6-27-2019, Jona & Rachel Rechnitz jointly and severally personally guaranteed up to

  3           $12,000,000.00 to Plaintiffs and specifically represented that their personal guaranty was to

  4           induce Plaintiffs to enter into the Consignment Memos below as follows.

  5           Guarantor is financially interested in Consignee and in order to induce Consigner
              to enter into those certain jewelry memos for diamonds and jewelry, on
  6           consignment, in the approximate amount of Twelve Million Dollars ($12,000,000),
              at wholesale, between Consigner and Consignee (the "Jewelry Memos"), and
  7           Guarantor is willing to enter into this Guaranty.

  8           1. Guaranty. In order to induce Consigner to enter into the Jewelry Memos,
              Guarantor unconditionally, absolutely. and irrevocably guarantees and promises to
  9           Consigner full and complete payment and/or performance by Consignee in the
              event that: (I) Consigner calls back the consigned goods. (2) there is a theft of
 10           goods, (3) the goods arc lost in shipment or transit (4) the goods arc damaged, or
              (5) in the event that Consignee has filed a p1mding insurance claim for the
 11           consigned goods and there is a shortage owing to Consigner from any insurance
              settlement proceeds. Consigner shall notify in writing to Consignee that it requires
 12           Consignee's payment and/or performance and within 60 (sixty) business days from
              notice, Consignee is required to make such payment and/or performance. If the
 13           goods are damaged, Consignee agrees to repair the consigned goods to the original
              condition in which it was received by Consignee. If Consignee is awaiting
 14           insurance settlement proceeds for any loss/damage to the consigned goods, then
              payment is due from Consignee to Consigner within 60 (sixty) business days from
 15           Cons.igner's notice of any shortage between the wholesale amount listed in the
              Jewdry Memo and the insurance proceeds received by Consignee. Items (1)-(5)
 16           above shall hereinafter be referred as the “Guaranteed Items."7

 17   41.     On 7-3-19 at 21:58:14 Jona Whatsapp texted Anter again, confirming the UCC Financing
 18           Statement and the Personal Guaranties:
 19           “OK also I filled out the application so Monday let’s go through it I am away until
              Monday I will come see you Monday I will take care of that and I will get the
 20           application filled out with you. No worries. In meantime you have UCC. My Dad
              guarantee in writing. My guarantee. My wife. Everything and the legal document
 21           that’s owns me. I want you to feel protected and will make it happen.” [Emphasis
              added].
 22
      42.     On 12-13-2019 and on 12-31-2019, and relying on the Personal Guarantees of Jona, Rachel
 23
              and Robert, Plaintiff First International consigned to Jadelle & Jona $2,826,890,00 worth
 24
              of the following seven pieces of jewelry (the “Consigned Jewelry”):
 25

 26
              7
 27           A true and correct copy of Jona & Rachel Rechnitz’s 6-27-2019 Personal Guaranty of up to
      $12,000,000.00 in debt to Plaintiffs is attached hereto as Exhibit “7" and is incorporated herein by this
 28   reference.
      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -14-

                                                                                      EXHIBIT "7", PAGE 170
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            179  179
                                                                of 179
                                                                     ofof725
                                                                   286    725 ID #:384
                                                                         Page




 1
      Date                   Memo #            Item                           Cost
 2    12-13-2019             Memo              5 rows PR 27.48 ct, 370        $36,225.00 8
                             #8415             diamonds
 3
      12-30-2019             Memo              13. 62 PS D-VVSl GIA,          $1,200,000.00
 4                           #8431             Harry Winston Mt/tr

 5    12-30-2019             Memo              RD E IF 11923922166            $907,715.00 9
                             #8431
 6    12-31-2019                               8.05 j vs2 emerald cut ring    $163,565.00
                                               with 2 side stones
 7
      12-31-2019                               7.01 g vs1 square emerald      $193,970.00
 8                                             cut ring with 2 side stones
 9    12-31-2019                               6.86 I vs1 emerald cut ring    $138,915.00
                                               with 2 side stones
10
      12-31-2019                               31.86 ct ascher cut bracelet   $186,500.00
11    TOTAL                                                                   $2,826,890,00
12
     43.     Prior to 12-13-2019 and on 12-31-2019, and thereafter, Jona repeatedly represented to
13
             Anter that he had a buyer and sold the two pieces of Consigned Jewelry: (1) the 13 62 PS
14
             D-VVSl GIA, Harry Winston Mt/tr ($1,200,000.00); and (2) DIAM RD E IF 11923922166
15
             ($907,715.00) and was awaiting receipt of payment from his “client”and the rest remained
16
             in his possession on consignment.
17
     44.     On 1-2-2020 at 11:52:42am, Jona texted Anter confirming that he would not release
18
             Anter’s merchandise to Jona’s buyer until Anter would get paid.
19
             Jona Rechnitz: Please confirm the following agreement: 1) you’re my lunch date
20           every Friday. That’s the day we review the goods on hand every week and settle up
             bills. 2) I am authorized to ship the 3 emerald cut rings and Ascher bracelet to
21           Loren ridinger my client in miami. Anything she buys will be paid next Friday
             anything she doesn’t buy is back in my office next week. 3) the Harry Winston 13ct
22           and 10ct eif are both in my possession and I’m busy with the stones through next
             Wednesday. Next Wednesday they will be returned wherever you instruct me. If
23           they are sold I will collect payment before releasing them and pay you first. 4) I
             will see your stupid movie next week with YOU. 5) this is our understanding that
24           we will both stick to and I look forward to doing good healthy business together

25
             8
            A true and correct copy of the 12-13-2019 Consignment Memorandum # 8415, for
26   $36,225.00 to Jadelle is attached hereto as Exhibit “8" and is incorporated herein by this reference.
             9
27           A true and correct copy of the 12-30-2019 Consignment Memorandum # 8431, for
     $2,107,715.00 ($1,200,000.00 + $907,715.00) to Jadelle is attached hereto as Exhibit “9" and is
28   incorporated herein by this reference.
     D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
     6/24-11:32am
                                                               -15-

                                                                                     EXHIBIT "7", PAGE 171
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            180  180
                                                                of 180
                                                                     ofof725
                                                                   286    725 ID #:385
                                                                         Page




  1           this year. [Emphasis added].

  2           Oved Anter: Deal

  3           Jona Rechnitz: Deal and we are never discussing this type of stuff ever again
              won’t need to and won’t.
  4
      45.     Notwithstanding Jona Rechnitz’s promise of 1-2-2020, not to release Plaintiffs’
  5
              merchandise to Jadelle/Jona’s buyer until Plaintiffs would get paid, on 1-15-2020 - 1-24-
  6
              2020, Jona Rechnitz on behalf of Jadelle, texted Anter, admitting that he gave Plaintiffs’
  7
              merchandise away, and then lulled Anter with stories back and forth about his mother
  8
              being ill, and how he will still pay Anter (while lengthy, the text transcript provides insight
  9
              into Jona’s pathological lying, his mind-games and manipulation of Plaintiff):
 10
              [1/15/20, 02:53:03] Oved Anter:             All good , you ?
 11           [1/15/20, 08:11:47] Jona Rechnitz:          70%. Hoping wire hits today of it was sent Sunday
                                                          afternoon should arrive this afternoon I think. Bank
 12                                                       said can take up to 3-5 days
              [1/15/20, 08:16:33]        Oved Anter:      Never heard 3 to 5 days for a wire from Absolutely
 13                                                       nonsense
              [1/15/20, 08:16:43] Oved Anter:             Wire is a press of a button
 14           [1/15/20, 08:17:22] Oved Anter:             Please call me when you’re able to, hope you’re
                                                          feeling better
 15           [1/15/20, 08:17:37] Jona Rechnitz:          It should hit today I think let’s see
              [1/15/20, 08:21:22] Oved Anter:             Please call Biton if you don’t mind
 16           [1/15/20, 08:21:29] Oved Anter:             By 10
              [1/15/20, 08:21:36] Oved Anter:             How do you feel
 17           [1/15/20, 08:22:54] Jona Rechnitz:          Not great will call now
              [1/15/20, 08:40:03] Oved Anter:             Gm, I need huge favor my daughter SHIRA needs a
 18                                                       live in, Hers is leaving in a few days going back to
                                                          her country, please help if you know any
 19           [1/15/20, 08:41:42] Jona Rechnitz:          Ok
              [1/15/20, 12:34:39] Oved Anter:             FYI spoke to Helen Dayan to double Check myself,
 20                                                       why from Israel comes in the next day, please let me
                                                          know what’s going on
 21           [1/15/20, 12:59:08] Jona Rechnitz:          I am sure it will hit tomorrow
              [1/15/20, 15:47:55] Oved Anter:             Did you ship the Emeralds back
 22           [1/15/20, 15:49:29] Jona Rechnitz:          Yes
              [1/15/20, 15:50:03] Oved Anter:             Thanks, did she keep anything
 23           [1/15/20, 18:49:03] Oved Anter:             Call me
              [1/15/20, 19:07:31] Jona Rechnitz:          Missed voice call
 24           [1/15/20, 19:07:50] Jona Rechnitz:          Missed voice call
              [1/15/20, 19:07:58] Jona Rechnitz:          Tried you back.
 25           [1/15/20, 19:08:02] Jona Rechnitz:          School event
              [1/15/20, 19:08:07] Jona Rechnitz:          Talk tomorrow am
 26           [1/15/20, 19:14:34] Oved Anter:             Ok
              [1/15/20, 19:17:38] Jona Rechnitz:          Around 10 or earlier
 27           [1/15/20, 19:21:53] Oved Anter:             Sorry was on the other line , wil speak am , I really
                                                          need to have you wire am so I can take care of certain
 28                                                       obligations

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -16-

                                                                                        EXHIBIT "7", PAGE 172
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            181  181
                                                                of 181
                                                                     ofof725
                                                                   286    725 ID #:386
                                                                         Page




  1           [1/15/20, 19:23:39] Jona Rechnitz:           If wire hits as it should you’ll get it
              [1/15/20, 19:24:19] Jona Rechnitz:           If it doesn’t we will call them and see what’s going
  2                                                        on but I believe it will hit - ever since my sentencing
                                                           my bank has been very slow ok international wires
  3           [1/15/20, 19:24:24] Jona Rechnitz:           Happened last week too
              [1/15/20, 19:25:02] Oved Anter:              There is no if you were not supposed to let go of
  4                                                        merchandise until we get paid
              [1/15/20, 19:25:52] Jona Rechnitz:           What
  5           [1/15/20, 19:26:19] Jona Rechnitz:           I closed deal told you Mazal asked for invoices and
                                                           finalized deal with you
  6           [1/15/20, 19:26:29] Jona Rechnitz:           I gave them the stones
              [1/15/20, 19:26:36] Jona Rechnitz:           These are people I know very well
  7           [1/15/20, 19:26:39] Jona Rechnitz:           I guarantee it
              [1/15/20, 19:26:58] Oved Anter:              Yeah but we have an agreement that you don’t
  8                                                        release Merch until we get Paid
              [1/15/20, 19:27:08] Oved Anter:              I appreciate it guarantees will you be able to cough
  9                                                        up the money
              [1/15/20, 19:27:13] Jona Rechnitz:           Yes
 10           [1/15/20, 19:28:09] Oved Anter:              Ok because I really need to get paid tomorrow
              [1/15/20, 19:28:36] Jona Rechnitz:           1) wire comes in you get paid 2) I get the stones
 11                                                        back if issue 3) I pay you don’t get stiffed. Only 3
                                                           options. I don’t foresee any issue. I have sold them
 12                                                        before. Never had any problem whatsoever. And
                                                           after they pay they need the certificates and I also
 13                                                        need invoices reflective of our prices we agreed
                                                           upon.
 14           [1/15/20, 19:28:58] Jona Rechnitz:           If they pay me tomorrow it is not able to wire until
                                                           next day you know that. Pending and not useable
 15                                                        until overnight
              [1/15/20, 19:29:03] Jona Rechnitz:           I want to be very clear
 16           [1/15/20, 19:29:13] Jona Rechnitz:           I can give a check if their Wire arrives
              [1/15/20, 19:30:18] Oved Anter:              What happens if the wire does not arrive
 17           [1/15/20, 19:30:45] Oved Anter:              If it’s not in your account tomorrow that means it was
                                                           not sent
 18           [1/15/20, 19:31:00] Oved Anter:              It was sent on Sunday as you said the latest would
                                                           have been in your account on Tuesday
 19           [1/15/20, 19:31:06] Oved Anter:              Anyway we will talk tomorrow
              [1/15/20, 19:31:46] Jona Rechnitz:           Ok done guessing. It’s eating me alive. They told me
 20                                                        they sent it. International wired take few days always
                                                           for me. Sometimes 5 days. Check it out yourself.
 21                                                        Wells Fargo
              [1/15/20, 19:32:03] Oved Anter:              Does not
 22           [1/15/20, 19:32:30] Jona Rechnitz:           I’m not arguing
              [1/15/20, 19:32:57] Jona Rechnitz:           It’s been 3 days
 23           [1/15/20, 19:33:08] Jona Rechnitz:           I expect and hope it comes tomorrow
              [1/15/20, 19:33:11] Jona Rechnitz:           That’s all
 24           [1/15/20, 19:34:08] Jona Rechnitz:           If you need me to undo this deal tell me I can’t deal
                                                           with the pressure every time I sell something. Or
 25                                                        Let’s just see what happens tomorrow
              [1/16/20, 09:28:57] Jona Rechnitz:           Sent bank the swift they see it coming in today you
 26                                                        were right will be in touch once it hits
              [1/16/20, 09:29:04] Jona Rechnitz:           Going to shul
 27           [1/16/20, 09:32:50] Oved Anter:              So I don’t understand what you’re saying they are
                                                           saying that it coming in
 28           [1/16/20, 09:34:43] Jona Rechnitz:           Yes

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -17-

                                                                                          EXHIBIT "7", PAGE 173
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            182  182
                                                                of 182
                                                                     ofof725
                                                                   286    725 ID #:387
                                                                         Page




  1           [1/16/20, 09:34:48] Jona Rechnitz:           They tracked it
              [1/16/20, 09:35:15] Oved Anter:              Good , so can you send me a check before noon
  2                                                        please
              [1/16/20, 09:35:56] Jona Rechnitz:           No
  3           [1/16/20, 09:36:13] Jona Rechnitz:           When funds hit my account I will let you know then
                                                           wire you
  4           [1/16/20, 09:36:21] Jona Rechnitz:           I’m not writing a check for money I don’t have yet
              [1/16/20, 09:36:40] Jona Rechnitz:           And not writing a check and being pressured like
  5                                                        this. Money will hit then I will wire
              [1/16/20, 09:37:05] Oved Anter:              OK let me know when it hits II’d rather have a wire
  6                                                        anyway
              [1/16/20, 09:37:13] Jona Rechnitz:           Ok
  7           [1/16/20, 10:53:48] Jona Rechnitz:           I keep checking account. Will update you
              [1/16/20, 14:10:22] Oved Anter:              I just want to confirm you received the money and I
  8                                                        will have it tomorrow for sure by 10 AM a wire to
                                                           me
  9           [1/16/20, 14:17:09] Jona Rechnitz:           I told you you’ll have it wired tomorrow morning
                                                           already
 10           [1/16/20, 14:19:23] Oved Anter:              OK and don’t be a bitch please to me
              [1/17/20, 00:13:33] Jona Rechnitz:           Please send me total amounts in The morning for
 11                                                        both payments and I need invoices as well thx Shirin
                                                           can send the invoices anytime but please make sure I
 12                                                        have them for my records
              [1/17/20, 07:49:37] Oved Anter:              Call me please
 13           [1/17/20, 08:53:35] Oved Anter:              ?
              [1/17/20, 09:14:36] Jona Rechnitz:           Missed voice call
 14           [1/17/20, 09:15:21] Jona Rechnitz:           Missed voice call
              [1/17/20, 09:30:44] Oved Anter:              Can shirin pick up the check from your office at
 15                                                        10:30 so she can take it downtown
              [1/17/20, 09:32:00] Oved Anter:              Or f he can bring to my office by 10:30
 16           [1/17/20, 09:34:13] Jona Rechnitz:           It will be done on next hour or so
              [1/17/20, 09:59:33] Oved Anter:              ShirahS maid just quit I need help urgent if you know
 17                                                        anyone or can ask around
              [1/17/20, 10:17:28] Oved Anter:              Are the ec back
 18           [1/17/20, 10:19:15] Jona Rechnitz:           I’ll ask
              [1/17/20, 10:19:33] Jona Rechnitz:           She’s choosing over weekend and sending for
 19                                                        Monday
              [1/17/20, 10:19:36] Jona Rechnitz:           She’s taking 1
 20           [1/17/20, 10:20:07] Oved Anter:              I thought you said she Past I need the one that she
                                                           doesn’t want for sure right away please
 21           [1/17/20, 10:20:33] Oved Anter:              That’s ridiculous
              [1/17/20, 10:24:22] Jona Rechnitz:           I can never please you. It’s not ever enough. I can’t
 22                                                        deal this way. I didn’t tell you in with my. Other
                                                           don’t say a word paramedics were here. So I’m not in
 23                                                        the mood. My siblings don’t know. She had blood
                                                           clot. Please.
 24           [1/17/20, 10:24:36] Jona Rechnitz:           This message was deleted.
              [1/17/20, 10:25:20] Oved Anter:              I explained to the urgency why I need the money in
 25                                                        my account today and you said you were in the
                                                           morning, you’re not doing it, I need check
 26                                                        immediately so I can send somebody downtown so
                                                           they can clear it for me as soon as possible, I’m sorry
 27                                                        about this but that does not stop you guys from
                                                           signing a check
 28           [1/17/20, 10:25:50] Jona Rechnitz:           What are you talking about!!!!!!!

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -18-

                                                                                          EXHIBIT "7", PAGE 174
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            183  183
                                                                of 183
                                                                     ofof725
                                                                   286    725 ID #:388
                                                                         Page




  1           [1/17/20, 10:25:53] Oved Anter:              You told me you gave him instructions yesterday
              [1/17/20, 10:25:54] Jona Rechnitz:           I said it’s on way to you
  2           [1/17/20, 10:25:58] Jona Rechnitz:           Stop it oved
              [1/17/20, 10:26:04] Jona Rechnitz:           This is ridiculous!!!!!!
  3           [1/17/20, 10:37:41] Jona Rechnitz:           Watch the video of my mother! Don’t tell anyone.
                                                           Checks are on the way to you. We will talk before
  4                                                        shabbos if everything is ok on my end - Oved if you
                                                           really love me like I think you Then read our texts
  5                                                        again and you will understand how I feel
              [1/17/20, 10:38:11] Oved Anter:              What video
  6           [1/17/20, 10:38:27] Jona Rechnitz:           My mother I sent you !!
              [1/17/20, 10:38:40] Oved Anter:              I didn’t realize it’s your mom
  7           [1/17/20, 10:38:40] Jona Rechnitz:           I texted you dealing with emergency with paramedics
                                                           and my mother blood clot
  8           [1/17/20, 10:38:58] Oved Anter:              You already use that excuse a few days ago with
                                                           somebody else
  9           [1/17/20, 10:39:03] Jona Rechnitz:           Yes yesterday
              [1/17/20, 10:39:09] Jona Rechnitz:           It happened
 10           [1/17/20, 10:39:12] Jona Rechnitz:           I’m woth her
              [1/17/20, 10:39:17] Jona Rechnitz:           R u serious??????
 11           [1/17/20, 10:39:55] Jona Rechnitz:           You’re not embarrassed right now. I’m with her now
                                                           I can’t believe you
 12           [1/17/20, 10:40:02] Jona Rechnitz:           I don’t need any excuses!
              [1/17/20, 10:40:07] Jona Rechnitz:           I sent your checks!!!!!
 13           [1/17/20, 10:40:18] Jona Rechnitz:           Why are you pressuring me like this it’s ridiculous
              [1/17/20, 10:42:18] Oved Anter:              I explained it to you last night and you’re putting me
 14                                                        in an extremely bad predicament if the monies not
                                                           there on Monday
 15           [1/17/20, 10:42:18] Oved Anter:              And I thought you understood that’s why I was happy
                                                           you wiring me before 10 o’clock today as you said
 16                                                        before
              [1/17/20, 10:42:18] Oved Anter:              And now I’m not sure it’s going to be cleared on time
 17           [1/17/20, 10:44:10] Jona Rechnitz:           I told you that checks on way to you momentarily.
                                                           This is extremely unpleasant. I’m don’t texting you
 18                                                        now. Everything is my fault. Shabbat Shalom
              [1/20/20, 05:48:53] Oved Anter:              Gm , please make sure I will get the ec rings latest
 19                                                        tomorrow
              [1/20/20, 09:28:39] Oved Anter:              Let me know if you got the message, and call meet
 20                                                        and talk today please
              [1/20/20, 10:10:22] Jona Rechnitz:           Message Received. Not working today with family
 21                                                        kids off from school
              [1/20/20, 10:11:58] Oved Anter:              Ok thank you
 22           [1/20/20, 10:17:50] Oved Anter:              Please make sure the ec are here tomorrow please
              [1/20/20, 10:21:42] Jona Rechnitz:           Ok
 23           [1/20/20, 22:13:30] Jona Rechnitz:           Good night. Sorry for my sensitivity and attitude
                                                           lately. I’ve been going through a lot personally and in
 24                                                        my family. You know I feel very close to you. Good
                                                           night.
 25           [1/21/20, 13:39:07] Oved Anter:              Call me
              [1/21/20, 14:49:23] Oved Anter:              I need the ec
 26           [1/21/20, 14:51:08] Jona Rechnitz:           Tomorrow you’ll have it. So sorry.
              [1/21/20, 14:55:16] Oved Anter:               Ok thank you
 27           [1/22/20, 11:28:32] Oved Anter:              Before I go nuts please send me now whatever
                                                           leftovers you have with you, but now
 28           [1/22/20, 11:28:52] Oved Anter:              Whatever amount it is

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -19-

                                                                                          EXHIBIT "7", PAGE 175
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            184  184
                                                                of 184
                                                                     ofof725
                                                                   286    725 ID #:389
                                                                         Page




  1           [1/22/20, 11:31:46] Jona Rechnitz:           Ok
              [1/22/20, 11:37:17] Jona Rechnitz:           Oved please give me until tomorrow to get your
  2                                                        items back and returned safely. Please I beg you
                                                           keep this between us and give me until tomorrow.
  3           [1/22/20, 11:37:56] Jona Rechnitz:           I’m working with my family now to get it please
                                                           bottom of my heart
  4           [1/22/20, 11:38:15] Oved Anter:              Send what you have now , I will hold off till
                                                           tomorrow and will talk about rest
  5           [1/22/20, 11:38:18] Jona Rechnitz:           I’m not well but have big heart for you and helped
                                                           your family when o could please help me
  6           [1/22/20, 11:38:20] Jona Rechnitz:           Thx
              [1/22/20, 11:38:21] Jona Rechnitz:           Ok
  7           [1/22/20, 13:01:06] Oved Anter:              You also have 5 rows bracelet with princess cut
              [1/22/20, 13:32:29] Oved Anter:              Do you have the 18 ct fy
  8           [1/22/20, 13:34:41] Jona Rechnitz:           The yellow I returned to you?
              [1/22/20, 13:35:03] Jona Rechnitz:           I never took it back
  9           [1/22/20, 13:42:44] Oved Anter:              Sorry you’re right
              [1/22/20, 14:57:09] Jona Rechnitz:           You know I really do love you and that’s why I
 10                                                        helped you from my heart with Andrew and other
                                                           things. I feel so close to you and I’m trying to get
 11                                                        this all resolved now. Just know you mean a lot to
                                                           me.
 12           [1/22/20, 14:59:26] Oved Anter:              Thank you Jona and it’s same here , stay strong for
                                                           your kids and parents, try to resolve this with help of
 13                                                        your cousin, when the fog goes away let’s sit down
                                                           and figure out.....
 14           [1/22/20, 15:00:16] Jona Rechnitz:           Ok thx
              [1/22/20, 15:04:02] Oved Anter:              Are you still there
 15           [1/22/20, 15:07:16] Jona Rechnitz:           Ya
              [1/22/20, 15:07:44] Oved Anter:              Ok let me know when done and update please
 16           [1/22/20, 15:08:05] Jona Rechnitz:           Ok
              [1/22/20, 16:57:45] Jona Rechnitz:           In a meeting
 17           [1/22/20, 16:58:06] Oved Anter:              Ok call me when done
              [1/22/20, 21:19:59] Oved Anter:              Hi , what’s new
 18           [1/22/20, 21:39:52] Jona Rechnitz:           Will have good news hopefully tomorrow just
                                                           finished meeting
 19           [1/22/20, 21:41:23] Oved Anter:              Ok good , really wishing you good
              [1/22/20, 21:43:14] Jona Rechnitz:           I know thx
 20           [1/23/20, 08:56:56] Oved Anter:              Gm,Give me a call when you have a chance please
              [1/23/20, 09:09:11] Jona Rechnitz:           Please give me a few hours everything is safe and
 21                                                        being resolved
              [1/23/20, 09:09:27] Jona Rechnitz:           I really wish you kept this to yourself. Please
 22                                                        continue.
              [1/23/20, 09:09:46] Oved Anter:              Ok np But call me because I want to ask you a couple
 23                                                        of questions
              [1/23/20, 10:15:36] Oved Anter:              Come give me a hug and I have to run to the doctors
 24                                                        I’m downstairs
              [1/23/20, 19:29:51] Oved Anter:               Sorry Forgot your charger in my pocket
 25           [1/23/20, 19:31:01] Jona Rechnitz:           Missed voice call
              [1/23/20, 19:33:05] Jona Rechnitz:           Enjoy it. It’s the best
 26           [1/24/20, 08:37:24] Oved Anter:              Call me please
              [1/24/20, 08:37:34] Jona Rechnitz:           30 min ok?
 27           [1/24/20, 08:37:41] Oved Anter:              Yes
              [1/24/20, 08:57:26] Jona Rechnitz:           imma.pdf • 1 page document omitted
 28           [1/24/20, 08:57:49] Jona Rechnitz:           IMMA INTERNATIONAL INVOICE.pdf • 1 page

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -20-

                                                                                          EXHIBIT "7", PAGE 176
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            185  185
                                                                of 185
                                                                     ofof725
                                                                   286    725 ID #:390
                                                                         Page




  1                                                        document omitted
              [1/24/20, 15:17:03] Jona Rechnitz:           Shabbat Shalom thank you
  2           [1/24/20, 15:17:12] Jona Rechnitz:           You’re a true friend and great person
              [1/24/20, 15:17:43] Oved Anter:              Shabbat shalom , I think it was on the text to text that
  3                                                        to you
              [1/24/20, 15:17:58] Oved Anter:              Relax and enjoy Shabbat
  4           [1/24/20, 15:18:10] Oved Anter:              My finger was on the text
              [1/24/20, 15:39:24] Jona Rechnitz:           You’re more than a friend and mentsch
  5           [1/24/20, 15:39:35] Jona Rechnitz:           You may have saved my life
              [1/24/20, 15:57:42] Oved Anter:              Thank you
  6           [1/24/20, 15:58:12] Oved Anter:              Now shut the phone Shabbat shalom [Emphasis
                                                           added].
  7

  8   46.     On 1-17-2020 Jona issued two checks to First International totaling $2,122,760.00: (1)

  9           Check # 2200 for $922,760.00; and (2) Check # 2201 for $1,200,000.00. Both checks

 10           were NSF at the time of tender. Both checks were NSF at the time of tender, in violation of

 11           the California Civil Code § 1719 and the California Penal Code §476a.10
 12   47.     On information and belief, Jona’s representations to Anter were false, in that he had no
 13           intention or financial wherewithal to honor his $12,000,000.00 personal guaranty, he had
 14           no intention of honoring the terms of the Consignment Memos, he did not have a buyer
 15           and did not sell Plaintiffs’ Consigned Jewelry, and instead of reselling First International’s
 16           two pieces of Consigned Jewelry and repaying Plaintiffs, and returning the rest that he held
 17           on consignment, Jona absconded with all pieces of Plaintiffs’ Consigned Jewelry, and
 18           either pawned them off, or used them as collateral for loans to various lenders, and has not
 19           repaid Plaintiffs the $2,826,890,00. On information and belief, Jona liquidated Plaintiffs’
 20           Consigned Jewelry.
 21   48.     On information and belief, at this same time, Jona Rechnitz on behalf of Jadelle defrauded

 22           other diamond dealers and insurance companies in Southern California, including but not

 23           limited to: Sotheby’s, Leon Landver, Ben Adhoot, and Yehuda Gamzo, Oved Anter, Moti

 24           Klein, and Julius Klein. The amount of losses to these various parties is alleged to be over

 25           $30,000,000.00. See, the NY Post: “Ex-de Blasio crony used Kardashian ties for fraud

 26
              10
 27            A true and correct copy of First International’s 1-22-2020 Notice of Returned Item for: (1)
      Check # 2200 for $922,760.00; and (2) Check # 2201 for $1,200,000.00, totaling $2,122,760.00 is
 28   attached hereto as Exhibit “10" and is incorporated herein by this reference.
      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -21-

                                                                                           EXHIBIT "7", PAGE 177
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            186  186
                                                                of 186
                                                                     ofof725
                                                                   286    725 ID #:391
                                                                         Page




  1           scheme, lawsuit claims,”

  2           (https://nypost.com/2020/02/09/ex-de-blasio-crony-used-kardashian-ties-for-fraud-scheme-

  3           lawsuit-claims/), and as reported in the 3-6-2020 article in JCK: “The Troubling Case of

  4           Jona Rechnitz”

  5           (https://www.jckonline.com/editorial-article/the-troubling-case-jona-rechnitz/), and as

  6           reported in the 3-10-2020 NY Daily News article “Corrupt Mayor de Blasio donor Jona
  7           Rechnitz faces new FBI probe in L.A.: court papers”

  8           (https://www.nydailynews.com/new-york/ny-rechnitz-los-angeles-probe-20200310-nrzbb6

  9           263nga3hkcyob2lw46wq-story.html).

 10   49.     Since then, on 2-3-2020, Plaintiffs caused buyback payments to be made to Jona’s lender

 11           in order to mitigate their losses, and paid $440,000.00 to recover a package of the
 12           following four pieces of jewelry (including Anter’s 10.03 EIF Stone GIA #11923922166

 13           (($907,715.00))(Jona’s lender refused to sell Plaintiffs just the 10.03 EIF Stone GIA

 14           #11923922166 and insisted that Plaintiffs buy the complete package of jewelry):

 15
                                Item                                         Unit Price
 16
                Diamond Bracelet 38.87ct TW                                 $125,000.00
 17
        Eternity Band - Old Miners Cut 11. 70ct TW                           $30,000.00
 18
        Reverse Diamond Earrings 1.20ct0512 + 1.                             $35,000.00
 19    08ct FDBGY + 1.22 ctES12 + 1.24 ctFDBGY
            (the DIAM RD E IF 11923922166)
 20          10.03 EIF Stone GIA #11923922166                               $250,000.00
 21                           TOTAL                                         $440,000.00
 22   50.     In addition, on 2-3-2020, Plaintiffs caused buyback payments to be made to Jona’s lender
 23           in order to further mitigate their losses, and paid $300,000.00 for:
 24
                                Item                                         Unit Price
 25
        8.05 j vs2 emerald cut ring with 2 side stones                      $163,565.00
 26     7.01 g vs1 square emerald cut ring with 2 side                      $193,970.00
                           stones
 27
        6.86 I vs1 emerald cut ring with 2 side stones                      $138,915.00
 28

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -22-

                                                                                     EXHIBIT "7", PAGE 178
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            187  187
                                                                of 187
                                                                     ofof725
                                                                   286    725 ID #:392
                                                                         Page




  1
                   31.86 ct ascher cut bracelet                                  $186,500.00
  2                           TOTAL                                              $682,950.00
  3                      Plaintiffs’ paid:                                       $300,000.00

  4   51.     Therefore, Jona’s adjusted balance to Plaintiffs is as follows:
  5
       Date                   Memo #            Item                             Cost
  6    12-13-2019             Memo              5 rows PR 27.48 ct, 370          $36,225.00
                              #8415             diamonds
  7
       12-30-2019             Memo              13. 62 PS D-VVSl GIA,            $1,200,000.00
  8                           #8431             Harry Winston Mt/tr
  9    12-30-2019             Memo              DIAM RD E IF                     $440,000.00
                              #8431             11923922166
 10
                                                Diamond Bracelet 38.87ct
 11                                             TW
                                                Eternity Band - Old Miners
 12                                             Cut 11. 70ct TW
 13                                             10.03 EIF Stone GIA
                                                #11923922166
 14
       12-31-2019                               8.05 j vs2 emerald cut ring      $300,000.00
 15                                             with 2 side stones

 16    12-31-2019                               7.01 g vs1 square emerald
                                                cut ring with 2 side stones
 17    12-31-2019                               6.86 I vs1 emerald cut ring
                                                with 2 side stones
 18
       12-31-2019                               31.86 ct ascher cut bracelet
 19
       TOTAL                                                                     $1,976,225.00
 20
      52.     As Jona, Rachel & Robert all personally guaranteed Jadelle/Jona’s debts up to
 21
              $12,000,000.00, they are all personally liable to Plaintiffs in the amount of $1,976,225.00.
 22
      53.     Further, and true to form, in a 17-day period, from 1-5-2020 - 1-22-2020, Jona (and Jadelle
 23
              and Prado) issued $13,372,760.00 of worthless checks to his defrauded creditors from
 24
              Jadelle’s Wells Fargo Bank # 8649261313.
 25

 26
       Check #                      Date                           To                   $
 27    8630                         1-5-2020                       Peter Marco          $2,950,000.00
 28

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -23-

                                                                                        EXHIBIT "7", PAGE 179
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            188  188
                                                                of 188
                                                                     ofof725
                                                                   286    725 ID #:393
                                                                         Page




  1
       8817                         1-14-2020                      Franco Noval          $2,500,000.00
  2    8820                         1-16-2020                      Franco Noval          $1,300,000.00
  3    2200                         1-17-2020                      First International   $922,760.00

  4    2201                         1-17-2020                      First International   $1,200,000.00
       8823                         1-22-2020                      Franco Noval          $4,500,000.00
  5
       Total NSF Checks issued by Jadelle/Jona to Plaintiffs, Marco & Noval              $13,372,760.00
  6
      54.     On 1-17-2020 Jona Rechnitz (and Jadelle and Prado) issued two checks to First
  7
              International totaling $2,122,760.00: (1) Check # 2200 for $922,760.00; and (2) Check #
  8
              2201 for $1,200,000.00. Both checks were NSF at the time of tender. Both checks were
  9
              NSF at the time of tender, in violation of the California Civil Code § 1719 and the
 10
              California Penal Code §476a.
 11
 12    Check #                      Date                           To                    $

 13    2200                         1-17-2020                      First International   $922,760.00
       2201                         1-17-2020                      First International   $1,200,000.00
 14
       Total NSF Checks issued by Jadelle/Jona to First International                    $2,122,760.00
 15

 16   55.     Based upon information and belief, defendant Prado, acting in concert with Jona, and to
 17           further his scheme, had his girlfriend or another representative at Wells Fargo Bank issue a
 18           stop payment on the checks, that Plaintiffs were going to deposit.
 19   56.     During this entire time, Jona repeatedly lied to Plaintiffs about his intentions and abilities
 20           to honor the $12,000,000.00 Personal Guaranty, lied to Plaintiffs about honoring the terms
 21           of the Consignment Memos, lied to Plaintiffs that the deals with his clients were
 22           consummated, lulled, and attempted to fabricate one excuse after another to delay paying
 23           Plaintiffs, and hid the truth from Plaintiffs through stonewalling and lies. Repeated
 24           demands have been made to Jona to return the Consigned Jewelry and/or to pay the
 25           balance. Instead, Jona, took numerous steps to lull Plaintiffs into a false sense of security to
 26           buy more time, and to keep this matter secret via phone calls and WhatsApp texts.
 27   57.     On 1-30-2020 at 11:35am, Jona introduced Anter to an attorney at Williams & Cohen
 28

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -24-

                                                                                         EXHIBIT "7", PAGE 180
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            189  189
                                                                of 189
                                                                     ofof725
                                                                   286    725 ID #:394
                                                                         Page




  1           about the Rechnitz family’s proposed bailout to pay Plaintiffs in full:

  2           “Oved meet Reuven. Reuven oved is a vendor I owe and used his goods for loans.
              He has been the single biggest force in helping keep people calm. He needs to
  3           hear from you in order to continue please. Thank you.” [Emphasis added].

  4   58.     On 2-4-2020 at 2:06:00, Jona wrote Anter about how his family is trying to bail him out:

  5           “I gave your email address. Late tonight you will get an email from the lawyer in
              charge of this for me. So you have someone communicating besides me to get this
  6           situation resolved that you can be in touch with. Please confirm receipt of this
              message.
  7
      59.     That night, on 2-4-2020 at 9:40pm, attorneys from Williams & Cohen wrote Plaintiffs
  8
              about the purported bailout:
  9
              “We write with an update on Jona Rechnitz. A family member of Mr. Rechnitz has
 10           informed our law firm that the family member is seeking to refinance certain real
              property in order to satisfy Mr. Rechnitz's outstanding liabilities. We currently
 11           have no visibility into the family member's interest in the property, the value of the
              property, or what, if any equity, the family member has in it. If you are represented
 12           by counsel, please let us know and provide your counsel's contact information. Our
              client's desire is to resolve this matter amicably.”11
 13
      60.     Meanwhile, on 2-10-2020, as reported in the NY Post: “Ex-de Blasio crony used
 14
              Kardashian ties for fraud scheme, lawsuit claims,”
 15
              (https://nypost.com/2020/02/09/ex-de-blasio-crony-used-kardashian-ties-for-fraud-scheme-
 16
              lawsuit-claims/), and as reported in the 3-6-2020 article in JCK: “The Troubling Case of
 17
              Jona Rechnitz”
 18
              (https://www.jckonline.com/editorial-article/the-troubling-case-jona-rechnitz/), and as
 19
              reported in the 3-10-2020 NY Daily News article “Corrupt Mayor de Blasio donor Jona
 20
              Rechnitz faces new FBI probe in L.A.: court papers”
 21
              (https://www.nydailynews.com/new-york/ny-rechnitz-los-angeles-probe-20200310-nrzbb6
 22
              263nga3hkcyob2lw46wq-story.html), one of Jona’s recently defrauded victims filed a
 23
              lawsuit entitled: Victor Franco Norval vs Jona S. Rechnitz, Rachel Rechnitz, Jadelle Inc., a
 24
              California Corporation; Jadelle Jewelry and Diamonds, LLC, a Delaware Limited
 25
              Liability Company; Levin Prado Aka Levon Prado, an Xiomara Cortez, LASC #
 26

 27
              11
               A true and correct copy of the 2-4-2020 lulling letter from Williams & Cohen is attached
 28   hereto as Exhibit “11” and is incorporated herein by this reference.
      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -25-

                                                                                    EXHIBIT "7", PAGE 181
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            190  190
                                                                of 190
                                                                     ofof725
                                                                   286    725 ID #:395
                                                                         Page




  1           20SMCV00216, for (1) Fraud (2) Civil Theft (Penal Code, § 496), (3) Breach of Contract,

  2           (4) Conspiracy to Commit Theft, Fraud, and Fraud by Concealment, (5) Appointment of

  3           Receiver seeking damages of $7,000,000.00.

  4   61.     And then on 2-20-2020, as reported in the NY Post “De Blasio donor Jona Rechnitz

  5           accused of $1M scam in California,”

  6           (https://nypost.com/2020/02/28/de-blasio-donor-jona-rechnitz-accused-of-1m-scam-in-cali
  7           fornia/) another one of Jona’s defrauded victims filed a lawsuit entitled: Israel Sam

  8           Gorodistian vs. Jadelle Jewelry and Diamonds, LLC, a Delaware Limited Liability

  9           Company; Jadelle Inc., a California Corporation; Jona Rechnitz, Rachel Rechnitz, Robert

 10           Rechnitz, LASC # 20STCV07425, for 1. Conversion; 2. Civil Theft (Pen. Code § 496); 3.

 11           Fraud – False Promise; 4. Negligent Misrepresentation; 5. Civil Conspiracy to Defraud; 6.
 12           Breach of Oral Contract (2 Counts); 7. Breach of Implied-in-fact Contract (2 Counts); 8.

 13           Money Lent; 9. Account Stated; and 10. Breach of Written Guaranty seeking damages of

 14           $1,659,333.33.

 15   62.     On 3-9-2020, and unaware of the extent of Robert’s involvement, Plaintiffs’ counsel

 16           Baruch Cohen (“Cohen”) reached out to the Cohen-Williams firm purportedly representing

 17           Jona’s cousin, in the interests of avoiding this litigation, inquiring as to the status of the

 18           proposed bailout of Jona. Was it happening or not, and if so, when? Cohen’s clients needed

 19           to know whether they will be suing Jona and Robert or not (hopefully not).

 20                                  RACHEL RECHNITZ’S CULPABILITY

 21   63.     On information and belief, it cannot be said that Rachel is an "innocent" spouse. Rachel

 22           knew of, participated in some level, and endorsed Jona’s frauds. She is the managing

 23           member of Jadelle LLC, the Chief Executive Officer for Jadelle Inc., and the sole

 24           officer/member of both. She knowingly ceded complete control over Jadelle’s finances to
 25           her felon partner husband Jona (and Prado) who were not corporate officers, and who had

 26           no corporate authority, on her/Jadelle’s behalf, stealing millions of dollars from Plaintiffs

 27           (and others), and issued millions of dollars in knowingly bad checks. She promoted Jadelle

 28           at trade shows and on her website for Jadelle. She has been paying off Jona’s defrauded

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -26-

                                                                                       EXHIBIT "7", PAGE 182
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            191  191
                                                                of 191
                                                                     ofof725
                                                                   286    725 ID #:396
                                                                         Page




  1           creditors through her Paypal and personal bank accounts. Simply stated, Jona and Rachel

  2           (and Jadelle) are one and the same, Jadelle is nothing more than a conduit through which

  3           Jona and Rachel continue to operate their criminal enterprise.

  4   64.     On information and belief, what appeared, at first glance, to be a successful jewelry

  5           company was, as it tuns out, a complete sham. In truth, Jadelle was a mere front for Jona

  6           and Rachel to run their fraudulent enterprise and for Jona to continue his trail of fraud that
  7           has followed him from New York to California. By incorporating Jadelle back in

  8           December 2017, Rachel (and Jona) Rechnitz created through Jadelle the perfect vehicle for

  9           theft for themselves and those fortunate enough to benefit from their transgressions. Even

 10           after Jona pled guilty to fraud charges in New York, Jona traveled back to Los Angeles

 11           where he engaged in a massive $30,000,000.00 fraud to enrich themselves and others at the
 12           expense of reputable local businessman like Plaintiffs who trusted them, thinking Jona was

 13           immune from prosecution due to the plea deal he struck with New York prosecutors.

 14   65.     On information and belief, Jona and Rachel Rechnitz, Jadelle’s insiders have sacrificed

 15           whatever assets the company may have once had leading to it’s collapse, in a quest to not

 16           only enrich themselves, but the numerous other insiders and parties who have received

 17           illicit and improper transfers.

 18   66.     On information and belief, rather than atone for his past crimes, Jona (along with Rachel),

 19           have continued to use Jadelle as a front to further defraud innocent parties, such as

 20           Plaintiffs, and employed a legion of lawyers as part of their collective effort to illegally

 21           “lull” victims into sitting on their rights, hoping to gain tactical advantages in litigation and

 22           allowing more time for the Rechnitz’s and Jadelle to further transfer and conceal assets.

 23   67.     Rachel and Jona Rechnitz (and Jadelle) have directed numerous “lulling letters” in

 24           furtherance of their scheme to defraud Plaintiffs and other creditors. A lulling letter is
 25           “designed to lull the victims into a false sense of security, postpone their ultimate

 26           complaint to the authorities, and therefore make apprehension of the defendants less

 27           likely.” United States v. Manarite, 44 F.3d 1407, 1412 (9th Cir. 1995) (quoting United

 28           States v. Shaw, 97 F.3d 1463 (9th Cir. 1996). Most specifically, these lulling letters display

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -27-

                                                                                      EXHIBIT "7", PAGE 183
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            192  192
                                                                of 192
                                                                     ofof725
                                                                   286    725 ID #:397
                                                                         Page




  1           the collective intent of the Rechnitz’s and Jadelle to defraud Plaintiffs and other creditors.

  2   68.     On information and belief, Rachel had knowledge of Jona’s fraudulent and malicious acts,

  3           ratified, adopted, and/or approved them, assented and acquiesced to them (respondeat

  4           superior), and failed to disavow them in a reasonable time. She retained the benefits of her

  5           felon partner husband Jona’s fraudulent acts by living an exorbitant lifestyle Rachel

  6           certainly benefitted from Jona’s frauds as she was living off her exorbitant and lavish life-
  7           style from stolen funds and was living off the fat of the land at the expense of defrauded

  8           creditors and Plaintiffs. In Rechnitz’s criminal matter the Court observed that the

  9           Rechnitz’s living expenses were exorbitant, they had no salary, and were using $35,000 to

 10           $50,000 a month (or more) in personal loans from Jadelle to cover their living expenses,

 11           which: “show[ed] a degree of lavishness that is hard to understand in relationship to
 12           [Rechnitz’s] debts,” including, $17,000 per month in rent and $5,000 in groceries and

 13           supplies. Further, in the Gorodistian matter, it was reported that Rechnitz was able to

 14           provide a $400,000 2012 Bugatti sports car and $7,000,000 in diamonds as collateral for

 15           loans from Victor Norval totaling $5,800,000.” [Emphasis added].

 16   69.     On information and belief, Rachel certainly knew of her partner husband’s frauds. She

 17           certainly knew of Jona’s: $45,000,000.00 Ponzi Scheme Debt; $12,000,000.00 Peralta

 18           Ponzi Scheme; $80,000,000.00 Jason Nissen Ticket Ponzi Scheme; $19,000,000.00

 19           criminal restitution order - totaling $156,000,000.00 of financial devastation and fraud to

 20           innocent victims, knew of Jona’s criminal past that he pled guilty, etc. She certainly knew

 21           of Jona’s other debt of $307,481.28 in the matter of American Express National Bank vs

 22           Jona S Rechnitz, LASC # 19STCV29830, that he stipulated to a judgment for $295,058.15,

 23           for a total of $156,295,058.15 in debt.

 24   70.     While marriage to Jona or merely owning Jadelle is an inappropriate basis in and of itself
 25           for imputing Rachel’s fraud, her knowledge of his massive frauds concurrent with her

 26           participation in the use or enjoyment of the misappropriated stolen property and funds

 27           confers liability on her for fraud.

 28

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -28-

                                                                                     EXHIBIT "7", PAGE 184
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            193  193
                                                                of 193
                                                                     ofof725
                                                                   286    725 ID #:398
                                                                         Page




  1           JONA AND ROBERT RECHNITZ’s $12,000,000.00 PERSONAL GUARANTY

  2   71.     On information and belief, Jona personally ingratiated himself to Anter, as an Orthodox

  3           Jewish diamond dealer, leading Anter to believe that Jona was more trustworthy than

  4           others because of his Orthodox faith and belief in Jewish law (and common Orthodox

  5           Jewish friends in and out of the Diamond industry), which requires honesty and maximum

  6           integrity. These types of internal community relationships such as the Orthodox Jewish
  7           diamond community create a vulnerability for affinity fraud to be perpetuated. Jona

  8           targeted Anter exploiting his standing in, and knowledge of, the customs and practices of

  9           this community to further his fraudulent scheme. This type of illegal activity is commonly

 10           referred to as “affinity fraud,” and refers to scams that prey upon members of identifiable

 11           groups, such as religious or ethnic communities, the elderly, or professional groups. The
 12           perpetrators of affinity fraud scams, like Jona, frequently are, or pretend to be, members of

 13           the group, and they exploit the trust and friendship that exist in groups of people who have

 14           something in common. The conventional thinking is that the religious man doing business

 15           with you is unlikely to ruthlessly rip you off.

 16   72.     On information and belief, Jona and his father Robert Rechnitz’s (“Robert”) modus

 17           operandi is as follows: Robert would meet Anter at Pat’s Kosher Restaurant on Pico,

 18           endearing Anter with old school charm warmth & friendship to place him at ease, while

 19           Jona would defraud and steal from him. Then, once Jona’s fraud was discovered by his

 20           victims (including Anter), Robert was there officially trying to clean up Jona’s messes,

 21           further lulling the defrauded creditors (including Anter), with promises of bailouts, putting

 22           his friendships with Jona’s victims on the line so-to-speak, in the unspoken understanding

 23           that an action against Jona would be tantamount to an action against Robert. The two acted

 24           in tandem like a tag-team to further defraud Anter and other victims.
 25   73.     On the one hand, it is laudable for a loving parent to come to the aid of their child in

 26           distress, no matter what. On the other hand, in this case, Anter believes that Robert’s

 27           involvement was too interwoven with Jona’s criminal actions to be innocent or laudable.

 28           For example, throughout their relationship, Jona constantly brought his father Robert into

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -29-

                                                                                    EXHIBIT "7", PAGE 185
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            194  194
                                                                of 194
                                                                     ofof725
                                                                   286    725 ID #:399
                                                                         Page




  1           the conversations and transactions portraying him to Anter as the moral authority and the

  2           one overseeing and coaching Jona’s affairs, who’s presence conferred legitimacy on Jona’s

  3           wild bragging and transactions, who appeared at the epicenter whenever Jona’s frauds were

  4           discovered by his victims (including Anter).

  5   74.     On 3-6-19 at 13:11:48, Jona texted Plaintiffs, dropping Robert’s family connection to

  6           Anter to induce him to do business with him:
  7           “That’s my wife. By the way my father knows you he used to give free space on
              La Brea to RABBI Dweck. Bobby.” [Emphasis added].
  8
      75.     On 4-3-19 at 18:00:56 Jona texted Anter an invitation to come to a lavish party citing
  9
              Robert as one of the inducements for Anter to come, creating a false sense of credibility
 10
              about himself and his business:
 11
              “I need you and your wife to come to dinner tomorrow night at the Waldorf Astoria
 12           one of my biggest clients gave $10 million to the aids foundation I had to buy a
              table very expensive one I want to fill the seats my dad will be there too.”
 13           [Emphasis added].

 14   76.     On 6-25-2019, Robert signed a personal Guaranty to Plaintiffs assuring them that Robert

 15           “stand(s) behind Jona and all his dealings...” [Emphasis added] (a strange and bizarre

 16           comment for Robert to make at a time when Jona was being criminally prosecuted in New

 17           York).

 18   77.     On 7-8-19 at 11:50:24, Jona texted Anter asking him to come to a meeting to partner with

 19           his father:

 20           “Also can my father join us for lunch I wanted to get to know you a little bit and I
              think we have a good real estate deal to do together” and then at 15:21:12, Jona
 21           texted Anter: “My dad has a meeting I asked him to include you he said let’s go
              see it tomorrow and talk tomorrow.” [Emphasis added].
 22
      78.     On 8-8-19 at 15:24:03 and at 15:24:12, Jona texted Anter of his father’s coaching:
 23
              “My Dad is a nice guy doesn’t talk when ppl owe him ?? lee. Yossi. But keeps
 24           getting mad I talk to you too much.” [Emphasis added].
 25   79.     On 9-20-19 at 10:32:16, Jona texted Plaintiffs about his father’s religious practices:

 26           “And my family just my father does the blessing and then after he does a blessing
              of course they go up to the mother as well just to give her a hug and say Shabbat
 27           shalom.” [Emphasis added].

 28   80.     Indeed, and as stated above, Robert Rechnitz’s 10-21-2019 letter to Judge Hellerstein

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -30-

                                                                                    EXHIBIT "7", PAGE 186
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            195  195
                                                                of 195
                                                                     ofof725
                                                                   286    725 ID #:400
                                                                         Page




  1           reveals the true nature of his son’s frauds - and of his oversight:

  2           “It was unfair of me to allow Jona to take so many responsibilities upon himself
              without my guidance and involvement.”
  3
      The upshot of his letter is, that now that Jona Rechnitz has returned to Los Angeles, his father
  4
      Robert is now involved and guided him in his actions.
  5
      81.     On information and belief, and parenthetically, Robert was recently placed into an
  6
              involuntary bankruptcy/receivership by his creditor ITOR 116 SF LLC in Israel, Case #
  7
              27255-09-18 for debts in excess of approximately 9,500,000.00 shekel ($2,600,000.00
  8
              dollars) (“Receiving order against businessman Robert Rechnitz, who is close to
  9
              Netanyahu” http://www.calcalist.co.il//articles/0,7340,L-3803076,00.html) but the Israeli
 10
              bankruptcy does not stay Plaintiffs’ claims against him in this country.
 11
            ROBERT & RACHEL’S RECHNITZ’S $12,000,000.00 PERSONAL GUARANTY
 12
      82.     Again, on 6-25-2019, Jona & Robert Rechnitz personally guaranteed up to $12,000,000.00
 13
              debt to Plaintffs, and on 6-27-2019, Jona & Rachel Rechnitz personally guaranteed up to
 14
              $12,000,000.00 to Plaintiffs..
 15
      83.     Robert’s 6-25-2019 Personal Guaranty reads as follows:
 16
              Dear Oved / First International Diamonds Inc., I very much enjoyed speaking to
 17           you by phone. Jona has shared some of your conversations with me. Thank you for
              being a confidant for Jona. He mentioned to me about how your Father had a
 18           special bond and relationship with you. I was also privileged to have a close
              relationship with my Father, as did Jona. I'm sure you will find much success in
 19           your dealings together. I completely understand your desire to know that Jona's
              family is aware of his dealings with you and stands behind him. I am pleased to
 20           confirm that I stand behind Jona and all his dealing with you. You have
              indicated that you have extended memos up to the amount of $12,000,000.00. If
 21           for some reason you need to callback your credit line, all merchandise will be
              returned to you, and any cash deficiencies will be repaid by me. . May your
 22           confidence in Jona and your extension of credit be profitable for both of you.
              BOBBY RECHNITZ / CC: JONA RECHNITZ [Emphasis added]
 23
      84.     Jona personally handed Robert’s Personal Guaranty letter to Anter several days after
 24
              Robert orally promised to personally guaranty Jona’s debts to Plaintiffs, while all three
 25
              were meeting at Pat’s Kosher Restaurant on Pico Boulevard.
 26
      85.     In hindsight, the question that now vexes Plaintiffs is how (or why) on 6-25-2019 did
 27
              Robert and Jona, and on 6-27-2019 did Robert and Rachel personally guaranty Plaintiffs’
 28

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -31-

                                                                                    EXHIBIT "7", PAGE 187
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            196  196
                                                                of 196
                                                                     ofof725
                                                                   286    725 ID #:401
                                                                         Page




  1           $12,000,000.00 debts when they already knew of Jona’s: $45,000,000.00 Ponzi Scheme

  2           Debt; $12,000,000.00 Peralta Ponzi Scheme; $80,000,000.00 Jason Nissen Ticket Ponzi

  3           Scheme; $19,000,000.00 criminal restitution order - totaling $156,000,000.00 of financial

  4           devastation and fraud to innocent victims, knew of Jona’s criminal past that he pled guilty,

  5           etc. Certainly Robert & Rachel knew of Jona’s other debt of $307,481.28 in the matter of

  6           American Express National Bank vs Jona S Rechnitz, LASC # 19STCV29830, that he
  7           stipulated to a judgment for $295,058.15, for a total of $156,295,058.15 in debt. With

  8           hindsight being 20/20, it appears that Robert and Rachel were standing behind all of Jona’s

  9           frauds, and ratifying them.

 10   86.     In further hindsight, the question that further vexes Plaintiffs is how (or why) on 6-25-2019

 11           did Robert personally guaranty up to $12,000,000.00 of Jona’s debts to Plaintiffs, when
 12           Robert was already deeply in debt as of that date? On information and belief, Robert did

 13           not have the financial wherewithal on 6-25-2019 to personally guaranty $12,000,000.00 to

 14           Plaintiffs in case Jona defaulted. Based on the recent Israeli involuntary bankruptcy that

 15           was filed against Robert, the petitioning creditor ITOR 116 SF LLC sued Robert on 9-13-

 16           2013 for fraud and breach of contract, LASC # BC521311, and obtained a $2,655,280.40

 17           judgment against him on 12-30-2015, which was unpaid, forcing ITOR 116 SF LLC to

 18           recently apply to the Israeli courts to seize Robert’s home in Jerusalem through the Israeli

 19           bankruptcy proceeding.

 20   87.     Thus, it appears that Robert and Rachel (and Jona) had absolutely no legitimate basis to

 21           personally guarantee Jona’s $12,000,000.00 debts to Plaintiffs and lacked the financial

 22           wherewithal to personally guaranty them. Hence, Robert and Rachel are liable to Plaintiffs

 23           for not only breach of the Personal Guaranty, but also for fraud, promissory fraud, and

 24           conspiracy to defraud.
 25   88.     On 3-9-2020, and yet still unaware of the extent of Robert’s involvement in Jona’s

 26           criminal affairs, Cohen extended a professional courtesy to Robert to inform him that

 27           Cohen had been retained by (Peter Marco, who was introduced to Cohen by Robert’s son

 28           Jona) and by Plaintiffs to sue Jona and Robert, inquiring (hoping) that the bailout was

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -32-

                                                                                   EXHIBIT "7", PAGE 188
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            197  197
                                                                of 197
                                                                     ofof725
                                                                   286    725 ID #:402
                                                                         Page




  1           imminent, to avoid the litigation. Cohen told Robert that he personally preferred not to

  2           have to sue Robert, as both pray at the same synagogue in Hancock Park and have known

  3           each other for years. Cohen acknowledged that Robert attempted to help Cohen in the past

  4           and was gracious in Cohen’s time of need, as Cohen was to Robert’s. Cohen made it clear

  5           that he took no joy in prosecuting this case, as Cohen personally agonized over it for over a

  6           month ever since his clients were being pursued by their vendors because of Jona’s
  7           fraudulent actions. But, Cohen explained, that Jona placed Cohen’s clients in a terrible

  8           predicament exposing them to millions of dollars of damages from their vendors, and the

  9           scope of Jona’s perfidy and betrayal was so breathtaking, overwhelming and devastating,

 10           that Cohen’s clients absolutely insisted that Cohen protect their interests. While Cohen did

 11           not expect Robert to be pleased with this decision, as their attorney, Cohen owed them a
 12           100% duty and must represent their interests.

 13   89.     Cohen initially explained to Robert the basis of the cause of action for Breach of Written

 14           Guaranty against him is the 6-25-2019 letter that appears to be written by Robert, and

 15           signed by Robert and Jona, personally guarantying up to $12,000,000.00 to Plaintiffs.

 16           Surprisingly, Robert emphatically denied to Cohen that he ever signed a personal guaranty

 17           to Plaintiffs. Cohen told Robert that he has the signed personal guaranty in his file and

 18           Robert repeatedly denied it.

 19   90.     3-10-2020 was the Jewish holiday of Purim, and Robert approached Cohen in synagogue

 20           that night acknowledging the professional courtesy extended to him, and asked to speak to

 21           Cohen under the guise and pretext of wanting to talk about “nothing legal, just as friends.”

 22           Cohen reiterated the above, and Robert repeatedly denied personally guaranteeing the debts

 23           to Plaintiffs.

 24   91.     Robert’s denial that he personally guaranteeing the debts to Anter was indeed curious, as
 25           Cohen had a copy of Robert’s 6-25-2019 Personal Guaranty in his file. So, what was

 26           Cohen to make of Robert’s denials? Was he involved with Jona’s frauds, or was he not? If

 27           indeed, Robert did not sign the Personal Guaranty to Anter (as he previously confirmed to

 28           Anter) then that would mean that Jona forged his own father’s name to Robert’s 6-25-2019

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -33-

                                                                                    EXHIBIT "7", PAGE 189
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            198  198
                                                                of 198
                                                                     ofof725
                                                                   286    725 ID #:403
                                                                         Page




  1           Personal Guaranty to Anter, and shamelessly exploited Anter’s trust and his father’s name,

  2           using a doctored document to continue to commit crimes while out on bail.

  3   92.     On 3-10-2020 at approximately 10:00pm that night, Jona resumed and resorted to his

  4           criminal behavior and called Marco, livid that Cohen is “going after his family and his

  5           father” threatening him and Anter that unless he receives a letter from Marco and Anter

  6           that they will be firing Cohen as their attorney, that Jona will engage in an all out war,
  7           “destroy” “rip apart” and “mess and fuck Cohen good” with the State Bar (claiming to

  8           have texts that Cohen was his lawyer creating a conflict of interest), and report Anter

  9           criminally. Jona repeated his bogus pledge that his cousin is still working on bailing him

 10           out to make Marco whole within one week, but that it was conditional on them firing

 11           Cohen. Jona brazenly assured Marco that his role as one of the single most important and
 12           prolific white collar cooperating witnesses in the recent history of the Southern District of

 13           New York, with his working closely with the FBI as an informant, along with the fact that

 14           he only received 10 months custody time with 5 months house arrest, that since the FBI

 15           needs him as an informant so badly in the New York case that they would never do

 16           anything to him no matter what he did, making him immune from any further prosecution

 17           (mistakenly believing that this provides him some kind of ill-conceived immunity from

 18           committing criminal acts of fraud and extortion in California [ie., Penal Code 518]). [See,

 19           the NY Daily News 4-15-2020 article “Mayor de Blasio donor Jona Rechnitz boasted of

 20           FBI ties to scammed diamond dealer: suit”

 21           (https://www.nydailynews.com/new-york/ny-rechnitz-diamond-dealer-suit-20200415-olvc

 22           wcmkzfeuljb7olc4xwmtwy-story.html)]. Tragically, Jona learned nothing from his life of

 23           crime and resorted to his old tricks of extortion and blackmail, and if anything, has become

 24           emboldened by it.
 25   93.     In said late night conversation, Jona immediately conferenced-in his father Robert into the

 26           late night conversation under the guise and pretext of wanting to talk about “nothing legal,

 27           just as friends” (the same ploy as with Cohen).

 28   94.     Obviously, whatever good will Cohen was prepared to extend to Robert disintegrated by

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -34-

                                                                                     EXHIBIT "7", PAGE 190
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            199  199
                                                                of 199
                                                                     ofof725
                                                                   286    725 ID #:404
                                                                         Page




  1           Jona’s extortion call and Robert’s convenient joinder late that night.

  2   95.     After Jona finished threatening Marco, Cohen and Anter, Jona texted Marco at 10:55pm a

  3           veiled confirmation of the conversation:

  4

  5

  6
  7

  8

  9

 10

 11
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
 25

 26

 27

 28

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -35-

                                                                                   EXHIBIT "7", PAGE 191
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            200  200
                                                                of 200
                                                                     ofof725
                                                                   286    725 ID #:405
                                                                         Page




  1

  2

  3

  4

  5

  6
  7

  8

  9

 10

 11
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
 25

 26

 27

 28

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -36-

                                                                       EXHIBIT "7", PAGE 192
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            201  201
                                                                of 201
                                                                     ofof725
                                                                   286    725 ID #:406
                                                                         Page




  1   96.     As to Jona’s threats to report Cohen to the State Bar, Jona merely introduced Cohen to

  2           Peter Marco and nothing more. Jona was never Cohen’s client, and Cohen was never

  3           Jona’s lawyer, as evidenced by Jona’s texts to Cohen.

  4

  5

  6
  7

  8

  9

 10

 11
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
 25

 26

 27

 28

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -37-

                                                                                EXHIBIT "7", PAGE 193
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            202  202
                                                                of 202
                                                                     ofof725
                                                                   286    725 ID #:407
                                                                         Page




  1   97.     Obviously, by this lawsuit, Cohen is not resigning and will remain counsel of record for

  2           plaintiffs, and he and Plaintiffs will not be scared away or intimidated by Jona’s criminal

  3           threats of extortion.

  4   98.     As reported in the 2-12-2020 NY Post article “DeBlasio Donor Jona Rechnitz Used

  5           Kardashian Ties to Further His Schemes”

  6           (http://thejewishvoice.com/2020/02/deblasio-donor-jona-rechnitz-used-kardashian-ties-to-f
  7           urther-his-schemes/) and in the 4-15-2020 NY Post article “Jona Rechnitz headed for self

  8           destruction like Adam Sandler in ‘Uncut Gems’: suit”

  9           (https://nypost.com/2020/04/15/jona-rechnitz-headed-for-self-destruction-like-adam-sandle

 10           r-in-uncut-gems-suit/) Jona Rechnitz’s dark dealings is eerily similar of the character

 11           Howard Ratner, played by actor Adam Sandler, in the 2019 film “Uncut Gems,” of a
 12           charismatic debt-ridden gambling addict, a wheeling, dealing, greedy Jewish diamond

 13           dealer, scheming, ripping people off, swearing and making bold plays to try and advance

 14           his own life, clearly headed toward self-destruction.

 15                                          FIRST CAUSE OF ACTION

 16                          INTENTIONAL MISREPRESENTATION & FRAUD

 17                (On behalf of Plaintiffs as to Jona Rechnitz, Rachel Rechnitz, Robert Rechnitz)

 18   99.     Plaintiffs hereby incorporate by reference as though fully set forth in full herein, all

 19           preceding Paragraphs of this Complaint.

 20   100.    The foregoing representations made by Jona Rechnitz, Rachel Rechnitz, Robert Rechnitz,

 21           and Levin Prado were false when they were made, and Defendants knew the

 22           representations to be false. Defendants did not intend to comply with the promises and

 23           representations when they were made.

 24   101.    Specifically, Jona made the following misrepresentations to Plaintiffs:
 25           a.       On 6-25-2019, Jona (and Robert Rechnitz)) personally guaranteed Plaintiff’s

 26                    $12,000,000.00 in debt, at a time when Jona was in at least $156,295,058.15 in

 27                    debt and had no possible way of honoring that promise.

 28           b.       On 6-27-2019, Jona (and Rachel Rechnitz) personally guaranteed Plaintiff’s

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -38-

                                                                                      EXHIBIT "7", PAGE 194
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            203  203
                                                                of 203
                                                                     ofof725
                                                                   286    725 ID #:408
                                                                         Page




  1                    $12,000,000.00 in debt, at a time when Jona was in at least $156,295,058.15 in

  2                    debt and had no possible way of honoring that promise. Their 6-27-2019 Personal

  3                    Guaranty included the following representations:

  4                    i.       That Jona (and Jadelle) accepted Plaintiffs’ Consigned Jewelry for

  5                             inspection purposes only,

  6                    ii.      That Plaintiffs’ Consigned Jewelry shall remain in the name of Plaintiffs
  7                             (and not in Jona & Jadelle’s names),

  8                    iii.     That Jona (and Jadelle) would return Plaintiffs’ Consigned Jewelry upon

  9                             Plaintiff’s demand,

 10                    iv.      That Jona (and Jadelle) would return Plaintiffs’ Consigned Jewelry to

 11                             Plaintiff in good condition,
 12                    v.       That if Jona (and Jadelle) failed to return Plaintiffs’ Consigned Jewelry

 13                             upon demand, then Jona (and Jadelle, Rachel & Robert) would pay

 14                             Plaintiffs $2,107,715.00 and $36,225.00.

 15                    vi.      That Jona (and Jadelle, Rachel & Robert) would liable to Plaintiffs for any

 16                             loss or damage to Plaintiffs’ Consigned Jewelry resulting from fire, theft,

 17                             breakage, or any other cause whatsoever,

 18                    vii.     That Jona (and Jadelle, Rachel & Robert) immediately named Plaintiffs as

 19                             an additional insured on any and all applicable insurance policies with

 20                             respect to Plaintiffs’ Consigned Jewelry.

 21           c.       On 7-3-19 at 21:58:14 Jona Whatsapp texted Plaintiffs confirming the

 22                    representations made in the UCC Financing Statement and the Personal Guaranties

 23                    were valid and that Plaintiffs were ‘protected.’

 24           d.       Prior to 12-13-2019 and on 12-30-2019, and thereafter, Jona Rechnitz repeatedly
 25                    represented to Plaintiffs: (1) that he had a buyer, (2) that he sold the two pieces of

 26                    Plaintiffs’ Consigned Jewelry to said buyer, (3) that he was awaiting receipt of

 27                    payment from said buyer, & (4) that the rest of Plaintiffs’ Consigned Jewelry

 28                    remained in his possession on consignment.

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -39-

                                                                                      EXHIBIT "7", PAGE 195
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            204  204
                                                                of 204
                                                                     ofof725
                                                                   286    725 ID #:409
                                                                         Page




  1           e.       On 12-13-2019 and on 12-30-2019, Jona represented to Plaintiffs that he would pay

  2                    Plaintiffs $2,107,715.00 and $36,225.00.

  3           f.       On 1-2-2020 at 11:52:42am, Jona texted Anter confirming that he would not

  4                    release Anter’s merchandise to Jona’s buyer until Anter.

  5           g.       On 1-15-2020 at 19:28:36, Jona texted Anter confirming:

  6            1) wire comes in you get paid 2) I get the stones back if issue 3) I pay you don’t
              get stiffed. Only 3 options. I don’t foresee any issue. I have sold them before.
  7           Never had any problem whatsoever. And after they pay they need the certificates
              and I also need invoices reflective of our prices we agreed upon.
  8
              h.       On 1-15-2020 at 19:28:58, Jona Rechnitz Jona texted Anter confirming:
  9
              If they pay me tomorrow it is not able to wire until next day you know that.
 10           Pending and not useable until overnight.

 11           i.       On 2-4-2020 at 9:40pm, Jona’s attorneys’ lulling letter from Williams & Cohen to
 12                    Plaintiffs about the purported bailout.

 13   102.    The foregoing representations were made by Jona with the intent to deceive Plaintiffs and

 14           with knowledge that Plaintiffs would rely on them.

 15           a.       Jona’s (and Robert’s) 6-25-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs

 16                    was false because at that time, Jona was in at least $156,295,058.15 in debt and had

 17                    no possible way of paying Plaintiffs $12,000,000.00.

 18           b.       Jona’s (and Rachel’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs

 19                    was false because at that time, Jona was in at least $156,295,058.15 in debt and had

 20                    no possible way of paying Plaintiffs $12,000,000.00.

 21           c.       Jona’s (and Rachel’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs

 22                    was false because Jona (and Jadelle) did not keep to their promise of accepting

 23                    Plaintiffs’ Consigned Jewelry for inspection purposes only, and instead, stole

 24                    Plaintiffs’ Consigned Jewelry by giving it away to a 3rd party as collateral and
 25                    borrowed money from that third party.
 26           d.       Jona’s (and Rachel’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs
 27                    was false because Jona (and Jadelle) did not keep to their promise of keeping
 28                    Plaintiffs’ Consigned Jewelry in the name of Plaintiffs (and not in Jona & Jadelle’s

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -40-

                                                                                     EXHIBIT "7", PAGE 196
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            205  205
                                                                of 205
                                                                     ofof725
                                                                   286    725 ID #:410
                                                                         Page




  1                    names), and instead stole Plaintiffs’ Consigned Jewelry by giving it away to a 3rd

  2                    party as collateral and borrowed money from that third party.
  3           e.       Jona’s (and Rachel’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs
  4                    was false because Jona (and Jadelle) did not return Plaintiffs’ Consigned Jewelry
  5                    upon Plaintiff’s demand,
  6           f.       Jona’s (and Rachel’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs
  7                    was false because Jona (and Jadelle) did not return Plaintiffs’ Consigned Jewelry to
  8                    Plaintiff in good condition,
  9           g.       Jona’s (and Rachel’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs
 10                    was false because Jona (and Jadelle) did not pay Plaintiffs $2,107,715.00 and
 11                    $36,225.00.
 12           h.       Jona’s (and Rachel’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs
 13                    was false because Jona (and Jadelle) did not immediately named Plaintiffs as an
 14                    additional insured on any and all applicable insurance policies with respect to
 15                    Plaintiffs’ Consigned Jewelry.
 16           i.       Jona’s 7-3-19 at 21:58:14 Whatsapp text to Plaintiffs confirming the
 17                    representations made in the UCC Financing Statement and the Personal Guaranties
 18                    were valid and that Plaintiffs were ‘protected’ was false because Jona did not have
 19                    a buyer for the Consigned Jewelry, did not sell to them before, was not awaiting a
 20                    wire payment from this non-existent client, had no intention of returning the
 21                    Consigned Jewelry to Plaintiffs, and instead, stole Plaintiffs’ Consigned Jewelry by
 22                    giving it away to a 3rd party as collateral and borrowed money from that third party.
 23           j.       Jona’s 1-2-2020 at 11:52:42am, text to Anter confirming that he would not release
 24                    Anter’s merchandise to Jona’s buyer until Anter would get paid, was false because
 25                    Jona did not have a buyer for the Consigned Jewelry, did not sell to them before,
 26                    was not awaiting a wire payment from this non-existent client, had no intention of
 27                    returning the Consigned Jewelry to Plaintiffs, and instead, stole Plaintiffs’
 28                    Consigned Jewelry by giving it away to a 3rd party as collateral and borrowed

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -41-

                                                                                      EXHIBIT "7", PAGE 197
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            206  206
                                                                of 206
                                                                     ofof725
                                                                   286    725 ID #:411
                                                                         Page




  1                    money from that third party.

  2           k.       Jona’s 1-15-2020 at 19:28:36, text to Plaintiffs was false because Jona did not have

  3                    a buyer for the Consigned Jewelry, did not sell to them before, was not awaiting a

  4                    wire payment from this non-existent client, had no intention of returning the

  5                    Consigned Jewelry to Plaintiffs, and instead, stole Plaintiffs’ Consigned Jewelry by

  6                    giving it away to a 3rd party as collateral and borrowed money from that third party.
  7           l.       Jona’s attorneys’ 2-4-2020 at 9:40pm, lulling letter from Williams & Cohen to

  8                    Plaintiffs about the purported bailout, was false, as the Rechnitz family member

  9                    never offered Plaintiffs the promised bailout.

 10   103.    Plaintiffs detrimentally and reasonably relied on the foregoing representations by Jona.

 11   104.    Plaintiffs have been damaged by Jona’s false, intentional, and fraudulent representations

 12           and concealing of material information, as alleged above, in an amount to be proven at

 13           trial, but at least $1,976,225.00, which represents the consigned jewelry Jona lied to steal

 14           as well as tendered worthless instruments for.

 15   105.    Specifically, Rachel made the following misrepresentations to Plaintiffs:

 16           a.       On 6-27-2019, Rachel (and Jona Rechnitz) personally guaranteed Plaintiff’s

 17                    $12,000,000.00 in debt, at a time when Jona & Rachel were in at least

 18                    $156,295,058.15 in debt and had no possible way of honoring that promise. Their

 19                    6-27-2019 Personal Guaranty included the following representations:

 20                    i.       That Rachel (Jona and Jadelle) accepted Plaintiffs’ Consigned Jewelry for

 21                             inspection purposes only,

 22                    ii.      That Plaintiffs’ Consigned Jewelry shall remain in the name of Plaintiffs

 23                             (and not in Jona, Rachel & Jadelle’s names),

 24                    iii.     That Rachel (Jona and Jadelle) would return Plaintiffs’ Consigned Jewelry

 25                             upon Plaintiff’s demand,

 26                    iv.      That Rachel (Jona and Jadelle) would return Plaintiffs’ Consigned Jewelry

 27                             to Plaintiff in good condition,

 28                    v.       That if Rachel (Jona and Jadelle) failed to return Plaintiffs’ Consigned

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -42-

                                                                                     EXHIBIT "7", PAGE 198
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            207  207
                                                                of 207
                                                                     ofof725
                                                                   286    725 ID #:412
                                                                         Page




  1                             Jewelry upon demand, then Rachel (Jona and Jadelle would pay Plaintiffs

  2                             $2,107,715.00 and $36,225.00.

  3                    vi.      That Rachel (Jona and Jadelle) would liable to Plaintiffs for any loss or

  4                             damage to Plaintiffs’ Consigned Jewelry resulting from fire, theft, breakage,

  5                             or any other cause whatsoever,

  6                    vii.     That Rachel (Jona and Jadelle) immediately named Plaintiffs as an
  7                             additional insured on any and all applicable insurance policies with respect

  8                             to Plaintiffs’ Consigned Jewelry.

  9   106.    The foregoing representations were made by Rachel with the intent to deceive Plaintiffs

 10           and with knowledge that Plaintiffs would rely on them.

 11           a.       Rachel’s (and Jona’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs
 12                    was false because at that time, Jona and Rachel were in at least $156,295,058.15 in

 13                    debt and had no possible way of paying Plaintiffs $12,000,000.00.

 14           b.       Rachel’s (and Jona’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs

 15                    was false because Rachel (Jona and Jadelle) did not keep to their promise of

 16                    accepting Plaintiffs’ Consigned Jewelry for inspection purposes only, and instead,

 17                    Jona stole Plaintiffs’ Consigned Jewelry by giving it away to a 3rd party as collateral

 18                    and borrowed money from that third party.
 19           c.       Rachel’s (and Jona’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs
 20                    was false because Rachel (Jona and Jadelle) did not keep to their promise of
 21                    keeping Plaintiffs’ Consigned Jewelry in the name of Plaintiffs (and not in Jona &
 22                    Jadelle’s names), and instead stole Plaintiffs’ Consigned Jewelry by giving it away
 23                    to a 3rd party as collateral and borrowed money from that third party.
 24           d.       Rachel’s (and Jona’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs
 25                    was false because Rachel (Jona and Jadelle) did not return Plaintiffs’ Consigned
 26                    Jewelry upon Plaintiff’s demand,
 27           e.       Rachel’s (and Jona’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs
 28                    was false because Rachel (Jona and Jadelle) did not return Plaintiffs’ Consigned

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -43-

                                                                                      EXHIBIT "7", PAGE 199
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            208  208
                                                                of 208
                                                                     ofof725
                                                                   286    725 ID #:413
                                                                         Page




  1                    Jewelry to Plaintiff in good condition,

  2           f.       Rachel’s (and Jona’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs

  3                    was false because Rachel (Jona and Jadelle) did not pay Plaintiffs $2,107,715.00

  4                    and $36,225.00.

  5           g.       Rachel’s (and Jona’s) 6-27-2019 Personal Guaranty of $12,000,000.00 to Plaintiffs

  6                    was false because Rachel (Jona and Jadelle) did not immediately named Plaintiffs
  7                    as an additional insured on any and all applicable insurance policies with respect to

  8                    Plaintiffs’ Consigned Jewelry.

  9   107.    Plaintiffs detrimentally and reasonably relied on the foregoing representations by Jona.

 10   108.    Plaintiffs have been damaged by Jona’s false, intentional, and fraudulent representations

 11           and concealing of material information, as alleged above, in an amount to be proven at
 12           trial, but at least $1,976,225.00, which represents the consigned jewelry Jona lied to steal

 13           as well as tendered worthless instruments for.

 14   109.    Specifically, Robert made the following misrepresentations to Plaintiffs:

 15           a.       On 6-25-2019, Robert (and Jona Rechnitz) personally guaranteed Plaintiff’s

 16                    $12,000,000.00 in debt, at a time when Jona was in at least $156,295,058.15 in

 17                    debt and had no possible way of honoring that promise, and at the time that Robert

 18                    was placed into an involuntary bankruptcy/receivership by his creditor ITOR 116

 19                    SF LLC in Israel, Case # 27255-09-18 for debts in excess of $2,600,000.00 shekel

 20                    ($9,500,000.00 dollars), and had no possible way of honoring that promise.

 21   110.    The foregoing representations was made by Robert with the intent to deceive Plaintiffs

 22           and with knowledge that Plaintiffs would rely on them.

 23   111.    Plaintiffs detrimentally and reasonably relied on the foregoing representations.

 24   112.    Plaintiffs have been damaged by Defendants’ false, intentional, and fraudulent
 25           representations and concealing of material information, as alleged above, in an amount to

 26           be proven at trial, but at least $1,976,225.00, which represents the consigned jewelry Jona

 27           lied to steal as well as tendered worthless instruments for.

 28   113.    Plaintiffs further request the imposition of a constructive trust against all Defendants who

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -44-

                                                                                    EXHIBIT "7", PAGE 200
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            209  209
                                                                of 209
                                                                     ofof725
                                                                   286    725 ID #:414
                                                                         Page




  1           are in possession of the Consigned Jewelry set forth in the Consignment Memos and for an

  2           order and judgment that they hold the consigned jewelry and/or all proceeds therefrom as

  3           constructive trustees for the benefit of Plaintiffs.

  4   114.    In doing the things herein alleged, Defendants acted willfully, maliciously, and with the

  5           intent to cause injury and harm to Plaintiffs. Defendants are therefore guilty of malice

  6           and/or fraud in conscious disregard of Plaintiffs’ rights, thereby warranting an assessment
  7           of punitive and exemplary damages in an amount appropriate to punish Defendants, and

  8           each of them, and deter them and others from engaging in similar misconduct.

  9                                         SECOND CAUSE OF ACTION

 10                                    CIVIL THEFT (Cal. Penal Code, § 496)

 11                                   (On behalf of Plaintiff as to Jona Rechnitz)
 12   115.    Plaintiffs hereby incorporate by reference as though fully set forth in full herein, all

 13           preceding Paragraphs of this Complaint.

 14   116.    As a result of Jona conduct as alleged herein, they have violated California Penal Code,

 15           §496 that provides: “[e]very person who buys or receives any property that has been stolen

 16           or that has been obtained in any manner constituting theft or extortion, knowing the

 17           property to be so stolen or obtained, or who conceals, sells, withholds, or aids in

 18           concealing, selling, or withholding any property from the owner, knowing the property to

 19           be so stolen or obtained, shall be punished by imprisonment in a county jail for not more

 20           than one year, or imprisonment pursuant to subdivision (h) of Section 1170. However, if

 21           the value of the property does not exceed nine hundred fifty dollars ($950), the offense

 22           shall be a misdemeanor, punishable only by imprisonment in a county jail not exceeding

 23           one year, if such person has no prior convictions for an offense specified in clause (iv) of

 24           subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 or for an offense
 25           requiring registration pursuant to subdivision (c) of Section 290.

 26   117.    Jona obtained and received property from Plaintiffs, the $1,976,225.00 of Consigned

 27           Jewelry, in a manner constituting “theft,” as that term is defined in California Penal Code,

 28           § 484(a) that provides: “[e]very person who shall feloniously steal, take, carry, lead, or

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -45-

                                                                                     EXHIBIT "7", PAGE 201
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            210  210
                                                                of 210
                                                                     ofof725
                                                                   286    725 ID #:415
                                                                         Page




  1           drive away the personal property of another, or who shall fraudulently appropriate property

  2           which has been entrusted to him or her, or who shall knowingly and designedly, by any

  3           false or fraudulent representation or pretense, defraud any other person of money, labor or

  4           real or personal property or who causes or procures others to report falsely of his or her

  5           wealth or mercantile character and by thus imposing upon any person, obtains credit and

  6           thereby fraudulently gets or obtains possession of money, or property or obtains the labor
  7           or service of another, is guilty of theft.”

  8   118.    As a direct and proximate result of Defendants’ civil theft, Plaintiffs have been damaged in

  9           an amount to be proven at trial, but at least $1,976,225.00.

 10   119.    Pursuant to California Penal Code, §496(c), Plaintiffs are also entitled to recover treble

 11           damages from Defendants.
 12   120.    Pursuant to California Penal Code, §496(c), Plaintiffs are also entitled to recover attorneys’

 13           fees from Defendants.

 14   121.    Plaintiffs further request the imposition of a constructive trust against all Defendants who

 15           are in possession of the consigned jewelry set forth in the Consignment Memos and for an

 16           order and judgment that they hold the consigned jewelry and/or all proceeds therefrom as

 17           constructive trustees for the benefit of Plaintiffs.

 18   122.    In doing the things herein alleged, Defendants acted willfully, maliciously, and with the

 19           intent to cause injury and harm to Plaintiffs. Defendants are therefore guilty of malice

 20           and/or fraud in conscious disregard of Plaintiffs’ rights, thereby warranting an assessment

 21           of punitive and exemplary damages in an amount appropriate to punish Defendants, and

 22           each of them, and deter them and others from engaging in similar misconduct.

 23                                          THIRD CAUSE OF ACTION

 24              CIVIL CONSPIRACY TO COMMIT THEFT, FRAUD, AND FRAUD BY
 25                                                 CONCEALMENT

 26       (On behalf of Plaintiff as to Jona Rechnitz, Rachel Rechnitz. Robert Rechnitz, Levin Prado)

 27   123.    Plaintiffs hereby incorporate by reference as though fully set forth in full herein, all

 28           preceding Paragraphs of this Complaint.

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -46-

                                                                                      EXHIBIT "7", PAGE 202
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            211  211
                                                                of 211
                                                                     ofof725
                                                                   286    725 ID #:416
                                                                         Page




  1   124.    The frauds committed by Jona were committed with Rachel’s & Robert’s knowledge and

  2           direction, along with the assistance of Prado, making them personally liable. Without

  3           Rachel setting upon the entities to commit the frauds, Jona lying to steal the Consigned

  4           Jewelry, and Prado signing the checks, and Robert conning Plaintiffs into the Personal

  5           Guaranty, none of the below referenced offenses could have occurred.

  6   125.    Upon information and belief, Plaintiffs believe, that at all times relevant hereto
  7           Defendants, including but not limited to Jona, Rachel, Robert and Prado, formed a civil

  8           conspiracy and engaged in acts in operation and furtherance of that conspiracy

  9   126.    Jona and Prado conspired to make an illegal agreement to defraud Plaintiffs of the

 10           consigned jewelry and to commit civil theft.

 11   127.    Jona, with his wife Rachel, have set up companies to solicit consigned jewelry based upon
 12           the false premise they have clients to sell them to. Meanwhile they took Plaintiffs’

 13           consigned jewelry, swindled Plaintiffs in a large scale fraud by absconding with the three

 14           pieces of jewelry, and either pawned them off, or used them as collateral for loans to

 15           various questionable sources, and has not repaid Plaintiffs the $1,976,225.00. In reality,

 16           Jona liquidated Plaintiffs’ consigned jewelry, and refused to tell Plaintiffs how he spent the

 17           proceeds. Plaintiffs asked Jona to provide an accounting of the proceeds, and Jona refused

 18           to do so.

 19   128.    Jona deceived Plaintiffs to consign them the $1,976,225.00 in jewelry, with false promises

 20           of personal guaranties, that Robert denied ever making.

 21   129.    Plaintiffs are informed, believe, and thereupon allege that at all times relevant hereto,

 22           Defendants formed a civil conspiracy and engaged in the foregoing acts in operation and

 23           furtherance of that conspiracy.

 24   130.    Plaintiffs are informed, believe, and thereupon allege that at all times relevant hereto,
 25           Defendants committed the foregoing misrepresentations, wrongs, theft, and fraud for the

 26           purpose and in furtherance of a fraudulent conspiracy and scheme to defraud Plaintiffs, as

 27           alleged herein.

 28   131.    As a result of the civil conspiracy, each and every Defendant is liable and responsible for

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -47-

                                                                                    EXHIBIT "7", PAGE 203
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            212  212
                                                                of 212
                                                                     ofof725
                                                                   286    725 ID #:417
                                                                         Page




  1           the acts of the other Defendants in furtherance of the conspiracy and all damages resulting

  2           therefrom.

  3   132.    As a result of the civil conspiracy, Defendants are jointly and severally liable for

  4           $1,976,225.00.

  5   133.    The egregious nature of the Defendants/conspirators’ collective conduct is malicious,

  6           wanton, and willful. Plaintiffs need to be awarded punitive damages plus a judgment of
  7           joint and several liability.

  8                                        FOURTH CAUSE OF ACTION

  9                                                   CONVERSION

 10                                   (On behalf of Plaintiff as to Jona Rechnitz)

 11   134.    Plaintiffs hereby incorporate by reference as though fully set forth in full herein, all
 12           preceding Paragraphs of this Complaint.

 13   135.    At all times relevant, by virtue of their Consignment Memos and UCC-1 Financing

 14           Statement, Plaintiffs owned, possessed, or had a right to receive and possess their

 15           $1,976,225.00 in consigned jewelry.

 16   136.    Plaintiffs recently discovered that the Defendants have intentionally and substantially

 17           interfered with Plaintiffs’ property by means of false and fraudulent activity, including, but

 18           not limited to, misappropriating Plaintiffs’ Consigned Jewelry for their own personal use

 19           and other theft according to proof. The Defendants engaged in this conduct with the

 20           intention of wrongfully benefitting themselves at the expense of Plaintiffs.

 21   137.    Defendants sold, encumbered, or otherwise transferred Plaintiffs’ Consigned Jewelry to

 22           third parties, subject to Plaintiffs’ security interest without the knowledge of Plaintiffs.

 23           These transferees took possession of Plaintiffs’ Consigned Jewelry subject to Plaintiffs’

 24           security interest. Once Plaintiffs discover the identities of these fraudulent transferees,
 25           Plaintiffs will amend this Complaint to add them as defendants to a claim and delivery

 26           (replevin) cause of action.

 27   138.    Plaintiffs did not consent to said activities.

 28   139.    As a direct and proximate result of the foregoing acts, Defendants intended to cause, and

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -48-

                                                                                      EXHIBIT "7", PAGE 204
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            213  213
                                                                of 213
                                                                     ofof725
                                                                   286    725 ID #:418
                                                                         Page




  1           have in fact caused, actual harm to Plaintiffs, and are liable to Plaintiffs for damages in an

  2           amount to be proven at trial, but no less than $1,976,225.00.

  3   140.    During, and as a further proximate result of, the Defendants’ wrongful possession and

  4           detention of Plaintiffs’ property, Plaintiffs have suffered the loss of the deterioration of

  5           their property and resulting business losses in an amount to be proven at trial.

  6   141.    Furthermore, Plaintiffs are informed and believe, and so allege, that the Defendants’
  7           aforementioned acts were taken with malice, fraud, and oppression and in conscious

  8           disregard for Plaintiffs’ rights, and were done willfully and with the intent to cause injury

  9           to Plaintiffs. The Defendants were aware at all times that Plaintiffs were owed either return

 10           of the consigned goods or repayment of $1,976,225.00 and intended to surreptitiously

 11           misappropriate Plaintiffs’ consigned goods and funds for their own personal use, seeking
 12           only to intentionally and maliciously deceive Plaintiffs. Accordingly, Plaintiffs are entitled

 13           to an award of exemplary and punitive damages against the Defendants.

 14                                          FIFTH CAUSE OF ACTION

 15                                           BREACH OF CONTRACT

 16               (On behalf of Plaintiff as to Jona Rechnitz, Rachel Rechnitz, Robert Rechnitz)

 17   142.    Plaintiffs hereby incorporate by reference as though fully set forth in full herein, all

 18           preceding Paragraphs of this Complaint.

 19   143.    Plaintiffs, the Jadelle Parties, Jona, Rachel and Robert are parties to binding contracts, the

 20           Consignment Memos, the UCC Financing Statement and Personal Guaranties.

 21   144.    At all times, Plaintiffs have performed all conditions, covenants, and promises required by

 22           them in accordance with the terms of the Consignment Memos, UCC Financing Statement

 23           and Personal Guaranties, except as they have prevented or excused from performing by the

 24           acts and/or omissions of the Jadelle Parties, Jona, Rachel and Robert.
 25   145.    Under the 12-13-2019 Consignment Memo #8415, Jadelle and Jona were to either return

 26           the 5 rows PR 27.48 ct, 370 diamonds to Plaintiffs or pay them $36,225.00.

 27   146.    Under the 12-30-2019 Consignment Memo #8431, Jadelle and Jona were to either return

 28           the 13. 62 PS D-VVSl GIA, Harry Winston Mt/tr to Plaintiffs or pay them $1,200,000.00.

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -49-

                                                                                      EXHIBIT "7", PAGE 205
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            214  214
                                                                of 214
                                                                     ofof725
                                                                   286    725 ID #:419
                                                                         Page




  1   147.    Under the 12-30-2019 Consignment Memo #8431, Jadelle and Jona were to either return

  2           the DIAM RD E IF 11923922166 to Plaintiffs or pay them $740,000.00.

  3   148.    Under the 6-25-2019 Personal Guaranty, Jona and Robert personally guaranteed Jadelle’s

  4           $1,976,225.00 debt to Plaintiffs (up to $12,000,000.00).

  5   149.    Under the 6-27-2019, Personal Guaranty, Jona & Rachel Rechnitz personally guaranteed

  6           Jadelle’s $1,976,225.00 debt to Plaintiffs (up to $12,000,000.00).
  7   150.    (The Jadelle Parties) Jona, Rachel and Robert breached the Consignment Memos, the UCC

  8           Financing Statement and Personal Guaranties by failing to return the consigned jewelry

  9           and make full repayment of the $1,976,225.00. As of the date of filing of this complaint,

 10           the full amount of Plaintiffs’ debt in the amount $1,976,225.00 is past due and owing. In

 11           addition, accrued and ongoing interest, remains due, owing, and unpaid from (the Jadelle
 12           Parties), Jona, Rachel and Robert to Plaintiffs.

 13   151.    As a direct and proximate result of the foregoing acts, Plaintiffs have been damaged in an

 14           amount to be proven at trial, together with interest at the maximum legal rate according to

 15           proof. (The Jadelle Parties), Jona, Rachel and Robert would receive unjust enrichment if

 16           allowed to retain the benefits of Plaintiffs’ performance under the Consignment Memos,

 17           the UCC Financing Statement and Personal Guaranties without abiding by (the Jadelle

 18           Parties), Jona’s, Rachel’s and Robert’s own repayment obligations under the Consignment

 19           Memos, the UCC Financing Statement and Personal Guaranties, and/or Plaintiffs

 20           detrimentally relied on the Consignment Memos, the UCC Financing Statement and

 21           Personal Guaranties and would suffer an unconscionable injury if the Consignment

 22           Memos, the UCC Financing Statement and Personal Guaranties were not enforced.

 23                                          SIXTH CAUSE OF ACTION

 24                                  BREACH OF WRITTEN GUARANTIES
 25              (On behalf of Plaintiffs as to Jona Rechnitz, Rachel Rechnitz, Robert Rechnitz)

 26   152.    Plaintiffs hereby incorporate by reference as though fully set forth in full herein, all

 27           preceding Paragraphs of this Complaint.

 28   153.    On or about 6-25-2019 Jona and Robert unconditionally agreed to guaranty in writing all

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -50-

                                                                                      EXHIBIT "7", PAGE 206
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            215  215
                                                                of 215
                                                                     ofof725
                                                                   286    725 ID #:420
                                                                         Page




  1           the obligations and duties owed by the Jadelle Parties under the Consignment Memos, the

  2           UCC Financing Statement and Personal Guaranties up to $12,000,000.00.

  3   154.    On or about 6-27-2019 Jona and Rachel unconditionally agreed to guaranty in writing all

  4           the obligations and duties owed by the Jadelle Parties under the Consignment Memos, the

  5           UCC Financing Statement and Personal Guaranties up to $12,000,000.00.

  6   155.    The Jadelle Parties have defaulted on the Consignment Memos, the UCC Financing
  7           Statement and Personal Guaranties, by failing to either return the consigned jewelry or to

  8           re-pay the outstanding balance of $1,976,225.00. As of the date of filing of this complaint,

  9           $1,976,225.00 is the current principal amount past due and owing. In addition, accrued and

 10           ongoing interest remains due, owing, and unpaid to First International.

 11   156.    Plaintiffs have performed all conditions and promises required on their part to be
 12           performed under the Consignment Memos, the UCC Financing Statement and Personal

 13           Guaranties. Plaintiffs relied on the Consignment Memos, the UCC Financing Statement

 14           and Personal Guaranties in order for them to consign the jewelry to Jadelle and Jona.

 15                                        SEVENTH CAUSE OF ACTION

 16      BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

 17       (On behalf of Plaintiff as to Jona Rechnitz, Rachel Rechnitz, Robert Rechnitz, Levin Prado)

 18   157.    Plaintiffs hereby incorporate by reference as though fully set forth in full herein, all

 19           preceding Paragraphs of this Complaint.

 20   158.    Based on the foregoing, Plaintiffs are informed and believe, and on such information and

 21           belief allege, Defendants breached the implied covenant of good faith and fair dealing

 22           continuously throughout the business relationship with Plaintiffs.

 23   159.    Plaintiffs are informed and believe, and on such information and belief allege, that there

 24           may be other facts constituting breach of the implied covenant of good faith and fair
 25           dealing which will be presented through discovery or at the time of trial.

 26   160.    As a direct and proximate cause of the acts of Defendants, Plaintiffs have suffered damage

 27           in an amount according to proof at the time of trial of at least $1,976,225.00.

 28   161.    Plaintiffs are informed and believe, and on such information and belief allege, that

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -51-

                                                                                     EXHIBIT "7", PAGE 207
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            216  216
                                                                of 216
                                                                     ofof725
                                                                   286    725 ID #:421
                                                                         Page




  1           Defendants acted despicably, willfully, wantonly, oppressively, fraudulently, or in

  2           conscious disregard of Plaintiffs’ rights. Plaintiffs seek recovery of exemplary damages in

  3           an amount according to proof at the time of trial.

  4   162.    As a result of Defendants’ actions, Plaintiffs have been damaged in an amount according to

  5           proof, plus interest, costs, and attorneys' fees as permitted by law.

  6                                         EIGHTH CAUSE OF ACTION
  7                                               ACCOUNT STATED

  8               (On behalf of Plaintiff as to Jona Rechnitz, Rachel Rechnitz, Robert Rechnitz)

  9   163.    Plaintiffs hereby incorporate by reference as though fully set forth in full herein, all

 10           preceding Paragraphs of this Complaint.

 11   164.    Based on the foregoing, in Los Angeles County, State of California, an account was stated
 12           in writing by and between Plaintiffs and (the Jadelle Parties), Jona, Rachel, and Robert

 13           Rechnitz and on such statement, a balance of $1,976,225.00 was found due to Plaintiffs

 14           from (the Jadelle Parties), Jona, Rachel, Robert Rechnitz, who all agreed to pay to

 15           Plaintiffs said balance in full.

 16   165.    Although demanded by Plaintiffs from (the Jadelle Parties), Jona, Rachel, Robert Rechnitz,

 17           they have failed to fully repay the balance of $1,976,225.00. Repeated demands were made

 18           and ignored by Defendants. As of the date of filing of this complaint, $1,976,225.00 is the

 19           current principal amount past due and owing. In addition, accrued and ongoing interest

 20           remains due, owing, and unpaid from (the Jadelle Parties), Jona, Rachel, Robert Rechnitz

 21           to Plaintiffs.

 22   166.    Plaintiffs have incurred attorneys’ fees in connection with this matter, in an amount to be

 23           determined at trial. Because the Consignment Memos, the UCC Financing Statement and

 24           Personal Guaranties are contracts on a book account, Plaintiffs are entitled to recover
 25           attorneys’ fees from the Jadelle Parties, Jona, Rachel, Robert Rechnitz pursuant to Civil

 26           Code section 1717.5.

 27

 28

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -52-

                                                                                      EXHIBIT "7", PAGE 208
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            217  217
                                                                of 217
                                                                     ofof725
                                                                   286    725 ID #:422
                                                                         Page




  1                                          NINTH CAUSE OF ACTION

  2   UNETHICAL BUSINESS PRACTICES IN VIOLATION OF CALIFORNIA BUSINESS &

  3                                         PROFESSIONS CODE §17200

  4       (On behalf of Plaintiff as to Jona Rechnitz, Rachel Rechnitz, Robert Rechnitz, Levin Prado)

  5   167.    Plaintiffs hereby incorporate by reference as though fully set forth in full herein, all

  6           preceding Paragraphs of this Complaint.
  7   168.    Based on the foregoing, Plaintiffs are informed, believe, and thereupon allege , that

  8           Defendants intentionally conspired with each other to restrain competition and deprive

  9           Plaintiffs of the benefit of their contracts.

 10   169.    As a direct and proximate result of the aforementioned conduct of Defendants, and each of

 11           them, Plaintiffs have been damaged in a sum in excess of the jurisdiction of this Court, to
 12           be determined according to proof at the time of trial of at least $1,976,225.00.

 13   170.    In engaging in the conduct described above, Defendants, and each of them, acted willfully

 14           and intending to deprive Plaintiffs of their property or legal rights, thereby committing acts

 15           of fraud, within the meaning of Civil Code §3924(c), so as to entitle Plaintiffs to punitive

 16           damages in an amount sufficient to punish or make an example of Defendants, and each of

 17           them.

 18                                          TENTH CAUSE OF ACTION

 19                          ISSUANCE OF BAD CHECKS (CIVIL CODE § 1719)

 20                 (On behalf of Plaintiff as to Jona Rechnitz, Rachel Rechnitz, Levin Prado)

 21   171.    Plaintiffs hereby incorporate by reference as though fully set forth in full herein, all

 22           preceding Paragraphs of this Complaint.

 23   172.    Based on the foregoing, Plaintiffs are informed, believe, and thereupon allege, that on 1-

 24           17-2020 Jona, with Rachel and Prado’s involvement, issued two worthless checks to First
 25           International totaling $2,122,760.00 that he had no intention of honoring: (1) Check # 2200

 26           for $922,760.00; and (2) Check # 2201 for $1,200,000.00. Both checks were NSF at the

 27           time of tender, in violation of the California Civil Code § 1719 and the California Penal

 28           Code §476a

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -53-

                                                                                     EXHIBIT "7", PAGE 209
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            218  218
                                                                of 218
                                                                     ofof725
                                                                   286    725 ID #:423
                                                                         Page




  1
       Check #                      Date                           To                    $
  2    2200                         1-17-2020                      First International   $922,760.00
  3    2201                         1-17-2020                      First International   $1,200,000.00

  4    Total NSF Checks issued by Jona to Plaintiffs                                     $2,122,760.00

  5   173.    Pursuant to California Civil Code § 1719(a)(6)(A), to “pass a check on insufficient funds”

  6           means to make, utter, draw, or deliver any check, draft, or order for the payment of money

  7           upon any bank, depository, person, firm, or corporation that refuses to honor the check,

  8           draft, or order for lack of funds or credit in the account to pay the check.

  9   174.    Pursuant to California Civil Code § 1719(a) Defendants are liable for full amount of the

 10           $2,122,760.00 checks plus a service charge of $25.00.00 for the first bounced check and

 11           $35.00 for each subsequent bounced check. Defendants shall also be liable for damages

 12           equal to 3x the amount of each check, if they fail to pay within thirty (30) days from the

 13           date the notice is mailed the amount of the checks in cash, plus the amount of the service

 14           charge ($25.00 for the first bounced check and $35.00 for the second bounced check),

 15           together with the cost of mailing this notice.

 16   175.    On 3-17-2020, Plaintiffs mailed via certified letters to Defendants demanding payment.12

 17           Jona’s checks to Plaintiffs were dishonored not due to a good faith dispute.

 18   176.    The statutory 30-days have passed and Defendants failed to respond.

 19                                       ELEVENTH CAUSE OF ACTION

 20                                             PROMISSORY FRAUD

 21                (On behalf of Plaintiff as to Jona Rechnitz, Rachel Rechnitz, & Robert Rechnitz)

 22   177.    Plaintiffs hereby incorporate by reference as though fully set forth in full herein, all

 23           preceding Paragraphs of this Complaint.

 24   178.    On or about 6-25-2019 Jona and Robert unconditionally agreed to guaranty in writing all

 25           the obligations and duties owed by the Jadelle Parties to Plaintiffs under the Consignment

 26
              12
 27            A true and correct copy of Plaintiffs’ Notice Pursuant to California Civil Code § 1719 of
      $2,122,760.00 Bad Checks is attached hereto as Exhibit “12" and is incorporated herein by this
 28   reference.
      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -54-

                                                                                         EXHIBIT "7", PAGE 210
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            219  219
                                                                of 219
                                                                     ofof725
                                                                   286    725 ID #:424
                                                                         Page




  1           Memos, the UCC Financing Statement and Personal Guaranties up to $12,000,000.00.

  2   179.    On or about 6-27-2019 Jona and Rachel unconditionally agreed to guaranty in writing all

  3           the obligations and duties owed by the Jadelle Parties to Plaintiffs under the Consignment

  4           Memos, the UCC Financing Statement and Personal Guaranties up to $12,000,000.00.

  5   180.    Jona and Robert did not intend to honor and/or perform the 6-25-2019 Personal Guaranty

  6           to Plaintiffs when they signed it.
  7   181.    Jona and Rachel did not intend to honor and/or perform the 6-27-2019 Personal Guaranty

  8           to Plaintiffs when they signed it.

  9   182.    Jona and Robert signed the 6-25-2019 Personal Guaranty with the intent to deceive

 10           Plaintiffs and with knowledge that Plaintiffs would rely on them.

 11   183.    Jona and Rachel signed the 6-27-2019 Personal Guaranty with the intent to deceive
 12           Plaintiffs and with knowledge that Plaintiffs would rely on them.

 13   184.    Plaintiffs detrimentally and reasonably relied on the 6-25-2019 Personal Guaranty and on

 14           the 6-27-2019 Personal Guaranty.

 15   185.    Jona and Robert have defaulted on the 6-25-2019 Personal Guaranty to Plaintiffs by failing

 16           to pay the outstanding balance of $1,976,225.00 to Plaintiffs.

 17   186.    Jona and Rachel have defaulted on the 6-27-2019 Personal Guaranty to Plaintiffs by

 18           failing to pay the outstanding balance of $1,976,225.00 to Plaintiffs.

 19   187.    Plaintiffs have been damaged by Defendants’ false, intentional, and fraudulent

 20           representations and concealing of material information, as alleged above, in an amount to

 21           be proven at trial, but at least $1,976,225.00, which represents the consigned jewelry Jona

 22           lied to steal as well as tendered worthless instruments for.

 23   188.    (The Jadelle Parties), Jona, Rachel and Robert have defaulted on the Consignment Memos,

 24           the UCC Financing Statement and Personal Guaranties, by failing to either return the
 25           consigned jewelry or to re-pay the outstanding balance of $1,976,225.00. As of the date of

 26           filing of this complaint, $1,976,225.00 is the current principal amount past due and owing.

 27           In addition, accrued and ongoing interest remains due, owing, and unpaid to First

 28           International.

      D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
      6/24-11:32am
                                                                -55-

                                                                                   EXHIBIT "7", PAGE 211
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            220  220
                                                                of 220
                                                                     ofof725
                                                                   286    725 ID #:425
                                                                         Page




 1   189.    In doing the things herein alleged, Defendants acted willfully, maliciously, and with the

 2           intent to cause injury and harm to Plaintiffs. Defendants are therefore guilty of malice

 3           and/or fraud in conscious disregard of Plaintiffs’ rights, thereby warranting an assessment

 4           of punitive and exemplary damages in an amount appropriate to punish Defendants, and

 5           each of them, and deter them and others from engaging in similar misconduct.

 6                                             PRAYER FOR RELIEF
 7           WHEREFORE, Plaintiffs seek a judgment in their favor and an order granting the

 8   following relief:

 9   1.      That Plaintiffs be awarded compensatory damages in the amount of at least $1,976,225.00;

10   2.      That Plaintiffs be awarded $2,122,760.00 for their NSF checks pursuant to California Civil

11           Code § 1719;
12   3.      That Plaintiffs be awarded treble damages pursuant to California Penal Code, §496(c);

13   4.      That Plaintiffs be awarded reasonable attorneys’ fees pursuant to California Penal Code,

14           §496©;

15   5.      That Plaintiffs be awarded attorneys’ fees pursuant to Civil Code section 1717.5.

16   6.      For a constructive trust over the Consigned Jewelry and all proceeds therefrom;

17   7.      That Plaintiffs be awarded punitive damages in an amount to be proven at trial;

18   8.      That Plaintiffs be awarded costs of suit; and

19   9.      That Plaintiffs be awarded such further relief as the Court deems just and proper.

20                                         DEMAND FOR JURY TRIAL

21           Plaintiffs hereby demand a trial by jury to the full extent permitted by law.

22

23   DATED:           June 24, 2020                       LAW OFFICE OF BARUCH C. COHEN
                                                          A Professional Law Corporation
24
                                                          By     /S/ Baruch C. Cohen
25                                                        Baruch C. Cohen, Esq.
                                                          Attorneys for Plaintiffs Plaintiffs Oved Anter & First
26                                                        International Diamond, Inc.

27

28

     D:\DATA\DOCS\RECHNITZ\FIRST INTERNATIONAL\COMPLAINT.wpd
     6/24-11:32am
                                                               -56-

                                                                                         EXHIBIT "7", PAGE 212
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            221  221
                                                                of 221
                                                                     ofof725
                                                                   286    725 ID #:426
                                                                         Page




                                                                 EXHIBIT "7", PAGE 213
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            222  222
                                                                of 222
                                                                     ofof725
                                                                   286    725 ID #:427
                                                                         Page




                                                                 EXHIBIT "7", PAGE 214
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            223  223
                                                                of 223
                                                                     ofof725
                                                                   286    725 ID #:428
                                                                         Page




                                                                 EXHIBIT "7", PAGE 215
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            224  224
                                                                of 224
                                                                     ofof725
                                                                   286    725 ID #:429
                                                                         Page




                                                                 EXHIBIT "7", PAGE 216
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            225  225
                                                                of 225
                                                                     ofof725
                                                                   286    725 ID #:430
                                                                         Page




                                                                 EXHIBIT "7", PAGE 217
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            226  226
                                                                of 226
                                                                     ofof725
                                                                   286    725 ID #:431
                                                                         Page




                                                                 EXHIBIT "7", PAGE 218
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            227  227
                                                                of 227
                                                                     ofof725
                                                                   286    725 ID #:432
                                                                         Page




                                                                 EXHIBIT "7", PAGE 219
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            228  228
                                                                of 228
                                                                     ofof725
                                                                   286    725 ID #:433
                                                                         Page




                                                                 EXHIBIT "7", PAGE 220
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            229  229
                                                                of 229
                                                                     ofof725
                                                                   286    725 ID #:434
                                                                         Page




                                                                 EXHIBIT "7", PAGE 221
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            230  230
                                                                of 230
                                                                     ofof725
                                                                   286    725 ID #:435
                                                                         Page




                                                                 EXHIBIT "7", PAGE 222
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            231  231
                                                                of 231
                                                                     ofof725
                                                                   286    725 ID #:436
                                                                         Page




                                                                 EXHIBIT "7", PAGE 223
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            232  232
                                                                of 232
                                                                     ofof725
                                                                   286    725 ID #:437
                                                                         Page




                                                                 EXHIBIT "7", PAGE 224
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            233  233
                                                                of 233
                                                                     ofof725
                                                                   286    725 ID #:438
                                                                         Page




                                                                 EXHIBIT "7", PAGE 225
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            234  234
                                                                of 234
                                                                     ofof725
                                                                   286    725 ID #:439
                                                                         Page




                                                                 EXHIBIT "7", PAGE 226
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            235  235
                                                                of 235
                                                                     ofof725
                                                                   286    725 ID #:440
                                                                         Page




                                                                 EXHIBIT "7", PAGE 227
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            236  236
                                                                of 236
                                                                     ofof725
                                                                   286    725 ID #:441
                                                                         Page




                                                                 EXHIBIT "7", PAGE 228
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            237  237
                                                                of 237
                                                                     ofof725
                                                                   286    725 ID #:442
                                                                         Page




                                                                 EXHIBIT "7", PAGE 229
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            238  238
                                                                of 238
                                                                     ofof725
                                                                   286    725 ID #:443
                                                                         Page




                                                                 EXHIBIT "7", PAGE 230
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            239  239
                                                                of 239
                                                                     ofof725
                                                                   286    725 ID #:444
                                                                         Page




                                                                 EXHIBIT "7", PAGE 231
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            240  240
                                                                of 240
                                                                     ofof725
                                                                   286    725 ID #:445
                                                                         Page




                                                                 EXHIBIT "7", PAGE 232
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            241  241
                                                                of 241
                                                                     ofof725
                                                                   286    725 ID #:446
                                                                         Page




                                                                 EXHIBIT "7", PAGE 233
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            242  242
                                                                of 242
                                                                     ofof725
                                                                   286    725 ID #:447
                                                                         Page




                                                                 EXHIBIT "7", PAGE 234
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            243  243
                                                                of 243
                                                                     ofof725
                                                                   286    725 ID #:448
                                                                         Page




                                                                 EXHIBIT "7", PAGE 235
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            244  244
                                                                of 244
                                                                     ofof725
                                                                   286    725 ID #:449
                                                                         Page




                                                                 EXHIBIT "7", PAGE 236
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            245  245
                                                                of 245
                                                                     ofof725
                                                                   286    725 ID #:450
                                                                         Page




                                                                 EXHIBIT "7", PAGE 237
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            246  246
                                                                of 246
                                                                     ofof725
                                                                   286    725 ID #:451
                                                                         Page




                                                                 EXHIBIT "7", PAGE 238
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            247  247
                                                                of 247
                                                                     ofof725
                                                                   286    725 ID #:452
                                                                         Page




                                                                 EXHIBIT "7", PAGE 239
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            248  248
                                                                of 248
                                                                     ofof725
                                                                   286    725 ID #:453
                                                                         Page




                                                                 EXHIBIT "7", PAGE 240
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            249  249
                                                                of 249
                                                                     ofof725
                                                                   286    725 ID #:454
                                                                         Page




                                                                 EXHIBIT "7", PAGE 241
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            250  250
                                                                of 250
                                                                     ofof725
                                                                   286    725 ID #:455
                                                                         Page




                                                                 EXHIBIT "7", PAGE 242
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            251  251
                                                                of 251
                                                                     ofof725
                                                                   286    725 ID #:456
                                                                         Page




                                                                 EXHIBIT "7", PAGE 243
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            252  252
                                                                of 252
                                                                     ofof725
                                                                   286    725 ID #:457
                                                                         Page




                                                                 EXHIBIT "7", PAGE 244
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            253  253
                                                                of 253
                                                                     ofof725
                                                                   286    725 ID #:458
                                                                         Page




                                                                 EXHIBIT "7", PAGE 245
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            254  254
                                                                of 254
                                                                     ofof725
                                                                   286    725 ID #:459
                                                                         Page




                                                                 EXHIBIT "7", PAGE 246
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            255  255
                                                                of 255
                                                                     ofof725
                                                                   286    725 ID #:460
                                                                         Page




                                                                 EXHIBIT "7", PAGE 247
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            256  256
                                                                of 256
                                                                     ofof725
                                                                   286    725 ID #:461
                                                                         Page




                                                                 EXHIBIT "7", PAGE 248
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            257  257
                                                                of 257
                                                                     ofof725
                                                                   286    725 ID #:462
                                                                         Page




                                                                 EXHIBIT "7", PAGE 249
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            258  258
                                                                of 258
                                                                     ofof725
                                                                   286    725 ID #:463
                                                                         Page




                                                                 EXHIBIT "7", PAGE 250
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            259  259
                                                                of 259
                                                                     ofof725
                                                                   286    725 ID #:464
                                                                         Page




                                                                 EXHIBIT "7", PAGE 251
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            260  260
                                                                of 260
                                                                     ofof725
                                                                   286    725 ID #:465
                                                                         Page




                                                                 EXHIBIT "7", PAGE 252
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            261  261
                                                                of 261
                                                                     ofof725
                                                                   286    725 ID #:466
                                                                         Page




                                                                 EXHIBIT "7", PAGE 253
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            262  262
                                                                of 262
                                                                     ofof725
                                                                   286    725 ID #:467
                                                                         Page




                                                                 EXHIBIT "7", PAGE 254
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            263  263
                                                                of 263
                                                                     ofof725
                                                                   286    725 ID #:468
                                                                         Page




                                                                 EXHIBIT "7", PAGE 255
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            264  264
                                                                of 264
                                                                     ofof725
                                                                   286    725 ID #:469
                                                                         Page




                                                                 EXHIBIT "7", PAGE 256
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            265  265
                                                                of 265
                                                                     ofof725
                                                                   286    725 ID #:470
                                                                         Page




                                                                 EXHIBIT "7", PAGE 257
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            266  266
                                                                of 266
                                                                     ofof725
                                                                   286    725 ID #:471
                                                                         Page




                                                                 EXHIBIT "7", PAGE 258
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            267  267
                                                                of 267
                                                                     ofof725
                                                                   286    725 ID #:472
                                                                         Page




                                                                 EXHIBIT "7", PAGE 259
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            268  268
                                                                of 268
                                                                     ofof725
                                                                   286    725 ID #:473
                                                                         Page




                                                                 EXHIBIT "7", PAGE 260
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            269  269
                                                                of 269
                                                                     ofof725
                                                                   286    725 ID #:474
                                                                         Page




                                                                 EXHIBIT "7", PAGE 261
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            270  270
                                                                of 270
                                                                     ofof725
                                                                   286    725 ID #:475
                                                                         Page




                                                                 EXHIBIT "7", PAGE 262
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            271  271
                                                                of 271
                                                                     ofof725
                                                                   286    725 ID #:476
                                                                         Page




                                                                 EXHIBIT "7", PAGE 263
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            272  272
                                                                of 272
                                                                     ofof725
                                                                   286    725 ID #:477
                                                                         Page




                                                                 EXHIBIT "7", PAGE 264
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            273  273
                                                                of 273
                                                                     ofof725
                                                                   286    725 ID #:478
                                                                         Page




                                                                 EXHIBIT "7", PAGE 265
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            274  274
                                                                of 274
                                                                     ofof725
                                                                   286    725 ID #:479
                                                                         Page




                                                                 EXHIBIT "7", PAGE 266
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            275  275
                                                                of 275
                                                                     ofof725
                                                                   286    725 ID #:480
                                                                         Page




                                                                 EXHIBIT "7", PAGE 267
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            276  276
                                                                of 276
                                                                     ofof725
                                                                   286    725 ID #:481
                                                                         Page




                                                                 EXHIBIT "7", PAGE 268
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            277  277
                                                                of 277
                                                                     ofof725
                                                                   286    725 ID #:482
                                                                         Page




                                                                 EXHIBIT "7", PAGE 269
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            278  278
                                                                of 278
                                                                     ofof725
                                                                   286    725 ID #:483
                                                                         Page




                                                                 EXHIBIT "7", PAGE 270
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            279  279
                                                                of 279
                                                                     ofof725
                                                                   286    725 ID #:484
                                                                         Page




                                                                 EXHIBIT "7", PAGE 271
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            280  280
                                                                of 280
                                                                     ofof725
                                                                   286    725 ID #:485
                                                                         Page




                                                                 EXHIBIT "7", PAGE 272
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            281  281
                                                                of 281
                                                                     ofof725
                                                                   286    725 ID #:486
                                                                         Page




                                                                 EXHIBIT "7", PAGE 273
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            282  282
                                                                of 282
                                                                     ofof725
                                                                   286    725 ID #:487
                                                                         Page




                                                                 EXHIBIT "7", PAGE 274
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            283  283
                                                                of 283
                                                                     ofof725
                                                                   286    725 ID #:488
                                                                         Page




                                                                 EXHIBIT "7", PAGE 275
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            284  284
                                                                of 284
                                                                     ofof725
                                                                   286    725 ID #:489
                                                                         Page




                                                                 EXHIBIT "7", PAGE 276
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            285  285
                                                                of 285
                                                                     ofof725
                                                                   286    725 ID #:490
                                                                         Page




                                                                 EXHIBIT "7", PAGE 277
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10   Filed:07/10/20
                                       Filed 07/09/2020
                                               07/09/2020
                                                       PagePage
                                                             Page
                                                            286  286
                                                                of 286
                                                                     ofof725
                                                                   286    725 ID #:491
                                                                         Page




                                                                 EXHIBIT "7", PAGE 278
